     Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 1 of 341



 1   CLEMENT SETH ROBERTS (STATE BAR NO. 209203)
     croberts@orrick.com
 2   BAS DE BLANK (STATE BAR NO. 191487)
     basdeblank@orrick.com
 3   ALYSSA CARIDIS (STATE BAR NO. 260103)
     acaridis@orrick.com
 4   EVAN D. BREWER (STATE BAR NO. 304411)
     ebrewer@orrick.com
 5   ORRICK, HERRINGTON & SUTCLIFFE LLP
     The Orrick Building
 6   405 Howard Street
     San Francisco, CA 94105-2669
 7   Telephone:    +1 415 773 5700
     Facsimile:    +1 415 773 5759
 8
     GEORGE I. LEE (pro hac vice)
 9   lee@ls3ip.com
     SEAN M. SULLIVAN (pro hac vice)
10   sullivan@ls3ip.com
     RORY P. SHEA (pro hac vice)
11   shea@ls3ip.com
     J. DAN SMITH (pro hac vice)
12   smith@ls3ip.com
     LEE SULLIVAN SHEA & SMITH LLP
13   656 W Randolph St., Floor 5W
     Chicago, IL 60661
14   Telephone:    +1 312 754 0002
     Facsimile:    +1 312 754 0003
15
     Attorneys for Defendant Sonos, Inc.
16

17                                  UNITED STATES DISTRICT COURT
18                             NORTHERN DISTRICT OF CALIFORNIA
19                                     SAN FRANCISCO DIVISION
20

21   Google LLC,                                    Case No. 20-cv-03845-EMC

22                     Plaintiff,                   DECLARATION OF ALYSSA CARIDIS
                                                    IN SUPPORT OF SONOS, INC.’S
23          v.                                      MOTION FOR LEAVE TO AMEND
                                                    INVALIDITY CONTENTIONS
24   Sonos, Inc.,
                                                    Date: September 16, 2021
25                     Defendant.                   Time: 1:30 p.m.
                                                    Courtroom: 5, 17th Floor
26

27

28
                                                     CARIDIS DECL. ISO SONOS’S MOTION FOR LEAVE TO
                                                                     AMEND INVALIDITY CONTENTIONS
                                                                                 20-CV-03845-EMC
     Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 2 of 341



 1          I, Alyssa Caridis, declare as follows and would so testify under oath if called upon to do

 2   so:

 3          1.      I am an attorney with the law firm of Orrick, Herrington & Sutcliffe LLP, counsel

 4   of record to Sonos, Inc. (“Sonos”) in the above-captioned matter. I am a member in good standing

 5   of the Bar of the State of California and duly licensed to practice law before this Court. I make

 6   this declaration based on my personal knowledge, unless otherwise noted. If called, I can and will

 7   testify competently to the matters set forth herein.

 8          2.      Attached as Exhibit 1 is a true and correct copy of Sonos’s Amended Exhibit D-4,

 9   Invalidity Claim Chart for Claims 1-5, 7-12, 14-16, 18, and 20 of U.S. Patent No. 10,229,586
10   (The “’586 Patent”) Regarding Sonos System (“Sonos”) served May 10, 2021. [HIGHLY

11   CONFIDENTIAL – SOURCE CODE]

12          3.      Attached as Exhibit 2 is a true and correct copy of Sonos, Inc.’s Patent L.R. 3-3

13   Invalidity Contentions served December 14, 2020.

14          4.      Attached as Exhibit 3 is a true and correct copy of Sonos’s Exhibit D-4, Invalidity

15   Claim Chart for Claims 1-5, 7-12, 14-16, 18, and 20 of U.S. Patent No. 10,229,586 (The “’586

16   Patent”) Regarding Sonos System (“Sonos”) served December 14, 2020. [HIGHLY

17   CONFIDENTIAL – ATTORNEYS’ EYES ONLY]

18          5.      Attached as Exhibit 4 is a true and correct copy of Plaintiff Google LLC’s

19   Amended Disclosure of Asserted Claims and Infringement Contentions served March 15, 2021.
20          6.      Attached as Exhibit 5 is a true and correct copy of an email chain between David

21   Grosby, Cole Richter and Patrick Schmidt regarding Sonos’s amended invalidity contention chart

22   regarding the ‘586 patent, dated May 10, 2021 to July 28, 2021.

23          7.      Attached as Exhibit 6 is a true and correct copy of a redlined version of Sonos’s

24   Amended Exhibit D-4, Invalidity Claim Chart for Claims 1-5, 7-12, 14-16, 18, and 20 of U.S.

25   Patent No. 10,229,586 (The “’586 Patent”) Regarding Sonos System (“Sonos”) served on May

26   10, 2021. [HIGHLY CONFIDENTIAL – SOURCE CODE]

27

28
                                                            CARIDIS DECL. ISO SONOS’S MOTION FOR LEAVE TO
                                                    1                       AMEND INVALIDITY CONTENTIONS
                                                                                        20-CV-03845-EMC
     Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 3 of 341



 1           8.     Attached as Exhibit 7 is a true and correct copy of a letter dated May 21, 2021

 2   from Patrick Schmidt to Cole Richter regarding Sonos’s recent amendment to its invalidity

 3   contentions. [HIGHLY CONFIDENTIAL – SOURCE CODE]

 4           9.     Attached as Exhibit 8 is a true and correct copy of an email dated June 14, 2021

 5   from Cole Richter to Patrick Schmidt regarding Sonos’s amended invalidity contentions.

 6   [HIGHLY CONFIDENTIAL – SOURCE CODE]

 7           10.    Attached as Exhibit 9 is a true and correct copy of a redline compare of Google’s

 8   October 29, 2020 ‘586 infringement contention chart to its March 15, 2021 ‘586 infringement

 9   contention chart. [HIGHLY CONFIDENTIAL – SOURCE CODE (ATTORNEYS’ EYES
10   ONLY]

11           11.    Attached as Exhibit 10 is a true and correct copy of Google’s Infringement

12   Contention Chart regarding the ‘586 patent served on October 29, 2020.

13           12.    Attached as Exhibit 11 is a true and correct copy of Google’s Amended

14   Infringement Contention Chart regarding the ‘586 patent served on March 15, 2021. [HIGHLY

15   CONFIDENTIAL – SOURCE CODE (ATTORNEYS’ EYES ONLY]

16           I declare under penalty of perjury that the foregoing is true and correct to the best of my

17   knowledge. Executed this 10th day of August, 2021 in Surf City, New Jersey.

18

19
                                               By: /s/ Alyssa Caridis
20                                                                  Alyssa Caridis
21

22

23

24

25

26

27

28
                                                             CARIDIS DECL. ISO SONOS’S MOTION FOR LEAVE TO
                                                    2                        AMEND INVALIDITY CONTENTIONS
                                                                                         20-CV-03845-EMC
Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 4 of 341




                EXHIBIT 1


   FILED UNDER SEAL

   HIGHLY CONFIDENTIAL –
       SOURCE CODE
Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 5 of 341




                EXHIBIT 2
                            Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 6 of 341



                        1   CLEMENT SETH ROBERTS (STATE BAR NO. 209203)
                            croberts@orrick.com
                        2   BAS DE BLANK (STATE BAR NO. 191487)
                            basdeblank@orrick.com
                        3   ALYSSA CARIDIS (STATE BAR NO. 260103)
                            acaridis@orrick.com
                        4   EVAN D. BREWER (STATE BAR NO. 301411)
                            ebrewer@orrick.com
                        5   ORRICK, HERRINGTON & SUTCLIFFE LLP
                            The Orrick Building
                        6   405 Howard Street
                            San Francisco, CA 94105-2669
                        7   Telephone:    +1 415 773 5700
                            Facsimile:    +1 415 773 5759
                        8
                            GEORGE I. LEE (admitted pro hac vice)
                        9   lee@ls3ip.com
                            SEAN M. SULLIVAN (admitted pro hac vice)
                       10   sullivan@ls3ip.com
                            RORY P. SHEA (admitted pro hac vice)
                       11   shea@ls3ip.com
                            J. DAN SMITH (admitted pro hac vice)
                       12   smith@ls3ip.com
                            LEE SULLIVAN SHEA & SMITH LLP
                       13   656 W Randolph St., Floor 5W
                            Chicago, IL 60661
                       14   Telephone:    +1 312 754 0002
                            Facsimile:    +1 312 754 0003
                       15
                            Attorneys for Defendant
                       16   SONOS, INC.

                       17                                 UNITED STATES DISTRICT COURT

                       18                             NORTHERN DISTRICT OF CALIFORNIA

                       19                                    SAN FRANCISCO DIVISION
                       20   Google LLC,                                   Case No. 3:20-cv-03845

                       21                    Plaintiff,                   SONOS, INC.’S PATENT L.R. 3-3
                                                                          INVALIDITY CONTENTIONS
                       22          v.
                                                                          Judge:    Hon. Edward M. Chen
                       23   Sonos, Inc.,

                       24                    Defendant.

                       25

                       26

                       27

                       28
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                                               SONOS’S PATENT L.R. 3-3
    ATTORNEYS AT LAW
     SILICON VALLEY
                                                                                               INVALIDITY CONTENTIONS
                                                                                                         3:20-CV-03845
                            Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 7 of 341


                                                                          TABLE OF CONTENTS
                        1                                                                                                                                 Page
                        2

                        3
                            I.     INTRODUCTION .............................................................................................................. 1
                        4   II.    PRIORITY DATE............................................................................................................... 3
                        5   III.   PATENT L.R. 3-3(A) ......................................................................................................... 3
                                   A.   PRIOR ART PATENTS AND APPLICATIONS .................................................. 4
                        6
                                   B.   PRIOR ART NON-PATENT PUBLICATIONS .................................................... 7
                        7          C.   PRIOR ART APPARATUSES AND SYSTEMS ................................................ 11
                        8          D.   PRIOR ART UNDER 35 U.S.C. § 102(G) ........................................................... 12
                            IV.    PATENT L.R. 3-3(B)........................................................................................................ 13
                        9
                                   A.   ’187 PATENT ....................................................................................................... 13
                       10          B.   ’375 PATENT ....................................................................................................... 18
                       11          C.   ’206 PATENT ....................................................................................................... 32
                                   D.   ’586 PATENT ....................................................................................................... 66
                       12
                            V.     PATENT L.R. 3-3(C)........................................................................................................ 87
                       13   VI.    PATENT L.R. 3-3(D) ....................................................................................................... 88
                       14          A.   GROUNDS OF INVALIDITY UNDER 35 U.S.C. § 112 ................................... 88
                                   B.   GROUNDS OF INVALIDITY UNDER 35 U.S.C. § 101 ..................................... 93
                       15
                            VII.   DOCUMENT PRODUCTION ACCOMPANYING INVALIDITY
                       16          CONTENTIONS ............................................................................................................... 96

                       17

                       18

                       19
                       20

                       21

                       22

                       23

                       24

                       25

                       26

                       27

                       28                                                                  -i-                                  SONOS’S PATENT L.R. 3-3
ORRICK, HERRINGTON &                                                                                                           INVALIDITY CONTENTIONS
    SUTCLIFFE LLP
    ATTORNEYS AT LAW
                                                                                                                                         3:20-cv-03845
     SILICON VALLEY
                            Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 8 of 341



                        1          Pursuant to Patent Local Rule 3-3, Defendant Sonos, Inc. (“Sonos” or “Defendant”) hereby

                        2   serves these Invalidity Contentions on Plaintiff Google LLC (“Google” or “Plaintiff”). These

                        3   Invalidity Contentions address only claims 1, 3, 4, 10, and 12 of U.S. Patent No. 7,899,187 (the “’187

                        4   Patent”), 1-11, and 13-20 of U.S. Patent No. 10,140,375 (the “’375 Patent”), 1-3, 9, 11, 12, 18, and 19

                        5   of U.S. Patent No. 7,065,206 (the “’206 Patent”), and 1-5, 7-12, 14-16, 18, and 20 of U.S. Patent No.

                        6   10,229,586 (the “’586 Patent”) (collectively the “Asserted Claims” and “Patents-in-Suit”), as asserted

                        7   in Google’s Initial Disclosure of Asserted Claims and Infringement Contentions served on October

                        8   29, 2020.1

                        9   I.     INTRODUCTION

                       10          Sonos has not completed its investigation of the facts and documents relating to this action

                       11   and has not completed its preparation for trial. Sonos has not taken any depositions in this action,

                       12   including, without limitation, any depositions of the named inventors of the Patents-in-Suit and/or

                       13   other persons having potentially relevant information. As discovery in this action provides Sonos

                       14   with additional information, it is possible that Sonos will discover additional prior art pertinent to

                       15   the invalidity of the Asserted Claims of the Patents-in-Suit, and Sonos reserves the right to

                       16   supplement these contentions after becoming aware of additional prior art or information. Sonos

                       17   further reserves the right to introduce and use such supplemental materials at trial.

                       18          There has been no claim construction ruling in this case. Accordingly, Sonos’s Invalidity

                       19   Contentions reflect the presumed readings of the claims advanced by Plaintiff in its Infringement

                       20   Contentions, not what Sonos contends is the proper meaning of the claims. These Invalidity

                       21   Contentions are not admissions or adoptions as to any particular claim scope or construction nor an

                       22   admission that any particular element is met in any particular way in Sonos’s Accused

                       23   Instrumentalities. Nothing herein should be treated as an admission that Sonos agrees with

                       24   Plaintiff’s express or implied claim constructions or that Plaintiff has proposed any discernible

                       25   constructions for claims and/or claim terms in their Infringement Contentions. To the extent that

                       26   Sonos understands Plaintiff’s allegations of infringement, Plaintiff attempts to stretch the language

                       27   1
                              These Invalidity Contentions do not address U.S. Patent No. 8,583,489 (“the ’489 Patent”).
                            Since Google served its infringement contentions, the Court granted Sonos’s Motion to Dismiss,
                       28   finding the ’489 Patent unpatentable. Dkt. 60.
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                                                           SONOS’S PATENT L.R. 3-3
    ATTORNEYS AT LAW
     SILICON VALLEY
                                                                             -1-                            INVALIDITY CONTENTIONS
                                                                                                                      5:18-CV-02621
                            Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 9 of 341



                        1   of the Asserted Claims beyond the scope to which the claims could reasonably be entitled in light

                        2   of the disclosures of the Patents-in-Suit and the prosecution histories.

                        3           Sonos’s Invalidity Contentions are made in a variety of alternatives and are not intended

                        4   to be consistent with each other and should not be otherwise construed. Sonos expressly reserves

                        5   the right to amend or supplement these contentions based on any claim constructions issued by the

                        6   Court and once Plaintiff serves amended Infringement Contentions with pinpoint source code

                        7   citations, and if Google is allowed to further supplement its Infringement Contentions.

                        8           Sonos contends that the Asserted Claims are invalid under 35 U.S.C. § 102 and/or § 103

                        9   as being anticipated by or rendered obvious by prior art disclosed herein and/or in view of the

                       10   knowledge of one of ordinary skill in the art. Prior art not included in this disclosure, whether or

                       11   not now known to Sonos, may become relevant depending on the claim constructions ultimately

                       12   adopted by the Court, or positions taken by Google. Sonos’s ongoing investigation may also

                       13   uncover additional prior art. Any obviousness combinations of references provided herein pursuant

                       14   to 35 U.S.C. § 103 are not intended to be exhaustive. Additional obviousness combinations of the

                       15   references identified below are possible, and Sonos reserves the right to use any such combinations

                       16   in this litigation.

                       17           In addition, Sonos contends that certain Asserted Claims do not satisfy one or more

                       18   requirements of 35 U.S.C. §§ 101 and/or 112. In order to fulfill its obligations pursuant Patent

                       19   L.R. 3-3, however, Sonos has applied the prior art based on an assumption that Plaintiff

                       20   contends all Asserted Claims satisfy all of the applicable requirements of 35 U.S.C. §§ 101

                       21   and/or 112. The application of prior art in these Invalidity Contentions should not be construed

                       22   as an admission that Sonos agrees that any of the Asserted Claims satisfies all the requirements

                       23   of 35 U.S.C. §§ 101 and 112.

                       24           Sonos does not believe Plaintiff’s Infringement Contentions comply with Patent L.R.

                       25   3.1, which necessarily has compromised Sonos’s ability to prepare its invalidity contentions. As

                       26   a result, to the extent Plaintiff further supplements its infringement contentions at a later date,

                       27   Sonos reserves its right to update its invalidity contentions accordingly.

                       28
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                             -2-                         SONOS’S PATENT L.R. 3-3
    ATTORNEYS AT LAW
     SILICON VALLEY
                                                                                                         INVALIDITY CONTENTIONS
                                                                                                                   3:20-cv-03845
                            Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 10 of 341



                        1           Because Sonos’s investigation, prior art search, and analysis are still ongoing, it is likely

                        2   that Sonos will identify additional prior art or contentions that will add meaning to already known

                        3   prior art or contentions or possibly lead to additions or changes to these Invalidity Contentions.

                        4   Without obligating itself to do so, Sonos reserves all rights to amend, modify, or supplement these

                        5   Invalidity Contentions. Sonos further reserves the right to rely on any facts, documents, or other

                        6   evidence that are: (i) subsequently discovered; (ii) subsequently determined to be relevant for any

                        7   purpose; or (iii) subsequently determined to have been omitted from a production, whether

                        8   inadvertently or otherwise. Sonos further reserves the right to rely on expert testimony. Documents

                        9   related to expert testimony, if any, will be produced when expert discovery is exchanged pursuant

                       10   to the Court’s Case Management Order.

                       11           The foregoing statements and reservations of rights are hereby expressly incorporated by

                       12   reference in their entirety into each of the disclosures below, into the invalidity charts served

                       13   herewith as Exhibits, and into each disclosure corresponding to each element of every claim.

                       14   II.     PRIORITY DATE

                       15           For each of the Asserted Claims, Plaintiff has failed to demonstrate any basis upon which

                       16   the claims are entitled to a priority date earlier than the filing date of the applications. The priority

                       17   dates of the Asserted Claims are no earlier than the filing dates of the respective patent

                       18   applications at least because: any claim to earlier priority documents was not timely and properly

                       19   claimed, there is no continuity of disclosure, there is insufficient disclosure in the earlier priority

                       20   documents, and there is no specific claim of priority within the earlier priority documents; and any

                       21   claim to an earlier date of conception is not sufficiently supported by evidence and was not

                       22   adequately coupled with sufficient reduction to practice and diligence.

                       23   III.    PATENT L.R. 3-3(A)

                       24           In the following subsections, Sonos identifies each item of prior art that Sonos alleges

                       25   anticipates one or more of the Asserted Claims or renders them obvious. These prior art patents,

                       26   publications, systems, and products disclose the elements of the Asserted Claims either explicitly,

                       27   implicitly, inherently, or via an obvious combination. They may also be relied upon to show the

                       28   state of the art in the relevant timeframes. Sonos further reserves the right to rely upon the
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                              -3-                          SONOS’S PATENT L.R. 3-3
    ATTORNEYS AT LAW
     SILICON VALLEY
                                                                                                           INVALIDITY CONTENTIONS
                                                                                                                     3:20-cv-03845
                            Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 11 of 341



                        1   following to show the state of the art in the relevant timeframes: all prior art cited on the face of

                        2   the Patents-in-Suit and Related Patents, the admitted prior art references2 in the specification of

                        3   the Patents-in-Suit and Related Patents, all prior art cited in the prosecution histories of the Patents-

                        4   in-Suit and Related Patents, including in any reexaminations, reissue, or inter partes review

                        5   proceedings, and the references produced herewith pursuant to Patent Local Rule 3-4(b).

                        6           To the extent that Google challenges a prior art patent’s qualification as prior art, Sonos

                        7   reserves the right to rely upon: (i) foreign counterparts of U.S. patents identified in these

                        8   Invalidity Contentions; and (ii) U.S. counterparts of foreign patents and foreign patent

                        9   applications identified in these Invalidity Contentions, to the extent such references qualify as

                       10   prior art and contain the same substantive disclosure.

                       11           A.      Prior Art Patents and Applications

                       12           Sonos has identified each prior art patent or application by its number, country of origin,

                       13   and date of issue or, if an application, date of publication. Unless otherwise noted, the country of

                       14   origin for the prior art patent or patent application is the U.S.

                       15                  1.      ’187 Patent

                       16          United States Patent Application Publication Number US 2002/0174354, application filed

                       17           March 8, 2002, and published November 21, 2002 (“Bel”).

                       18          United States Patent Application Publication Number US 2002/0166047, application filed

                       19           April 30, 2002, and published November 7, 2002 (“Kawamoto”).

                       20          United Kingdom Patent Application Number GB 2 367 925 A, application filed May 23,

                       21           2001, and published April 17, 2002 (“Lambert”).

                       22                  2.      ’375 Patent

                       23          United States Patent No. 6,023,708, issued February 8, 2000 (“Mendez”).

                       24          United States Patent No. 6,480,853, issued November 12, 2002 (“Jain”).

                       25          United States Patent No. 6,493,702, issued December 10, 2002 (“Adar”).

                       26          United States Patent No. 6,950,861, issued September 27, 2005.

                       27
                            2
                             The admitted prior art of the Patents-in-Suit include the systems and methods described in the
                       28   “Background” sections of the Patents-in-Suit.
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                            -4-                      SONOS’S PATENT L.R. 3-3
    ATTORNEYS AT LAW
     SILICON VALLEY
                                                                                                           INVALIDITY CONTENTIONS
                                                                                                                     3:20-cv-03845
                            Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 12 of 341



                        1          United States Patent No. 7,725,422, issued May 25, 2010 (“Ryan”).

                        2          United States Patent Application Publication Number US 2001/0037332, application filed

                        3           April 27, 2001, and published November 1, 2001 (“Miller”).

                        4          United States Patent Application Publication Number US 2002/0198962, application filed

                        5           April 17, 2002, and published December 26, 2002 (“Horn”).

                        6          United States Patent Application Publication Number US 2003/0069874, application filed

                        7           May 5, 2000, and published April 10, 2003.

                        8          United States Patent Application Publication Number US 2003/0088554, application filed

                        9           May 22, 2002, and published May 8, 2003.

                       10          United States Patent Application Publication Number US 2003/0073412, application filed

                       11           October 16, 2001, and published April 17, 2003.

                       12          United States Patent Application Publication Number US 2004/0002938, application filed

                       13           June 28, 2002, and published January 1, 2004.

                       14          United States Patent Application Publication Number US 2004/0107236, application filed

                       15           March 14, 2002, and published June 3, 2004 (“Nakagawa”).

                       16          United States Patent Application Publication Number US 2005/0091205, application filed

                       17           September 3, 2004, and published April 28, 2005.

                       18          United States Patent Application Publication Number US 2006/0235873, application filed

                       19           June 21, 2006, and published October 19, 2006.

                       20          PCT International Patent Application Publication Number WO 01/35211, international

                       21           application filed November 8, 2000, and published May 17, 2001 (“Kapoor”).

                       22          PCT International Patent Application Publication Number WO 01/55909, international

                       23           application filed January 25, 2001, and published August 2, 2001 (“Lim”).

                       24          PCT International Patent Application Publication Number WO 02/15617, international

                       25           patent application filed July 25, 2001, and published February 21, 2002.

                       26                3.      ’206 Patent

                       27          United States Patent No. 7,003,099, issued February 21, 2006 (“Zhang”).

                       28          United States Patent No. 7,359,504, issued April 15, 2008 (“Reuss”).
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                          -5-                        SONOS’S PATENT L.R. 3-3
    ATTORNEYS AT LAW
     SILICON VALLEY
                                                                                                     INVALIDITY CONTENTIONS
                                                                                                               3:20-cv-03845
                            Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 13 of 341



                        1          United States Patent No. 6,904,146, issued June 7, 2005 (“Domer”).

                        2          United States Patent No. 7,539,615, May 26, 2009 (“Koistinen”).

                        3          United States Patent Application Publication Number US 2002/0041678, application filed

                        4           May 31, 2001, and published April 11, 2002 (“Basberg-Ertem”).

                        5          United States Patent No. 4,554,417, issued November 19, 1985 (“Boyer”).

                        6          United States Patent No. 7,016,488, issued March 21, 2006 (“He ’488”).

                        7          United States Patent No. 7,242,762, issued July 10, 2007 (“He ’762”).

                        8          United States Patent No. 7,027,591, issued April 11, 2006 (“Cairns”).

                        9                4.      ’586 Patent

                       10          United States Patent No. 6,624,750, issued September 23, 2003 (“Marman”).

                       11          United States Patent No. 6,754,188, issued June 22, 2004 (“Garahi”).

                       12          United States Patent Nos. 7,020,501, issued March 28, 2006 (“Elliot ’501”), 7,421,257,

                       13           issued September 2, 2008 (“Elliot ’257”), and 10,588,139, issued March 10, 2020 (“Elliot

                       14           ’139”) (collectively referred to herein as the “Elliot Family of References”).

                       15          United States Patent No. 7,027,773, issued April 11, 2006 (“McMillin”).

                       16          United States Patent Application Publication Number US 2006/0120433, international

                       17           application filed May 21, 2004, and published June 8, 2006 (“Baker”).

                       18          United States Patent No. 5,488,608, issued January 30, 1996 (“Flammer”)

                       19          United States Patent No. 6,005,853, issued December 21, 1999 (“Wang”)

                       20          United States Patent No. 7,463,907, issued December 9, 2008 (“Smith”)

                       21          United States Patent No. 7,546,086, issued June 9, 2009 (“Hansson”)

                       22          United States Patent No. 7,610,050, issued October 27, 2009 (“Sayers”)

                       23          United States Patent Application Publication Number US 2004/0183687, application filed

                       24           April 1, 2004, and published September 23, 2004 (“Petite”).

                       25          PCT International Patent Application Publication Number WO 97/32419, international

                       26           application filed February 20, 1997, and published September 4, 1997 (“Melnik”)

                       27          PCT International Patent Application Publication Number WO 03/084146, international

                       28           application filed April 2, 2003, and published October 9, 2003 (“Cho”)
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                           -6-                        SONOS’S PATENT L.R. 3-3
    ATTORNEYS AT LAW
     SILICON VALLEY
                                                                                                      INVALIDITY CONTENTIONS
                                                                                                                3:20-cv-03845
                            Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 14 of 341



                        1          PCT International Patent Application Publication Number WO 05/079026, international

                        2           application filed February 5, 2005, and published August 25, 2005 (“Bauer”)

                        3           B.     Prior Art Non-Patent Publications

                        4           To the extent feasible, Sonos has identified each prior art publication by its title, date of

                        5   publication, author, and publisher.

                        6                 1.      ’187 Patent

                        7          GKM Building Block: Group Security Association (GSA) Definition, Internet Research

                        8           Task Force, September 2000 (“SMuG”).

                        9          Securely Available Credentials – Requirements, The Internet Society Network Working

                       10           Group, August 2001 (“SACRED”).

                       11          Internet Security Association and Key Management Protocol (ISAKMP), The Internet

                       12           Society Network Working Group, November 1998 (“ISAKMP”).

                       13          Extended Authentication within ISAKMP/Oakley (XAUTH) <draft-ietf-ipsec-isakmp-

                       14           xauth-06.txt>, Internet Engineering Task Force Internet Protocol Secure Remote Access

                       15           Working Group, December 1999 (“XAUTH”).

                       16          Nokia Proposal for DVB Content Protection & Copy Management Technologies Version

                       17           1.0, Nokia Corporation, October 19, 2001 (“Nokia Proposal”).

                       18          Call for Proposals for Content Protection & Copy Management Technologies, Digital

                       19           Video Broadcasting Technical Module Sub-Group on Copy Protection Technologies, July

                       20           5,                          2001,                        available                              at

                       21           http://web.archive.org/web/20011115034127/http://cptwg.org/Assets/DVB-CPT-
                                    CfP_rev1.2.PDF.
                       22

                       23                 2.      ’206 Patent
                                   New eXpressDSP Reference Frameworks Provide Fast Ramp for DSP Application
                       24
                                    Development, Texas Instruments Application Note SPRV04a, May 2003 (“Sprv040a”),
                       25
                                    available at https://web.archive.org/web/20030407012115/http://www-
                       26
                                    s.ti.com/sc/psheets/sprv040a/sprv040a.pdf
                       27
                                   EDN magazine, October 3, 2002 (“EDN 2002”).
                       28
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                            -7-                          SONOS’S PATENT L.R. 3-3
    ATTORNEYS AT LAW
     SILICON VALLEY
                                                                                                         INVALIDITY CONTENTIONS
                                                                                                                   3:20-cv-03845
                            Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 15 of 341



                        1          Complete Listing of eXpressDSP-Compliant Third-Party Algorithms Updated as of

                        2           10/02/02 (“Third-Party Listing”), available at

                        3           https://web.archive.org/web/20030621230951/http://dspvillage.ti.com/pdfs/3p_algo_10-

                        4           02_monthly.pdf.

                        5          VAB Advanced Technology for Rapid DSP Development using eXpressDSP

                        6           Technology from TI!, Hyperception Data Sheet, 2000 (“VAB Flyer”)

                        7          Reference Frameworks for eXpressDSP Software: RF1, A Compact Static System, Texas

                        8           Instruments Application Report, May 2003 (“RF1”).

                        9          ACOUSTIC TECHNOLOGIES RAISES $13.8M IN FUNDING FOR SOUNDCLEAR

                       10           FULL-DUPLEX VOICE CLARITY PRODUCTS USED IN CELLULAR HANDSETS

                       11           AND HANDSFREE SPEAKERPHONE APPLICATIONS (“Acoustic Technologies

                       12           Funding”), available at

                       13           https://web.archive.org/web/20031005021226fw_/http://www.acoustictech.com/pr05160

                       14           3.htm.

                       15          Martin, Rainer, Small Microphone Arrays with Postfilters for Noise and Acoustic Echo

                       16           Reduction, in Brandstein, M. and Ward, D., Eds. Microphone Arrays: Signal Processing

                       17           Techniques and Applications, Springer: 2001, pp. 255-279. (“Martin”).

                       18          Kellerman, Walter L, Acoustic Echo Cancellation for Beamforming Microphone Arrays,

                       19           in Brandstein, M. and Ward, D., Eds. Microphone Arrays: Signal Processing Techniques

                       20           and Applications, Springer: 2001, pp. 281-306. (“Kellerman”).

                       21          Martin, Rainer, and Vary, Peter, Combined Acoustic Echo Cancellation,

                       22           Dereverberation And Noise Reduction: A Two Microphone Approach, Annals of

                       23           Telecommuications, July 1994, pp. 428-438. (“Martin/Vary”).

                       24          Le Bouquin-Jeannes, Regine, Scalart, Pascal, Faucon, Pascal, and Beaugeant,

                       25           Christophe, Combined Noise and Echo Reduction in Hands-Free Systems: A Survey,

                       26           IEEE Transactions On Speech And Audio Processing, Vol. 9, No. 8, November 2001,

                       27           pp. 808 – 820. (“Jeannes”).

                       28
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                          -8-                       SONOS’S PATENT L.R. 3-3
    ATTORNEYS AT LAW
     SILICON VALLEY
                                                                                                    INVALIDITY CONTENTIONS
                                                                                                              3:20-cv-03845
                            Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 16 of 341



                        1          Beaugeant, Christophe, Turbin, Valerie, Scalart, Pascal, and Gilloire, Andre, New

                        2           optimal filtering approaches for hands-free telecommunication terminals, Signal

                        3           Processing, Volume 64, Issue 1, 1998, pp. 33-47 (“Beaugeant”).

                        4          Ayad, Beghdad, Faucon, Gerard, and Le Bouquin-Jeannes, Regine, Optimization Of A

                        5           Noise Reduction Preprocessing In An Acoustic Echo And Noise Controller, 1996 IEEE

                        6           International Conference on Acoustics, Speech, and Signal Processing Conference

                        7           Proceedings, May 1996 (“Ayad”).

                        8          Guelou, Yann, Benamar, Abdelkrim, and Scalart, Pascal, Analysis of Two Structures for

                        9           Combined Acoustic Echo Cancellation and Noise Reduction, 1996 IEEE International

                       10           Conference on Acoustics, Speech, and Signal Processing Conference Proceedings, May

                       11           1996 (“Guelou”).

                       12          Getting Started With CoCentric System Studio Version U-2003.03, March 2003,

                       13           (“CoCentric”) available at

                       14           https://www.inf.pucrs.br/~calazans/research/BrazilIP_project/SystemC_synth_prot_cour

                       15           se/cssgs.pdf.

                       16          Van Compernolle, Dirk, Switching Adaptive Filters for Enhancing Noisy and

                       17           Reverberant Speech from Microphone Array Recordings, Proceedings, International

                       18           Conference on Acoustics, Speech, and Signal Processing, 3-6 April 1990 (“Van

                       19           Compernolle”).

                       20          Vaseghi, Saeed, Advanced Digital Signal Processing and Noise Reduction, Second

                       21           Edition. Wiley: 2000. (“Vaseghi”).

                       22          Angus, James, Kershaw, Simon, and Lewis, Alwyn, An Adaptive Beam-Steering

                       23           Microphone Array Implemented On The Motorola DSP56000 Digital Signal Processor,

                       24           Audio Engineering Society 95th Convention, October 7-10, 1993 (“Angus”).

                       25          Berkeman, Anders and Viktor Öwall, Architectural tradeoffs for a custom

                       26           implementation of an acoustic echo canceller, NORSIG, 04 Oct 2002, Hurtigruten from

                       27           Tromsø to Trondheim, Norway, Paper, 2002 (“Berkeman”).

                       28          Davis, G., Ed., Noise Reduction in Speech Applications, CRC Press: 2002 (“Davis”).
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                          -9-                        SONOS’S PATENT L.R. 3-3
    ATTORNEYS AT LAW
     SILICON VALLEY
                                                                                                     INVALIDITY CONTENTIONS
                                                                                                               3:20-cv-03845
                            Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 17 of 341



                        1          Elhossini, Ahmed, Areibi, Shawki, and Dony, Robert, An FPGA Implementation of the

                        2           LMS Adaptive Filter for Audio Processing, 2006 IEEE International Conference on

                        3           Reconfigurable Computing and FPGA’s (ReConFig 2006), September 20-22, 2006

                        4           (“Elhossini”).

                        5          Kuo, Sen M., and Lee, Bob H., Real-Time Digital Signal Processing, Wiley: 2001

                        6           (“Kuo”).

                        7          Ohga, Juro; Fujii, Kensaku; Hoshino, Tsutomu; Sakaguchi, Jun'ichi, Loudspeaking

                        8           Dialog System by Small Acoustic Echo Canceller, Audio Engineering Society 106th

                        9           Convention, May 8-11, 1999 (“Ohga”).

                       10          Park, Sangil, 170 MIPS Real-Time Adaptive Digital Filter Board, Audio Engineering

                       11           Society 91st Convention, October 4-8, 1991 (“Park”).

                       12          Zoican, Noise Reduction and Echo Cancellation System, 2002 6th International

                       13           Conference on Signal Processing, September 2002 (“Zoican”).

                       14          Kallinger, Markus, Bitzer, Joerg, and Kammeyer, Karl-Dirk, Study on Combining Multi-

                       15           Channel Echo Cancellers with Beamformers, 2000 IEEE International Conference on

                       16           Acoustics, Speech, and Signal Processing, February 2000 (“Kallinger”).

                       17          Sankaran, Sundar G., and Beex, A. A. (Louis), Acoustic Echo and Noise Canceller

                       18           Improvements for Hands-free Telephones, Proceedings IEEE SOUTHEASTCON '97,

                       19           ‘Engineering the New Century’, 12-14 April 1997 (“Sankaran”).

                       20          Zarlink Semiconductor ACOUSTIC ECHO CANCELLER WITH DUAL CODECS

                       21           ZL38003, Product Preview, 2005 (“Zarlink”).

                       22                3.      ’586 Patent

                       23          RFC 3561 - Ad hoc On-Demand Distance Vector (AODV) Routing, The Internet Society,

                       24           July 2003 (“AODV”).

                       25          AirPort Express Setup Guide, Apple Inc., 2004 (“AirPort Express Setup Guide”).

                       26          Designing AirPort Networks, Apple Inc., 2004 (“Designing AirPort Networks”).

                       27          IEEE Std. 802.11-1997, The Institute of Electrical and Electronics Engineers, Inc., June

                       28           26, 1997 (“802.11 Standard”).
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                         -10-                       SONOS’S PATENT L.R. 3-3
    ATTORNEYS AT LAW
     SILICON VALLEY
                                                                                                    INVALIDITY CONTENTIONS
                                                                                                              3:20-cv-03845
                            Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 18 of 341



                        1          Apple Unveils AirPort Express for Mac & PC Users, Newsroom, June 7, 2004 (“AirPort

                        2           Press Release”).

                        3          WRT54G User Guide, Cisco Systems, Inc., 2003 (“WRT54G User Guide”).

                        4          Routing in Ad hoc Mobile Networks: On-Demand and Hierarchical Strategies, Elizabeth

                        5           M. Royer, Ph.D. Dissertation, December 2000.

                        6          A Secure Routing Protocol for Ad Hoc Networks, Kimaya Sanzgiri, Bridget Dahill, Brian

                        7           N. Levine, Clay Shields, and Elizabeth M. Belding-Royer, International Conference on

                        8           Network Protocols (ICNP), Paris, France, November 2002

                        9          Hierarchical routing in ad hoc mobile networks, Elizabeth M. Belding-Royer, Wireless

                       10           Communication & Mobile Computing, 2(5), pp. 515-532, 2002.

                       11           C.     Prior Art Apparatuses and Systems

                       12           Sonos contends that the following systems and products are prior art under 35 U.S.C.

                       13   §§ 102(a), (b), (f) and/or (g), and/or 103 (Pre-AIA).3 Sonos’s reference to any particular

                       14   component, device, machine, or other product in these Invalidity Contentions should be interpreted

                       15   as a reference to the product itself and any corresponding patents, publications, or product literature

                       16   cited in Exhibits A-D that relate to the cited component, device, machine, or other product. Insofar

                       17   as Sonos is relying on a system or product as prior art, rather than a publication, Sonos may use

                       18   additional evidence to show the structure, function, operation and prior art status of that system or

                       19   product insofar as that evidence is obtained during discovery and in a manner that is consistent

                       20   with the invalidity theory disclosed in these Invalidity Contentions. At least some of the products

                       21   were publicly disclosed, used, sold, or offered for sale in the United States before, and potentially

                       22   more than a year before, the earliest priority date of the Asserted Claims of the Patents-in-Suit.

                       23   Moreover, many of the inventive research, design, and development activities concerning these

                       24   products and technologies occurred in the United States before the earliest priority date of the
                            Asserted Claims of the Patents-in-Suit.
                       25

                       26

                       27
                            3
                              A reference to a version of a commercial product or system is also a reference to any earlier or
                       28   later version of the commercial product or system that qualifies as prior art to an Asserted Claim.
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                          -11-                         SONOS’S PATENT L.R. 3-3
    ATTORNEYS AT LAW
     SILICON VALLEY
                                                                                                         INVALIDITY CONTENTIONS
                                                                                                                   3:20-cv-03845
                            Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 19 of 341



                        1           Discovery is ongoing and many of the details of these prior art systems, including their

                        2   dates of availability, are in the possession and control of third parties. As such, Sonos expressly

                        3   reserves the right to amend these Invalidity Contentions under Patent L.R. 3-6 as additional

                        4   information is discovered.

                        5                 1.      ’375 Patent

                        6          Microsoft NetMeeting (1999 or earlier).

                        7          Brainfuse virtual tutoring room (2003 or earlier).

                        8          Oracle Collaboration Suite / Oracle Web Conferencing (2003 or earlier).

                        9          Jibble NetDraw, written by Paul Mutton (2003 or earlier).

                       10                 2.      ’206 Patent

                       11          Texas Instruments Reference Frameworks for Digital Signal Processor Application

                       12           Development (“TI Reference Frameworks” or “Reference Frameworks”) (2003 or earlier).

                       13                 3.      ’586 Patent

                       14          Sonos (February 2004 or earlier).

                       15          Apple AirPort Express (2004).

                       16          Cisco Systems Inc. Linksys WRT54G Wireless-G Broadband Router (“WRT54G”)

                       17           (2003).

                       18          AFX Technology Group, Minion 701 transmitter (TM701V00) (2002).

                       19          UTC Fire & Security Americas Corporation, Inc., Node Repeater (855-NODE) (2003).

                       20           D.     Prior Art Under 35 U.S.C. § 102(g)

                       21           To the extent the inventions identified in the patents, publications, systems, and other prior

                       22   art to the Patents-in-Suit identified in these contentions were conceived by another and diligently

                       23   reduced to practice before the alleged conception and reduction to practice of the Asserted Claims

                       24   of the Patents-in-Suit by the named inventors of those patents, Sonos alleges that such prior art

                       25   inventions invalidate the Plaintiff’s Patent-in-Suit under 35 U.S.C. § 102(g).

                       26

                       27

                       28
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                            -12-                        SONOS’S PATENT L.R. 3-3
    ATTORNEYS AT LAW
     SILICON VALLEY
                                                                                                        INVALIDITY CONTENTIONS
                                                                                                                  3:20-cv-03845
                            Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 20 of 341



                        1   IV.     PATENT L.R. 3-3(B)

                        2           A.      ’187 Patent

                        3                  1.      Anticipatory References

                        4           Subject to Sonos’s reservations of rights and in accordance with Patent L.R. 3-3(b) and 3-

                        5   3(c), Sonos contends that each of the following prior art references anticipates one or more
                            Asserted Claims of the ’187 Patent in accordance with the claim charts attached hereto as Exhibit
                        6
                            A. The claim charts are based on the constructions of the Asserted Claims of the ’187 Patent as
                        7
                            advanced by Google in its infringement contentions (insofar as any such claim constructions are
                        8
                            evident and/or decipherable from Google’s contentions) or in other cases, and not what Sonos
                        9
                            contends the claims should mean. The following table lists, on a claim-by-claim basis, which prior
                       10
                            art references Sonos contends anticipates which ’187 Asserted Claim, as further detailed in
                       11
                            Exhibits A-2, A-7, A-8.
                       12

                       13          Claim 1             Claim 3             Claim 4              Claim 10            Claim 12
                       14     1    Kawamoto            Kawamoto            Kawamoto             Kawamoto            Kawamoto
                       15     2    Nokia Proposal      Nokia Proposal      Nokia Proposal       Nokia Proposal      Nokia Proposal

                       16     3    Lambert             Lambert             Lambert              Lambert             Lambert

                       17                  2.      Obviousness Combinations
                       18           To the extent that Google contends that any of the references identified as anticipatory

                       19   references fail to disclose one or more elements, those anticipatory references render the Asserted

                       20   Claims obvious, either alone or in combination with other references. Sonos contends that one of skill

                       21   in the art, at the time the alleged inventions were made, would have been motivated to combine the

                       22   references disclosed herein in such a way as to reach the alleged inventions, as described in further

                       23   detail below. Sonos presently believes a reasonable basis exists that each of the claims asserted against

                       24   it would have been obvious to one of ordinary skill in the art at the time of the alleged invention.

                       25           Below, Sonos identifies its current bases for obviousness. As seen below, Sonos presently

                       26   asserts certain combinations of prior art reference(s) plus the knowledge of one of ordinary skill in

                       27   the art in situations where Sonos reasonably anticipates Google may argue the reference(s) alone do

                       28   not disclose every element. (Sonos offers these combinations without conceding that the reference(s)
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                             -13-                          SONOS’S PATENT L.R. 3-3
    ATTORNEYS AT LAW
     SILICON VALLEY
                                                                                                           INVALIDITY CONTENTIONS
                                                                                                                     3:20-cv-03845
                            Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 21 of 341



                        1   standing alone are insufficient to invalidate the relevant claims.) Sonos specifically reserves its rights

                        2   to combine any of its anticipatory references or any combinations of references with the knowledge

                        3   of ordinary skill in the art to rebut a contention of Google that such reference(s) standing alone do not

                        4   disclose every element of the Asserted Claims.

                        5           Sonos lists below prior art references and combinations of prior art references now known

                        6   to Sonos, which Sonos contends render at least obvious the ’187 Asserted Claims.                       The

                        7   corresponding charts in Exhibits A-1 - A-8 for each prior art reference identifies where and how

                        8   each alleged item of prior art meets one or more limitations of the Asserted Claims. Pursuant to

                        9   Patent Local Rule 3-6, Sonos expressly reserves the right to supplement these charts to provide

                       10   additional details about obviousness should the Court’s claim construction require, or should

                       11   Google serve adequate Infringement Contentions that better serve to notify Sonos which elements

                       12   of its products Google contends correspond with the claim elements. Sonos’s contention that the

                       13   references in this section in various combinations render obvious the ’187 Asserted Claims under

                       14   35 U.S.C. § 103 are in no way an admission or suggestion that each reference does not

                       15   independently anticipate or render obvious the ’187 Asserted Claims under 35 U.S.C. § 102.

                       16           The following table sets forth which combinations Sonos contends renders obvious specific

                       17   Asserted Claims of the ’187 Patent. Following the table is a detailed explanation of each proposed

                       18   combination.

                       19     Claim 1             Claim 3              Claim 4             Claim 10            Claim 12
                       20     Bel +               Bel +                Bel            +    Bel             +   Bel             +
                              Kawamoto            Kawamoto             Kawamoto            Kawamoto            Kawamoto
                       21
                              Nokia Proposal      Nokia Proposal       Nokia Proposal      Nokia Proposal      Nokia Proposal
                       22     + Knowledge         + Knowledge          + Knowledge         + Knowledge         + Knowledge
                       23     of a POSITA         of a POSITA          of a POSITA         of a POSITA         of a POSITA
                              SMuG +              SMuG +               SMuG +              SMuG +              SMuG +
                       24
                              SACRED +            SACRED +             SACRED +            SACRED +            SACRED +
                       25     ISAKMP +            ISAKMP +             ISAKMP +            ISAKMP +            ISAKMP +
                              XAUTH               XAUTH                XAUTH               XAUTH               XAUTH
                       26

                       27

                       28
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                              -14-                         SONOS’S PATENT L.R. 3-3
    ATTORNEYS AT LAW
     SILICON VALLEY
                                                                                                           INVALIDITY CONTENTIONS
                                                                                                                     3:20-cv-03845
                            Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 22 of 341



                        1                             a.      Bel + Kawamoto

                        2          It would have been obvious for a POSITA to combine Bel and Kawamoto to achieve the

                        3   claimed methods and systems of the ’187 patent. To the extent that Bel is deemed to lack sufficient

                        4   disclosure of “receiving domain information corresponding to the domain of devices from a device

                        5   existing within the domain of devices,” “providing the domain information to a key issuer, which

                        6   is separate from the domain of devices,” or “receiving the domain information over a short range

                        7   link” a POSITA would have understood it was obvious based on Bel’s disclosures and would have

                        8   otherwise been motivated to combine Bel with Kawamoto. Bel discloses forming groups of

                        9   playback devices using a registration module of the playback device, where the playback devices

                       10   communicates with a Content Distribution Management System to complete registration into a

                       11   group and to receive a secret key used in playing back protected content. See, e.g., Bel at Abstract,

                       12   ¶¶8, 19, 50-51, 54-55, Fig. 4. Kawamoto discloses a system to authorize a playback device such

                       13   as to enable that playback device to play back protected content, where a second device facilitates

                       14   communication between the playback device, second device, and remote servers to for the

                       15   purposes of authorizing the playback device for playback. See, e.g., Kawamoto at Abstract, ¶¶2,

                       16   38, 62, 75-76, Figs. 1, 6, 8. The second device provides an identifier to the playback device, which

                       17   in turn then may provide this to a server to obtain a key. See, e.g., Kawamoto at ¶76. Kawamoto

                       18   also discloses that several playback devices, such as computers, may play back the protected

                       19   content by connecting the computers to the second device (which may be, e.g., a cellular

                       20   telephone). See, e.g., Kawamoto at ¶63. Specifically, Kawamoto discloses transmitting identifier

                       21   information over a physical cable connection between the playback device and the second device

                       22   used to facilitate authorization of the playback device for playback of the protected content. See,

                       23   e.g., Kawamoto at ¶41.

                       24          Clearly both Bel and Kawamoto are analogous prior art. They are both directed to systems

                       25   for the protection of content and the authorization of devices to play back the protected content.

                       26   Bel and Kawamoto provide complementary implementations of such a system that a POSITA

                       27   would have understood may be readily combined. A POSITA would understand that the method

                       28   of authorizing a playback device disclosed by Kawamoto could be integrated with Bel’s
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                           -15-                         SONOS’S PATENT L.R. 3-3
    ATTORNEYS AT LAW
     SILICON VALLEY
                                                                                                        INVALIDITY CONTENTIONS
                                                                                                                  3:20-cv-03845
                            Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 23 of 341



                        1   disclosures of forming a group of playback devices to beneficial effect. That is to say, the

                        2   functionality of Kawamoto’s second device could be used as a convenient and more flexible

                        3   method by which a user could share information necessary to register a device into a group of

                        4   devices as described in Bel. A POSITA would be motivated to combine Kawamoto with Bel for

                        5   several reasons, including Bel’s explicitly stated objective of improving portability and flexibility

                        6   of content playback across a variety of devices. See, e.g., Bel at ¶6. Specifically, a POSITA would

                        7   understand that integrating the authentication and authorization functionality of Kawamoto’s

                        8   second device—for example by integrating such functionality into a Bel playback device—would

                        9   enable registration into a group of other devices that may not be equipped with Bel’s registration

                       10   module. A POSITA would further understand that integrating this functionality of Kawamoto

                       11   would improve the security of Bel’s system because requiring a physical connection between a

                       12   device being added to the group and a second device facilitating the registration would circumvent

                       13   possible remote registration the user may not desire.

                       14                             b.     Nokia Proposal + Knowledge of a POSITA

                       15          To the extent that Nokia Proposal is deemed to lack sufficient disclosure of “causing the

                       16   key issuer to issue a private key to the new device” or “receiving the private key from the key

                       17   issuer” a POSITA would have understood it was obvious based on Nokia Proposal’s disclosures

                       18   and otherwise would have understood it was obvious in light of Nokia Proposal and the

                       19   knowledge of a POSITA. Nokia Proposal discloses a system for protecting content such that only

                       20   authorized devices that have joined an authorized domain are authorized to play back the

                       21   protected content. See, e.g., Nokia Proposal at pages 1, 9, 11-12, 14, 16, 18-19, 23-24, 26, 40-42,

                       22   48, 54-55, Figs. 1, 2, 14. In Nokia Proposal, an authorized device is sent a content key as well as

                       23   a domain symmetric key that are used by the authorized devices in order to access and play back

                       24   protected content. See, e.g., Nokia Proposal at pages 26, 40-42, 54-55.

                       25          A POSITA would have found it obvious to use a private key from an asymmetric key pair

                       26   in place of either or both of the content or domain symmetric keys. Symmetric and asymmetric

                       27   encryption methods were well known by a POSITA at the time of Nokia Proposal and both were

                       28   well understood ways to accomplish the same goal of protecting information, including
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                           -16-                         SONOS’S PATENT L.R. 3-3
    ATTORNEYS AT LAW
     SILICON VALLEY
                                                                                                        INVALIDITY CONTENTIONS
                                                                                                                  3:20-cv-03845
                            Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 24 of 341



                        1   multimedia content such as the content that is the subject of the Nokia Proposal. Indeed, the ’187

                        2   patent itself states that “[o]ne of ordinary skill in the art would recognize that alternate methods of

                        3   securing the DRM system are possible using symmetric key techniques or broadcast key

                        4   encryption techniques.” See ’187 Patent at 7:54-58.

                        5                             c.      SMuG + SACRED + ISAKMP + XAUTH

                        6          To the extent that SMuG is deemed to lack sufficient disclosure of “receiving domain

                        7   information corresponding to the domain of devices from a device existing within the domain of

                        8   devices” or “receiving domain information for the device existing within a domain of devices” a

                        9   POSITA would have understood it was obvious based on SMuG’s disclosures and would have

                       10   otherwise been motivated to combine SMuG with SACRED, ISAKMP, and XAUTH. To the

                       11   extent that SMuG is deemed to lack sufficient disclosure of “providing the domain information to

                       12   a key issuer, which is separate from the domain of devices” a POSITA would have understood it

                       13   was obvious based on SMuG’s disclosures and would have otherwise been motivated to combine

                       14   SMuG with ISAKMP. To the extent that SMuG is deemed to lack sufficient disclosure of

                       15   “wherein the private key is based on the domain information” a POSITA would have understood

                       16   it was obvious based on SMuG’s disclosures and would have otherwise been motivated to

                       17   combine SMuG with ISAKMP. To the extent that SMuG is deemed to lack sufficient disclosure

                       18   of “receiving the domain information over a short range link” a POSITA would have understood

                       19   it was obvious based on SMuG’s disclosures and would have otherwise been motivated to

                       20   combine SMuG with SACRED. To the extent that SMuG is deemed to lack sufficient disclosure

                       21   of “storage for storing the domain information” a POSITA would have understood it was obvious

                       22   based on SMuG’s disclosures and would have otherwise been motivated to combine SMuG with

                       23   SACRED.

                       24          A POSITA would have found it obvious to combine SMuG with SACRED, ISAKMP, and

                       25   XAUTH in the manner described above for at least the following reasons. Each of SMuG,

                       26   SACRED, ISAKMP, and XAUTH are standards related to a standard called IPSec. See, e.g.,

                       27   SMuG at Sections 2, 2.2; SACRED at Sections 1, 3.2; ISAKMP at Sections 1, 2.1, 3.3-3.5, 3.14-

                       28   3.16; XAUTH at Title, Abstract, Sections 1, 1.1, 1.2, 3, 3.1-3.5, 4.1, 4.2, 6-8, 10, Appendix A.
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                            -17-                         SONOS’S PATENT L.R. 3-3
    ATTORNEYS AT LAW
     SILICON VALLEY
                                                                                                         INVALIDITY CONTENTIONS
                                                                                                                   3:20-cv-03845
                            Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 25 of 341



                        1   Specifically, SMuG states that its “[g]roup key management requires a protocol with [] five

                        2   properties” and “[t]he protocol must be capable of establishing security relationships” of a certain

                        3   type, where “these relationships might be built upon group security associations, which in turn

                        4   build upon the security association concept of IPSec and ISAKMP/IKE.” See SMuG at Section

                        5   2.2. SACRED states, in a section regarding protocol requirements, that “there are a number of

                        6   requirements that must apply to the transfer of credentials if the ultimate goal of supporting the

                        7   Internet security protocols (e.g., TLS, IPSec, S/MIME) is to be met.” See SACRED at Section

                        8   3.2. Thus, it is clear that it was contemplated, as a POSITA would understand, that SACRED

                        9   could be implemented in conjunction with SMuG.

                       10          SMuG also explicitly refers to ISAKMP (RFC2408) as a source of requirements presented

                       11   in SMuG and that ISAKMP inspired elements of and can otherwise be implemented within the

                       12   SMuG framework. See SMuG at Section 2, 2.1, 2.2. XAUTH is explicitly described as an

                       13   extension to “IPSec’s ISAKMP protocol.” See, e.g. XAUTH at Title, Abstract, Sections 1, 1.2,

                       14   1.3, 2, 4-4.2, 5, 7, 8. This statement in XAUTH confirms the close relationship between IPSec

                       15   and ISAKMP, in that IPSec was known to implement the ISAKMP protocol.

                       16          B.      ’375 Patent

                       17                 1.      Anticipatory References

                       18          Subject to Sonos’s reservations of rights and in accordance with Patent L.R. 3-3(b) and 3-

                       19   3(c), Sonos contends that each of the following prior art references anticipates one or more

                       20   Asserted Claims of the ’375 Patent in accordance with the claim charts attached hereto as Exhibits

                       21   B-7 - B-9. The claim charts are based on the constructions of the Asserted Claims of the ’375

                       22   Patent as advanced by Google in its infringement contentions (insofar as any such claim

                       23   constructions are evident and/or decipherable from Google’s contentions) or in other cases, and

                       24   not what Sonos contends the claims should mean. The following table lists, on a claim-by-claim

                       25   basis, which prior art references Sonos contends anticipates which ’375 Asserted Claim, as further

                       26   detailed in Exhibits B-7 and B-9.

                       27          Claim 1            Claim 2            Claim 3             Claim 4            Claim 5
                       28     1    Adar               Adar               Adar                Adar               Adar
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                          -18-                         SONOS’S PATENT L.R. 3-3
    ATTORNEYS AT LAW
     SILICON VALLEY
                                                                                                       INVALIDITY CONTENTIONS
                                                                                                                 3:20-cv-03845
                            Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 26 of 341



                        1          Claim 1             Claim 2              Claim 3             Claim 4              Claim 5
                        2     2    Lim                 Lim                  Lim                 Lim                  Lim
                        3

                        4
                                   Claim 6             Claim 7              Claim 8             Claim 9              Claim 10
                        5
                              1    Adar                Adar                 Adar                Adar                 Adar
                        6
                              2    Lim                 Lim                  Lim                 Lim                  Lim
                        7

                        8

                        9          Claim 11            Claim 13             Claim 14            Claim 15             Claim 16

                       10     1    Adar                Adar                 Adar                Adar                 Adar
                              2    Lim                 Lim                  Lim                 Lim                  Lim
                       11

                       12

                       13          Claim 17            Claim 18             Claim 19            Claim 20
                       14     1    Adar                Adar                 Adar                Adar
                       15     2    Lim                 Lim                  Lim                 Lim
                       16                  2.      Obviousness Combinations
                       17           To the extent that Google contends that any of the references identified as anticipatory
                       18   references fail to disclose one or more elements, those anticipatory references render the Asserted
                       19   Claims obvious, either alone or in combination with other references. Sonos contends that one of skill
                       20   in the art, at the time the alleged inventions were made, would have been motivated to combine the
                       21   references disclosed herein in such a way as to reach the alleged inventions, as described in further
                       22   detail below. Sonos presently believes a reasonable basis exists that each of the claims asserted against
                       23   it would have been obvious to one of ordinary skill in the art at the time of the alleged invention.
                       24           Below, Sonos identifies its current bases for obviousness. As seen below, Sonos presently
                       25   asserts certain combinations of prior art reference(s) plus the knowledge of one of ordinary skill in
                       26   the art in situations where Sonos reasonably anticipates Google may argue the reference(s) alone do
                       27   not disclose every element. (Sonos offers these combinations without conceding that the reference(s)
                       28   standing alone are insufficient to invalidate the relevant claims.) Sonos specifically reserves its rights
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                              -19-                         SONOS’S PATENT L.R. 3-3
    ATTORNEYS AT LAW
     SILICON VALLEY
                                                                                                           INVALIDITY CONTENTIONS
                                                                                                                     3:20-cv-03845
                            Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 27 of 341



                        1   to combine any of its anticipatory references or any combinations of references with the knowledge

                        2   of ordinary skill in the art to rebut a contention of Google that such reference(s) standing alone do not

                        3   disclose every element of the Asserted Claims.

                        4            Sonos lists below prior art references and combinations of prior art references now known

                        5   to Sonos, which Sonos contends render at least obvious the ’375 Asserted Claims.                    The

                        6   corresponding charts in Exhibits B-1 - B-9 for each prior art reference identifies where and how

                        7   each alleged item of prior art meets one or more limitations of the Asserted Claims. Pursuant to

                        8   Patent Local Rule 3-6, Sonos expressly reserves the right to supplement these charts to provide

                        9   additional details about obviousness should the Court’s claim construction require, or should

                       10   Google serve adequate Infringement Contentions that better serve to notify Sonos which elements

                       11   of its products Google contends correspond with the claim elements. Sonos’s contention that the

                       12   references in this section in various combinations render obvious the ’375 Asserted Claims under

                       13   35 U.S.C. § 103 are in no way an admission or suggestion that each reference does not

                       14   independently anticipate or render obvious the ’375 Asserted Claims under 35 U.S.C. § 102.

                       15            The following table sets forth which combinations Sonos contends renders obvious specific

                       16   Asserted Claims of the ’375 Patent. Following the table is a detailed explanation of each proposed

                       17   combination.

                       18     Claim 1             Claim 2             Claim 3              Claim 4             Claim 5
                       19     Ryan +              Ryan +              Ryan +               Ryan +              Ryan +
                              Nakagawa            Nakagawa            Nakagawa             Nakagawa            Nakagawa
                       20
                              Adar                Adar                Adar                 Adar                Adar
                       21
                              Adar +              Adar +              Adar +               Adar +              Adar +
                       22     Nakagawa            Nakagawa            Nakagawa             Nakagawa            Nakagawa
                       23     Adar + Mendez       Adar + Mendez       Adar + Mendez        Adar + Mendez       Adar + Mendez
                       24     Adar + Kapoor       Adar + Kapoor       Adar + Kapoor        Adar + Kapoor       Adar + Kapoor
                       25     Lim                 Lim                 Lim                  Lim                 Lim

                       26     Lim + Adar          Lim + Adar          Lim + Adar           Lim + Adar          Lim + Adar

                       27     Lim + Jain          Lim + Jain          Lim + Jain           Lim + Jain          Lim + Jain
                              Horn                Horn                Horn                 Horn                Horn
                       28
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                             -20-                          SONOS’S PATENT L.R. 3-3
    ATTORNEYS AT LAW
     SILICON VALLEY
                                                                                                           INVALIDITY CONTENTIONS
                                                                                                                     3:20-cv-03845
                            Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 28 of 341



                        1     Claim 1         Claim 2         Claim 3         Claim 4             Claim 5
                        2     Horn +          Horn +          Horn +          Horn +              Horn +
                              Mendez          Mendez          Mendez          Mendez              Mendez
                        3
                              Horn +          Horn +          Horn +          Horn +              Horn +
                        4     Nakagawa        Nakagawa        Nakagawa        Nakagawa            Nakagawa
                        5     Horn + Jain     Horn + Jain     Horn + Jain     Horn + Jain         Horn + Jain
                        6     Mendez + Jain   Mendez + Jain   Mendez + Jain   Mendez + Jain       Mendez + Jain

                        7     Mendez +        Mendez +        Mendez +        Mendez +            Mendez +
                              Miller          Miller          Miller          Miller              Miller
                        8
                              Nakagawa +      Nakagawa +      Nakagawa +      Nakagawa +          Nakagawa +
                        9     Jain            Jain            Jain            Jain                Jain

                       10     Nakagawa +      Nakagawa +      Nakagawa +      Nakagawa +          Nakagawa +
                              Miller          Miller          Miller          Miller              Miller
                       11
                              Kapoor + Jain   Kapoor + Jain   Kapoor + Jain   Kapoor + Jain       Kapoor + Jain
                       12
                              Kapoor +        Kapoor +        Kapoor +        Kapoor +            Kapoor +
                       13     Miller          Miller          Miller          Miller              Miller

                       14

                       15
                              Claim 6         Claim 7         Claim 8         Claim 9             Claim 10
                       16
                              Ryan +          Ryan +          Ryan +          Ryan +              Ryan +
                       17     Nakagawa        Nakagawa        Nakagawa        Nakagawa            Nakagawa

                       18     Adar            Adar            Adar            Adar                Adar
                              Adar +          Adar +          Adar +          Adar +              Adar +
                       19
                              Nakagawa        Nakagawa        Nakagawa        Nakagawa            Nakagawa
                       20     Adar + Mendez   Adar + Mendez   Adar + Mendez   Adar + Mendez       Adar + Mendez
                       21     Adar + Kapoor   Adar + Kapoor   Adar + Kapoor   Adar + Kapoor       Adar + Kapoor
                       22     Lim             Lim             Lim             Lim                 Lim
                       23     Lim + Adar      Lim + Adar      Lim + Adar      Lim + Adar          Lim + Adar
                       24     Lim + Jain      Lim + Jain      Lim + Jain      Lim + Jain          Lim + Jain

                       25     Horn            Horn            Horn            Horn                Horn

                       26     Horn +          Horn +          Horn +          Horn +              Horn +
                              Mendez          Mendez          Mendez          Mendez              Mendez
                       27
                              Horn +          Horn +          Horn +          Horn +              Horn +
                       28     Nakagawa        Nakagawa        Nakagawa        Nakagawa            Nakagawa
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                    -21-                      SONOS’S PATENT L.R. 3-3
    ATTORNEYS AT LAW
     SILICON VALLEY
                                                                                              INVALIDITY CONTENTIONS
                                                                                                        3:20-cv-03845
                            Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 29 of 341



                        1     Claim 6         Claim 7         Claim 8         Claim 9             Claim 10
                        2     Horn + Jain     Horn + Jain     Horn + Jain     Horn + Jain         Horn + Jain
                        3     Mendez + Jain   Mendez + Jain   Mendez + Jain   Mendez + Jain       Mendez + Jain

                        4     Mendez +        Mendez +        Mendez +        Mendez +            Mendez +
                              Miller          Miller          Miller          Miller              Miller
                        5
                              Nakagawa +      Nakagawa +      Nakagawa +      Nakagawa +          Nakagawa +
                        6     Jain            Jain            Jain            Jain                Jain

                        7     Nakagawa +      Nakagawa +      Nakagawa +      Nakagawa +          Nakagawa +
                              Miller          Miller          Miller          Miller              Miller
                        8
                              Kapoor + Jain   Kapoor + Jain   Kapoor + Jain   Kapoor + Jain       Kapoor + Jain
                        9
                              Kapoor +        Kapoor +        Kapoor +        Kapoor +            Kapoor +
                       10     Miller          Miller          Miller          Miller              Miller

                       11

                       12
                              Claim 11        Claim 13        Claim 14        Claim 15            Claim 16
                       13
                              Ryan +          Ryan +          Ryan +          Ryan +              Ryan +
                       14     Nakagawa        Nakagawa        Nakagawa        Nakagawa            Nakagawa

                       15     Adar            Adar            Adar            Adar                Adar
                              Adar +          Adar +          Adar +          Adar +              Adar +
                       16
                              Nakagawa        Nakagawa        Nakagawa        Nakagawa            Nakagawa
                       17     Adar + Mendez   Adar + Mendez   Adar + Mendez   Adar + Mendez       Adar + Mendez
                       18     Adar + Kapoor   Adar + Kapoor   Adar + Kapoor   Adar + Kapoor       Adar + Kapoor
                       19     Lim             Lim             Lim             Lim                 Lim
                       20     Lim + Adar      Lim + Adar      Lim + Adar      Lim + Adar          Lim + Adar
                       21     Lim + Jain      Lim + Jain      Lim + Jain      Lim + Jain          Lim + Jain

                       22     Horn            Horn            Horn            Horn

                       23     Horn +          Horn +          Horn +          Horn +              Horn +
                              Mendez          Mendez          Mendez          Mendez              Mendez
                       24
                              Horn +          Horn +          Horn +          Horn +              Horn +
                       25     Nakagawa        Nakagawa        Nakagawa        Nakagawa            Nakagawa

                       26     Horn + Jain     Horn + Jain     Horn + Jain     Horn + Jain         Horn + Jain
                              Mendez + Jain   Mendez + Jain   Mendez + Jain   Mendez + Jain       Mendez + Jain
                       27
                              Mendez +        Mendez +        Mendez +        Mendez +            Mendez +
                       28     Miller          Miller          Miller          Miller              Miller
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                    -22-                      SONOS’S PATENT L.R. 3-3
    ATTORNEYS AT LAW
     SILICON VALLEY
                                                                                              INVALIDITY CONTENTIONS
                                                                                                        3:20-cv-03845
                            Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 30 of 341



                        1     Claim 11        Claim 13        Claim 14        Claim 15            Claim 16
                        2     Nakagawa +      Nakagawa +      Nakagawa +      Nakagawa +          Nakagawa +
                              Jain            Jain            Jain            Jain                Jain
                        3
                              Nakagawa +      Nakagawa +      Nakagawa +      Nakagawa +          Nakagawa +
                        4     Miller          Miller          Miller          Miller              Miller
                        5     Kapoor + Jain   Kapoor + Jain   Kapoor + Jain   Kapoor + Jain       Kapoor + Jain
                        6     Kapoor +        Kapoor +        Kapoor +        Kapoor +            Kapoor +
                              Miller          Miller          Miller          Miller              Miller
                        7

                        8

                        9     Claim 17        Claim 18        Claim 19        Claim 20
                       10     Ryan +          Ryan +          Ryan +          Ryan +
                              Nakagawa        Nakagawa        Nakagawa        Nakagawa
                       11
                              Adar            Adar            Adar            Adar
                       12
                              Adar +          Adar +          Adar +          Adar +
                       13     Nakagawa        Nakagawa        Nakagawa        Nakagawa

                       14     Adar + Mendez   Adar + Mendez   Adar + Mendez   Adar + Mendez
                                                                              (+ Nakagawa)
                       15
                              Adar + Kapoor   Adar + Kapoor   Adar + Kapoor   Adar + Kapoor
                       16                                                     (+ Nakagawa)

                       17     Lim             Lim             Lim             Lim
                                                                              (+ Nakagawa)
                       18
                              Lim + Adar      Lim + Adar      Lim + Adar      Lim + Adar
                       19                                                     (+ Nakagawa)

                       20     Lim + Jain      Lim + Jain      Lim + Jain      Lim + Jain
                                                                              (+ Nakagawa)
                       21
                              Horn +          Horn +          Horn +          Horn +
                       22     Mendez          Mendez          Mendez          Mendez

                       23     Horn +          Horn +          Horn +          Horn +
                              Nakagawa        Nakagawa        Nakagawa        Nakagawa
                       24
                              Horn + Jain     Horn + Jain     Horn + Jain     Horn + Jain
                       25
                              Mendez + Jain   Mendez + Jain   Mendez + Jain   Mendez + Jain
                       26                                                     (+ Nakagawa)

                       27     Mendez +        Mendez +        Mendez +        Mendez +
                              Miller          Miller          Miller          Miller
                       28                                                     (+ Nakagawa)
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                    -23-                      SONOS’S PATENT L.R. 3-3
    ATTORNEYS AT LAW
     SILICON VALLEY
                                                                                              INVALIDITY CONTENTIONS
                                                                                                        3:20-cv-03845
                            Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 31 of 341



                        1     Claim 17            Claim 18           Claim 19            Claim 20
                        2     Nakagawa +          Nakagawa +         Nakagawa +          Nakagawa +
                              Jain                Jain               Jain                Jain
                        3
                              Nakagawa +          Nakagawa +         Nakagawa +          Nakagawa +
                        4     Miller              Miller             Miller              Miller
                        5     Kapoor + Jain       Kapoor + Jain      Kapoor + Jain       Kapoor + Jain
                                                                                         (+ Nakagawa)
                        6
                              Kapoor +            Kapoor +           Kapoor +            Kapoor +
                        7     Miller              Miller             Miller              Miller
                                                                                         (+ Nakagawa)
                        8

                        9                             a.      Ryan + Nakagawa

                       10          It would have been obvious for a POSITA to combine Ryan and Nakagawa to achieve the

                       11   claimed methods and systems of the ’375 patent. Ryan teaches a method and system for

                       12   enhanced database searching that includes generating a personal link table of webpages that the

                       13   user has found useful. See generally Exhibit B-6. Ryan teaches its invention is implemented in a

                       14   network environment that includes servers and computers. See, e.g., Ryan at 3:62-4:6. Ryan

                       15   further teaches that the personal link table could be stored at either the search engine site or on an

                       16   individual’s computer. See, e.g., id. at 15:25-31. Nakagawa discloses a method and system for

                       17   accessing data stored on a data server device from a client device that involves authentication

                       18   procedures and synchronization of data between the server and multiple client devices. See

                       19   generally Exhibit B-4. A POSITA would have been motivated to use Nakagawa’s data access

                       20   approach for Ryan’s personal link table data because, for example, it involved applying

                       21   Nakagawa’s known technique to Ryan’s known system to yield predictable results and use of

                       22   Nakagawa’s known technique to improve a similar client-server system in the same way.

                       23                             b.      Adar + Knowledge of a POSITA

                       24          To the extent Adar is deemed to lack sufficient disclosure of limitations relating to

                       25   synchronization of favorite items between the client device and server and/or other client devices,

                       26   such as claims [1.5], [9.3], and/or [17.5], those limitations would have been understood by, or at

                       27   least obvious to, a POSITA from the cited disclosures. Adar teaches a client-server architecture

                       28   in which the primary copy of the user’s bookmark data is maintained in a centralized database (i.e.,
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                            -24-                         SONOS’S PATENT L.R. 3-3
    ATTORNEYS AT LAW
     SILICON VALLEY
                                                                                                         INVALIDITY CONTENTIONS
                                                                                                                   3:20-cv-03845
                            Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 32 of 341



                        1   server) and the user may access and manipulate the data from any terminal (i.e., client device) by

                        2   authenticating to the server. See, e.g., Adar at 11:4-16, 11:64-12:4. Synchronization techniques

                        3   and various implementations of synchronization in a client-server system were known to a

                        4   POSITA at the time of the alleged invention of the ’375 patent as reflected in, for example,

                        5   Mendez, Kapoor, Nakagawa, and Lim. For example, it was well known that multiple client devices

                        6   may synchronize data with a server and, thereby, with each other. Through such synchronization,

                        7   changes made at one client device are propagated to other client devices; for example, data that is

                        8   added, changed, or deleted at one client device will in turn be added, changed, or deleted,

                        9   respectively, from the server and other client devices. Further, it was known to a POSITA that

                       10   synchronization can be initiated in different ways, for example in realtime (i.e., every time a

                       11   change is made on any of the devices), upon specified events (e.g., startup or shutdown), or at

                       12   regular time intervals. In particular, the knowledge of a POSITA of realtime synchronization is

                       13   reflected in systems that provided a shared whiteboard over the internet (including, for example,

                       14   Microsoft NetMeeting, Brainfuse, Oracle Collaboration Suite / Oracle Web Conferencing, nad

                       15   Jibble NetDraw). Thus, modifying Adar’s system to perform synchronization in the particular

                       16   manner recited in the asserted claims would have been obvious to a POSITA because, for example,

                       17   it would involve applying known methods of synchronization to yield predictable results and using

                       18   known techniques of synchronization to improve a similar client-server system in the same way.

                       19                            c.      Adar + Nakagawa

                       20          To the extent Adar is deemed to lack sufficient disclosure of limitations relating to

                       21   synchronization of favorite items between the client device and server and/or other client devices,

                       22   such as claims [1.5], [9.3], and/or [17.5], a POSITA would have been motivated to combine the

                       23   teachings of Adar and Nakagawa. Adar teaches a client-server architecture in which the primary

                       24   copy of the user’s bookmark data is maintained in a centralized database (i.e., server) and the user

                       25   may access and manipulate the data from any terminal (i.e., client device) by authenticating to the

                       26   server. See, e.g., Adar at 11:4-16, 11:64-12:4. Nakagawa discloses a data access system in which

                       27   data is synchronized between a server and multiple client devices. See, e.g., Nakagawa at ¶¶ 62-

                       28   63, 148, Figs. 8-11; see generally Exhibit B-4. Using Nakagawa’s teaching of synchronization
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                           -25-                        SONOS’S PATENT L.R. 3-3
    ATTORNEYS AT LAW
     SILICON VALLEY
                                                                                                       INVALIDITY CONTENTIONS
                                                                                                                 3:20-cv-03845
                            Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 33 of 341



                        1   techniques with Adar’s system would have been obvious to a POSITA because, for example, it

                        2   would involve simple substitution of one known element (Adar’s method of sharing data between

                        3   client and server) with another (Nakagawa’s method of synchronizing data) to yield predictable

                        4   results and use of Nakagawa’s known technique to improve a similar client-server system in the

                        5   same way.

                        6                             d.     Adar + Mendez

                        7          To the extent Adar is deemed to lack sufficient disclosure of limitations relating to

                        8   synchronization of favorite items between the client device and server and/or other client devices,

                        9   such as claims [1.5], [9.3], and/or [17.5], a POSITA would have been motivated to combine the

                       10   teachings of Adar and Mendez. Adar teaches a client-server architecture in which the primary

                       11   copy of the user’s bookmark data is maintained in a centralized database (i.e., server) and the user

                       12   may access and manipulate the data from any terminal (i.e., client device) by authenticating to the

                       13   server. See, e.g., Adar at 11:4-16, 11:64-12:4. Mendez discloses a system for synchronizing data

                       14   between a global server, desktop computer, and remote terminals. See, e.g., Mendez at 2:18-23,

                       15   3:66-4:10, 4:23-30, 4:47-56; see generally Exhibit B-5. Using Mendez’s teaching of

                       16   synchronization techniques with Adar’s system would have been obvious to a POSITA because,

                       17   for example, it would involve simple substitution of one known element (Adar’s method of

                       18   sharing data between client and server) with another (Mendez’s method of synchronizing data) to

                       19   yield predictable results and use of Mendez’s known technique to improve a similar client-server

                       20   system in the same way.

                       21                             e.     Adar + Kapoor

                       22          To the extent Adar is deemed to lack sufficient disclosure of limitations relating to

                       23   synchronization of favorite items between the client device and server and/or other client devices,

                       24   such as claims [1.5], [9.3], and/or [17.5], a POSITA would have been motivated to combine the

                       25   teachings of Adar and Kapoor. Adar teaches a client-server architecture in which the primary

                       26   copy of the user’s bookmark data is maintained in a centralized database (i.e., server) and the user

                       27   may access and manipulate the data from any terminal (i.e., client device) by authenticating to the

                       28   server. See, e.g., Adar at 11:4-16, 11:64-12:4. Kapoor discloses a system for synchronizing data
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                           -26-                        SONOS’S PATENT L.R. 3-3
    ATTORNEYS AT LAW
     SILICON VALLEY
                                                                                                       INVALIDITY CONTENTIONS
                                                                                                                 3:20-cv-03845
                            Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 34 of 341



                        1   among multiple computing devices, including embodiments in which one of the devices acts as a

                        2   server. See, e.g., Kapoor at 6:2-7, 4:3-24; see generally Exhibit B-1. Using Kapoor’s teaching of

                        3   synchronization techniques with Adar’s system would have been obvious to a POSITA because,

                        4   for example, it would involve simple substitution of one known element (Adar’s method of

                        5   sharing data between client and server) with another (Kapoor’s method of synchronizing data) to

                        6   yield predictable results and use of Kapoor’s known technique to improve a similar client-server

                        7   system in the same way.

                        8                             f.     Lim + Adar

                        9          To the extent Lim or Adar is deemed to lack sufficient disclosure of any limitation, a

                       10   POSITA would have been motivated to combine the teachings of Lim and Adar. Lim and Adar

                       11   each teach a system using a client-server architecture to enable users to manage and search

                       12   bookmarks and to access those bookmarks from multiple client devices. See generally Exhibits

                       13   B-7 and B-9. A POSITA would be motivated to combine the teachings of Lim and Adar to create

                       14   a system incorporating implementation details from both because, for example, it would involve

                       15   simple substitution of one known element for another to obtain predictable results and use of

                       16   known techniques from one reference to improve a similar bookmark management system in the

                       17   same way.

                       18                             g.     Lim + Jain

                       19          To the extent Lim is deemed to lack sufficient disclosure of “presenting through a single

                       20   interface of the client device, in response to a query from the user, a combined search results set

                       21   generated via one or more search sub-processes,” a POSITA would have been motivated to

                       22   combine the teachings of Lim and Jain. Lim teaches that a user may perform a local search on

                       23   the content of a particular user’s bookmark sites or a remote search of all bookmarks in the

                       24   database (i.e., including bookmarks collected from all users). See, e.g., Lim at 29:17-34. Lim

                       25   further teaches that the search results can be displayed “in different ways.” Id. Jain also teaches

                       26   searching a user’s bookmarks and searching other web pages on the internet. See, e.g., Jain at

                       27   7:13-36. Jain further teaches that the results of the internet search may be displayed along with

                       28   the user’s bookmarks that satisfy the search request. Id. Using Jain’s teaching of displaying the
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                           -27-                        SONOS’S PATENT L.R. 3-3
    ATTORNEYS AT LAW
     SILICON VALLEY
                                                                                                       INVALIDITY CONTENTIONS
                                                                                                                 3:20-cv-03845
                            Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 35 of 341



                        1   results of the two searches together with Lim’s local and remote searches would have been

                        2   obvious to a POSITA because, for example, it would involve applying a known technique to

                        3   improve similar systems in the same way and simple substitution of one known element for

                        4   another to obtain predictable results.

                        5                             h.      Horn + Mendez

                        6          It would have been obvious for a POSITA to combine Horn and Mendez to achieve the

                        7   claimed methods and systems of the ’375 patent. Horn teaches a method and system for adding,

                        8   managing, and distributing lists of stored URLs. See generally Exhibit B-8. Horn teaches that

                        9   the stored URLs can be synchronized with other devices and that its system may be implemented

                       10   with a client-server architecture. See, e.g., Horn ¶¶ 49, 102-103, 162-163. Mendez discloses a

                       11   method and system for synchronizing workspace elements, including bookmarks, in a secure

                       12   network using authentication procedures. See generally Exhibit B-5. A POSITA would have

                       13   been motivated to use Mendez’s synchronization approach for Horn’s stored URLs because, for

                       14   example, it involved applying Mendez’s known technique to Horn’s known system to yield

                       15   predictable results and use of Mendez’s known technique to improve a similar client-server

                       16   system in the same way.

                       17                             i.      Horn + Nakagawa

                       18          It would have been obvious for a POSITA to combine Horn and Nakagawa to achieve the

                       19   claimed methods and systems of the ’375 patent. Horn teaches a method and system for adding,

                       20   managing, and distributing lists of stored URLs. See generally Exhibit B-8. Horn teaches that

                       21   the stored URLs can be synchronized with other devices and that its system may be implemented

                       22   with a client-server architecture. See, e.g., Horn ¶¶ 49, 102-103, 162-163. Nakagawa discloses a

                       23   method and system for accessing data stored on a data server device from a client device that

                       24   involves authentication procedures and synchronization of data between the server and multiple

                       25   client devices. See generally Exhibit B-4. A POSITA would have been motivated to use

                       26   Nakagawa’s data access approach for Horn’s stored URL data because, for example, it involved

                       27   applying Nakagawa’s known technique to Horn’s known system to yield predictable results and

                       28   use of Nakagawa’s known technique to improve a similar client-server system in the same way.
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                          -28-                       SONOS’S PATENT L.R. 3-3
    ATTORNEYS AT LAW
     SILICON VALLEY
                                                                                                     INVALIDITY CONTENTIONS
                                                                                                               3:20-cv-03845
                            Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 36 of 341



                        1                             j.      Horn + Jain

                        2          To the extent Horn (or Horn + Mendez or Horn + Nakagawa) is deemed to lack sufficient

                        3   disclosure of “presenting through a single interface of the client device, in response to a query

                        4   from the user, a combined search results set generated via one or more search sub-processes,” a

                        5   POSITA would have been motivated to combine the teachings of Horn and Jain. Horn teaches a

                        6   OneStep function that searches existing user favorites and retrieves search results from search

                        7   engines and places both sets of results into a search results file. See, e.g., Horn at ¶¶ 135-137,

                        8   162-163, Fig. 31; see generally Exhibit B-8. Jain also teaches searching a user’s bookmarks and

                        9   searching other web pages on the internet. See, e.g., Jain at 7:13-36. Jain further teaches that the

                       10   results of the internet search may be displayed along with the user’s bookmarks that satisfy the

                       11   search request. Id. Using Jain’s teaching of displaying the results of the two searches together

                       12   with Horn’s search results file would have been obvious to a POSITA because, for example, it

                       13   would involve applying a known technique to improve similar systems in the same way and

                       14   simple substitution of one known element for another to obtain predictable results.

                       15                             k.      Mendez + Jain

                       16          It would have been obvious for a POSITA to combine Mendez and Jain to achieve the

                       17   claimed methods and systems of the ’375 patent. Mendez teaches a method and system for

                       18   synchronizing workspace elements, including bookmarks, in a secure network. See Exhibit B-5.

                       19   Jain teaches that a user search request can be applied to both the user’s bookmarks and to the

                       20   internet, and the combined search results set displayed to the user in a single interface. See

                       21   Exhibit B-3. A POSITA would have been motivated to make the combination because, for

                       22   example, it involved combining prior art elements according to known methods to yield

                       23   predictable results.

                       24                             l.      Mendez + Miller

                       25          It would have been obvious for a POSITA to combine Mendez and Miller to achieve the

                       26   claimed methods and systems of the ’375 patent. Mendez teaches a method and system for

                       27   synchronizing workspace elements, including bookmarks, in a secure network. See Exhibit B-5.

                       28   Miller teaches that multiple disparate databases (i.e., first and second global indexes) could be
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                            -29-                        SONOS’S PATENT L.R. 3-3
    ATTORNEYS AT LAW
     SILICON VALLEY
                                                                                                        INVALIDITY CONTENTIONS
                                                                                                                  3:20-cv-03845
                            Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 37 of 341



                        1   searched simultaneously and the consolidated search results displayed in a single user interface.

                        2   See Exhibit B-2. A POSITA would have been motivated to make the combination because, for

                        3   example, it involved combining prior art elements according to known methods to yield

                        4   predictable results.

                        5                             m.     Nakagawa + Jain

                        6          It would have been obvious for a POSITA to combine Nakagawa and Jain to achieve the

                        7   claimed methods and systems of the ’375 patent. Nakagawa teaches a method and system for

                        8   synchronizing data, including bookmarks, between a server and client devices. See Exhibit B-4.

                        9   Jain teaches that a user search request can be applied to both the user’s bookmarks and to the

                       10   internet, and the combined search results set displayed to the user in a single interface. See

                       11   Exhibit B-3. A POSITA would have been motivated to make the combination because, for

                       12   example, it involved combining prior art elements according to known methods to yield

                       13   predictable results.

                       14                             n.     Nakagawa + Miller

                       15          It would have been obvious for a POSITA to combine Nakagawa and Miller to achieve

                       16   the claimed methods and systems of the ’375 patent. Nakagawa teaches a method and system for

                       17   synchronizing data, including bookmarks, between a server and client devices. See Exhibit B-4.

                       18   Miller teaches that multiple disparate databases (i.e., first and second global indexes) could be

                       19   searched simultaneously and the consolidated search results displayed in a single user interface.

                       20   See Exhibit B-2. A POSITA would have been motivated to make the combination because, for

                       21   example, it involved combining prior art elements according to known methods to yield

                       22   predictable results.

                       23                             o.     Kapoor + Jain

                       24          It would have been obvious for a POSITA to combine Nakagawa and Jain to achieve the

                       25   claimed methods and systems of the ’375 patent. Kapoor teaches a method and system for

                       26   synchronizing data, including bookmarks, among multiple computing devices. See Exhibit B-1.

                       27   Jain teaches that a user search request can be applied to both the user’s bookmarks and to the

                       28   internet, and the combined search results set displayed to the user in a single interface. See
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                           -30-                        SONOS’S PATENT L.R. 3-3
    ATTORNEYS AT LAW
     SILICON VALLEY
                                                                                                       INVALIDITY CONTENTIONS
                                                                                                                 3:20-cv-03845
                            Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 38 of 341



                        1   Exhibit B-3. A POSITA would have been motivated to make the combination because, for

                        2   example, it involved combining prior art elements according to known methods to yield

                        3   predictable results.

                        4                             p.      Kapoor + Miller

                        5          It would have been obvious for a POSITA to combine Nakagawa and Miller to achieve

                        6   the claimed methods and systems of the ’375 patent. Kapoor teaches a method and system for

                        7   synchronizing data, including bookmarks, among multiple computing devices. See Exhibit B-1.

                        8   Miller teaches that multiple disparate databases (i.e., first and second global indexes) could be

                        9   searched simultaneously and the consolidated search results displayed in a single user interface.

                       10   See Exhibit B-2. A POSITA would have been motivated to make the combination because, for

                       11   example, it involved combining prior art elements according to known methods to yield

                       12   predictable results.

                       13                             q.      Audio Files

                       14          To the extent any reference or combination is deemed to lack sufficient disclosure of the

                       15   favorite items comprising “an identifier to an audio file,” that requirement would have been

                       16   understood by, or at least obvious to, a POSITA. The identified references disclose systems

                       17   relating to internet bookmarks, which are favorite locations on the internet specified by a uniform

                       18   resource locator (URL). It was well known to a POSITA at the time of the alleged invention of

                       19   the ’375 patent that URLs could identify audio files, which is also explicitly reflected in, for

                       20   example, Adar, Horn, and Jain. Thus, a POSITA would understand that the bookmark URLs

                       21   could constitute “an identifier to an audio file.” In the alternative, modifying a disclosed system

                       22   to handle URLs identifying audio files would have been obvious to a POSITA because, for

                       23   example, it would involve applying the known bookmark management techniques to improve

                       24   similar objects (URLs identifying audio files) and simple substitution of one known element

                       25   (webpage URLs) for a another (audio file URLs) to obtain predictable results.

                       26                             r.      Indication of Modification

                       27          To the extent any reference or combination is deemed to lack sufficient disclosure of

                       28   displaying “an indication of modification of bookmark information,” a POSITA would have been
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                            -31-                        SONOS’S PATENT L.R. 3-3
    ATTORNEYS AT LAW
     SILICON VALLEY
                                                                                                        INVALIDITY CONTENTIONS
                                                                                                                  3:20-cv-03845
                            Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 39 of 341



                        1   motivated to add that feature based on the teachings of Nakagawa. Specifically, Nakagawa

                        2   teaches that, once a client updates locally stored data through synchronization with the server, it is

                        3   determined whether a notification is necessary and a notification of the update can be provided

                        4   by, for example, changing an icon. See, e.g., Nakagawa ¶¶ 179-180. The identified references

                        5   and combinations disclose systems for synchronizing bookmarks. Using Nakagawa’s teaching of

                        6   a notification of updated data with other synchronization systems would have been obvious to a

                        7   POSITA because, for example, it would involve using a known technique to improve similar

                        8   synchronization systems in the same way and applying a known technique to a known system

                        9   ready for improvement to yield predictable results.

                       10          C.      ’206 Patent

                       11                  1.     Anticipatory References

                       12          Subject to Sonos’s reservations of rights and in accordance with Patent L.R. 3-3(b) and 3-

                       13   3(c), Sonos contends that each of the following prior art references anticipates one or more

                       14   Asserted Claims of the ’206 Patent in accordance with the claim charts attached hereto as Exhibit

                       15   C-1 - C-7. The claim charts are based on the constructions of the Asserted Claims of the ’206

                       16   Patent as advanced by Google in its infringement contentions (insofar as any such claim

                       17   constructions are evident and/or decipherable from Google’s contentions) or in other cases, and

                       18   not what Sonos contends the claims should mean. The following table lists, on a claim-by-claim

                       19   basis, which prior art references Sonos contends anticipates which ’206 Asserted Claim, as further

                       20   detailed in Exhibits C-1 through C-7.

                       21          Claim 1            Claim 2             Claim 3            Claim 9             Claim 11
                       22     1    Reuss              Reuss               Reuss              Reuss               Reuss
                       23     2    Domer              Domer               Domer              Domer               Domer
                       24     3    Beaugeant          Beaugeant           Beaugeant          Beaugeant           Beaugeant

                       25     4    Zhang              Zhang               Zhang              Zhang               Zhang

                       26     5    TI Reference       TI Reference        TI Reference       TI Reference        TI Reference
                                   Frameworks         Frameworks          Frameworks         Frameworks          Frameworks
                       27

                       28
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                           -32-                         SONOS’S PATENT L.R. 3-3
    ATTORNEYS AT LAW
     SILICON VALLEY
                                                                                                        INVALIDITY CONTENTIONS
                                                                                                                  3:20-cv-03845
                            Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 40 of 341



                        1          Claim 12            Claim 18             Claim 19
                        2     1    Reuss               Reuss                Reuss
                        3     2    Domer               Domer                Domer

                        4     3    Beaugeant           Beaugeant            Beaugeant

                        5     4    Zhang               Zhang                Zhang

                        6     5    TI Reference        TI Reference         TI Reference
                                   Frameworks          Frameworks           Frameworks
                        7
                                           2.      Obviousness Combinations
                        8
                                    To the extent that Google contends that any of the references identified as anticipatory
                        9
                            references fail to disclose one or more elements, those anticipatory references render the Asserted
                       10
                            Claims obvious, either alone or in combination with other references. Sonos contends that one of skill
                       11
                            in the art, at the time the alleged inventions were made, would have been motivated to combine the
                       12
                            references disclosed herein in such a way as to reach the alleged inventions, as described in further
                       13
                            detail below. Sonos presently believes a reasonable basis exists that each of the claims asserted against
                       14
                            it would have been obvious to one of ordinary skill in the art at the time of the alleged invention.
                       15
                                    Below, Sonos identifies its current bases for obviousness. As seen below, Sonos presently
                       16
                            asserts certain combinations of prior art reference(s) plus the knowledge of one of ordinary skill in
                       17
                            the art in situations where Sonos reasonably anticipates Google may argue the reference(s) alone do
                       18
                            not disclose every element. (Sonos offers these combinations without conceding that the reference(s)
                       19
                            standing alone are insufficient to invalidate the relevant claims.) Sonos specifically reserves its rights
                       20
                            to combine any of its anticipatory references or any combinations of references with the knowledge
                       21
                            of ordinary skill in the art to rebut a contention of Google that such reference(s) standing alone do not
                       22
                            disclose every element of the Asserted Claims.
                       23
                                    Sonos lists below prior art references and combinations of prior art references now known
                       24
                            to Sonos, which Sonos contends render at least obvious the ’206 Asserted Claims.                       The
                       25
                            corresponding charts in Exhibit C-1 - C-7 for each prior art reference identifies where and how
                       26
                            each alleged item of prior art meets one or more limitations of the Asserted Claims. Pursuant to
                       27
                            Patent Local Rule 3-6, Sonos expressly reserves the right to supplement these charts to provide
                       28
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                              -33-                         SONOS’S PATENT L.R. 3-3
    ATTORNEYS AT LAW
     SILICON VALLEY
                                                                                                           INVALIDITY CONTENTIONS
                                                                                                                     3:20-cv-03845
                            Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 41 of 341



                        1   additional details about obviousness should the Court’s claim construction require, or should

                        2   Google serve adequate Infringement Contentions that better serve to notify Sonos which elements

                        3   of its products Google contends correspond with the claim elements. Sonos’s contention that the

                        4   references in this section in various combinations render obvious the ’206 Asserted Claims under

                        5   35 U.S.C. § 103 are in no way an admission or suggestion that each reference does not

                        6   independently anticipate or render obvious the ’206 Asserted Claims under 35 U.S.C. § 102.

                        7          The following table sets forth which combinations Sonos contends renders obvious specific

                        8   Asserted Claims of the ’206 Patent. Following the table is a detailed explanation of each proposed

                        9   combination.

                       10     Claim 1            Claim 2            Claim 3           Claim 9            Claim 11
                       11     Reuss              Reuss              Reuss             Reuss              Reuss
                       12     Reuss + Ayad       Reuss + Ayad       Reuss + Ayad      Reuss + Ayad       Reuss + Ayad
                       13     Reuss +            Reuss +            Reuss +           Reuss +            Reuss +
                              Beaugeant          Beaugeant          Beaugeant         Beaugeant          Beaugeant
                       14
                              Reuss + Boyer      Reuss + Boyer      Reuss + Boyer     Reuss + Boyer      Reuss + Boyer
                       15     (+ Ayad and/or     (+ Ayad and/or     (+ Ayad and/or    (+ Ayad and/or     (+ Ayad and/or
                              Beaugeant          Beaugeant          Beaugeant         Beaugeant          Beaugeant
                       16
                              Reuss + Van        Reuss + Van        Reuss + Van       Reuss + Van        Reuss + Van
                       17     Compernolle        Compernolle        Compernolle       Compernolle        Compernolle
                              (+ Ayad and/or     (+ Ayad and/or     (+ Ayad and/or    (+ Ayad and/or     (+ Ayad and/or
                       18
                              Beaugeant)         Beaugeant)         Beaugeant)        Beaugeant)         Beaugeant)
                       19     Reuss +            Reuss +            Reuss +           Reuss +            Reuss +
                       20     Kellerman (+       Kellerman (+       Kellerman (+      Kellerman (+       Kellerman (+
                              Ayad and/or        Ayad and/or        Ayad and/or       Ayad and/or        Ayad and/or
                       21     Beaugeant)         Beaugeant)         Beaugeant)        Beaugeant)         Beaugeant)

                       22     Reuss + Zhang      Reuss + Zhang      Reuss + Zhang     Reuss + Zhang      Reuss + Zhang

                       23     Domer              Domer              Domer             Domer              Domer
                              Domer +            Domer +            Domer +           Domer +            Domer +
                       24
                              Beaugeant          Beaugeant          Beaugeant         Beaugeant          Beaugeant
                       25
                              Domer + Ayad       Domer + Ayad       Domer + Ayad      Domer + Ayad       Domer + Ayad
                       26     Domer + Boyer      Domer + Boyer      Domer + Boyer     Domer + Boyer      Domer + Boyer
                       27     (+ Ayad and/or     (+ Ayad and/or     (+ Ayad and/or    (+ Ayad and/or     (+ Ayad and/or
                              Beaugeant          Beaugeant          Beaugeant         Beaugeant          Beaugeant
                       28
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                           -34-                      SONOS’S PATENT L.R. 3-3
    ATTORNEYS AT LAW
     SILICON VALLEY
                                                                                                     INVALIDITY CONTENTIONS
                                                                                                               3:20-cv-03845
                            Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 42 of 341



                        1     Claim 1          Claim 2          Claim 3          Claim 9            Claim 11
                        2     Domer + Van      Domer + Van      Domer + Van      Domer + Van        Domer + Van
                              Compernolle      Compernolle      Compernolle      Compernolle        Compernolle
                        3     (+ Ayad and/or   (+ Ayad and/or   (+ Ayad and/or   (+ Ayad and/or     (+ Ayad and/or
                        4     Beaugeant)       Beaugeant)       Beaugeant)       Beaugeant)         Beaugeant)
                              Domer +          Domer +          Domer +          Domer +            Domer +
                        5
                              Kellerman (+     Kellerman (+     Kellerman (+     Kellerman (+       Kellerman (+
                        6     Ayad and/or      Ayad and/or      Ayad and/or      Ayad and/or        Ayad and/or
                              Beaugeant)       Beaugeant)       Beaugeant)       Beaugeant)         Beaugeant)
                        7
                              Domer +          Domer +          Domer +          Domer +            Domer +
                        8     Zhang            Zhang            Zhang            Zhang              Zhang

                        9     Beaugeant        Beaugeant        Beaugeant        Beaugeant          Beaugeant

                       10     Beaugeant +      Beaugeant +      Beaugeant +      Beaugeant +        Beaugeant +
                              Ayad             Ayad             Ayad             Ayad               Ayad
                       11
                              Beaugeant +      Beaugeant +      Beaugeant +      Beaugeant +        Beaugeant +
                       12     Zhang (+         Zhang (+         Zhang (+         Zhang (+           Zhang (+
                              Domer and/or     Domer and/or     Domer and/or     Domer and/or       Domer and/or
                       13     Reuss)           Reuss)           Reuss)           Reuss)             Reuss)
                       14     Beaugeant +      Beaugeant +      Beaugeant +      Beaugeant +        Beaugeant +
                              Domer (+         Domer (+         Domer (+         Domer (+           Domer (+
                       15     Reuss and/or     Reuss and/or     Reuss and/or     Reuss and/or       Reuss and/or
                              Zhang)           Zhang)           Zhang)           Zhang)             Zhang)
                       16
                              Beaugeant +      Beaugeant +      Beaugeant +      Beaugeant +        Beaugeant +
                       17     Zhang            Zhang            Zhang            Zhang              Zhang
                       18     Zhang            Zhang            Zhang            Zhang              Zhang
                       19     Zhang +          Zhang +          Zhang +          Zhang +            Zhang +
                              Beaugeant        Beaugeant        Beaugeant        Beaugeant          Beaugeant
                       20
                              Zhang + Ayad     Zhang + Ayad     Zhang + Ayad     Zhang + Ayad       Zhang + Ayad
                       21
                              Zhang + Boyer    Zhang + Boyer    Zhang + Boyer    Zhang + Boyer      Zhang + Boyer
                       22     (+ Ayad and/or   (+ Ayad and/or   (+ Ayad and/or   (+ Ayad and/or     (+ Ayad and/or
                              Beaugeant        Beaugeant        Beaugeant        Beaugeant          Beaugeant
                       23
                              Zhang + Van      Zhang + Van      Zhang + Van      Zhang + Van        Zhang + Van
                       24     Compernolle      Compernolle      Compernolle      Compernolle        Compernolle
                              (+ Ayad and/or   (+ Ayad and/or   (+ Ayad and/or   (+ Ayad and/or     (+ Ayad and/or
                       25
                              Beaugeant)       Beaugeant)       Beaugeant)       Beaugeant)         Beaugeant)
                       26     Zhang +          Zhang +          Zhang +          Zhang +            Zhang +
                       27     Kellerman (+     Kellerman (+     Kellerman (+     Kellerman (+       Kellerman (+
                              Ayad and/or      Ayad and/or      Ayad and/or      Ayad and/or        Ayad and/or
                       28     Beaugeant)       Beaugeant)       Beaugeant)       Beaugeant)         Beaugeant)
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                       -35-                     SONOS’S PATENT L.R. 3-3
    ATTORNEYS AT LAW
     SILICON VALLEY
                                                                                                INVALIDITY CONTENTIONS
                                                                                                          3:20-cv-03845
                            Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 43 of 341



                        1     Claim 1          Claim 2          Claim 3          Claim 9             Claim 11
                        2     Zhang +          Zhang +          Zhang +          Zhang +             Zhang +
                              Domer (and/or    Domer (and/or    Domer (and/or    Domer (and/or       Domer (and/or
                        3     Reuss)           Reuss)           Reuss)           Reuss)              Reuss)
                        4     TI Reference     TI Reference     TI Reference     TI Reference        TI Reference
                              Frameworks       Frameworks       Frameworks       Frameworks          Frameworks
                        5
                              TI Reference     TI Reference     TI Reference     TI Reference        TI Reference
                        6     Frameworks +     Frameworks +     Frameworks +     Frameworks +        Frameworks +
                        7     Beaugeant        Beaugeant        Beaugeant        Beaugeant           Beaugeant
                              TI Reference     TI Reference     TI Reference     TI Reference        TI Reference
                        8
                              Frameworks +     Frameworks +     Frameworks +     Frameworks +        Frameworks +
                        9     Ayad             Ayad             Ayad             Ayad                Ayad

                       10     TI Reference     TI Reference     TI Reference     TI Reference        TI Reference
                              Frameworks +     Frameworks +     Frameworks +     Frameworks +        Frameworks +
                       11     Boyer (+ Ayad    Boyer (+ Ayad    Boyer (+ Ayad    Boyer (+ Ayad       Boyer (+ Ayad
                              and/or           and/or           and/or           and/or              and/or
                       12     Beaugeant        Beaugeant        Beaugeant        Beaugeant           Beaugeant
                       13     TI Reference     TI Reference     TI Reference     TI Reference        TI Reference
                              Frameworks +     Frameworks +     Frameworks +     Frameworks +        Frameworks +
                       14     Van              Van              Van              Van                 Van
                              Compernolle      Compernolle      Compernolle      Compernolle         Compernolle
                       15
                              (+ Ayad and/or   (+ Ayad and/or   (+ Ayad and/or   (+ Ayad and/or      (+ Ayad and/or
                       16     Beaugeant)       Beaugeant)       Beaugeant)       Beaugeant)          Beaugeant)

                       17     TI Reference     TI Reference     TI Reference     TI Reference        TI Reference
                              Frameworks +     Frameworks +     Frameworks +     Frameworks +        Frameworks +
                       18     Kellerman (+     Kellerman (+     Kellerman (+     Kellerman (+        Kellerman (+
                              Ayad and/or      Ayad and/or      Ayad and/or      Ayad and/or         Ayad and/or
                       19     Beaugeant)       Beaugeant)       Beaugeant)       Beaugeant)          Beaugeant)
                       20     TI Reference     TI Reference     TI Reference     TI Reference        TI Reference
                              Frameworks +     Frameworks +     Frameworks +     Frameworks +        Frameworks +
                       21     Zhang (+         Zhang (+         Zhang (+         Zhang (+            Zhang (+
                       22     Domer and/or     Domer and/or     Domer and/or     Domer and/or        Domer and/or
                              Reuss)           Reuss)           Reuss)           Reuss)              Reuss)
                       23
                              TI Reference     TI Reference     TI Reference     TI Reference        TI Reference
                       24     Frameworks +     Frameworks +     Frameworks +     Frameworks +        Frameworks +
                              Beaugeant        Beaugeant        Beaugeant        Beaugeant           Beaugeant
                       25     and/or Reuss     and/or Reuss     and/or Reuss     and/or Reuss        and/or Reuss
                              and/or Zhang     and/or Zhang     and/or Zhang     and/or Zhang        and/or Zhang
                       26
                              TI Reference     TI Reference     TI Reference     TI Reference        TI Reference
                       27     Frameworks +     Frameworks +     Frameworks +     Frameworks +        Frameworks +
                              Zhang            Zhang            Zhang            Zhang               Zhang
                       28
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                     -36-                        SONOS’S PATENT L.R. 3-3
    ATTORNEYS AT LAW
     SILICON VALLEY
                                                                                                 INVALIDITY CONTENTIONS
                                                                                                           3:20-cv-03845
                            Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 44 of 341



                        1

                        2     Claim 12         Claim 18         Claim 19
                        3     Reuss            Reuss            Reuss
                        4     Reuss + Ayad     Reuss + Ayad     Reuss + Ayad
                        5     Reuss +          Reuss +          Reuss +
                              Beaugeant        Beaugeant        Beaugeant
                        6
                              Reuss + Boyer    Reuss + Boyer    Reuss + Boyer
                        7     (+ Ayad and/or   (+ Ayad and/or   (+ Ayad and/or
                              Beaugeant        Beaugeant        Beaugeant
                        8
                              Reuss + Van      Reuss + Van      Reuss + Van
                        9     Compernolle      Compernolle      Compernolle
                              (+ Ayad and/or   (+ Ayad and/or   (+ Ayad and/or
                       10
                              Beaugeant)       Beaugeant)       Beaugeant)
                       11     Reuss +          Reuss +          Reuss +
                       12     Kellerman (+     Kellerman (+     Kellerman (+
                              Ayad and/or      Ayad and/or      Ayad and/or
                       13     Beaugeant)       Beaugeant)       Beaugeant)

                       14     Reuss + Zhang    Reuss + Zhang    Reuss + Zhang

                       15     Domer            Domer            Domer
                              Domer +          Domer +          Domer +
                       16
                              Beaugeant        Beaugeant        Beaugeant
                       17
                              Domer + Ayad     Domer + Ayad     Domer + Ayad
                       18     Domer + Boyer    Domer +          Domer + Boyer
                       19     (+ Ayad and/or   Boyer (+ Ayad    (+ Ayad and/or
                              Beaugeant        and/or           Beaugeant
                       20                      Beaugeant

                       21     Domer + Van      Domer + Van      Domer + Van
                              Compernolle      Compernolle      Compernolle
                       22     (+ Ayad and/or   (+ Ayad and/or   (+ Ayad and/or
                              Beaugeant)       Beaugeant)       Beaugeant)
                       23
                              Domer +          Domer +          Domer +
                       24     Kellerman (+     Kellerman (+     Kellerman (+
                              Ayad and/or      Ayad and/or      Ayad and/or
                       25     Beaugeant)       Beaugeant)       Beaugeant)
                       26     Domer +          Domer +          Domer +
                              Zhang            Zhang            Zhang
                       27
                              Beaugeant        Beaugeant        Beaugeant
                       28
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                       -37-          SONOS’S PATENT L.R. 3-3
    ATTORNEYS AT LAW
     SILICON VALLEY
                                                                                     INVALIDITY CONTENTIONS
                                                                                               3:20-cv-03845
                            Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 45 of 341



                        1     Claim 12         Claim 18         Claim 19
                        2     Beaugeant +      Beaugeant +      Beaugeant +
                              Ayad             Ayad             Ayad
                        3
                              Beaugeant +      Beaugeant +      Beaugeant +
                        4     Zhang (+         Zhang (+         Zhang (+
                              Domer and/or     Domer and/or     Domer and/or
                        5
                              Reuss)           Reuss)           Reuss)
                        6     Beaugeant +      Beaugeant +      Beaugeant +
                        7     Domer (+         Domer (+         Domer (+
                              Reuss and/or     Reuss and/or     Reuss and/or
                        8     Zhang)           Zhang)           Zhang)

                        9     Beaugeant +      Beaugeant +      Beaugeant +
                              Zhang            Zhang            Zhang
                       10
                              Zhang            Zhang            Zhang
                       11
                              Zhang +          Zhang +          Zhang +
                       12     Beaugeant        Beaugeant        Beaugeant

                       13     Zhang + Ayad     Zhang + Ayad     Zhang + Ayad
                              Zhang + Boyer    Zhang + Boyer    Zhang + Boyer
                       14
                              (+ Ayad and/or   (+ Ayad and/or   (+ Ayad and/or
                       15     Beaugeant        Beaugeant        Beaugeant

                       16     Zhang + Van      Zhang + Van      Zhang + Van
                              Compernolle      Compernolle      Compernolle
                       17     (+ Ayad and/or   (+ Ayad and/or   (+ Ayad and/or
                              Beaugeant)       Beaugeant)       Beaugeant)
                       18
                              Zhang +          Zhang +          Zhang +
                       19     Kellerman (+     Kellerman (+     Kellerman (+
                              Ayad and/or      Ayad and/or      Ayad and/or
                       20     Beaugeant)       Beaugeant)       Beaugeant)
                       21     Zhang +          Zhang +          Zhang +
                              Domer (and/or    Domer (and/or    Domer (and/or
                       22
                              Reuss)           Reuss)           Reuss)
                       23     TI Reference     TI Reference     TI Reference
                       24     Frameworks       Frameworks       Frameworks
                              TI Reference     TI Reference     TI Reference
                       25
                              Frameworks +     Frameworks +     Frameworks +
                       26     Beaugeant        Beaugeant        Beaugeant

                       27     TI Reference     TI Reference     TI Reference
                              Frameworks +     Frameworks +     Frameworks +
                       28     Ayad             Ayad             Ayad
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                       -38-          SONOS’S PATENT L.R. 3-3
    ATTORNEYS AT LAW
     SILICON VALLEY
                                                                                     INVALIDITY CONTENTIONS
                                                                                               3:20-cv-03845
                            Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 46 of 341



                        1     Claim 12          Claim 18           Claim 19
                        2     TI Reference      TI Reference       TI Reference
                              Frameworks +      Frameworks +       Frameworks +
                        3     Boyer (+ Ayad     Boyer (+ Ayad      Boyer (+ Ayad
                        4     and/or            and/or             and/or
                              Beaugeant         Beaugeant          Beaugeant
                        5
                              TI Reference      TI Reference       TI Reference
                        6     Frameworks +      Frameworks +       Frameworks +
                              Van               Van                Van
                        7     Compernolle       Compernolle        Compernolle
                              (+ Ayad and/or    (+ Ayad and/or     (+ Ayad and/or
                        8     Beaugeant)        Beaugeant)         Beaugeant)
                        9     TI Reference      TI Reference       TI Reference
                              Frameworks +      Frameworks +       Frameworks +
                       10     Kellerman (+      Kellerman (+       Kellerman (+
                       11     Ayad and/or       Ayad and/or        Ayad and/or
                              Beaugeant)        Beaugeant)         Beaugeant)
                       12
                              TI Reference      TI Reference       TI Reference
                       13     Frameworks +      Frameworks +       Frameworks +
                              Zhang (+          Zhang (+           Zhang (+
                       14     Domer and/or      Domer and/or       Domer and/or
                              Reuss)            Reuss)             Reuss)
                       15
                              TI Reference      TI Reference       TI Reference
                       16     Frameworks +      Frameworks +       Frameworks +
                              Beaugeant         Beaugeant          Beaugeant
                       17
                              and/or Reuss      and/or Reuss       and/or Reuss
                       18     and/or Zhang      and/or Zhang       and/or Zhang

                       19     TI Reference      TI Reference       TI Reference
                              Frameworks +      Frameworks +       Frameworks +
                       20     Zhang             Zhang              Zhang

                       21                            a.     Reuss + Knowledge of a POSITA
                       22          To the extent Reuss is deemed to lack sufficient disclosure of limitations relating to
                       23   adaptively determining an order of noise suppression and echo cancellation based on the
                       24   background noise in the signal, or performing echo cancellation before noise suppression or vice
                       25   versa based on whether the background noise is above or below a threshold, such as claims [1.4],
                       26   [2.3], [2.4], [9.6], [12.3], [12.4], [19.5], and/or [19.6], a POSITA would have understood it was
                       27   obvious based on Reuss’s disclosures and otherwise would have understood it was obvious in light
                       28   of Reuss and the knowledge of a POSITA. Reuss teaches a combined, adaptive system of echo
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                         -39-                        SONOS’S PATENT L.R. 3-3
    ATTORNEYS AT LAW
     SILICON VALLEY
                                                                                                     INVALIDITY CONTENTIONS
                                                                                                               3:20-cv-03845
                            Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 47 of 341



                        1   cancellation and noise control for use in speakerphones, cellular phones, and the like. See, e.g.,

                        2   Reuss at Abstract, 1:5-8, 2:14-30, 2:31-49, 2:50-67, Fig. 1. 2, 4. That the order in which echo

                        3   cancellation and noise suppression should be performed on a signal depends on the level of

                        4   background noise and the echo cancellation and noise suppression algorithms used, and that

                        5   typically in cases of high background noise suppression should precede echo cancellation was well

                        6   known to a POSITA at the time of the alleged invention of the ’206 patent as reflected in, for

                        7   example, Beaugeant, Ayad, Guilou, and Kellerman. Extensive research was conducted on the ideal

                        8   configuration of a combined echo cancellation and noise reduction system, and it was well known

                        9   in the art to configure such systems in different ways depending on the context in which they were

                       10   to be used. Further, it was well known to a POSITA at the time of the alleged invention of the ’206

                       11   patent that digital signal processors could be configured to perform signal processing operations

                       12   adaptively to respond to changing conditions such as background noise, as reflected in, for

                       13   example, Reuss itself. Thus, modifying Reuss’s system to perform echo cancellation and noise

                       14   suppression in the particular manner recited in the asserted claims would have been obvious to a

                       15   POSITA because, for example, it would involve applying known methods of signal processing to

                       16   yield predictable results and using known techniques of signal processing to improve an echo

                       17   cancellation and noise suppression system in the same way.

                       18                             b.     Reuss + Beaugeant

                       19          To the extent Reuss is deemed to lack sufficient disclosure of limitations relating to

                       20   adaptively determining an order of noise suppression and echo cancellation based on the

                       21   background noise in the signal, or performing echo cancellation before noise suppression or vice

                       22   versa based on whether the background noise is above or below a threshold, such as claims [1.4],

                       23   [2.3], [2.4], [9.6], [12.3], [12.4], [19.5], and/or [19.6], a POSITA would have been motivated to

                       24   combine the teachings of Reuss and Beaugeant. Reuss teaches a combined, adaptive system of

                       25   echo cancellation and noise control for use in speakerphones, cellular phones, and the like. See,

                       26   e.g., Reuss at Abstract, 1:5-8, 2:14-30, 2:31-49, 2:50-67, Fig. 1. 2, 4. Beaugeant discloses that the

                       27   order in which echo cancellation and noise suppression should be performed on a signal depends

                       28   on the level of background noise and the echo cancellation and noise suppression algorithms used,
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                           -40-                         SONOS’S PATENT L.R. 3-3
    ATTORNEYS AT LAW
     SILICON VALLEY
                                                                                                        INVALIDITY CONTENTIONS
                                                                                                                  3:20-cv-03845
                            Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 48 of 341



                        1   and that typically in cases of high background noise suppression should precede echo cancellation.

                        2   See, e.g., Beaugeant at 34-35, Fig. 1. Using Reuss’s combined adaptive echo cancellation and noise

                        3   suppression system together with Beaugeant’s teaching that better results may be obtained by

                        4   applying echo cancellation or noise suppression first depending on the level of background noise

                        5   would have been obvious to a POSITA because, for example, it would involve applying a known

                        6   technique to improve similar systems in the same way and simple substitution of one known

                        7   element for another to obtain predictable results.

                        8                             c.     Reuss + Ayad

                        9          To the extent Reuss is deemed to lack sufficient disclosure of limitations relating to

                       10   adaptively determining an order of noise suppression and echo cancellation based on the

                       11   background noise in the signal, or performing echo cancellation before noise suppression or vice

                       12   versa based on whether the background noise is above or below a threshold, such as claims [1.4],

                       13   [2.3], [2.4], [9.6], [12.3], [12.4], [19.5], and/or [19.6], a POSITA would have been motivated to

                       14   combine the teachings of Reuss and Ayad. Reuss teaches a combined, adaptive system of echo

                       15   cancellation and noise control for use in speakerphones, cellular phones, and the like. See, e.g.,

                       16   Reuss at Abstract, 1:5-8, 2:14-30, 2:31-49, 2:50-67, Fig. 1. 2, 4. Ayad discloses that the order in

                       17   which echo cancellation and noise suppression should be performed on a signal depends on the

                       18   level of background noise and the echo cancellation and noise suppression algorithms used, and

                       19   that typically in cases of high background noise suppression should precede echo cancellation.

                       20   See, e.g., Ayad at 953-54. Using Reuss’s combined adaptive echo cancellation and noise

                       21   suppression system together with Ayad’s teaching that better results may be obtained by applying

                       22   echo cancellation or noise suppression first depending on the level of background noise would

                       23   have been obvious to a POSITA because, for example, it would involve applying a known

                       24   technique to improve similar systems in the same way and simple substitution of one known

                       25   element for another to obtain predictable results.

                       26                             d.     Reuss + Boyer (+ Ayad and/or Beaugeant)

                       27          To the extent Reuss is deemed to lack sufficient disclosure of limitations relating to

                       28   adaptively switching the order of noise suppression and echo cancellation based on the background
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                           -41-                       SONOS’S PATENT L.R. 3-3
    ATTORNEYS AT LAW
     SILICON VALLEY
                                                                                                      INVALIDITY CONTENTIONS
                                                                                                                3:20-cv-03845
                            Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 49 of 341



                        1   noise in the signal, such as claims [1.4], [2.3], [2.4], [9.6], [12.3], [12.4], [19.5], and/or [19.6], a

                        2   POSITA would have been motivated to combine the teachings of Reuss and Boyer. Reuss teaches

                        3   a combined, adaptive system of echo cancellation and noise control for use in speakerphones,

                        4   cellular phones, and the like. See, e.g., Reuss at Abstract, 1:5-8, 2:14-30, 2:31-49, 2:50-67, Fig. 1.

                        5   2, 4. Boyer discloses an adaptive echo canceler arrangement that adaptively switches the relative

                        6   positions of different adaptive echo cancelers to improve echo cancellation results. See, e.g., Boyer

                        7   at Abstract, 2:5-14, 3:13-37, 3:38-4:21, Claim 1, Fig. 1. As explained infra, Ayad and Beaugeant

                        8   disclose that the order in which echo cancellation and noise suppression should be performed on a

                        9   signal depends on the level of background noise and the echo cancellation and noise suppression

                       10   algorithms used, and that typically in cases of high background noise suppression should precede

                       11   echo cancellation. See infra III(C)(2)(b) and (c). A POSITA would have been motivated to use

                       12   Boyer’s adaptive switching between signal processing algorithms for Reuss in light of the

                       13   disclosures of Ayad and/or Beaugeant because, for example, it involved applying Boyer’s known

                       14   technique to Reuss’s known system to yield predictable results and use of Boyer’s known

                       15   technique to improve a signal processing system in the same way.

                       16                              e.      Reuss + Van Compernolle (+ Ayad and/or Beaugeant)

                       17          To the extent Reuss is deemed to lack sufficient disclosure of limitations relating to

                       18   adaptively switching the order of noise suppression and echo cancellation based on the background

                       19   noise in the signal, such as claims [1.4], [2.3], [2.4], [9.6], [12.3], [12.4], [19.5], and/or [19.6], a

                       20   POSITA would have been motivated to combine the teachings of Reuss and Van Compernolle.

                       21   Reuss teaches a combined, adaptive system of echo cancellation and noise control for use in

                       22   speakerphones, cellular phones, and the like. See, e.g., Reuss at Abstract, 1:5-8, 2:14-30, 2:31-49,

                       23   2:50-67, Fig. 1. 2, 4. Van Compernolle discloses a technique of switching adaptive filters based

                       24   on an adaptive energy threshold. See, e.g., Van Compernolle at 1-3. As explained infra, Ayad and

                       25   Beaugeant disclose that the order in which echo cancellation and noise suppression should be

                       26   performed on a signal depends on the level of background noise and the echo cancellation and

                       27   noise suppression algorithms used, and that typically in cases of high background noise

                       28   suppression should precede echo cancellation. See infra III(C)(2)(b) and (c). A POSITA would
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                             -42-                         SONOS’S PATENT L.R. 3-3
    ATTORNEYS AT LAW
     SILICON VALLEY
                                                                                                          INVALIDITY CONTENTIONS
                                                                                                                    3:20-cv-03845
                            Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 50 of 341



                        1   have been motivated to use Van Compernolle’s adaptive switching between signal processing

                        2   algorithms for Reuss in light of the disclosures of Ayad and/or Beaugeant because, for example, it

                        3   involved applying Van Compernolle’s known technique to Reuss’s known system to yield

                        4   predictable results and use of Van Compernolle’s known technique to improve a signal processing

                        5   system in the same way.

                        6                              f.      Reuss + Kellerman (+ Ayad and/or Beaugeant)

                        7          To the extent Reuss is deemed to lack sufficient disclosure of limitations relating to

                        8   adaptively switching the order of noise suppression and echo cancellation based on the background

                        9   noise in the signal, such as claims [1.4], [2.3], [2.4], [9.6], [12.3], [12.4], [19.5], and/or [19.6], a

                       10   POSITA would have been motivated to combine the teachings of Reuss and Kellerman. Reuss

                       11   teaches a combined, adaptive system of echo cancellation and noise control for use in

                       12   speakerphones, cellular phones, and the like. See, e.g., Reuss at Abstract, 1:5-8, 2:14-30, 2:31-49,

                       13   2:50-67, Fig. 1. 2, 4. Kellerman discloses a structure in which the order in which signal processing

                       14   operations are applied is adaptively switched to either have adaptive echo cancellation or

                       15   beamforming (noise suppression) occur before the other. See, e.g., Kellerman at 293-94, Fig. 13.5.

                       16   As explained infra, Ayad and Beaugeant disclose that the order in which echo cancellation and

                       17   noise suppression should be performed on a signal depends on the level of background noise and

                       18   the echo cancellation and noise suppression algorithms used, and that typically in cases of high

                       19   background noise suppression should precede echo cancellation. See infra III(C)(2)(b) and (c). A

                       20   POSITA would have been motivated to use Kellerman’s adaptive switching between signal

                       21   processing algorithms for Reuss in light of the disclosures of Ayad and/or Beaugeant because, for

                       22   example, it involved applying Kellerman’s known technique to Reuss’s known system to yield

                       23   predictable results and use of Kellerman’s known technique to improve a signal processing system

                       24   in the same way.

                       25                              g.      Reuss + Zhang

                       26          To the extent Reuss is deemed to lack sufficient disclosure of limitations relating to a noise

                       27   estimator or basing background noise on an estimated noise level when there is no desired input

                       28   received at the input of the communication device, such as claims [3], [11.3], and/or [18], a
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                             -43-                         SONOS’S PATENT L.R. 3-3
    ATTORNEYS AT LAW
     SILICON VALLEY
                                                                                                          INVALIDITY CONTENTIONS
                                                                                                                    3:20-cv-03845
                            Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 51 of 341



                        1   POSITA would have been motivated to combine the teachings of Reuss and Zhang. Reuss teaches

                        2   a combined, adaptive system of echo cancellation and noise control for use in speakerphones,

                        3   cellular phones, and the like. See, e.g., Reuss at Abstract, 1:5-8, 2:14-30, 2:31-49, 2:50-67, Fig. 1.

                        4   2, 4. Zhang discloses a noise estimator (e.g., 812) and the use of an estimated noise level when no

                        5   near-end speaker is detected—i.e., no desired input is received at the input to the system. See, e.g.,

                        6   Zhang at 12:47-13:26, Fig. 8. Using Reuss’s combined adaptive echo cancellation and noise

                        7   suppression system together with Zhang’s disclosure of a noise estimator and the use of estimated

                        8   background noise in the absence of a desired voice input signal would have been obvious to a

                        9   POSITA because, for example, it would involve applying a known component and technique to

                       10   improve similar systems in the same way and simple substitution of one known element for another

                       11   to obtain predictable results.

                       12                              h.      Domer + Knowledge of a POSITA

                       13           To the extent Domer is deemed to lack sufficient disclosure of limitations relating to

                       14   adaptively determining an order of noise suppression and echo cancellation based on the

                       15   background noise in the signal, such as claims [1.4], [2.3], [2.4], [9.6], [12.3], [12.4], [19.5], and/or

                       16   [19.6], a POSITA would have understood it was obvious based on Domer’s disclosures and

                       17   otherwise would have understood it was obvious in light of Reuss and the knowledge of a POSITA.

                       18   Domer teaches a system and method for performing adaptive echo cancellation and noise reduction

                       19   (suppression) on signals in a communication device such as a telephone, speakerphone, etc. See,

                       20   e.g., Domer at Abstract, 1:6-9, 3:15-40, 4:15-36, 4:37-49, 4:40-63, 5:1-12, 5:13-27, 5:28-45, 5:47-

                       21   65, 7:39-45, 8:43-54, 8:63-9:8, 9:9-50, 9:65-10:17, 10:18-31, 10:55-64, 10:65-11:711:24-42, Figs,

                       22   1, 2, 6, 13. That the order in which echo cancellation and noise suppression should be performed

                       23   on a signal depends on the level of background noise and the echo cancellation and noise

                       24   suppression algorithms used, and that typically in cases of high background noise suppression

                       25   should precede echo cancellation was well known to a POSITA at the time of the alleged invention

                       26   of the ’206 patent as reflected in, for example, Beaugeant, Ayad, Guilou, and Kellerman. Extensive

                       27   research was conducted on the ideal configuration of a combined echo cancellation and noise

                       28   reduction system, and it was well known in the art to configure such systems in different ways
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                             -44-                          SONOS’S PATENT L.R. 3-3
    ATTORNEYS AT LAW
     SILICON VALLEY
                                                                                                           INVALIDITY CONTENTIONS
                                                                                                                     3:20-cv-03845
                            Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 52 of 341



                        1   depending on the context in which they were to be used. Further, it was well known to a POSITA

                        2   at the time of the alleged invention of the ’206 patent that digital signal processors could be

                        3   configured to perform signal processing operations adaptively to respond to changing conditions

                        4   such as background noise, as reflected in, for example, Domer itself. Thus, modifying Domer’s

                        5   system to perform echo cancellation and noise suppression in the particular manner recited in the

                        6   asserted claims would have been obvious to a POSITA because, for example, it would involve

                        7   applying known methods of signal processing to yield predictable results and using known

                        8   techniques of signal processing to improve an echo cancellation and noise suppression system in

                        9   the same way.

                       10                            i.     Domer + Beaugeant

                       11          To the extent Domer is deemed to lack sufficient disclosure of limitations relating to

                       12   adaptively determining an order of noise suppression and echo cancellation based on the

                       13   background noise in the signal, or performing echo cancellation before noise suppression or vice

                       14   versa based on whether the background noise is above or below a threshold, such as claims [1.4],

                       15   [2.3], [2.4], [9.6], [12.3], [12.4], [19.5], and/or [19.6], a POSITA would have been motivated to

                       16   combine the teachings of Domer and Beaugeant. Domer teaches a system and method for

                       17   performing adaptive echo cancellation and noise reduction (suppression) on signals in a

                       18   communication device such as a telephone, speakerphone, etc. See, e.g., Domer at Abstract, 1:6-

                       19   9, 3:15-40, 4:15-36, 4:37-49, 4:40-63, 5:1-12, 5:13-27, 5:28-45, 5:47-65, 7:39-45, 8:43-54, 8:63-

                       20   9:8, 9:9-50, 9:65-10:17, 10:18-31, 10:55-64, 10:65-11:711:24-42, Figs, 1, 2, 6, 13. Beaugeant

                       21   discloses that the order in which echo cancellation and noise suppression should be performed on

                       22   a signal depends on the level of background noise and the echo cancellation and noise suppression

                       23   algorithms used, and that typically in cases of high background noise suppression should precede

                       24   echo cancellation. See, e.g., Beaugeant at 34-35, Fig. 1. Using Domer’s combined adaptive echo

                       25   cancellation and noise suppression system together with Beaugeant’s teaching that better results

                       26   may be obtained by applying echo cancellation or noise suppression first depending on the level

                       27   of background noise would have been obvious to a POSITA because, for example, it would involve

                       28
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                         -45-                        SONOS’S PATENT L.R. 3-3
    ATTORNEYS AT LAW
     SILICON VALLEY
                                                                                                     INVALIDITY CONTENTIONS
                                                                                                               3:20-cv-03845
                            Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 53 of 341



                        1   applying a known technique to improve similar systems in the same way and simple substitution

                        2   of one known element for another to obtain predictable results.

                        3                              j.      Domer + Ayad

                        4          To the extent Domer is deemed to lack sufficient disclosure of limitations relating to

                        5   adaptively determining an order of noise suppression and echo cancellation based on the

                        6   background noise in the signal, or performing echo cancellation before noise suppression or vice

                        7   versa based on whether the background noise is above or below a threshold, such as claims [1.4],

                        8   [2.3], [2.4], [9.6], [12.3], [12.4], [19.5], and/or [19.6], a POSITA would have been motivated to

                        9   combine the teachings of Domer and Ayad. Domer teaches a system and method for performing

                       10   adaptive echo cancellation and noise reduction (suppression) on signals in a communication device

                       11   such as a telephone, speakerphone, etc. See, e.g., Domer at Abstract, 1:6-9, 3:15-40, 4:15-36, 4:37-

                       12   49, 4:40-63, 5:1-12, 5:13-27, 5:28-45, 5:47-65, 7:39-45, 8:43-54, 8:63-9:8, 9:9-50, 9:65-10:17,

                       13   10:18-31, 10:55-64, 10:65-11:711:24-42, Figs, 1, 2, 6, 13. Ayad discloses that the order in which

                       14   echo cancellation and noise suppression should be performed on a signal depends on the level of

                       15   background noise and the echo cancellation and noise suppression algorithms used, and that

                       16   typically in cases of high background noise suppression should precede echo cancellation. See,

                       17   e.g., Ayad at 953-54. Using Domer’s combined adaptive echo cancellation and noise suppression

                       18   system together with Ayad’s teaching that better results may be obtained by applying echo

                       19   cancellation or noise suppression first depending on the level of background noise would have

                       20   been obvious to a POSITA because, for example, it would involve applying a known technique to

                       21   improve similar systems in the same way and simple substitution of one known element for another

                       22   to obtain predictable results.

                       23                              k.      Domer + Boyer (+ Ayad and/or Beaugeant)

                       24          To the extent Domer is deemed to lack sufficient disclosure of limitations relating to

                       25   adaptively switching the order of noise suppression and echo cancellation based on the background

                       26   noise in the signal, such as claims [1.4], [2.3], [2.4], [9.6], [12.3], [12.4], [19.5], and/or [19.6], a

                       27   POSITA would have been motivated to combine the teachings of Domer and Boyer. Domer

                       28   teaches a system and method for performing adaptive echo cancellation and noise reduction
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                             -46-                         SONOS’S PATENT L.R. 3-3
    ATTORNEYS AT LAW
     SILICON VALLEY
                                                                                                          INVALIDITY CONTENTIONS
                                                                                                                    3:20-cv-03845
                            Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 54 of 341



                        1   (suppression) on signals in a communication device such as a telephone, speakerphone, etc. See,

                        2   e.g., Domer at Abstract, 1:6-9, 3:15-40, 4:15-36, 4:37-49, 4:40-63, 5:1-12, 5:13-27, 5:28-45, 5:47-

                        3   65, 7:39-45, 8:43-54, 8:63-9:8, 9:9-50, 9:65-10:17, 10:18-31, 10:55-64, 10:65-11:711:24-42, Figs,

                        4   1, 2, 6, 13. Boyer discloses an adaptive echo canceler arrangement that adaptively switches the

                        5   relative positions of different adaptive echo cancelers to improve echo cancellation results. See,

                        6   e.g., Boyer at Abstract, 2:5-14, 3:13-37, 3:38-4:21, Claim 1, Fig. 1. As explained infra, Ayad and

                        7   Beaugeant disclose that the order in which echo cancellation and noise suppression should be

                        8   performed on a signal depends on the level of background noise and the echo cancellation and

                        9   noise suppression algorithms used, and that typically in cases of high background noise

                       10   suppression should precede echo cancellation. See infra III(C)(2)(b) and (c). A POSITA would

                       11   have been motivated to use Boyer’s adaptive switching between signal processing algorithms for

                       12   Domer in light of the disclosures of Ayad and/or Beaugeant because, for example, it involved

                       13   applying Boyer’s known technique to Domer’s known system to yield predictable results and use

                       14   of Boyer’s known technique to improve a signal processing system in the same way.

                       15                              l.      Domer + Van Compernolle (+ Ayad and/or Beaugeant)

                       16          To the extent Domer is deemed to lack sufficient disclosure of limitations relating to

                       17   adaptively switching the order of noise suppression and echo cancellation based on the background

                       18   noise in the signal, such as claims [1.4], [2.3], [2.4], [9.6], [12.3], [12.4], [19.5], and/or [19.6], a

                       19   POSITA would have been motivated to combine the teachings of Domer and Van Compernolle.

                       20   Domer teaches a system and method for performing adaptive echo cancellation and noise reduction

                       21   (suppression) on signals in a communication device such as a telephone, speakerphone, etc. See,

                       22   e.g., Domer at Abstract, 1:6-9, 3:15-40, 4:15-36, 4:37-49, 4:40-63, 5:1-12, 5:13-27, 5:28-45, 5:47-

                       23   65, 7:39-45, 8:43-54, 8:63-9:8, 9:9-50, 9:65-10:17, 10:18-31, 10:55-64, 10:65-11:711:24-42, Figs,

                       24   1, 2, 6, 13. Van Compernolle discloses a technique of switching adaptive filters based on an

                       25   adaptive energy threshold. See, e.g., Van Compernolle at 1-3. As explained infra, Ayad and

                       26   Beaugeant disclose that the order in which echo cancellation and noise suppression should be

                       27   performed on a signal depends on the level of background noise and the echo cancellation and

                       28   noise suppression algorithms used, and that typically in cases of high background noise
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                             -47-                         SONOS’S PATENT L.R. 3-3
    ATTORNEYS AT LAW
     SILICON VALLEY
                                                                                                          INVALIDITY CONTENTIONS
                                                                                                                    3:20-cv-03845
                            Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 55 of 341



                        1   suppression should precede echo cancellation. See infra III(C)(2)(b) and (c). A POSITA would

                        2   have been motivated to use Van Compernolle’s adaptive switching between signal processing

                        3   algorithms for Domer in light of the disclosures of Ayad and/or Beaugeant because, for example,

                        4   it involved applying Van Compernolle’s known technique to Domer’s known system to yield

                        5   predictable results and use of Van Compernolle’s known technique to improve a signal processing

                        6   system in the same way.

                        7                              m.      Domer + Kellerman (+ Ayad and/or Beaugeant)

                        8          To the extent Domer is deemed to lack sufficient disclosure of limitations relating to

                        9   adaptively switching the order of noise suppression and echo cancellation based on the background

                       10   noise in the signal, such as claims [1.4], [2.3], [2.4], [9.6], [12.3], [12.4], [19.5], and/or [19.6], a

                       11   POSITA would have been motivated to combine the teachings of Domer and Kellerman. Domer

                       12   teaches a system and method for performing adaptive echo cancellation and noise reduction

                       13   (suppression) on signals in a communication device such as a telephone, speakerphone, etc. See,

                       14   e.g., Domer at Abstract, 1:6-9, 3:15-40, 4:15-36, 4:37-49, 4:40-63, 5:1-12, 5:13-27, 5:28-45, 5:47-

                       15   65, 7:39-45, 8:43-54, 8:63-9:8, 9:9-50, 9:65-10:17, 10:18-31, 10:55-64, 10:65-11:711:24-42, Figs,

                       16   1, 2, 6, 13. Kellerman discloses a structure in which the order in which signal processing operations

                       17   are applied is adaptively switched to either have adaptive echo cancellation or beamforming (noise

                       18   suppression) occur before the other. See, e.g., Kellerman at 293-94, Fig. 13.5. As explained infra,

                       19   Ayad and Beaugeant disclose that the order in which echo cancellation and noise suppression

                       20   should be performed on a signal depends on the level of background noise and the echo

                       21   cancellation and noise suppression algorithms used, and that typically in cases of high background

                       22   noise suppression should precede echo cancellation. See infra III(C)(2)(b) and (c). A POSITA

                       23   would have been motivated to use Kellerman’s adaptive switching between signal processing

                       24   algorithms for Domer in light of the disclosures of Ayad and/or Beaugeant because, for example,

                       25   it involved applying Kellerman’s known technique to Domer’s known system to yield predictable

                       26   results and use of Kellerman’s known technique to improve a signal processing system in the same

                       27   way.

                       28
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                             -48-                         SONOS’S PATENT L.R. 3-3
    ATTORNEYS AT LAW
     SILICON VALLEY
                                                                                                          INVALIDITY CONTENTIONS
                                                                                                                    3:20-cv-03845
                            Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 56 of 341



                        1                             n.      Domer + Zhang

                        2          To the extent Domer is deemed to lack sufficient disclosure of limitations relating to a

                        3   noise estimator or basing background noise on an estimated noise level when there is no desired

                        4   input received at the input of the communication device, such as claims [3], [11.3], and/or [18], a

                        5   POSITA would have been motivated to combine the teachings of Domer and Zhang. Domer

                        6   teaches a system and method for performing adaptive echo cancellation and noise reduction
                            (suppression) on signals in a communication device such as a telephone, speakerphone, etc. See,
                        7
                            e.g., Domer at Abstract, 1:6-9, 3:15-40, 4:15-36, 4:37-49, 4:40-63, 5:1-12, 5:13-27, 5:28-45, 5:47-
                        8
                            65, 7:39-45, 8:43-54, 8:63-9:8, 9:9-50, 9:65-10:17, 10:18-31, 10:55-64, 10:65-11:711:24-42, Figs,
                        9
                            1, 2, 6, 13. Zhang discloses a noise estimator (e.g., 812) and the use of an estimated noise level
                       10
                            when no near-end speaker is detected—i.e., no desired input is received at the input to the system.
                       11
                            See, e.g., Zhang at 12:47-13:26, Fig. 8. Using Domer’s combined adaptive echo cancellation and
                       12
                            noise suppression system together with Zhang’s disclosure of a noise estimator and the use of
                       13
                            estimated background noise in the absence of a desired voice input signal would have been obvious
                       14
                            to a POSITA because, for example, it would involve applying a known component and technique
                       15
                            to improve similar systems in the same way and simple substitution of one known element for
                       16
                            another to obtain predictable results.
                       17

                       18                             o.      Beaugeant + Knowledge of a POSITA
                                   To the extent Beaugeant is deemed to lack sufficient disclosure of limitations relating to
                       19
                            adaptively determining an order of noise suppression and echo cancellation based on the
                       20
                            background noise in the signal, or performing echo cancellation before noise suppression or vice
                       21
                            versa based on whether the background noise is above or below a threshold, such as claims [1.4],
                       22
                            [2.3], [2.4], [9.6], [12.3], [12.4], [19.5], and/or [19.6], a POSITA would have understood it was
                       23
                            obvious based on Beaugeant’s disclosures and otherwise would have understood it was obvious in
                       24
                            light of Reuss and the knowledge of a POSITA. Beaugeant discloses structures for echo
                       25
                            cancellation and noise reduction (suppression) in telecommunications devices such as telephones
                       26
                            and speakerphones. See, e.g., Beaugeant at 34, Fig. 1, Fig 3. That the order in which echo
                       27
                            cancellation and noise suppression should be performed on a signal depends on the level of
                       28
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                          -49-                        SONOS’S PATENT L.R. 3-3
    ATTORNEYS AT LAW
     SILICON VALLEY
                                                                                                      INVALIDITY CONTENTIONS
                                                                                                                3:20-cv-03845
                            Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 57 of 341



                        1   background noise and the echo cancellation and noise suppression algorithms used, and that

                        2   typically in cases of high background noise suppression should precede echo cancellation was well

                        3   known to a POSITA at the time of the alleged invention of the ’206 patent as reflected in, for

                        4   example, Ayad, Guilou, and Kellerman. Extensive research was conducted on the ideal

                        5   configuration of a combined echo cancellation and noise reduction system, and it was well known

                        6   in the art to configure such systems in different ways depending on the context in which they were

                        7   to be used. Further, it was well known to a POSITA at the time of the alleged invention of the ’206

                        8   patent that digital signal processors could be configured to perform signal processing operations

                        9   adaptively to respond to changing conditions such as background noise, as reflected in, for

                       10   example, Beaugeant itself. Thus, modifying Beaugeant’s system to perform echo cancellation and

                       11   noise suppression in the particular manner recited in the asserted claims would have been obvious

                       12   to a POSITA because, for example, it would involve applying known methods of signal processing

                       13   to yield predictable results and using known techniques of signal processing to improve an echo

                       14   cancellation and noise suppression system in the same way.

                       15                            p.      Beaugeant + Ayad

                       16          To the extent Beaugeant is deemed to lack sufficient disclosure of limitations relating to

                       17   performing echo cancellation before noise suppression or vice versa based on whether the

                       18   background noise is above or below a threshold, such as claims [2.3], [2.4], [12.3], [12.4], [19.5],

                       19   and/or [19.6], a POSITA would have been motivated to combine the teachings of Beaugeant and

                       20   Ayad. Beaugeant discloses structures for echo cancellation and noise reduction (suppression) in

                       21   telecommunications devices such as telephones and speakerphones. See, e.g., Beaugeant at 34,

                       22   Fig. 1, Fig 3. Ayad discloses that the order in which echo cancellation and noise suppression should

                       23   be performed on a signal depends on the level of background noise and the echo cancellation and

                       24   noise suppression algorithms used, and that typically in cases of high background noise

                       25   suppression should precede echo cancellation. See, e.g., Ayad at 953-54. Using Beaugeant’s echo

                       26   cancellation and noise suppression structures together with Ayad’s teaching that better results may

                       27   be obtained by applying echo cancellation or noise suppression first depending on the level of

                       28   background noise would have been obvious to a POSITA because, for example, it would involve
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                           -50-                        SONOS’S PATENT L.R. 3-3
    ATTORNEYS AT LAW
     SILICON VALLEY
                                                                                                       INVALIDITY CONTENTIONS
                                                                                                                 3:20-cv-03845
                            Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 58 of 341



                        1   applying a known technique to improve similar systems in the same way and simple substitution

                        2   of one known element for another to obtain predictable results.

                        3                             q.      Beaugeant + Zhang (and/or Domer and/or Reuss)

                        4          To the extent Beaugeant is deemed to lack sufficient disclosure of limitations relating to

                        5   determining background noise in a signal, such as claims [1.3] and/or [19.3], a POSITA would

                        6   have been motivated to combine the teachings of Beaugeant and Zhang and/or Domer and/or

                        7   Reuss. Beaugeant discloses structures for echo cancellation and noise reduction (suppression) in

                        8   telecommunications devices such as telephones and speakerphones. See, e.g., Beaugeant at 34,

                        9   Fig. 1, Fig 3. Zhang discloses a noise estimator which detects and measures background noise in

                       10   the received signal, as well as the use of a reference signal based on the received far-end input and

                       11   which constitutes background noise to be cancelled during the initial adaptive echo cancellation,

                       12   if such a cancellation is performed. See, e.g., Zhang at Abstract, 3:37-40, 3:41-47, 5:14-31, 5:65-

                       13   67, Fig. 1, 8, Claim 1. Similarly, Domer and Reuss disclose determining background noise in a

                       14   signal. See, e.g., Domer at 5:28-38; 10:5-17; Reuss at 2:31-49, Fig. 3, claim 12. A POSITA would

                       15   have been motivated to use Zhang’s determination of background noise in a signal (and/or that of

                       16   Domer and/or Reuss) for Beaugeant because, for example, it involved applying Zhang’s (and/or

                       17   that of Domer and/or Reuss) known technique to Beaugeant’s known system to yield predictable

                       18   results and use of the known techniques in Zhang (and/or Domer and/or Reuss) to improve a signal

                       19   processing system in the same way.

                       20                             r.      Beaugeant + Domer (and/or Reuss and/or Zhang)

                       21          To the extent Beaugeant is deemed to lack sufficient disclosure of limitations relating to

                       22   comparing background noise to a threshold, such as claims [2.2], [12.2], and/or [19.4], a POSITA

                       23   would have been motivated to combine the teachings of Beaugeant and Domer, Reuss, and/or

                       24   Zhang. Beaugeant discloses structures for echo cancellation and noise reduction (suppression) in

                       25   telecommunications devices such as telephones and speakerphones. See, e.g., Beaugeant at 34,

                       26   Fig. 1, Fig 3. Domer discloses detecting background noise and classifying it according to certain

                       27   noise levels, such as “low noise,” “high noise,” and “horrid noise,” which constitute thresholds to

                       28   which the measured background noise is compared and specific actions taken based on the level
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                           -51-                         SONOS’S PATENT L.R. 3-3
    ATTORNEYS AT LAW
     SILICON VALLEY
                                                                                                        INVALIDITY CONTENTIONS
                                                                                                                  3:20-cv-03845
                            Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 59 of 341



                        1   of measured background noise relative to the thresholds. See, e.g., Domer at 10:5-17, 10:18-31,

                        2   Fig. 8. Similarly, Reuss and Zhang disclose comparing background noise to a threshold. See, e.g.,

                        3   Reuss at 7:24-43, Fig. 2, 3; Zhang at 3:37-40, 5:64-6:17, 11:32-47, 12:11-17, 12:25-36, Fig. 6, 7.

                        4   A POSITA would have been motivated to use Domer’s comparison of background noise in a signal

                        5   to a threshold (and/or that of Reuss and/or Zhang) for Beaugeant because, for example, it involved

                        6   applying Domer’s (and/or that of Reuss and/or Zhang) known technique to Beaugeant’s known

                        7   system to yield predictable results and use of the known techniques in Domer (and/or Reuss and/or

                        8   Zhang) to improve a signal processing system in the same way.

                        9                                s.     Beaugeant + Zhang

                       10              To the extent Beaugeant is deemed to lack sufficient disclosure of limitations relating to a

                       11   noise estimator or basing background noise on an estimated noise level when there is no desired

                       12   input received at the input of the communication device, such as claims [3], [11.3], and/or [18], a

                       13   POSITA would have been motivated to combine the teachings of Beaugeant and Zhang. Beaugeant

                       14   discloses structures for echo cancellation and noise reduction (suppression) in telecommunications

                       15   devices such as telephones and speakerphones. See, e.g., Beaugeant at 34, Fig. 1, Fig 3. Zhang

                       16   discloses a noise estimator (e.g., 812) and the use of an estimated noise level when no near-end

                       17   speaker is detected—i.e., no desired input is received at the input to the system. See, e.g., Zhang

                       18   at 12:47-13:26, Fig. 8. Using Beaugeants’s echo cancellation and noise suppression structures

                       19   together with Zhang’s disclosure of a noise estimator and the use of estimated background noise

                       20   in the absence of a desired voice input signal would have been obvious to a POSITA because, for

                       21   example, it would involve applying a known component and technique to improve similar systems

                       22   in the same way and simple substitution of one known element for another to obtain predictable

                       23   results.

                       24                                t.     Zhang + Knowledge of a POSITA

                       25              To the extent Zhang is deemed to lack sufficient disclosure of limitations relating to

                       26   adaptively determining an order of noise suppression and echo cancellation based on the

                       27   background noise in the signal, or performing echo cancellation before noise suppression or vice

                       28   versa based on whether the background noise is above or below a threshold, such as claims [1.4],
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                              -52-                        SONOS’S PATENT L.R. 3-3
    ATTORNEYS AT LAW
     SILICON VALLEY
                                                                                                          INVALIDITY CONTENTIONS
                                                                                                                    3:20-cv-03845
                            Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 60 of 341



                        1   [2.3], [2.4], [9.6], [12.3], [12.4], [19.5], and/or [19.6], a POSITA would have understood it was

                        2   obvious based on Zhang’s disclosures and otherwise would have understood it was obvious in light

                        3   of Reuss and the knowledge of a POSITA. Zhang teaches a method and system of performing echo

                        4   cancellation and noise suppression in a communication device on a signal using an array

                        5   microphone. See, e.g., Zhang at 1:24-26, 1:27-42, 3:15-27, 12:47-13:26, Fig. 1, 8, 9. That the order

                        6   in which echo cancellation and noise suppression should be performed on a signal depends on the

                        7   level of background noise and the echo cancellation and noise suppression algorithms used, and

                        8   that typically in cases of high background noise suppression should precede echo cancellation was

                        9   well known to a POSITA at the time of the alleged invention of the ’206 patent as reflected in, for

                       10   example, Beaugeant, Ayad, Guilou, and Kellerman. Extensive research was conducted on the ideal

                       11   configuration of a combined echo cancellation and noise reduction system, and it was well known

                       12   in the art to configure such systems in different ways depending on the context in which they were

                       13   to be used. Further, it was well known to a POSITA at the time of the alleged invention of the ’206

                       14   patent that digital signal processors could be configured to perform signal processing operations

                       15   adaptively to respond to changing conditions such as background noise, as reflected in, for

                       16   example, Zhang itself. Thus, modifying Zhang’s system to perform echo cancellation and noise

                       17   suppression in the particular manner recited in the asserted claims would have been obvious to a

                       18   POSITA because, for example, it would involve applying known methods of signal processing to

                       19   yield predictable results and using known techniques of signal processing to improve an echo

                       20   cancellation and noise suppression system in the same way.

                       21                            u.      Zhang + Beaugeant

                       22          To the extent Zhang is deemed to lack sufficient disclosure of limitations relating to

                       23   adaptively determining an order of noise suppression and echo cancellation based on the

                       24   background noise in the signal, or performing echo cancellation before noise suppression or vice

                       25   versa based on whether the background noise is above or below a threshold, such as claims [1.4],

                       26   [2.3], [2.4], [9.6], [12.3], [12.4], [19.5], and/or [19.6], a POSITA would have been motivated to

                       27   combine the teachings of Zhang and Beaugeant. Zhang teaches a method and system of performing

                       28   echo cancellation and noise suppression in a communication device on a signal using an array
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                           -53-                        SONOS’S PATENT L.R. 3-3
    ATTORNEYS AT LAW
     SILICON VALLEY
                                                                                                       INVALIDITY CONTENTIONS
                                                                                                                 3:20-cv-03845
                            Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 61 of 341



                        1   microphone. See, e.g., Zhang at 1:24-26, 1:27-42, 3:15-27, 12:47-13:26, Fig. 1, 8, 9. Beaugeant

                        2   discloses that the order in which echo cancellation and noise suppression should be performed on

                        3   a signal depends on the level of background noise and the echo cancellation and noise suppression

                        4   algorithms used, and that typically in cases of high background noise suppression should precede

                        5   echo cancellation. See, e.g., Beaugeant at 34-35, Fig. 1. Using Zhang’s combined adaptive echo

                        6   cancellation and noise suppression system together with Beaugeant’s teaching that better results

                        7   may be obtained by applying echo cancellation or noise suppression first depending on the level

                        8   of background noise would have been obvious to a POSITA because, for example, it would involve

                        9   applying a known technique to improve similar systems in the same way and simple substitution

                       10   of one known element for another to obtain predictable results.

                       11                             v.     Zhang + Ayad

                       12          To the extent Zhang is deemed to lack sufficient disclosure of limitations relating to

                       13   adaptively determining an order of noise suppression and echo cancellation based on the

                       14   background noise in the signal, or performing echo cancellation before noise suppression or vice

                       15   versa based on whether the background noise is above or below a threshold, such as claims [1.4],

                       16   [2.3], [2.4], [9.6], [12.3], [12.4], [19.5], and/or [19.6], a POSITA would have been motivated to

                       17   combine the teachings of Zhang and Ayad. Zhang teaches a method and system of performing

                       18   echo cancellation and noise suppression in a communication device on a signal using an array

                       19   microphone. See, e.g., Zhang at 1:24-26, 1:27-42, 3:15-27, 12:47-13:26, Fig. 1, 8, 9. Ayad

                       20   discloses that the order in which echo cancellation and noise suppression should be performed on

                       21   a signal depends on the level of background noise and the echo cancellation and noise suppression

                       22   algorithms used, and that typically in cases of high background noise suppression should precede

                       23   echo cancellation. See, e.g., Ayad at 953-54. Using Zhang’s combined adaptive echo cancellation

                       24   and noise suppression system together with Ayad’s teaching that better results may be obtained by

                       25   applying echo cancellation or noise suppression first depending on the level of background noise

                       26   would have been obvious to a POSITA because, for example, it would involve applying a known

                       27   technique to improve similar systems in the same way and simple substitution of one known

                       28   element for another to obtain predictable results.
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                           -54-                      SONOS’S PATENT L.R. 3-3
    ATTORNEYS AT LAW
     SILICON VALLEY
                                                                                                     INVALIDITY CONTENTIONS
                                                                                                               3:20-cv-03845
                            Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 62 of 341



                        1                              w.      Zhang + Boyer (+ Ayad and/or Beaugeant)

                        2          To the extent Zhang is deemed to lack sufficient disclosure of limitations relating to

                        3   adaptively switching the order of noise suppression and echo cancellation based on the background

                        4   noise in the signal, such as claims [1.4], [2.3], [2.4], [9.6], [12.3], [12.4], [19.5], and/or [19.6], a

                        5   POSITA would have been motivated to combine the teachings of Zhang and Boyer. Zhang teaches

                        6   method and system of performing echo cancellation and noise suppression in a communication
                            device on a signal using an array microphone. See, e.g., Zhang at 1:24-26, 1:27-42, 3:15-27, 12:47-
                        7
                            13:26, Fig. 1, 8, 9. Boyer discloses an adaptive echo canceler arrangement that adaptively switches
                        8
                            the relative positions of different adaptive echo cancelers to improve echo cancellation results.
                        9
                            See, e.g., Boyer at Abstract, 2:5-14, 3:13-37, 3:38-4:21, Claim 1, Fig. 1. As explained infra, Ayad
                       10
                            and Beaugeant disclose that the order in which echo cancellation and noise suppression should be
                       11
                            performed on a signal depends on the level of background noise and the echo cancellation and
                       12
                            noise suppression algorithms used, and that typically in cases of high background noise
                       13
                            suppression should precede echo cancellation. See infra III(C)(2)(b) and (c). A POSITA would
                       14
                            have been motivated to use Boyer’s adaptive switching between signal processing algorithms for
                       15
                            Zhang in light of the disclosures of Ayad and/or Beaugeant because, for example, it involved
                       16
                            applying Boyer’s known technique to Zhang’s known system to yield predictable results and use
                       17
                            of Boyer’s known technique to improve a signal processing system in the same way.
                       18

                       19                              x.      Zhang + Van Compernolle (+ Ayad and/or Beaugeant)
                                   To the extent Zhang is deemed to lack sufficient disclosure of limitations relating to
                       20
                            adaptively switching the order of noise suppression and echo cancellation based on the background
                       21
                            noise in the signal, such as claims [1.4], [2.3], [2.4], [9.6], [12.3], [12.4], [19.5], and/or [19.6], a
                       22
                            POSITA would have been motivated to combine the teachings of Zhang and Van Compernolle.
                       23
                            Zhang teaches a method and system of performing echo cancellation and noise suppression in a
                       24
                            communication device on a signal using an array microphone. See, e.g., Zhang at 1:24-26, 1:27-
                       25
                            42, 3:15-27, 12:47-13:26, Fig. 1, 8, 9. Van Compernolle discloses a technique of switching
                       26
                            adaptive filters based on an adaptive energy threshold. See, e.g., Van Compernolle at 1-3. As
                       27
                            explained infra, Ayad and Beaugeant disclose that the order in which echo cancellation and noise
                       28
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                             -55-                         SONOS’S PATENT L.R. 3-3
    ATTORNEYS AT LAW
     SILICON VALLEY
                                                                                                          INVALIDITY CONTENTIONS
                                                                                                                    3:20-cv-03845
                            Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 63 of 341



                        1   suppression should be performed on a signal depends on the level of background noise and the

                        2   echo cancellation and noise suppression algorithms used, and that typically in cases of high

                        3   background noise suppression should precede echo cancellation. See infra III(C)(2)(b) and (c). A

                        4   POSITA would have been motivated to use Van Compernolle’s adaptive switching between signal

                        5   processing algorithms for Zhang in light of the disclosures of Ayad and/or Beaugeant because, for

                        6   example, it involved applying Van Compernolle’s known technique to Zhang’s known system to

                        7   yield predictable results and use of Van Compernolle’s known technique to improve a signal

                        8   processing system in the same way.

                        9                              y.      Zhang + Kellerman (+ Ayad and/or Beaugeant)

                       10          To the extent Zhang is deemed to lack sufficient disclosure of limitations relating to

                       11   adaptively switching the order of noise suppression and echo cancellation based on the background

                       12   noise in the signal, such as claims [1.4], [2.3], [2.4], [9.6], [12.3], [12.4], [19.5], and/or [19.6], a

                       13   POSITA would have been motivated to combine the teachings of Zhang and Van Compernolle.

                       14   Zhang teaches a method and system of performing echo cancellation and noise suppression in a

                       15   communication device on a signal using an array microphone. See, e.g., Zhang at 1:24-26, 1:27-

                       16   42, 3:15-27, 12:47-13:26, Fig. 1, 8, 9. Kellerman discloses a structure in which the order in which

                       17   signal processing operations are applied is adaptively switched to either have adaptive echo

                       18   cancellation or beamforming (noise suppression) occur before the other. See, e.g., Kellerman at

                       19   293-94, Fig. 13.5. As explained infra, Ayad and Beaugeant disclose that the order in which echo

                       20   cancellation and noise suppression should be performed on a signal depends on the level of

                       21   background noise and the echo cancellation and noise suppression algorithms used, and that

                       22   typically in cases of high background noise suppression should precede echo cancellation. See

                       23   infra III(C)(2)(b) and (c). A POSITA would have been motivated to use Kellerman’s adaptive

                       24   switching between signal processing algorithms for Zhang in light of the disclosures of Ayad

                       25   and/or Beaugeant because, for example, it involved applying Kellerman’s known technique to

                       26   Zhang’s known system to yield predictable results and use of Kellerman’s known technique to

                       27   improve a signal processing system in the same way.

                       28
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                             -56-                         SONOS’S PATENT L.R. 3-3
    ATTORNEYS AT LAW
     SILICON VALLEY
                                                                                                          INVALIDITY CONTENTIONS
                                                                                                                    3:20-cv-03845
                            Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 64 of 341



                        1                             z.      Zhang + Domer (and/or Reuss)

                        2          To the extent Zhang is deemed to lack sufficient disclosure of limitations relating to

                        3   comparing background noise to a threshold, such as claims [2.2], [12.2], and/or [19.4], a POSITA

                        4   would have been motivated to combine the teachings of Zhang and Domer and/or Reuss. Zhang

                        5   teaches a method and system of performing echo cancellation and noise suppression in a

                        6   communication device on a signal using an array microphone. See, e.g., Zhang at 1:24-26, 1:27-
                            42, 3:15-27, 12:47-13:26, Fig. 1, 8, 9. Domer discloses detecting background noise and classifying
                        7
                            it according to certain noise levels, such as “low noise,” “high noise,” and “horrid noise,” which
                        8
                            constitute thresholds to which the measured background noise is compared and specific actions
                        9
                            taken based on the level of measured background noise relative to the thresholds. See, e.g., Domer
                       10
                            at 10:5-17, 10:18-31, Fig. 8. Similarly, Reuss discloses comparing background noise to a threshold.
                       11
                            See, e.g., Reuss at 7:24-43, Fig. 2, 3. A POSITA would have been motivated to use Domer’s
                       12
                            comparison of background noise in a signal to a threshold (and/or that of Reuss) for Zhang because,
                       13
                            for example, it involved applying Domer’s (and/or that of Reuss) known technique to Zhang’s
                       14
                            known system to yield predictable results and use of the known techniques in Domer (and/or
                       15
                            Reuss) to improve a signal processing system in the same way.
                       16

                       17                             aa.     TI Reference Frameworks + Knowledge of a POSITA
                                   To the extent TI Reference Frameworks is deemed to lack sufficient disclosure of
                       18
                            limitations relating to adaptively determining an order of noise suppression and echo cancellation
                       19
                            based on the background noise in the signal, such as claims [1.4], [2.3], [2.4], [9.6], [12.3], [12.4],
                       20
                            [19.5], and/or [19.6], a POSITA would have understood it was obvious based on TI Reference
                       21
                            Frameworks’s disclosures and otherwise would have understood it was obvious in light of Reuss
                       22
                            and the knowledge of a POSITA. TI Reference Frameworks teaches a development and runtime
                       23
                            environment for signal processing on TI signal processors, the signal processing including means
                       24
                            of echo cancellation and noise reduction (suppression), and including signal processing in a variety
                       25
                            of contexts, such as communication devices. See generally Sprv040a, Third-Party Listing, RF1,
                       26
                            VAB Flyer, EDN 2002. That the order in which echo cancellation and noise suppression should
                       27
                            be performed on a signal depends on the level of background noise and the echo cancellation and
                       28
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                            -57-                         SONOS’S PATENT L.R. 3-3
    ATTORNEYS AT LAW
     SILICON VALLEY
                                                                                                         INVALIDITY CONTENTIONS
                                                                                                                   3:20-cv-03845
                            Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 65 of 341



                        1   noise suppression algorithms used, and that typically in cases of high background noise

                        2   suppression should precede echo cancellation was well known to a POSITA at the time of the

                        3   alleged invention of the ’206 patent as reflected in, for example, Beaugeant, Ayad, Guilou, and

                        4   Kellerman. Extensive research was conducted on the ideal configuration of a combined echo

                        5   cancellation and noise reduction system, and it was well known in the art to configure such systems

                        6   in different ways depending on the context in which they were to be used. Further, it was well

                        7   known to a POSITA at the time of the alleged invention of the ’206 patent that digital signal

                        8   processors could be configured to perform signal processing operations adaptively to respond to

                        9   changing conditions such as background noise, as reflected in, for example, Beaugeant, Zhang,

                       10   Reuess, and Domer. Thus, utilizing the system of TI Reference Frameworks to perform echo

                       11   cancellation and noise suppression in the particular manner recited in the asserted claims would

                       12   have been obvious to a POSITA because, for example, it would involve applying known methods

                       13   of signal processing to yield predictable results and using known techniques of signal processing

                       14   to improve an echo cancellation and noise suppression system in the same way.

                       15                             bb.     TI Reference Frameworks + Beaugeant

                       16          To the extent TI Reference Frameworks is deemed to lack sufficient disclosure of

                       17   limitations relating to adaptively determining an order of noise suppression and echo cancellation

                       18   based on the background noise in the signal, or performing echo cancellation before noise

                       19   suppression or vice versa based on whether the background noise is above or below a threshold,

                       20   such as claims [1.4], [2.3], [2.4], [9.6], [12.3], [12.4], [19.5], and/or [19.6], a POSITA would have

                       21   been motivated to combine the teachings of TI Reference Frameworks and Beaugeant. TI

                       22   Reference Frameworks teaches a development and runtime environment for signal processing on

                       23   TI signal processors, the signal processing including means of echo cancellation and noise

                       24   reduction (suppression), and including signal processing in a variety of contexts, such as

                       25   communication devices. See generally Sprv040a, Third-Party Listing, RF1, VAB Flyer, EDN

                       26   2002. Beaugeant discloses that the order in which echo cancellation and noise suppression should

                       27   be performed on a signal depends on the level of background noise and the echo cancellation and

                       28   noise suppression algorithms used, and that typically in cases of high background noise
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                           -58-                         SONOS’S PATENT L.R. 3-3
    ATTORNEYS AT LAW
     SILICON VALLEY
                                                                                                        INVALIDITY CONTENTIONS
                                                                                                                  3:20-cv-03845
                            Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 66 of 341



                        1   suppression should precede echo cancellation. See, e.g., Beaugeant at 34-35, Fig. 1. Using TI

                        2   Reference Frameworks’s signal processing development environment together with Beaugeant’s

                        3   teaching that better results may be obtained by applying echo cancellation or noise suppression

                        4   first depending on the level of background noise would have been obvious to a POSITA because,

                        5   for example, it would involve applying a known technique to improve similar systems in the same

                        6   way and simple substitution of one known element for another to obtain predictable results.

                        7                             cc.     TI Reference Frameworks + Ayad

                        8          To the extent TI Reference Frameworks is deemed to lack sufficient disclosure of

                        9   limitations relating to adaptively determining an order of noise suppression and echo cancellation

                       10   based on the background noise in the signal, or performing echo cancellation before noise

                       11   suppression or vice versa based on whether the background noise is above or below a threshold,

                       12   such as claims [1.4], [2.3], [2.4], [9.6], [12.3], [12.4], [19.5], and/or [19.6], a POSITA would have

                       13   been motivated to combine the teachings of TI Reference Frameworks and Ayad. TI Reference

                       14   Frameworks teaches a development and runtime environment for signal processing on TI signal

                       15   processors, the signal processing including means of echo cancellation and noise reduction

                       16   (suppression), and including signal processing in a variety of contexts, such as communication

                       17   devices. See generally Sprv040a, Third-Party Listing, RF1, VAB Flyer, EDN 2002. Ayad

                       18   discloses that the order in which echo cancellation and noise suppression should be performed on

                       19   a signal depends on the level of background noise and the echo cancellation and noise suppression

                       20   algorithms used, and that typically in cases of high background noise suppression should precede

                       21   echo cancellation. See, e.g., Ayad at 953-54. Using TI Reference Frameworks’s signal processing

                       22   development environment together with Ayad’s teaching that better results may be obtained by

                       23   applying echo cancellation or noise suppression first depending on the level of background noise

                       24   would have been obvious to a POSITA because, for example, it would involve applying a known

                       25   technique to improve similar systems in the same way and simple substitution of one known

                       26   element for another to obtain predictable results.

                       27

                       28
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                           -59-                         SONOS’S PATENT L.R. 3-3
    ATTORNEYS AT LAW
     SILICON VALLEY
                                                                                                        INVALIDITY CONTENTIONS
                                                                                                                  3:20-cv-03845
                            Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 67 of 341



                        1                             dd.     TI Reference Frameworks + Boyer (+ Ayad and/or
                                                              Beaugeant)
                        2
                                   To the extent TI Reference Frameworks is deemed to lack sufficient disclosure of
                        3
                            limitations relating to adaptively switching the order of noise suppression and echo cancellation
                        4
                            based on the background noise in the signal, such as claims [1.4], [2.3], [2.4], [9.6], [12.3], [12.4],
                        5
                            [19.5], and/or [19.6], a POSITA would have been motivated to combine the teachings of TI
                        6
                            Reference Frameworks and Boyer. TI Reference Frameworks teaches a development and runtime
                        7   environment for signal processing on TI signal processors, the signal processing including means
                        8   of echo cancellation and noise reduction (suppression), and including signal processing in a variety
                        9   of contexts, such as communication devices. See generally Sprv040a, Third-Party Listing, RF1,
                       10   VAB Flyer, EDN 2002. Boyer discloses an adaptive echo canceler arrangement that adaptively
                       11   switches the relative positions of different adaptive echo cancelers to improve echo cancellation
                       12   results. See, e.g., Boyer at Abstract, 2:5-14, 3:13-37, 3:38-4:21, Claim 1, Fig. 1. As explained infra,
                       13   Ayad and Beaugeant disclose that the order in which echo cancellation and noise suppression
                       14   should be performed on a signal depends on the level of background noise and the echo
                       15   cancellation and noise suppression algorithms used, and that typically in cases of high background
                       16   noise suppression should precede echo cancellation. See infra III(C)(2)(b) and (c). A POSITA
                       17   would have been motivated to use Boyer’s adaptive switching between signal processing
                       18   algorithms for TI Reference Frameworks in light of the disclosures of Ayad and/or Beaugeant
                       19   because, for example, it involved applying Boyer’s known technique to TI Reference
                       20   Frameworks’s known system to yield predictable results and use of Boyer’s known technique to
                       21   improve a signal processing system in the same way.
                       22
                                                      ee.     TI Reference Frameworks + Van Compernolle (+ Ayad
                       23                                     and/or Beaugeant)
                                   To the extent TI Reference Frameworks is deemed to lack sufficient disclosure of
                       24
                            limitations relating to adaptively switching the order of noise suppression and echo cancellation
                       25
                            based on the background noise in the signal, such as claims [1.4], [2.3], [2.4], [9.6], [12.3], [12.4],
                       26
                            [19.5], and/or [19.6], a POSITA would have been motivated to combine the teachings of TI
                       27
                            Reference Frameworks and Van Compernolle. TI Reference Frameworks teaches a development
                       28
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                            -60-                         SONOS’S PATENT L.R. 3-3
    ATTORNEYS AT LAW
     SILICON VALLEY
                                                                                                         INVALIDITY CONTENTIONS
                                                                                                                   3:20-cv-03845
                            Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 68 of 341



                        1   and runtime environment for signal processing on TI signal processors, the signal processing

                        2   including means of echo cancellation and noise reduction (suppression), and including signal

                        3   processing in a variety of contexts, such as communication devices. See generally Sprv040a,

                        4   Third-Party Listing, RF1, VAB Flyer, EDN 2002. Van Compernolle discloses a technique of

                        5   switching adaptive filters based on an adaptive energy threshold. See, e.g., Van Compernolle at 1-

                        6   3. As explained infra, Ayad and Beaugeant disclose that the order in which echo cancellation and

                        7   noise suppression should be performed on a signal depends on the level of background noise and

                        8   the echo cancellation and noise suppression algorithms used, and that typically in cases of high

                        9   background noise suppression should precede echo cancellation. See infra III(C)(2)(b) and (c). A

                       10   POSITA would have been motivated to use Van Compernolle’s adaptive switching between signal

                       11   processing algorithms for TI Reference Frameworks in light of the disclosures of Ayad and/or

                       12   Beaugeant because, for example, it involved applying Van Compernolle’s known technique to TI

                       13   Reference Frameworks’s known system to yield predictable results and use of Van Compernolle’s

                       14   known technique to improve a signal processing system in the same way.

                       15                             ff.     TI Reference Frameworks + Kellerman (+ Ayad and/or
                                                              Beaugeant)
                       16
                                   To the extent TI Reference Frameworks is deemed to lack sufficient disclosure of
                       17
                            limitations relating to adaptively switching the order of noise suppression and echo cancellation
                       18
                            based on the background noise in the signal, such as claims [1.4], [2.3], [2.4], [9.6], [12.3], [12.4],
                       19
                            [19.5], and/or [19.6], a POSITA would have been motivated to combine the teachings of TI
                       20
                            Reference Frameworks and Kellerman. TI Reference Frameworks teaches a development and
                       21
                            runtime environment for signal processing on TI signal processors, the signal processing including
                       22
                            means of echo cancellation and noise reduction (suppression), and including signal processing in
                       23
                            a variety of contexts, such as communication devices. See generally Sprv040a, Third-Party
                       24
                            Listing, RF1, VAB Flyer, EDN 2002. Kellerman discloses a structure in which the order in which
                       25
                            signal processing operations are applied is adaptively switched to either have adaptive echo
                       26
                            cancellation or beamforming (noise suppression) occur before the other. See, e.g., Kellerman at
                       27
                            293-94, Fig. 13.5. As explained infra, Ayad and Beaugeant disclose that the order in which echo
                       28
                            cancellation and noise suppression should be performed on a signal depends on the level of
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                       -61-                     SONOS’S PATENT L.R. 3-3
    ATTORNEYS AT LAW
     SILICON VALLEY
                                                                                                         INVALIDITY CONTENTIONS
                                                                                                                   3:20-cv-03845
                            Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 69 of 341



                        1   background noise and the echo cancellation and noise suppression algorithms used, and that

                        2   typically in cases of high background noise suppression should precede echo cancellation. See

                        3   infra III(C)(2)(b) and (c). A POSITA would have been motivated to use Kellerman’s adaptive

                        4   switching between signal processing algorithms for TI Reference Frameworks in light of the

                        5   disclosures of Ayad and/or Beaugeant because, for example, it involved applying Kellerman’s

                        6   known technique to TI Reference Frameworks’s known system to yield predictable results and use

                        7   of Kellerman’s known technique to improve a signal processing system in the same way.

                        8                             gg.    TI Reference Frameworks + Zhang (and/or Domer and/or
                                                             Reuss)
                        9
                                   To the extent TI Reference Frameworks is deemed to lack sufficient disclosure of
                       10
                            limitations relating to determining background noise in a signal, such as claims [1.3] and/or [19.3],
                       11
                            a POSITA would have been motivated to combine the teachings of TI Reference Frameworks and
                       12
                            Zhang and/or Domer and/or Reuss. TI Reference Frameworks teaches a development and runtime
                       13
                            environment for signal processing on TI signal processors, the signal processing including means
                       14
                            of echo cancellation and noise reduction (suppression), and including signal processing in a variety
                       15
                            of contexts, such as communication devices. See generally Sprv040a, Third-Party Listing, RF1,
                       16
                            VAB Flyer, EDN 2002. Zhang discloses a noise estimator which detects and measures background
                       17
                            noise in the received signal, as well as the use of a reference signal based on the received far-end
                       18
                            input and which constitutes background noise to be cancelled during the initial adaptive echo
                       19
                            cancellation, if such a cancellation is performed. See, e.g., Zhang at Abstract, 3:37-40, 3:41-47,
                       20
                            5:14-31, 5:65-67, Fig. 1, 8, Claim 1. Similarly, Domer and Reuss disclose determining background
                       21
                            noise in a signal. See, e.g., Domer at 5:28-38; 10:5-17; Reuss at 2:31-49, Fig. 3, claim 12. A
                       22
                            POSITA would have been motivated to use Zhang’s determination of background noise in a signal
                       23
                            (and/or that of Domer and/or Reuss) for TI Reference Frameworks because, for example, it
                       24
                            involved applying Zhang’s (and/or that of Domer and/or Reuss) known technique to TI Reference
                       25
                            Frameworks’s known system to yield predictable results and use of the known techniques in Zhang
                       26
                            (and/or Domer and/or Reuss) to improve a signal processing system in the same way.
                       27

                       28
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                           -62-                         SONOS’S PATENT L.R. 3-3
    ATTORNEYS AT LAW
     SILICON VALLEY
                                                                                                        INVALIDITY CONTENTIONS
                                                                                                                  3:20-cv-03845
                            Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 70 of 341



                        1                            hh.     TI Reference Frameworks + Domer (and/or Reuss and/or
                                                             Zhang)
                        2
                                   To the extent TI Reference Frameworks is deemed to lack sufficient disclosure of
                        3
                            limitations relating to comparing background noise to a threshold, such as claims [2.2], [12.2],
                        4
                            and/or [19.4], a POSITA would have been motivated to combine the teachings of TI Reference
                        5
                            Frameworks and Domer, Reuss, and/or Zhang. TI Reference Frameworks teaches a development
                        6
                            and runtime environment for signal processing on TI signal processors, the signal processing
                        7   including means of echo cancellation and noise reduction (suppression), and including signal
                        8   processing in a variety of contexts, such as communication devices. See generally Sprv040a,
                        9   Third-Party Listing, RF1, VAB Flyer, EDN 2002. Domer discloses detecting background noise
                       10   and classifying it according to certain noise levels, such as “low noise,” “high noise,” and “horrid
                       11   noise,” which constitute thresholds to which the measured background noise is compared and
                       12   specific actions taken based on the level of measured background noise relative to the thresholds.
                       13   See, e.g., Domer at 10:5-17, 10:18-31, Fig. 8. Similarly, Reuss and Zhang disclose comparing
                       14   background noise to a threshold. See, e.g., Reuss at 7:24-43, Fig. 2, 3; Zhang at 3:37-40, 5:64-
                       15   6:17, 11:32-47, 12:11-17, 12:25-36, Fig. 6, 7. A POSITA would have been motivated to use
                       16   Domer’s comparison of background noise in a signal to a threshold (and/or that of Reuss and/or
                       17   Zhang) for TI Reference Frameworks because, for example, it involved applying Domer’s (and/or
                       18   that of Reuss and/or Zhang) known technique to TI Reference Frameworks’s known system to
                       19   yield predictable results and use of the known techniques in Domer (and/or Reuss and/or Zhang)
                       20   to improve a signal processing system in the same way.
                       21
                                                     ii.     TI Reference Frameworks + Zhang
                       22          To the extent TI Reference Frameworks is deemed to lack sufficient disclosure of
                       23   limitations relating to a noise estimator or basing background noise on an estimated noise level
                       24   when there is no desired input received at the input of the communication device, such as claims
                       25   [3], [11.3], and/or [18], a POSITA would have been motivated to combine the teachings of
                       26   Beaugeant and Zhang. TI Reference Frameworks teaches a development and runtime environment
                       27   for signal processing on TI signal processors, the signal processing including means of echo
                       28   cancellation and noise reduction (suppression), and including signal processing in a variety of
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                        -63-                       SONOS’S PATENT L.R. 3-3
    ATTORNEYS AT LAW
     SILICON VALLEY
                                                                                                       INVALIDITY CONTENTIONS
                                                                                                                 3:20-cv-03845
                            Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 71 of 341



                        1   contexts, such as communication devices. See generally Sprv040a, Third-Party Listing, RF1, VAB

                        2   Flyer, EDN 2002. Zhang discloses a noise estimator (e.g., 812) and the use of an estimated noise

                        3   level when no near-end speaker is detected—i.e., no desired input is received at the input to the

                        4   system. See, e.g., Zhang at 12:47-13:26, Fig. 8. Using TI Reference Frameworks’s echo

                        5   cancellation and noise suppression structures together with Zhang’s disclosure of a noise estimator

                        6   and the use of estimated background noise in the absence of a desired voice input signal would

                        7   have been obvious to a POSITA because, for example, it would involve applying a known

                        8   component and technique to improve similar systems in the same way and simple substitution of

                        9   one known element for another to obtain predictable results.

                       10                             jj.     Transceiver

                       11          To the extent any reference or combination is deemed to lack sufficient disclosure of a

                       12   transceiver, that requirement would have been understood by, or at least obvious to, a POSITA.

                       13   The identified references disclose systems relating to electronic communication devices, which

                       14   would have been well known to a POSITA at the time of the alleged invention of the ’206 patent

                       15   to conventionally incorporate a transceiver in the normal course, which is reflected in, for example,

                       16   Reuss. See, e.g., Reuss at 1:28-37, 8:39-45.12:18-24, Fig. 1, 4. Thus, a POSITA would understand

                       17   that any reference or combination herein could and advantageously would employ a transceiver.

                       18   In the alternative, modifying a disclosed system to use a transceiver would have been obvious to a

                       19   POSITA because, for example, it would involve applying a well-known and common component

                       20   to improve an electronic device or method and simple substitution of one known element for a

                       21   another to obtain predictable results.

                       22                             kk.     Frequency and Time Domain Converters

                       23          To the extent any reference or combination is deemed to lack sufficient disclosure of a

                       24   frequency and/or time domain converter, that requirement would have been understood by, or at

                       25   least obvious to, a POSITA. The identified references disclose systems relating to electronic

                       26   communication devices incorporating different forms of signal processing, which would have been

                       27   well known to a POSITA at the time of the alleged invention of the ’206 patent to conventionally

                       28   incorporate frequency and time domain converters in the normal course, which is also explicitly
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                           -64-                         SONOS’S PATENT L.R. 3-3
    ATTORNEYS AT LAW
     SILICON VALLEY
                                                                                                        INVALIDITY CONTENTIONS
                                                                                                                  3:20-cv-03845
                            Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 72 of 341



                        1   reflected in, for example, Zhang. See, e.g., Zhang at 5:48-56, 6:27-35, Fig. 1. Thus, a POSITA

                        2   would understand that any reference or combination herein could and advantageously would

                        3   employ frequency and time domain converters. In the alternative, modifying a disclosed system to

                        4   use a frequency and/or time domain converter would have been obvious to a POSITA because, for

                        5   example, it would involve applying a well-known and common component to improve an

                        6   electronic device or method and simple substitution of one known element for a another to obtain

                        7   predictable results.

                        8                            ll.     Comparing Background Noise to Threshold

                        9          To the extent any reference or combination is deemed to lack sufficient disclosure of a

                       10   comparing a noise measurement (e.g., background noise), that requirement would have been

                       11   understood by, or at least obvious to, a POSITA. The identified references disclose systems

                       12   relating to electronic communication devices incorporating different forms of signal processing,

                       13   which would have been well known to a POSITA at the time of the alleged invention of the ’206

                       14   patent to conventionally incorporate techniques for comparing background noise to thresholds,

                       15   which is also explicitly reflected in, for example, Domer, Reuss, and Zhang. See, e.g., Domer at

                       16   10:5-17, 10:18-31, Fig. 8; Reuss at 7:24-43, Fig. 2, 3; Zhang at 3:37-40, 5:64-6:17, 11:32-47,

                       17   12:11-17, 12:25-36, Fig. 6, 7. Thus, a POSITA would understand that any reference or

                       18   combination herein could and advantageously would employ comparison of background noise to

                       19   thresholds. In the alternative, modifying a disclosed system to compare background noise to

                       20   thresholds would have been obvious to a POSITA because, for example, it would involve applying

                       21   a well-known and common technique to improve an electronic device or method and simple

                       22   substitution of one known element for a another to obtain predictable results.

                       23                            mm.     Multi-Channel Noise Suppression Point

                       24          To the extent any reference or combination is deemed to lack sufficient disclosure of a

                       25   multi-channel noise suppression point, that requirement would have been understood by, or at least

                       26   obvious to, a POSITA. The identified references disclose systems relating to electronic

                       27   communication devices incorporating different forms of signal processing, which would have been

                       28   well known to a POSITA at the time of the alleged invention of the ’206 patent to conventionally
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                          -65-                        SONOS’S PATENT L.R. 3-3
    ATTORNEYS AT LAW
     SILICON VALLEY
                                                                                                      INVALIDITY CONTENTIONS
                                                                                                                3:20-cv-03845
                            Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 73 of 341



                        1   incorporate a multi-channel noise suppression point in the normal course when operating in

                        2   multiple channels, which is also explicitly reflected in, for example, Reuss, Zhang, and Domer.

                        3   See, e.g., Reuss at Fig. 4; Zhang at 6:5-17, 6:18-35, Fig. 1, Fig. 8; Domer at 4:67-12, Fig. 3, 4, 13.

                        4   Thus, a POSITA would understand that any reference or combination herein could and

                        5   advantageously would employ a multi-channel noise suppression point. In the alternative,

                        6   modifying a disclosed system to use a multi-channel noise suppression point would have been

                        7   obvious to a POSITA because, for example, it would involve applying a well-known and common

                        8   technique to improve an electronic device or method and simple substitution of one known element

                        9   for a another to obtain predictable results.

                       10          D.        ’586 Patent

                       11                  1.     Anticipatory References

                       12          Subject to Sonos’s reservations of rights and in accordance with Patent L.R. 3-3(b) and 3-

                       13   3(c), Sonos contends that each of the following prior art references anticipates one or more

                       14   Asserted Claims of the ’586 Patent in accordance with the claim charts attached hereto as Exhibits

                       15   D-1, D-2, D-4, D-5, D-8, and D-9. The claim charts are based on the constructions of the Asserted

                       16   Claims of the ’586 Patent as advanced by Google in its infringement contentions (insofar as any

                       17   such claim constructions are evident and/or decipherable from Google’s contentions) or in other

                       18   cases, and not what Sonos contends the claims should mean. The following table lists, on a claim-

                       19   by-claim basis, which prior art references Sonos contends anticipates which ’586 Asserted Claim,

                       20   as further detailed in Exhibits D-1, D-2, D-4, D-5, D-8, and D-9.

                       21          Claim 1             Claim 2             Claim 3            Claim 4             Claim 5
                       22     1    Marman              Marman              Marman             Marman              Marman
                       23     2    McMillin            McMillin            McMillin           McMillin            McMillin
                       24     3    Baker               Baker               Baker              Baker               Baker

                       25     4    Sonos               Sonos               Sonos              Sonos               Sonos

                       26     5    AirPort             AirPort             AirPort            AirPort             AirPort
                                   Express             Express             Express            Express             Express
                       27
                              6    WRT54G              WRT54G              WRT54G             WRT54G              WRT54G
                       28
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                            -66-                         SONOS’S PATENT L.R. 3-3
    ATTORNEYS AT LAW
     SILICON VALLEY
                                                                                                         INVALIDITY CONTENTIONS
                                                                                                                   3:20-cv-03845
                            Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 74 of 341



                        1

                        2         Claim 7       Claim 8        Claim 9       Claim 10            Claim 11
                        3     1   Marman        Marman         Marman        Marman              Marman
                        4     2   McMillin      McMillin       McMillin      McMillin            McMillin
                        5     3   Baker         Baker          Baker         Baker               Baker
                        6     4   Sonos         Sonos          Sonos         Sonos               Sonos

                        7     5   AirPort       AirPort        AirPort       AirPort             AirPort
                                  Express       Express        Express       Express             Express
                        8
                              6   WRT54G        WRT54G         WRT54G        WRT54G              WRT54G
                        9
                       10

                       11         Claim 12      Claim 14       Claim 15      Claim 16            Claim 18
                              1   Marman        Marman         Marman        Marman              Marman
                       12
                              2   McMillin      McMillin       McMillin      McMillin            McMillin
                       13
                              3   Baker         Baker          Baker         Baker               Baker
                       14
                              4   Sonos         Sonos          Sonos         Sonos               Sonos
                       15
                              5   AirPort       AirPort        AirPort       AirPort             AirPort
                       16         Express       Express        Express       Express             Express
                       17     6   WRT54G        WRT54G         WRT54G        WRT54G              WRT54G

                       18

                       19
                                  Claim 20
                       20
                              1   Marman
                       21
                              2   McMillin
                       22     3   Baker
                       23     4   Sonos
                       24     5   AirPort
                                  Express
                       25
                              6   WRT54G
                       26

                       27

                       28
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                -67-                    SONOS’S PATENT L.R. 3-3
    ATTORNEYS AT LAW
     SILICON VALLEY
                                                                                        INVALIDITY CONTENTIONS
                                                                                                  3:20-cv-03845
                            Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 75 of 341



                        1                  2.      Obviousness Combinations

                        2           To the extent that Google contends that any of the references identified as anticipatory

                        3   references fail to disclose one or more elements, those anticipatory references render the Asserted

                        4   Claims obvious, either alone or in combination with other references. Sonos contends that one of skill

                        5   in the art, at the time the alleged inventions were made, would have been motivated to combine the

                        6   references disclosed herein in such a way as to reach the alleged inventions, as described in further
                            detail below. Sonos presently believes a reasonable basis exists that each of the claims asserted against
                        7
                            it would have been obvious to one of ordinary skill in the art at the time of the alleged invention.
                        8
                                    Below, Sonos identifies its current bases for obviousness. As seen below, Sonos presently
                        9
                            asserts certain combinations of prior art reference(s) plus the knowledge of one of ordinary skill in
                       10
                            the art in situations where Sonos reasonably anticipates Google may argue the reference(s) alone do
                       11
                            not disclose every element. (Sonos offers these combinations without conceding that the reference(s)
                       12
                            standing alone are insufficient to invalidate the relevant claims.) Sonos specifically reserves its rights
                       13
                            to combine any of its anticipatory references or any combinations of references with the knowledge
                       14
                            of ordinary skill in the art to rebut a contention of Google that such reference(s) standing alone do not
                       15
                            disclose every element of the Asserted Claims.
                       16
                                    Sonos lists below prior art references and combinations of prior art references now known
                       17
                            to Sonos, which Sonos contends render at least obvious the ’586 Asserted Claims.                       The
                       18
                            corresponding charts in Exhibits D-1 – D-10 for each prior art reference identifies where and how
                       19
                            each alleged item of prior art meets one or more limitations of the Asserted Claims. Pursuant to
                       20
                            Patent Local Rule 3-6, Sonos expressly reserves the right to supplement these charts to provide
                       21
                            additional details about obviousness should the Court’s claim construction require, or should
                       22
                            Google serve adequate Infringement Contentions that better serve to notify Sonos which elements
                       23
                            of its products Google contends correspond with the claim elements. Sonos’s contention that the
                       24
                            references in this section in various combinations render obvious the ’586 Asserted Claims under
                       25
                            35 U.S.C. § 103 are in no way an admission or suggestion that each reference does not
                       26
                            independently anticipate or render obvious the ’586 Asserted Claims under 35 U.S.C. § 102.
                       27

                       28
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                              -68-                         SONOS’S PATENT L.R. 3-3
    ATTORNEYS AT LAW
     SILICON VALLEY
                                                                                                           INVALIDITY CONTENTIONS
                                                                                                                     3:20-cv-03845
                            Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 76 of 341



                        1          The following table sets forth which combinations Sonos contends renders obvious specific

                        2   Asserted Claims of the ’586 Patent. Following the table is a detailed explanation of each proposed

                        3   combination.

                        4     Claim 1            Claim 2            Claim 3           Claim 4             Claim 5
                        5     Marman             Marman             Marman            Marman              Marman
                        6     Marman +           Marman +           Marman +          Marman +            Marman +
                              McMillin           McMillin           McMillin          McMillin            McMillin
                        7
                              Marman +           Marman +           Marman +          Marman +            Marman +
                        8     Baker              Baker              Baker             Baker               Baker
                        9     Marman +           Marman +           Marman +          Marman +            Marman +
                              Elliot Family      Elliot Family      Elliot Family     Elliot Family       Elliot Family
                       10     of References      of References      of References     of References       of References
                       11     Marman +           Marman +           Marman +          Marman +            Marman +
                              AODV               AODV               AODV              AODV                AODV
                       12
                              Marman +           Marman +           Marman +          Marman +            Marman +
                       13     802.11             802.11             802.11            802.11              802.11
                       14     Standard           Standard           Standard          Standard            Standard
                              Marman +           Marman +           Marman +          Marman +            Marman +
                       15
                              Garahi             Garahi             Garahi            Garahi              Garahi
                       16
                              McMillin           McMillin           McMillin          McMillin            McMillin
                       17     McMillin +         McMillin +         McMillin +        McMillin +          McMillin +
                       18     Baker              Baker              Baker             Baker               Baker
                              McMillin +         McMillin +         McMillin +        McMillin +          McMillin +
                       19
                              Elliot Family      Elliot Family      Elliot Family     Elliot Family       Elliot Family
                       20     of References      of References      of References     of References       of References

                       21     McMillin +         McMillin +         McMillin +        McMillin +          McMillin +
                              AODV               AODV               AODV              AODV                AODV
                       22
                              McMillin +         McMillin +         McMillin +        McMillin +          McMillin +
                       23     Garahi             Garahi             Garahi            Garahi              Garahi

                       24     Baker              Baker              Baker             Baker               Baker
                              Baker +            Baker +            Baker +           Baker +             Baker +
                       25
                              Marman             Marman             Marman            Marman              Marman
                       26     Baker +            Baker +            Baker +           Baker +             Baker +
                       27     WRT54G             WRT54G             WRT54G            WRT54G              WRT54G

                       28
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                           -69-                       SONOS’S PATENT L.R. 3-3
    ATTORNEYS AT LAW
     SILICON VALLEY
                                                                                                      INVALIDITY CONTENTIONS
                                                                                                                3:20-cv-03845
                            Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 77 of 341



                        1     Claim 1          Claim 2          Claim 3          Claim 4             Claim 5
                        2     Baker +          Baker +          Baker +          Baker +             Baker +
                              McMillin         McMillin         McMillin         McMillin            McMillin
                        3
                              Baker + 802.11   Baker + 802.11   Baker + 802.11   Baker + 802.11      Baker + 802.11
                        4     Standard         Standard         Standard         Standard            Standard
                        5     WRT54G           WRT54G           WRT54G           WRT54G              WRT54G
                        6     WRT54G +         WRT54G +         WRT54G +         WRT54G +            WRT54G +
                              McMillin         McMillin         McMillin         McMillin            McMillin
                        7
                              WRT54G +         WRT54G +         WRT54G +         WRT54G +            WRT54G +
                        8     Marman           Marman           Marman           Marman              Marman
                        9
                       10
                              Claim 7          Claim 8          Claim 9          Claim 10            Claim 11
                       11
                              Marman           Marman           Marman           Marman              Marman
                       12
                              Marman +         Marman +         Marman +         Marman +            Marman +
                       13     McMillin         McMillin         McMillin         McMillin            McMillin

                       14     Marman +         Marman +         Marman +         Marman +            Marman +
                              Baker            Baker            Baker            Baker               Baker
                       15
                              Marman +         Marman +         Marman +         Marman +            Marman +
                       16     Elliot Family    Elliot Family    Elliot Family    Elliot Family       Elliot Family
                              of References    of References    of References    of References       of References
                       17
                              Marman +         Marman +         Marman +         Marman +            Marman +
                       18     AODV             AODV             AODV             AODV                AODV
                       19     Marman +         Marman +         Marman +         Marman +            Marman +
                              802.11           802.11           802.11           802.11              802.11
                       20     Standard         Standard         Standard         Standard            Standard
                       21     Marman +         Marman +         Marman +         Marman +            Marman +
                              Garahi           Garahi           Garahi           Garahi              Garahi
                       22
                              McMillin         McMillin         McMillin         McMillin            McMillin
                       23
                              McMillin +       McMillin +       McMillin +       McMillin +          McMillin +
                       24     Baker            Baker            Baker            Baker               Baker
                       25     McMillin +       McMillin +       McMillin +       McMillin +          McMillin +
                              Elliot Family    Elliot Family    Elliot Family    Elliot Family       Elliot Family
                       26     of References    of References    of References    of References       of References
                       27     McMillin +       McMillin +       McMillin +       McMillin +          McMillin +
                              AODV             AODV             AODV             AODV                AODV
                       28
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                     -70-                        SONOS’S PATENT L.R. 3-3
    ATTORNEYS AT LAW
     SILICON VALLEY
                                                                                                 INVALIDITY CONTENTIONS
                                                                                                           3:20-cv-03845
                            Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 78 of 341



                        1     Claim 7          Claim 8          Claim 9          Claim 10            Claim 11
                        2     McMillin +       McMillin +       McMillin +       McMillin +          McMillin +
                              Garahi           Garahi           Garahi           Garahi              Garahi
                        3
                              Baker            Baker            Baker            Baker               Baker
                        4
                              Baker +          Baker +          Baker +          Baker +             Baker +
                        5     Marman           Marman           Marman           Marman              Marman
                        6     Baker +          Baker +          Baker +          Baker +             Baker +
                              WRT54G           WRT54G           WRT54G           WRT54G              WRT54G
                        7
                              Baker +          Baker +          Baker +          Baker +             Baker +
                        8     McMillin         McMillin         McMillin         McMillin            McMillin
                        9     Baker + 802.11   Baker + 802.11   Baker + 802.11   Baker + 802.11      Baker + 802.11
                              Standard         Standard         Standard         Standard            Standard
                       10
                              WRT54G           WRT54G           WRT54G           WRT54G              WRT54G
                       11
                              WRT54G +         WRT54G +         WRT54G +         WRT54G +            WRT54G +
                       12     McMillin         McMillin         McMillin         McMillin            McMillin

                       13     WRT54G +         WRT54G +         WRT54G +         WRT54G +            WRT54G +
                              Marman           Marman           Marman           Marman              Marman
                       14

                       15

                       16     Claim 12         Claim 14         Claim 15         Claim 16            Claim 18

                       17     Marman           Marman           Marman           Marman              Marman

                       18     Marman +         Marman +         Marman +         Marman +            Marman +
                              McMillin         McMillin         McMillin         McMillin            McMillin
                       19
                              Marman +         Marman +         Marman +         Marman +            Marman +
                       20     Baker            Baker            Baker            Baker               Baker

                       21     Marman +         Marman +         Marman +         Marman +            Marman +
                              Elliot Family    Elliot Family    Elliot Family    Elliot Family       Elliot Family
                       22     of References    of References    of References    of References       of References

                       23     Marman +         Marman +         Marman +         Marman +            Marman +
                              AODV             AODV             AODV             AODV                AODV
                       24
                              Marman +         Marman +         Marman +         Marman +            Marman +
                       25     802.11           802.11           802.11           802.11              802.11
                              Standard         Standard         Standard         Standard            Standard
                       26
                              Marman +         Marman +         Marman +         Marman +            Marman +
                       27     Garahi           Garahi           Garahi           Garahi              Garahi
                       28     McMillin         McMillin         McMillin         McMillin            McMillin
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                       -71-                      SONOS’S PATENT L.R. 3-3
    ATTORNEYS AT LAW
     SILICON VALLEY
                                                                                                 INVALIDITY CONTENTIONS
                                                                                                           3:20-cv-03845
                            Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 79 of 341



                        1     Claim 12         Claim 14         Claim 15         Claim 16            Claim 18
                        2     McMillin +       McMillin +       McMillin +       McMillin +          McMillin +
                              Baker            Baker            Baker            Baker               Baker
                        3
                              McMillin +       McMillin +       McMillin +       McMillin +          McMillin +
                        4     Elliot Family    Elliot Family    Elliot Family    Elliot Family       Elliot Family
                              of References    of References    of References    of References       of References
                        5
                              McMillin +       McMillin +       McMillin +       McMillin +          McMillin +
                        6     AODV             AODV             AODV             AODV                AODV
                        7     McMillin +       McMillin +       McMillin +       McMillin +          McMillin +
                              Garahi           Garahi           Garahi           Garahi              Garahi
                        8
                              Baker            Baker            Baker            Baker               Baker
                        9
                              Baker +          Baker +          Baker +          Baker +             Baker +
                       10     Marman           Marman           Marman           Marman              Marman
                       11     Baker +          Baker +          Baker +          Baker +             Baker +
                              WRT54G           WRT54G           WRT54G           WRT54G              WRT54G
                       12
                              Baker +          Baker +          Baker +          Baker +             Baker +
                       13     McMillin         McMillin         McMillin         McMillin            McMillin
                       14     Baker + 802.11   Baker + 802.11   Baker + 802.11   Baker + 802.11      Baker + 802.11
                              Standard         Standard         Standard         Standard            Standard
                       15
                              WRT54G           WRT54G           WRT54G           WRT54G              WRT54G
                       16
                              WRT54G +         WRT54G +         WRT54G +         WRT54G +            WRT54G +
                       17     McMillin         McMillin         McMillin         McMillin            McMillin
                       18     WRT54G +         WRT54G +         WRT54G +         WRT54G +            WRT54G +
                              Marman           Marman           Marman           Marman              Marman
                       19
                       20

                       21     Claim 20
                       22     Marman

                       23     Marman +
                              McMillin
                       24
                              Marman +
                       25     Baker

                       26     Marman +
                              Elliot Family
                       27     of References
                       28
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                       -72-                      SONOS’S PATENT L.R. 3-3
    ATTORNEYS AT LAW
     SILICON VALLEY
                                                                                                 INVALIDITY CONTENTIONS
                                                                                                           3:20-cv-03845
                            Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 80 of 341



                        1     Claim 20
                        2     Marman +
                              AODV
                        3
                              Marman +
                        4     802.11
                              Standard
                        5
                              Marman +
                        6     Garahi
                        7     McMillin
                        8     McMillin +
                              Baker
                        9
                              McMillin +
                       10     Elliot Family
                              of References
                       11
                              McMillin +
                       12     AODV
                       13     McMillin +
                              Garahi
                       14
                              Baker
                       15
                              Baker +
                       16     Marman
                       17     Baker +
                              WRT54G
                       18
                              Baker +
                       19     McMillin
                       20     Baker + 802.11
                              Standard
                       21
                              WRT54G
                       22
                              WRT54G +
                       23     McMillin
                       24     WRT54G +
                              Marman
                       25

                       26                           a.     Marman + Knowledge of a POSITA
                                   To the extent Marman is deemed to lack sufficient disclosure of limitations relating to
                       27
                            receiving and relaying communication packets with an integrity portion, or an audio-enabled
                       28
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                        -73-                      SONOS’S PATENT L.R. 3-3
    ATTORNEYS AT LAW
     SILICON VALLEY
                                                                                                  INVALIDITY CONTENTIONS
                                                                                                            3:20-cv-03845
                            Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 81 of 341



                        1   device having an Ethernet network connection for communicating via the Internet, such as claims

                        2   [1.10], [7], [9.6], [15.9] and/or [16], those limitations would have been understood by, or at least

                        3   obvious to, a POSITA from the cited disclosures. Marman teaches a wireless alarm system that

                        4   contains smoke detectors, base stations, and other sensors that communicate with one another via

                        5   two-way transceivers. See, e.g., Marman at Abstract, 7:66-8:8; see generally Exhibit D-1.

                        6   Including an integrity portion in a data packet was known to a POSITA at the time of the alleged

                        7   invention of the ’586 patent as reflected in, for example, McMillin, the Elliot Family of References,

                        8   Baker, and the 802.11 Standard. For example, it was well known that an integrity portion would

                        9   be beneficial to add to a data packet for error detection and to insulate against packet tampering.

                       10   Thus, modifying the data packets received and relayed by Marman to include an integrity portion

                       11   would have been obvious to a POSITA because, for example, it would involve applying known

                       12   methods of error and tamper detection to yield predictable results and using known techniques of

                       13   error and tamper detection to improve the performance of Marman’s system in the same way.

                       14   Further, including an Ethernet network interface onto a wireless device was known to a POSITA

                       15   at the time of the alleged invention of the ’586 patent as reflected in, for example, Elliot, Baker,

                       16   and Garahi. For example, it was well known that an Ethernet network interface would provide

                       17   access to a wired network to communicate via the Internet, which could increase the speed and

                       18   reliability at which data packets are received and relayed. Thus, modifying the smoke detectors

                       19   and/or base station in Marman to include an Ethernet network interface would have been obvious

                       20   to a POSITA because, for example, it would involve applying known methods of networking to

                       21   yield predictable results and using known techniques of networking to improve the performance

                       22   of Marman’s system in the same way.

                       23                             b.      Marman + McMillin

                       24          To the extent Marman is deemed to lack sufficient disclosure of limitations relating to

                       25   receiving and relaying communication packets with an integrity portion, or an audio-enabled

                       26   device having an Ethernet network connection for communicating via the Internet, such as claims

                       27   [1.10], [7], [9.6], [15.9] and/or [16], a POSITA would have been motivated to combine the

                       28   teachings of Marman and McMillin. Marman teaches a wireless alarm system that contains smoke
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                           -74-                         SONOS’S PATENT L.R. 3-3
    ATTORNEYS AT LAW
     SILICON VALLEY
                                                                                                        INVALIDITY CONTENTIONS
                                                                                                                  3:20-cv-03845
                            Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 82 of 341



                        1   detectors, base stations, and other sensors that communicate with one another via two-way

                        2   transceivers. See, e.g., Marman at Abstract, 7:66-8:8; see generally Exhibit D-1. McMillin

                        3   discloses a system of devices that receive and route data packets from one node to a subsequent

                        4   node. See, e.g., McMillin at Abstract; see generally Exhibit D-2. McMillin also discloses that the

                        5   data packets include an integrity portion, in the form of a 2 byte cyclic redundancy cheque (CRC)

                        6   for error detection. See, e.g., McMillin at 63:29-64:59. McMillin further discloses that devices

                        7   operating within the McMillin system are capable of providing gateway services via wired local

                        8   area networks. See, e.g., McMillin at 7:27-39. Using McMillin’s teaching of error detection in

                        9   Marman’s system would have been obvious to a POSITA because, for example, it would involve

                       10   applying a known technique (McMillin’s error detection) to improve similar systems (Marman’s

                       11   system) to yield predictable results. Further, using McMillin’s teaching of providing gateway

                       12   services via wired local area networks in Marman’s system would have been obvious to a POSITA

                       13   because, for example, it would involve applying a known technique to improve similar systems in

                       14   the same way and simple substitution of one known element for another to obtain predictable

                       15   results.

                       16
                                                         c.     Marman + Baker
                       17
                                       To the extent Marman is deemed to lack sufficient disclosure of limitations relating to
                       18
                            receiving and relaying communication packets with an integrity portion, or an audio-enabled
                       19
                            device having an Ethernet network connection for communicating via the Internet, such as claims
                       20
                            claims [1.10], [7], [9.6], [15.9] and/or [16], a POSITA would have been motivated to combine the
                       21
                            teachings of Marman and Baker. Marman teaches a wireless alarm system that contains smoke
                       22
                            detectors, base stations, and other sensors that communicate with one another via two-way
                       23
                            transceivers. See, e.g., Marman at Abstract, 7:66-8:8; see generally Exhibit D-1. Baker discloses
                       24
                            an ultra-wideband (UWB) network of devices, each of which form a node of the network and are
                       25
                            capable of receiving and relaying data packets on the network. See, e.g., Baker at Abstract, ¶60;
                       26
                            see generally Exhibit D-5. Baker also discloses that the data packets include an integrity portion,
                       27
                            in the form of a cyclic redundancy cheque (CRC) for error detection. See, e.g., Baker at ¶60.
                       28
                            Baker further discloses devices that include an Ethernet interface that facilitate communication
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                           -75-                         SONOS’S PATENT L.R. 3-3
    ATTORNEYS AT LAW
     SILICON VALLEY
                                                                                                         INVALIDITY CONTENTIONS
                                                                                                                   3:20-cv-03845
                            Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 83 of 341



                        1   via the Internet. See, e.g., Baker at ¶41. Using Baker’s teaching of error detection in Marman’s

                        2   system would have been obvious to a POSITA because, for example, it would involve applying a

                        3   known technique (Baker’s error detection) to improve similar systems (Marman’s system) to

                        4   yield predictable results. Further, using Baker’s teaching of using an Ethernet interface in

                        5   Marman’s system would have been obvious to a POSITA because, for example, it would involve

                        6   applying a known technique to improve similar systems in the same way and simple substitution

                        7   of one known element for another to obtain predictable results.

                        8                             d.      Marman + Elliot Family of References

                        9          To the extent Marman is deemed to lack sufficient disclosure of limitations relating to

                       10   receiving and relaying communication packets with an integrity portion, or an audio-enabled

                       11   device having an Ethernet network connection for communicating via the Internet, such as claims

                       12   [1.10], [7], [9.6], [15.9] and/or [16], a POSITA would have been motivated to combine the

                       13   teachings of Marman and the Elliot Family of References. Marman teaches a wireless alarm

                       14   system that contains smoke detectors, base stations, and other sensors that communicate with one

                       15   another via two-way transceivers. See, e.g., Marman at Abstract, 7:66-8:8; see generally Exhibit

                       16   D-1. The Elliot Family of References disclose an ad hoc network of devices (“nodes”) that send

                       17   and receive data packets. See, e.g., Elliot ‘501 at 4:18-26, Elliot ‘139 at 16:36-50, Elliot ’257 at

                       18   4:34-45; see generally Exhibit D-3. The Elliot Family of References also disclose that the data

                       19   packets include an integrity portion in the form of an error correction field. See, e.g., Elliot ’257

                       20   at 12:8-10, Elliot ’139 at 11:60-12:2. The Elliot Family of References further disclose that the

                       21   devices can include interfaces that facilitate communication via wired networks. See, e.g., Elliot

                       22   ’257 at 5:50-59, Elliot ’139 at 7:52-62. Using the Elliot Family of References teaching of using

                       23   an error correct field in Marman’s system would have been obvious to a POSITA because, for

                       24   example, it would involve applying a known technique (Elliot Family of References’ error

                       25   correction) to improve similar systems (Marman’s system) to yield predictable results. Further,

                       26   using the Elliot Family of References’ teaching of using a network interface that facilitates wired

                       27   connections in Marman’s system would have been obvious to a POSITA because, for example, it

                       28   would involve applying a known technique to improve similar systems in the same way and
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                            -76-                        SONOS’S PATENT L.R. 3-3
    ATTORNEYS AT LAW
     SILICON VALLEY
                                                                                                        INVALIDITY CONTENTIONS
                                                                                                                  3:20-cv-03845
                            Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 84 of 341



                        1   simple substitution of one known element for another to obtain predictable results.

                        2                             e.      Marman + AODV

                        3          To the extent Marman is deemed to lack sufficient disclosure of limitations relating to

                        4   receiving and relaying communication packets with an integrity portion, or an audio-enabled

                        5   device having an Ethernet network connection for communicating via the Internet, such as claims

                        6   [1.10], [7], [9.6], [15.9] and/or [16], a POSITA would have been motivated to combine the

                        7   teachings of Marman and AODV. Marman teaches a wireless alarm system that contains smoke

                        8   detectors, base stations, and other sensors that communicate with one another via two-way

                        9   transceivers. See, e.g., Marman at Abstract, 7:66-8:8; see generally Exhibit D-1. AODV

                       10   discloses dynamic, self-starting, multihop routing between participating mobile nodes of an ad

                       11   hoc network. See, e.g., AODV at pp. 2, 6, 23; see generally Exhibit D-7. AODV also discloses

                       12   generating a route error message if a node determines no active route is available for which to

                       13   relay a data packet. See, e.g., AODV at p. 7. AODV further discloses that AODV can be

                       14   implemented over wired networks via Ethernet. See, e.g., AODV at p. 28. Using AODV’s

                       15   teaching of error detection in Marman’s system would have been obvious to a POSITA because,

                       16   for example, it would involve applying a known technique (AODV’s error detection) to improve

                       17   similar systems (Marman’s system) to yield predictable results. Further, using AODV’s teaching

                       18   of sending data packets over wired networks via Ethernet in Marman’s system would have been

                       19   obvious to a POSITA because, for example, it would involve applying a known technique to

                       20   improve similar systems in the same way and simple substitution of one known element for

                       21   another to obtain predictable results.

                       22                             f.      Marman + 802.11 Standard

                       23          To the extent Marman is deemed to lack sufficient disclosure of limitations relating to

                       24   receiving and relaying communication packets with an integrity portion, such as claims [1.10],

                       25   [9.6], and/or [15.9], a POSITA would have been motivated to combine the teachings of Marman

                       26   and the 802.11 Standard. Marman teaches a wireless alarm system that contains smoke detectors,

                       27   base stations, and other sensors that communicate with one another via two-way transceivers.

                       28   See, e.g., Marman at Abstract, 7:66-8:8; see generally Exhibit D-1. The 802.11 Standard
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                          -77-                        SONOS’S PATENT L.R. 3-3
    ATTORNEYS AT LAW
     SILICON VALLEY
                                                                                                      INVALIDITY CONTENTIONS
                                                                                                                3:20-cv-03845
                            Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 85 of 341



                        1   discloses a set of local area network (LAN) protocols, and specifies the set of media access

                        2   control (MAC) and physical layer (PHY) protocols for implementing wireless local area network

                        3   (WLAN) Wi-Fi computer communication in various frequencies. See, e.g., 802.11 Standard at p.

                        4   2; see generally Exhibit D-10. The 802.11 Standard also discloses data frame formats that

                        5   include a cyclic redundancy code (CRC) for error detection. See e.g., p. 34. Using the 802.11

                        6   Standard’s teaching of using CRC for error detection Marman’s system would have been obvious

                        7   to a POSITA because, for example, it would involve applying a known technique (802.11

                        8   Standard’s error detection) to improve similar systems (Marman’s system) to yield predictable

                        9   results.

                       10                                g.     Marman + Garahi

                       11              To the extent Marman is deemed to lack sufficient disclosure of limitations relating to an

                       12   audio-enabled device having an Ethernet network connection for communicating via the Internet,

                       13   such as claims [7] and/or [16], a POSITA would have been motivated to combine the teachings of

                       14   Marman and Garahi. Marman teaches a wireless alarm system that contains smoke detectors,

                       15   base stations, and other sensors that communicate with one another via two-way transceivers.

                       16   See, e.g., Marman at Abstract, 7:66-8:8; see generally Exhibit D-1. Garahi discloses a system and

                       17   method for enabling a node in a wireless communications network to route data packets to other

                       18   nodes in the network based on the information contained in the data packets. See, e.g., Garahi at

                       19   Abstract, 3:7-13; see generally Exhibit D-6. Garahi also discloses connecting wireless nodes to a

                       20   fixed network to provide the nodes with access to the Internet. See, e.g., Garahi at 3:27-40.

                       21   Using Garahi’s teaching of connecting wireless nodes to a fixed network in Marman’s system

                       22   would have been obvious to a POSITA because, for example, it would involve applying a known

                       23   technique (Garahi’s connection to a fixed network) to improve similar systems (Marman’s

                       24   system) to yield predictable results.

                       25                                h.     McMillin + Knowledge of a POSITA

                       26              To the extent McMillin is deemed to lack sufficient disclosure of limitations relating to an

                       27   audio-enabled device having an Ethernet network connection for communicating via the Internet,

                       28   and/or the audio-enabled device having a reset element that is a reset switch that is configured to
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                              -78-                        SONOS’S PATENT L.R. 3-3
    ATTORNEYS AT LAW
     SILICON VALLEY
                                                                                                          INVALIDITY CONTENTIONS
                                                                                                                    3:20-cv-03845
                            Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 86 of 341



                        1   activate a reset function, such as claims [7], [8], [14], and [16], those limitations would have been

                        2   understood by, or at least obvious to, a POSITA from the cited disclosures. McMillin discloses a

                        3   system of devices that receive and route data packets from one node to a subsequent node. See,

                        4   e.g., McMillin at Abstract; see generally Exhibit D-2. Modifying an audio-enabled device to

                        5   include an Ethernet network connection for communication via the Internet was known to a

                        6   POSITA at the time of the alleged invention of the ’586 patent as reflected in, for example, Elliot,

                        7   Baker, Garahi. For example, it was well known that an Ethernet network connection could provide

                        8   access to a wired network to communicate via the Internet, which could increase the speed and

                        9   reliability at which data packets are received and relayed. Thus, modifying the devices in

                       10   McMillin to include an Ethernet network connection to communicate via the Internet would have

                       11   been obvious to a POSITA because, for example, it would involve applying known methods of

                       12   networking to yield predictable results and using known techniques of networking to improve the

                       13   performance of McMillin’s system in the same way. Further, including a reset element that is a

                       14   reset switch that is configured to activate a reset function in an audio-enabled wireless device was

                       15   known to a POSITA at the time of the alleged invention of the ’586 patent as reflected in, for

                       16   example, Marman and WRT54G. For example, it was well known that implementing a reset

                       17   switch configured to activate a reset function could facilitate resetting a device to improve

                       18   functionality or user-friendliness by returning a device to default settings. Thus, modifying the

                       19   devices in McMillin to include a reset switch configured to activate a reset function would have

                       20   been obvious to a POSITA because, for example, it would involve applying known methods of

                       21   reset functionality to yield predictable results and using known techniques of reset functionality to

                       22   improve the performance of McMillin’s system in the same way.

                       23
                                                      i.     McMillin + Baker
                       24
                                   To the extent McMillin is deemed to lack sufficient disclosure of limitations relating to an
                       25
                            audio-enabled device having an Ethernet network connection for communicating via the Internet,
                       26
                            such as claims [7] and/or [16], a POSITA would have been motivated to combine the teachings of
                       27
                            McMillin and Baker. McMillin discloses a system of devices that receive and route data packets
                       28
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                           -79-                         SONOS’S PATENT L.R. 3-3
    ATTORNEYS AT LAW
     SILICON VALLEY
                                                                                                        INVALIDITY CONTENTIONS
                                                                                                                  3:20-cv-03845
                            Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 87 of 341



                        1   from one node to a subsequent node. See, e.g., McMillin at Abstract; see generally Exhibit D-2.

                        2   Baker discloses an ultra-wideband (UWB) network of devices, each of which form a node of the

                        3   network and are capable of receiving and relaying data packets on the network. See, e.g., Baker

                        4   at Abstract, ¶60; see generally Exhibit D-5. Baker also discloses devices that include an Ethernet

                        5   interface that facilitate communication via the Internet. See, e.g., Baker at ¶41. Using Baker’s

                        6   teaching of using an Ethernet interface in Marman’s system would have been obvious to a

                        7   POSITA because, for example, it would involve applying a known technique to improve similar

                        8   systems in the same way and simple substitution of one known element for another to obtain

                        9   predictable results.

                       10                             j.     McMillin + Elliot Family of References

                       11          To the extent McMillin is deemed to lack sufficient disclosure of limitations relating to an

                       12   audio-enabled device having an Ethernet network connection for communicating via the Internet,

                       13   such as claims [7] and/or [16], a POSITA would have been motivated to combine the teachings of

                       14   McMillin and the Elliot Family of References. McMillin discloses a system of devices that

                       15   receive and route data packets from one node to a subsequent node. See, e.g., McMillin at

                       16   Abstract; see generally Exhibit D-2. The Elliot Family of References disclose an ad hoc network

                       17   of devices (“nodes”) that send and receive data packets. See, e.g., Elliot ’501 at 4:18-26, Elliot

                       18   ’139 at 16:36-50, Elliot ‘257 at 4:34-45; see generally Exhibit D-3. The Elliot Family of

                       19   References also disclose that the devices can include interfaces that facilitate communication via

                       20   wired networks. See, e.g., Elliot ’257 at 5:50-59, Elliot ’139 at 7:52-62. Using the Elliot Family

                       21   of References’ teaching of using a network interface that facilitates wired connections in

                       22   McMillin’s system would have been obvious to a POSITA because, for example, it would involve

                       23   applying a known technique to improve similar systems in the same way and simple substitution

                       24   of one known element for another to obtain predictable results.

                       25                             k.     McMillin + AODV

                       26          To the extent McMillin is deemed to lack sufficient disclosure of limitations relating to an

                       27   audio-enabled device having an Ethernet network connection for communicating via the Internet,

                       28   such as claims [7] and/or [16], a POSITA would have been motivated to combine the teachings of
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                           -80-                        SONOS’S PATENT L.R. 3-3
    ATTORNEYS AT LAW
     SILICON VALLEY
                                                                                                       INVALIDITY CONTENTIONS
                                                                                                                 3:20-cv-03845
                            Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 88 of 341



                        1   McMillin and the AODV. McMillin discloses a system of devices that receive and route data

                        2   packets from one node to a subsequent node. See, e.g., McMillin at Abstract; see generally

                        3   Exhibit D-2. AODV discloses dynamic, self-starting, multihop routing between participating

                        4   mobile nodes of an ad hoc network. See, e.g., AODV at pp. 2, 6, 23; see generally Exhibit D-7.

                        5   AODV also discloses that AODV can be implemented over wired networks via Ethernet. See,

                        6   e.g., AODV at p. 28. Using AODV’s teaching of sending data packets over wired networks via

                        7   Ethernet in Marman’s system would have been obvious to a POSITA because, for example, it

                        8   would involve applying a known technique to improve similar systems in the same way and

                        9   simple substitution of one known element for another to obtain predictable results.

                       10                             l.      McMillin + Garahi

                       11          To the extent McMillin is deemed to lack sufficient disclosure of limitations relating to an

                       12   audio-enabled device having an Ethernet network connection for communicating via the Internet,

                       13   such as claims [7] and/or [16], a POSITA would have been motivated to combine the teachings of

                       14   McMillin and Garahi. McMillin discloses a system of devices that receive and route data packets

                       15   from one node to a subsequent node. See, e.g., McMillin at Abstract; see generally Exhibit D-2.

                       16   Garahi discloses a system and method for enabling a node in a wireless communications network

                       17   to route data packets to other nodes in the network based on the information contained in the data

                       18   packets. See, e.g., Garahi at Abstract, 3:7-13; see generally Exhibit D-6. Garahi also discloses

                       19   connecting wireless nodes to a fixed network to provide the nodes with access to the Internet.

                       20   See, e.g., Garahi at 3:27-40. Using Garahi’s teaching of connecting wireless nodes to a fixed

                       21   network in Marman’s system would have been obvious to a POSITA because, for example, it

                       22   would involve applying a known technique (Garahi’s connection to a fixed network) to improve

                       23   similar systems (Marman’s system) to yield predictable results.

                       24                             m.      Baker + Knowledge of a POSITA

                       25          To the extent Baker is deemed to lack sufficient disclosure of limitations relating to an

                       26   audio-enabled device having a reset element, the audio-enabled device having a reset element that

                       27   is a reset switch that is configured to activate a reset function, an audio-enabled device having a

                       28   controller that is configured to, prior to the relay of the communication packet, (i) listen to a radio
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                            -81-                         SONOS’S PATENT L.R. 3-3
    ATTORNEYS AT LAW
     SILICON VALLEY
                                                                                                         INVALIDITY CONTENTIONS
                                                                                                                   3:20-cv-03845
                            Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 89 of 341



                        1   frequency channel to determine the radio frequency channel is not in use by another device, (ii)

                        2   determine a random delay value, and (iii) wait the determined random delay value before

                        3   transmission of the communication packet, such as claims [1.4], [2], [3], [4], [8], [9.7], [10], [11],

                        4   [12], [14], [15.3], [16], [18], and [20], those limitations would have been understood by, or at

                        5   least obvious to, a POSITA from the cited disclosures. Baker discloses an ultra-wideband (UWB)

                        6   network of devices, each of which form a node of the network and are capable of receiving and

                        7   relaying data packets on the network. See, e.g., Baker at Abstract, ¶60; see generally Exhibit D-

                        8   5. Including a reset element that is a reset switch that is configured to activate a reset function in

                        9   an audio-enabled wireless device was known to a POSITA at the time of the alleged invention of

                       10   the ’586 patent as reflected in, for example, Marman and WRT54G. For example, it was well

                       11   known that implementing a reset switch configured to activate a reset function could facilitate

                       12   resetting a device to improve functionality or user-friendliness by returning a device to default

                       13   settings. Thus, modifying the devices in Baker to include a reset switch configured to activate a

                       14   reset function would have been obvious to a POSITA because, for example, it would involve

                       15   applying known methods of reset functionality to yield predictable results and using known

                       16   techniques of reset functionality to improve the performance of Baker’s system in the same way.

                       17   Further, having a device (i) listen to a radio frequency channel to determine the radio frequency

                       18   channel is not in use by another device, (ii) determine a random delay value, and (iii) wait the

                       19   determined random delay value before transmission of the communication packet was known to a

                       20   POSITA at the time of the alleged invention of the ’586 patent as reflected in, for example,

                       21   Marman, McMillin, and the 802.11 Standard. For example, it was well known that (i) listening to

                       22   a radio frequency channel to determine the radio frequency channel is not in use by another

                       23   device, (ii) determining a random delay value, and (iii) waiting the determined random delay

                       24   value before transmission of the communication packet could be used to avoid packet collision

                       25   and therefore increase the success rate of packet transmissions. Thus, modifying the devices in

                       26   Baker to (i) listen to a radio frequency channel to determine the radio frequency channel is not in

                       27   use by another device, (ii) determine a random delay value, and (iii) wait the determined random

                       28   delay value before transmission of the communication packet would have been obvious to a
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                            -82-                         SONOS’S PATENT L.R. 3-3
    ATTORNEYS AT LAW
     SILICON VALLEY
                                                                                                         INVALIDITY CONTENTIONS
                                                                                                                   3:20-cv-03845
                            Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 90 of 341



                        1   POSITA because, for example, it would involve applying known methods of message collision

                        2   avoidance to yield predictable results and using known techniques of message collision avoidance

                        3   to improve the performance of Baker’s system in the same way.

                        4                             n.      Baker + Marman

                        5          To the extent Baker is deemed to lack sufficient disclosure of limitations relating to an

                        6   audio-enabled device having a reset element, the audio-enabled device having a reset element that

                        7   is a reset switch that is configured to activate a reset function, an audio-enabled device having a

                        8   controller that is configured to, prior to the relay of the communication packet, (i) listen to a radio

                        9   frequency channel to determine the radio frequency channel is not in use by another device, (ii)

                       10   determine a random delay value, and (iii) wait the determined random delay value before

                       11   transmission of the communication packet, such as claims [1.4], [2], [3], [4], [8], [9.7], [10], [11],

                       12   [12], [14], [15.3], [16], [18], and [20], a POSITA would have been motivated to combine the

                       13   teachings of Baker and Marman. Baker discloses an ultra-wideband (UWB) network of devices,

                       14   each of which form a node of the network and are capable of receiving and relaying data packets

                       15   on the network. See, e.g., Baker at Abstract, ¶60; see generally Exhibit D-5. Marman teaches a

                       16   wireless alarm system that contains smoke detectors, base stations, and other sensors that

                       17   communicate with one another via two-way transceivers. See, e.g., Marman at Abstract, 7:66-

                       18   8:8; see generally Exhibit D-1. Marman also discloses an alarm/verification switch that is

                       19   configured to cause a restore/reset message to be sent to one or more of the smoke detectors in

                       20   Marman’s system. See, e.g., Marman at 9:48-58. Marman further discloses message collision

                       21   mitigation by verifying a channel is clear before transmitting a message and, if the channel is not

                       22   clear, waiting a random delay before transmitting the message. See, e.g., Marman at 21:60-22:2,

                       23   29:19-34. Using Marman’s teaching of a verification switch that sends a reset message in

                       24   Baker’s system would have been obvious to a POSITA because, for example, it would involve

                       25   applying a known technique (Marman’s reset functionality) to improve similar systems (Baker’s

                       26   system) to yield predictable results. Further, using Marman’s teaching of message collision

                       27   avoidance in Baker’s system would have been obvious to a POSITA because, for example, it

                       28   would involve applying a known technique to improve similar systems in the same way and
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                            -83-                         SONOS’S PATENT L.R. 3-3
    ATTORNEYS AT LAW
     SILICON VALLEY
                                                                                                         INVALIDITY CONTENTIONS
                                                                                                                   3:20-cv-03845
                            Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 91 of 341



                        1   simple substitution of one known element for another to obtain predictable results.

                        2                             o.      Baker + WRT54G

                        3          To the extent Baker is deemed to lack sufficient disclosure of limitations relating to an

                        4   audio-enabled device having a reset element, the audio-enabled device having a reset element that

                        5   is a reset switch that is configured to activate a reset function, an audio-enabled device having a

                        6   controller that is configured to, prior to the relay of the communication packet, such as claims

                        7   [1.4], [8], [9.7], [14], and [15.3], a POSITA would have been motivated to combine the teachings

                        8   of Baker and WRT54G. Baker discloses an ultra-wideband (UWB) network of devices, each of

                        9   which form a node of the network and are capable of receiving and relaying data packets on the

                       10   network. See, e.g., Baker at Abstract, ¶60; see generally Exhibit D-5. WRT54G discloses a

                       11   broadband wireless router configured for bidirectional wireless communication in a wireless

                       12   network. See, e.g., WRT54G User Guide at p. 1. WRT54G also discloses a wireless router that

                       13   includes a reset button configured to reset the router to factory default settings. See, e.g.,

                       14   WRT54G User Guide at p. 6. Using WRT54G’s teaching of a reset button in Baker’s system

                       15   would have been obvious to a POSITA because, for example, it would involve applying a known

                       16   technique (WRT54G’s reset functionality) to improve similar systems (Baker’s system) to yield

                       17   predictable results.

                       18                             p.      Baker + McMillin

                       19          To the extent Baker is deemed to lack sufficient disclosure of limitations relating to an

                       20   audio-enabled device having a controller that is configured to, prior to the relay of the

                       21   communication packet, (i) listen to a radio frequency channel to determine the radio frequency

                       22   channel is not in use by another device, (ii) determine a random delay value, and (iii) wait the

                       23   determined random delay value before transmission of the communication packet, such as claims

                       24   [2], [3], [4], [10], [11], [12], [14], [18], and [20], a POSITA would have been motivated to

                       25   combine the teachings of Baker and McMillin. Baker discloses an ultra-wideband (UWB)

                       26   network of devices, each of which form a node of the network and are capable of receiving and

                       27   relaying data packets on the network. See, e.g., Baker at Abstract, ¶60; see generally Exhibit D-

                       28   5. McMillin discloses a system of devices that receive and route data packets from one node to a
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                            -84-                         SONOS’S PATENT L.R. 3-3
    ATTORNEYS AT LAW
     SILICON VALLEY
                                                                                                         INVALIDITY CONTENTIONS
                                                                                                                   3:20-cv-03845
                            Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 92 of 341



                        1   subsequent node. See, e.g., McMillin at Abstract; see generally Exhibit D-2. McMillin further

                        2   discloses message collision mitigation by verifying a channel is clear before transmitting a

                        3   message and, if the channel is not clear, waiting a random delay before transmitting the message.

                        4   See, e.g., McMillin at 16:44-17:7. Using McMillin’s teaching of message collision avoidance in

                        5   Baker’s system would have been obvious to a POSITA because, for example, it would involve

                        6   applying a known technique to improve similar systems in the same way and simple substitution

                        7   of one known element for another to obtain predictable results.

                        8                             q.      Baker + 802.11 Standard

                        9          To the extent Baker is deemed to lack sufficient disclosure of limitations relating to an

                       10   audio-enabled device having a controller that is configured to, prior to the relay of the

                       11   communication packet, (i) listen to a radio frequency channel to determine the radio frequency

                       12   channel is not in use by another device, (ii) determine a random delay value, and (iii) wait the

                       13   determined random delay value before transmission of the communication packet, such as claims

                       14   [2], [3], [4], [10], [11], [12], [14], [18], and [20], a POSITA would have been motivated to

                       15   combine the teachings of Baker and the 802.11 Standard. Baker discloses an ultra-wideband

                       16   (UWB) network of devices, each of which form a node of the network and are capable of

                       17   receiving and relaying data packets on the network. See, e.g., Baker at Abstract, ¶60; see

                       18   generally Exhibit D-5. The 802.11 Standard discloses a set of local area network (LAN)

                       19   protocols, and specifies the set of media access control (MAC) and physical layer (PHY)

                       20   protocols for implementing wireless local area network (WLAN) Wi-Fi computer communication

                       21   in various frequencies. See, e.g., 802.11 Standard at p. 2; see generally Exhibit D-10. The

                       22   802.11 Standard also discloses using carrier sense multiple access (CSMA) for message collision

                       23   avoidance. See, e.g., 802.11 Standard at pp. 71, 77, and 78. Using the 802.11 Standard’s

                       24   teaching of CSMA in Baker’s system would have been obvious to a POSITA because, for

                       25   example, it would involve applying a known technique to improve similar systems in the same

                       26   way and simple substitution of one known element for another to obtain predictable results.

                       27                             r.      WRT54G + Knowledge of a POSITA

                       28          To the extent the WRT54G is deemed to lack sufficient disclosure of limitations relating
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                           -85-                         SONOS’S PATENT L.R. 3-3
    ATTORNEYS AT LAW
     SILICON VALLEY
                                                                                                        INVALIDITY CONTENTIONS
                                                                                                                  3:20-cv-03845
                            Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 93 of 341



                        1   to an audio-enabled device having an audio output element, such as claims [1.3], [9.7], and

                        2   [15.4], those limitations would have been understood by, or at least obvious to, a POSITA from

                        3   the cited disclosures. WRT54G discloses a broadband wireless router configured for bidirectional

                        4   wireless communication in a wireless network. See, e.g., WRT54G User Guide at p. 1; see

                        5   generally Exhibit D-9. Including an audio output element was known to a POSITA at the time of

                        6   the alleged invention of the ’586 patent as reflected in, for example, Marman and McMillin. For

                        7   example, it was well known that implementing an audio output element could facilitate a better

                        8   user experience by providing audible notifications. Thus, modifying the WRT54G to include an

                        9   audio output element would have been obvious to a POSITA because, for example, it would

                       10   involve applying known methods of user notifications to yield predictable results and using

                       11   known techniques of user notifications to improve the performance of the WRT54G’s system in

                       12   the same way.

                       13                            s.     WRT54G + McMillin

                       14          To the extent the WRT54G is deemed to lack sufficient disclosure of limitations relating

                       15   to an audio-enabled device having an audio output element, such as claims [1.3], [9.7], and

                       16   [15.4], a POSITA would have been motivated to combine the teachings of the WRT54G and

                       17   McMillin. WRT54G discloses a broadband wireless router configured for bidirectional wireless

                       18   communication in a wireless network. See, e.g., WRT54G User Guide at p. 1; see generally

                       19   Exhibit D-9. McMillin discloses a system of devices that receive and route data packets from one

                       20   node to a subsequent node. See, e.g., McMillin at Abstract; see generally Exhibit D-2. McMillin

                       21   further discloses devices having audio output elements that facilitate verbal announcements,

                       22   alarms, and buzzers. See, e.g., McMillin at 48:51-54, 49:12-15. Using McMillin’s teaching of an

                       23   audio output element in WRT54G’s system would have been obvious to a POSITA because, for

                       24   example, it would involve applying a known technique (McMillin’s announcement functionality)

                       25   to improve similar systems (WRT54G’s system) to yield predictable results.

                       26                            t.     WRT54G + Marman

                       27          To the extent the WRT54G is deemed to lack sufficient disclosure of limitations relating

                       28   to an audio-enabled device having an audio output element, such as claims [1.3], [9.7], and
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                          -86-                       SONOS’S PATENT L.R. 3-3
    ATTORNEYS AT LAW
     SILICON VALLEY
                                                                                                     INVALIDITY CONTENTIONS
                                                                                                               3:20-cv-03845
                            Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 94 of 341



                        1   [15.4], a POSITA would have been motivated to combine the teachings of the WRT54G and

                        2   Marman. WRT54G discloses a broadband wireless router configured for bidirectional wireless

                        3   communication in a wireless network. See, e.g., WRT54G User Guide at p. 1; see generally

                        4   Exhibit D-9. Marman teaches a wireless alarm system that contains smoke detectors, base

                        5   stations, and other sensors that communicate with one another via two-way transceivers. See,

                        6   e.g., Marman at Abstract, 7:66-8:8; see generally Exhibit D-1. Marman also discloses sounders

                        7   that are actuated when an alarm is activated, generating sound. See, e.g., Marman at 9:58-65,

                        8   10:29-32, and 11:53-57. Using Marman’s teaching of an audio output element in WRT54G’s

                        9   system would have been obvious to a POSITA because, for example, it would involve applying a

                       10   known technique (McMillin’s alarm functionality) to improve similar systems (WRT54G’s

                       11   system) to yield predictable results.

                       12   V.     PATENT L.R. 3-3(C)

                       13          Sonos provides herewith as Exhibits A-D claim charts identifying where and how

                       14   specifically in each prior art reference each element of each asserted claim is found, including for

                       15   each element that Sonos contends is governed by 35 U.S.C. § 112(6), the identity of the

                       16   structure(s), act(s), or material(s) in each item of prior art that performs the claimed function.

                       17   Where Sonos cites to a particular figure in a prior art reference, the citation should be understood

                       18   to encompass, in addition to the figure itself, the caption and description of the figure as well as

                       19   any text relating to the figure. Conversely, where a cited portion of text refers to a figure, the

                       20   citation should be understood to include the figure as well.

                       21          Sonos has endeavored to identify portions of the charted prior art that disclose each element

                       22   of the Asserted Claims of the Patents-in-Suit as required by Patent L.R. 3-3(C). However, the prior

                       23   art may contain additional disclosure for a particular claim element. To avoid excessive,

                       24   cumulative citations, Sonos identifies portions of prior art references sufficient to show how the

                       25   reference discloses the claimed feature. However, Sonos may point to additional evidence from

                       26   the reference to support its contention that the cited passage discloses the claimed limitation.

                       27   Persons of ordinary skill in the art of the Patents-in-Suit would determine what is described,

                       28   disclosed, suggested, and taught by these items of prior art based on the prior art reference as a
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                           -87-                        SONOS’S PATENT L.R. 3-3
    ATTORNEYS AT LAW
     SILICON VALLEY
                                                                                                       INVALIDITY CONTENTIONS
                                                                                                                 3:20-cv-03845
                            Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 95 of 341



                        1   whole and in the context of relevant publications and literature in the art. Moreover, to understand

                        2   and interpret any specific description, disclosure, or teaching of an item of prior art, such persons

                        3   would rely on other information within the prior art item along with other prior art publications

                        4   and their general scientific or engineering knowledge.

                        5   VI.      PATENT L.R. 3-3(D)

                        6            A.      Grounds Of Invalidity Under 35 U.S.C. § 112

                        7            Sonos lists below the grounds upon which it contends the Asserted Claims of the Patents-

                        8   in-Suit are invalid for failure to meet one or more of the requirements of 35 U.S.C. § 1124. A more

                        9   detailed basis for Sonos’s written description, enablement, indefiniteness, and/or “best mode”

                       10   defenses will be set forth in Sonos’s expert reports on invalidity, to be served in accordance with

                       11   the Court’s Case Management Order. Sonos has not yet taken any depositions related to these

                       12   issues. Sonos specifically reserves the right to amend and/or supplement these Invalidity

                       13   Contentions based on subsequently discovered information.

                       14            Sonos contends that Plaintiff’s apparent claim constructions in its infringement contentions

                       15   render the Asserted Claims overly broad in scope and unreasonably uncertain, vague and ambiguous

                       16   as specifically described below. Plaintiff is attempting to construe the Asserted Claims in a manner

                       17   that is inconsistent with the claims themselves, written specifications, prosecution histories,

                       18   understanding of one of ordinary skill in the art, and other extrinsic evidence.

                       19            As further described below, certain Asserted Claims are invalid because the specifications

                       20   of the Patents-in-Suit do not include sufficient written description of the purported inventions

                       21   allegedly claimed in the Patents-in-Suit, and the manner and process of making and using it, in

                       22   such full, clear, concise and exact terms as to enable any person skilled in the art to which it

                       23   pertains, or with which it is most nearly connected, to make and use any of the allegedly claimed

                       24   inventions, 35 U.S.C. § 112, ¶ 1. Moreover, the patent applications that issued as the Patents-in-

                       25   Suit did not contain a written description of the purported invention sufficiently clear and complete

                       26   to enable one of ordinary skill in the art to which the purported invention pertains to make and use

                       27   the invention as claimed without undue experimentation. Id. Certain Asserted Claims are also

                       28   4
                                Sonos is referencing to pre-AIA 35 U.S.C. §112.
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                           -88-                          SONOS’S PATENT L.R. 3-3
    ATTORNEYS AT LAW
     SILICON VALLEY
                                                                                                         INVALIDITY CONTENTIONS
                                                                                                                   3:20-cv-03845
                            Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 96 of 341



                        1   invalid under 35 U.S.C. § 112, ¶ 1 because their full scope is not enabled by the specifications of

                        2   the relevant Patents-in-Suit. Certain Asserted Claims are also invalid under 35 U.S.C. § 112, ¶ 1

                        3   because there is insufficient written description of the invention to demonstrate that purported

                        4   inventor(s) of the Asserted Claims possessed the inventions set forth in the Asserted Claims.

                        5          Certain Asserted Claims are also invalid because the claims do not particularly point out

                        6   and distinctly claim the subject matter which the applicant(s) regard as the invention as required

                        7   by 35 U.S.C. § 112, ¶ 2.

                        8                 1.     ’187 Patent

                        9                              a.    Ground A

                       10          To the extent Google challenges the sufficiency of Sonos’s anticipatory or obviousness

                       11   grounds, independent claims 1 and 10, and the claims that depend thereon, are invalid under 35

                       12   U.S.C. § 112 ¶ 1 for lacking enablement and written description. Specifically, independent claims

                       13   1 and 10 recite “the private key is based on the domain information.” To the extent Google

                       14   contends that these claims require any implementation detail or specific algorithm as to how a

                       15   private key relates to the domain information, the ’187 Patent contains no disclosure describing or

                       16   enabling such a requirement.

                       17                              b.    Ground B

                       18          Independent claims 1—to the extent the preamble of claim 1 is determined to be limiting—

                       19   and claim 10, and the claims that depend thereon, are invalid under 35 U.S.C. § 112 ¶ 1 for lacking

                       20   enablement and written description. Specifically, independent claims 1 and 10 recite “domain of

                       21   devices, which share rights associated with a common account.” There is no disclosure in the ’187

                       22   Patent that adequately describes nor enables such a functionality.

                       23                              c.    Ground C

                       24          Independent claims 1 and 10, and the claims that depend thereon, are invalid under 35

                       25   U.S.C. § 112 ¶ 1 for lacking enablement and written description. Specifically, claims 1 and 10

                       26   include the limitation “key issuer, which is separate from the domain of devices.” There is no

                       27   disclosure in the ’187 Patent that adequately describes nor enables such a functionality.

                       28
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                          -89-                        SONOS’S PATENT L.R. 3-3
    ATTORNEYS AT LAW
     SILICON VALLEY
                                                                                                      INVALIDITY CONTENTIONS
                                                                                                                3:20-cv-03845
                            Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 97 of 341



                        1                              d.     Ground D

                        2          All claims are invalid under 35 U.S.C. § 112 ¶ 1 for lacking enablement and written

                        3   description. Specifically, claims 1 and 10 recite a private key “for use in accessing protected
                            digital content.” Asserted claims 3, 4, and 12 depend from claims 1 or 10. There is no disclosure
                        4
                            in the ’187 Patent of a private key that is used to access protected content.
                        5

                        6                              e.     Ground E
                                   To the extent the term “logic circuitry for providing the domain information” in claim 10
                        7
                            of the ’187 Patent is determined to be governed by 35 U.S.C. § 112 ¶ 6, the claim, and the claims
                        8
                            that depend thereon, are indefinite for failing to recite any corresponding structure.
                        9
                       10                              f.     Ground F
                                   To the extent the term “the private key is based on the domain information” in claims 1
                       11
                            and 10 of the ’187 Patent is determined to require any implementation detail or specific algorithm
                       12
                            as to how a private key relates to the domain information, these claims, and the claims that
                       13
                            depend thereon, are indefinite under 35 U.S.C. § 112 ¶ 2 because no algorithm or process is
                       14
                            recited or disclosed.
                       15

                       16                 2.        ’375 Patent

                       17                              a.     Ground A
                                   Independent claim 1 and the claims that depend thereon are invalid under 35 U.S.C. § 112 ¶
                       18
                            1 for lacking enablement and written description. Specifically, claim 1 includes the limitation “the
                       19
                            modification to the set of favorite items initiating a synchronization process to synchronize the set
                       20
                            of favorite items modified responsive to the user input with a server-side storage system configured
                       21
                            to synchronize favorite items for the user with one or more other client devices.” There is no
                       22
                            disclosure in the ’375 Patent that adequately describes nor enables such a functionality.
                       23

                       24                              b.     Ground B
                                   Independent claim 17 and the claims that depend thereon are invalid under 35 U.S.C. § 112
                       25
                            ¶ 1 for lacking enablement and written description insofar as the limitation “receive, at the second
                       26
                            client device from the server, an indication to modify a set of bookmarks stored in a client-side
                       27
                            storage of the second client device” is neither disclosed nor enabled. One of ordinary skill in the
                       28
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                           -90-                         SONOS’S PATENT L.R. 3-3
    ATTORNEYS AT LAW
     SILICON VALLEY
                                                                                                        INVALIDITY CONTENTIONS
                                                                                                                  3:20-cv-03845
                            Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 98 of 341



                        1   could not reasonably conclude that the inventor had possession of the claimed invention at the time

                        2   of filing.

                        3                             c.      Ground C

                        4           Independent claim 17 and the claims that depend thereon are invalid under 35 U.S.C. §

                        5   112 ¶ 1 for lacking enablement and written description insofar as the limitation “modify,

                        6   responsive to the indication to modify the set of bookmarks received from the server, the set of

                        7   bookmarks stored in the client-side storage of the second client device” is neither disclosed nor

                        8   enabled. One of ordinary skill in the could not reasonably conclude that the inventor had

                        9   possession of the claimed invention at the time of filing.

                       10                             d.      Ground D

                       11           The asserted claims of the’375 Patent are invalid as under 35 U.S.C. § 112 ¶¶ 1 and 2 insofar

                       12   as these claims recite the term “favorite item” but neither the claim language nor the specification

                       13   provides a person of ordinary skill in the art with reasonable certainty as to the scope of the

                       14   invention. In addition, the asserted claims lack enablement and written description insofar as the

                       15   limitation “favorite items” is neither disclosed nor enabled. One of ordinary skill in the could not

                       16   reasonably conclude that the inventor had possession of the claimed invention at the time of filing.

                       17                             e.      Ground E

                       18           Dependent claim 20 is invalid under 35 U.S.C. § 112 ¶ 1 for lacking enablement and

                       19   written description insofar as the limitation “display, via an interface of the second client device,

                       20   an indication of modification of bookmark information for at least one of the one or more audio

                       21   files” is neither disclosed nor enabled. One of ordinary skill in the art could not reasonably

                       22   conclude that the inventor had possession of the claimed invention at the time of filing.

                       23                             f.      Ground F

                       24           Claims 19 and 20 are invalid under 35 U.S.C. § 112 ¶¶ 1 and 2 for lacking enablement and

                       25   written description as well as being indefinite. Claim 19 recites “identifiers of one or more audio

                       26   files.” Claim 20 depends from claim 19. “Identifiers of one or more audio files” are neither

                       27   disclosed nor enabled, and likewise are indefinite. One of ordinary skill in the could not reasonably

                       28   conclude that the inventor had possession of the claimed invention at the time of filing.
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                            -91-                        SONOS’S PATENT L.R. 3-3
    ATTORNEYS AT LAW
     SILICON VALLEY
                                                                                                        INVALIDITY CONTENTIONS
                                                                                                                  3:20-cv-03845
                            Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 99 of 341



                        1                              g.      Ground G

                        2          All claims are invalid under 35 U.S.C. § 112 ¶ 1 for lacking enablement and written

                        3   description insofar as the limitation “combined search results,” as recited in claims 1 and 17, is

                        4   neither disclosed nor enabled. One of ordinary skill in the could not reasonably conclude that the

                        5   inventor had possession of the claimed invention at the time of filing.

                        6                  3.      ’206 Patent

                        7                              a.      Ground A

                        8          Claim 12 of the ’206 Patent is invalid as indefinite under 35 U.S.C. § 112 ¶ 2 insofar as

                        9   claim recites the term “the background noise” multiple times, but that term does not have any
                            proper antecedent basis. Due to the lack of antecedent basis, and in light of the specification, one
                       10
                            of ordinary skill in the art would not understand what “background noise” claim 12 is referring to.
                       11

                       12                              b.      Ground B
                                   To the extent Google challenges the sufficiency of Sonos’s anticipatory or obviousness
                       13
                            grounds, the asserted claims of the ’206 Patent are invalid under 35 U.S.C. § 112 ¶ 1 for lacking
                       14
                            enablement and written description. Specifically, to the extent Google contends that these claims
                       15
                            require any implementation detail as to how to perform echo cancellation prior to noise suppression
                       16
                            (or vice versa), the ’206 Patent contains no disclosure enabling or describing such a requirement.
                       17

                       18                              c.      Ground C
                                   Claims 3 and 18 of the ’206 Patent are invalid under 35 U.S.C. § 112 ¶ 2 insofar as these
                       19
                            claims recite the term “desired input” but neither the claim language nor the specification provides
                       20
                            a person of ordinary skill in the art with reasonable certainty as to the scope of the invention.
                       21

                       22                              d.      Ground D
                                   Claims 1, 2, 3, 9, 11, 12, and 18 of the ’206 are invalid under 35 U.S.C. § 112 ¶¶ 1 and 2
                       23
                            for lacking enablement and written description as well as being indefinite insofar as the limitation
                       24
                            “adaptively determin[e]” is neither disclosed nor enabled and is likewise indefinite. One of
                       25
                            ordinary skill in the could not reasonably conclude that the inventor had possession of the claimed
                       26
                            invention at the time of filing.
                       27

                       28
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                            -92-                        SONOS’S PATENT L.R. 3-3
    ATTORNEYS AT LAW
     SILICON VALLEY
                                                                                                        INVALIDITY CONTENTIONS
                                                                                                                  3:20-cv-03845
                            Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 100 of 341



                        1                               e.      Ground E

                        2           Based on Google’s apparent construction of the term “communication device” the asserted

                        3    claims of the ’206 Patent are invalid under 35 U.S.C. § 112 ¶¶ 1 and 2 for lacking written description
                             as well as being indefinite. One of ordinary skill in the could not reasonably conclude that the
                        4
                             inventor had possession of the claimed invention—in light of Google’s apparent construction of
                        5
                             that term—at the time of filing
                        6

                        7                   4.      ’586 Patent

                        8                               a.      Ground A
                                    All asserted claims of the ’586 Patent are invalid as indefinite under 35 U.S.C. § 112 ¶ 1 for
                        9
                             failure to demonstrate that the applicant possessed the full scope of the invention as claimed.
                       10
                             Specifically, the asserted claims are directed to the broad class of “audio-enabled wireless device[s].”
                       11
                             At most, the specification of the ’586 Patent describes a sensor device—like a smoke alarm—that
                       12
                             includes “an optional audio output device.” ’586 Patent at 9:42. This narrow disclosure fails to
                       13
                             adequately describe, nor show the applicant was in possession of, his alleged invention as it applies
                       14
                             to the entire class of “audio-enabled wireless device[s].”
                       15

                       16                               b.      Ground B
                                    All asserted claims of the ’586 Patent are invalid as indefinite under 35 U.S.C. § 112 ¶ 1 for
                       17
                             failure to demonstrate that the applicant possessed the full scope of the invention as claimed. The
                       18
                             specification of the ’586 Patent discloses at least two classes of devices: sensors and repeaters. See
                       19
                             ’586 Patent at 1:38-42. “Sensors can be used to detect [] adverse ambient conditions.” Id. at 1:54-
                       20
                             55. Repeaters generally extend the range of the system by relaying between sensor units and/or a
                       21
                             base unit. Id. at 2:8-3:35. The specification fails to adequately describe, nor demonstrate that the
                       22
                             applicant was in possession of, end-points (or sensors or “audio enabled wireless device[s]”) being
                       23
                             repeaters. Nor does the specification describe repeaters that are audio enabled wireless devices or
                       24
                             that include an audio output element.
                       25

                       26           B.      Grounds Of Invalidity Under 35 U.S.C. § 101
                                    Section 101 of the Patent Act states: “Whoever invents or discovers any new and useful
                       27
                             process, machine, manufacture, or composition of matter, or any new and useful improvement
                       28
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                              -93-                         SONOS’S PATENT L.R. 3-3
    ATTORNEYS AT LAW
     SILICON VALLEY
                                                                                                           INVALIDITY CONTENTIONS
                                                                                                                     3:20-cv-03845
                            Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 101 of 341



                        1    thereof, may obtain a patent therefore, subject to the conditions and requirements of this title.”

                        2    Section 101 precludes the patenting of mental processes and abstract ideas. See Mayo

                        3    Collaborative Servs. v. Prometheus Labs., Inc., 556 U.S. 66, 70 (2012) (citation omitted). The

                        4    Supreme Court has set forth a two-step process for distinguishing patents that claim laws of

                        5    nature, natural phenomenon, and abstract ideas from those that claim patent-eligible applications

                        6    of those concepts. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2350 (2014). Step one

                        7    is to determine whether the claims at issue are directed to a patent-ineligible concept. Id. at 2355.

                        8    Step two is to “examine the elements of the claim to determine whether it contains an ‘inventive

                        9    concept’ sufficient to ‘transform’ the claimed abstract idea into a patent-eligible application.” Id.

                       10    at 2357 (citing Mayo, 566 U.S. at 72, 78). To answer that question, the elements of each claim

                       11    are considered both individually and “as an ordered combination” to determine whether the

                       12    additional elements “transform the nature of the claim” into a patent-eligible application. Id. at

                       13    2355. The Court has described step two of this analysis as a search for an “‘inventive concept’”—

                       14    i.e., an element or combination of elements that is “sufficient to ensure that the patent in practice

                       15    amounts to significantly more than a patent upon the [ineligible concept] itself.” Id. (alteration in

                       16    original).

                       17            As described below, and in light of the way Google appears to be construing and asserting

                       18    its claims, Sonos reserves the right to assert that the Asserted Claims fail to satisfy the requirements

                       19    of 35 U.S.C. § 101 due to their failure to claim patentable subject matter. To the extent an Asserted

                       20    Claim is invalid for any reason under 35 U.S.C. § 101, all claims depending therefrom are invalid

                       21    unless they add something to the claim that transforms it into patentable subject matter.

                       22    Accordingly, each of the asserted dependent claims incorporates by reference all § 101 invalidity

                       23    contentions of the parent claim(s).

                       24            Additionally, the Asserted Claims may be invalid for statutory and/or obviousness-type

                       25    double patenting over other patents owned by Google.

                       26                   1.      ’187 Patent

                       27            All of the Asserted Claims of the ’187 are directed to non-statutory subject matter, under

                       28    35 U.S.C. § 101 because the claims, at least as Google appears to be construing and asserting them,
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                              -94-                         SONOS’S PATENT L.R. 3-3
    ATTORNEYS AT LAW
     SILICON VALLEY
                                                                                                           INVALIDITY CONTENTIONS
                                                                                                                     3:20-cv-03845
                            Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 102 of 341



                        1    are directed to an abstract idea of obtaining a private key based on domain information. In addition,

                        2    the Asserted Claims, at least as Google appears to be construing and asserting them, fail to include

                        3    any element or combination of elements sufficient to ensure that the patent amounts to significantly

                        4    more than a patent on an ineligible concept, i.e., fails to contain an “inventive concept” sufficient

                        5    to transform the claimed abstract idea into a patent-eligible application. Limiting use of an abstract

                        6    idea to a particular technological environment is insufficient for eligibility, and, inter alia, the

                        7    remainder of the claims, as apparently construed and asserted, add nothing specific other than what

                        8    is well-understood, routine, conventional activity, previously engaged in by those in the field. The

                        9    claims recite generic computer components that do not amount to significantly more than the

                       10    abstract idea itself. See CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1370 (Fed.

                       11    Cir. 2011). Therefore, the Asserted Claims of the ’187 Patent are not directed to patent-eligible

                       12    subject matter under 35 U.S.C. § 101 and are invalid.

                       13                  2.      ’375 Patent

                       14           All of the Asserted Claims of the ’375 are directed to non-statutory subject matter, under

                       15    35 U.S.C. § 101 because the claims, at least as Google appears to be construing and asserting them,

                       16    are directed to an abstract idea of processing data reflecting modifications made by a user and

                       17    combining general search results with a search of the modified data. The Asserted Claims are also

                       18    invalid under 35 U.S.C. § 101 because they fail to claim any element or combination of elements

                       19    sufficient to ensure that the patent amounts to significantly more than a patent on an ineligible

                       20    concept, i.e., fails to contain an “inventive concept” sufficient to transform the claimed abstract

                       21    idea into a patent-eligible application. Limiting use of an abstract idea to a particular technological

                       22    environment is insufficient for eligibility, and, inter alia, the remainder of the claims add nothing

                       23    specific other than what is well-understood, routine, conventional activity, previously engaged in

                       24    by those in the field. The claims recite generic computer components that do not amount to

                       25    significantly more than the abstract idea itself. See CyberSource Corp. v. Retail Decisions, Inc.,

                       26    654 F.3d 1366, 1370 (Fed. Cir. 2011). Therefore, the Asserted Claims of the ’375 Patent are not

                       27    directed to patent-eligible subject matter under 35 U.S.C. § 101 and are invalid.

                       28
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                             -95-                         SONOS’S PATENT L.R. 3-3
    ATTORNEYS AT LAW
     SILICON VALLEY
                                                                                                          INVALIDITY CONTENTIONS
                                                                                                                    3:20-cv-03845
                            Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 103 of 341



                        1                   3.      ’586 Patent

                        2           All of the Asserted Claims of the ’586 are directed to non-statutory subject matter, under

                        3    35 U.S.C. § 101 because the claims, at least as Google appears to be construing and asserting them,

                        4    are directed to an abstract idea of processing data to determine an appropriate route for information.

                        5    The Asserted Claims are also invalid under 35 U.S.C. § 101 because they fail to claim any element

                        6    or combination of elements sufficient to ensure that the patent amounts to significantly more than
                             a patent on an ineligible concept, i.e., fails to contain an “inventive concept” sufficient to transform
                        7
                             the claimed abstract idea into a patent-eligible application. Limiting use of an abstract idea to a
                        8
                             particular technological environment is insufficient for eligibility, and, inter alia, the remainder of
                        9
                             the claims add nothing specific other than what is well-understood, routine, conventional activity,
                       10
                             previously engaged in by those in the field. The claims recite generic software components that
                       11
                             does not amount to significantly more than the abstract idea itself. See CyberSource Corp. v. Retail
                       12
                             Decisions, Inc., 654 F.3d 1366, 1370 (Fed. Cir. 2011). Therefore, the Asserted Claims of the ’586
                       13
                             Patent are not directed to patent-eligible subject matter under 35 U.S.C. § 101 and are invalid.
                       14

                       15    VII.   DOCUMENT PRODUCTION ACCOMPANYING INVALIDITY CONTENTIONS
                                    Sonos has already or is concurrently producing or making available for inspection
                       16
                             documents required by Patent L.R. 3-4, as set forth below. These disclosures are based on Sonos’s
                       17
                             current understanding of Plaintiff’s infringement allegations. These disclosures are made without
                       18
                             the benefit of discovery. Sonos reserves the right to amend or supplement these disclosures and
                       19
                             documents as this case proceeds and its investigation continues. Sonos further reserves the right to
                       20
                             supplement these disclosures following the receipt of more fulsome and rules-compliant
                       21
                             infringement contentions from Plaintiff, or as appropriate in response to the Court’s claim
                       22
                             construction or determination of other issues.
                       23

                       24                               a.      Source code, specifications, schematics, flow charts, artwork,
                                                                formulas, or other documentation sufficient to show the
                       25                                       operation of any aspects or elements of an Accused
                                                                Instrumentality identified by the patent claimant in its
                       26                                       Patent L.R. 3-1(c) chart.
                                    Sonos has already made its source code available for inspection by Plaintiff on a secured
                       27
                             source code computer, which is the definitive documentation showing the operation of all aspects
                       28
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                              -96-                         SONOS’S PATENT L.R. 3-3
    ATTORNEYS AT LAW
     SILICON VALLEY
                                                                                                           INVALIDITY CONTENTIONS
                                                                                                                     3:20-cv-03845
                            Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 104 of 341



                        1    or elements of the accused instrumentalities identified by Plaintiff in its Patent L.R. 3-1(c) chart. In

                        2    addition, Sonos is producing herewith non-source code technical documents to show the operation

                        3    of functionalities or aspects of the Accused Instrumentalities identified in Google’s L.R. 3-1(c)

                        4    charts.      See SONOS-GVS-00000001-5835; SONOS-GVS-00005859-6095; SONOS-GVS-

                        5    00007114-7115.

                        6                               b.      A copy or sample of the prior art identified pursuant to
                                                                Patent L.R. 3-3(a) which does not appear in the file history of
                        7                                       the patent(s) at issue.

                        8              Sonos is producing a copy of, or making available for inspection on the secured source

                        9    code computer, the prior art identified herein. Prior art documentation is produced at SONOS-

                       10    GVS-00005836-5858; SONOS-GVS-00007116-12395. The source code for the Sonos prior art

                       11    (charted against the ’586 Patent) is being made available on the source code computer.

                       12                               c.      All agreements that the party opposing infringement
                                                                contends are comparable to a license that would result from
                       13                                       a hypothetical reasonable royalty negotiation.

                       14              Sonos currently is not aware of any documents specified by Patent L.R. 3-4(c). To the

                       15    extent any such document exists, however, Sonos will use its best efforts to obtain all responsive

                       16    documents and reserves its right to supplement its production as discovery in this case

                       17    progresses, under Patent L.R. 3-6, or as otherwise permitted by the Court.

                       18                               d.      Documents sufficient to show the sales, revenue, cost, and
                                                                profits for accused instrumentalities identified pursuant to
                       19                                       Patent L.R. 3-1(b) for any period of alleged infringement.

                       20              Sonos is producing documents sufficient to show the sales, revenue, cost, and profits for

                       21    those accused instrumentalities, to the extent such information is maintained by Sonos. See

                       22    SONOS-GVS-00006096-7113.

                       23                               e.      All agreements that may be used to support the party
                                                                denying infringement’s damages case.
                       24
                                       Sonos currently is not aware of any documents specified by Patent L.R. 3-4(e). To the
                       25
                             extent any such document exists, however, Sonos will use its best efforts to obtain all responsive
                       26
                             documents and reserves its right to supplement its production as discovery in this case
                       27
                             progresses, under Patent L.R. 3-6, or as otherwise permitted by the Court.
                       28
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                              -97-                         SONOS’S PATENT L.R. 3-3
    ATTORNEYS AT LAW
     SILICON VALLEY
                                                                                                           INVALIDITY CONTENTIONS
                                                                                                                     3:20-cv-03845
                            Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 105 of 341



                        1    Dated: December 14, 2020               Respectfully submitted,

                        2                                           ORRICK, HERRINGTON & SUTCLIFFE LLP

                        3

                        4                                           By:          /s/ Alyssa Caridis
                                                                                      Alyssa Caridis
                        5                                                        Attorneys for Defendant
                                                                                      SONOS, INC.
                        6

                        7

                        8

                        9
                       10

                       11

                       12

                       13

                       14

                       15

                       16

                       17

                       18

                       19
                       20

                       21

                       22

                       23

                       24

                       25

                       26

                       27

                       28
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                -98-                      SONOS’S PATENT L.R. 3-3
    ATTORNEYS AT LAW
     SILICON VALLEY
                                                                                          INVALIDITY CONTENTIONS
                                                                                                    3:20-cv-03845
Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 106 of 341




                 EXHIBIT 3


    FILED UNDER SEAL

    HIGHLY CONFIDENTIAL –
    ATTORNEYS’ EYES ONLY
Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 107 of 341




                 EXHIBIT 4
     Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 108 of 341




 1 QUINN EMANUEL URQUHART &
   SULLIVAN, LLP
 2  Charles K. Verhoeven (Bar No. 170151)
     charlesverhoeven@quinnemanuel.com
 3 50 California Street, 22nd Floor
   San Francisco, California 94111
 4 Telephone:     (415) 875-6600
   Facsimile:     (415) 875-6700
 5
     David A. Nelson (admitted pro hac vice)
 6   davidnelson@quinnemanuel.com
   191 N. Wacker Drive, Suite 2700
 7 Chicago, Illinois 60606
   Telephone:     (312) 705-7400
 8 Facsimile:     (312)  705-7401

 9
     Attorneys for GOOGLE LLC
10

11                                 UNITED STATES DISTRICT COURT

12                               NORTHERN DISTRICT OF CALIFORNIA

13 GOOGLE LLC                                            Case No. 3:20-cv-03845-EMC

14                  Plaintiff,                           PLAINTIFF GOOGLE LLC’S AMENDED
                                                         DISCLOSURE OF ASSERTED CLAIMS
15          vs.                                          AND INFRINGEMENT CONTENTIONS

16 SONOS, INC.,                                          Honorable Edward M. Chen

17                  Defendant.

18

19
            Pursuant to Patent Local Rules 3-1 and 3-2, Plaintiff Google, LLC (“Google”) hereby
20
     submits this Amended Disclosure of Asserted Claims and Infringement Contentions for U.S.
21
     Patent Nos. 7,899,187 (the “’187 patent”); 10,140,375 (the “’375 patent”); 7,065,206 (the “’206
22
     patent”); and 10,229,586 (the “’586 patent”) (collectively, the “Patents in Suit”).
23
            Google’s Infringement Contentions are based on information presently available to
24
     Google. Defendant Sonos, Inc. (“Sonos”) has offered to make source code available for review,
25
     and Google is in the process of arranging for review of that source code. However, Google is
26
     awaiting Sonos’ production of technical documents and other materials called for by N.D. Cal.
27
     Pat. L.R. 3-4 for use in relation to any prospective source code review. Google will amend these
28
                                             1                    Case No. 3:20-cv-03845-EMC
          GOOGLE’S AMENDED DISCLOSURE OF ASSERTED CLAIMS AND INFRINGEMENT CONTENTIONS
     Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 109 of 341




 1 contentions, as appropriate, and in accordance with the Court-ordered schedule in this case, based

 2 on review of technical documents and other materials, including source code, produced by Sonos

 3 and other information disclosed by Sonos as discovery progresses, and Google reserves the right

 4 to amend and/or supplement this Disclosure should discovery reveal additional, relevant

 5 information. See N.D. Cal. Pat. L.R. 3-6.

 6 I.       Disclosure Of Asserted Claims And Infringement Contentions
 7          A.     Asserted Claims Pursuant to Patent L.R. 3-1(a)
 8          Based on information currently in its possession, Google asserts the following claims
 9 (collectively, the “Asserted Claims”), literally and/or under the doctrine of equivalents. Google

10 explicitly reserves the right to amend and/or supplement its identification of Asserted Claims

11 should discovery (including Sonos’ technical documentation and source code) reveal additional,

12 relevant information.

13        U.S. Patent No.                   Asserted Claims
14        7,899,187                         Claims 1, 3, 4, 10, and 12
15        10,140,375                        Claims 1-11 and 13-20
16        7,065,206                         Claims 1-3, 9, 11, 12, 18, and 19
17        10,229,586                        Claims 1-5, 7-12, 14-16, 18, 20
18

19          B.     Accused Instrumentalities Pursuant to Patent L.R. 3-1(b)

20          Based on the information presently known to Google, and without the benefit of relevant

21 discovery or the Court’s claim construction, Google asserts that the following Sonos products (and

22 all substantially similar products) (“the Accused Instrumentalities”) infringe the Asserted Claims.

23        U.S. Patent No.          Accused Instrumentalities
24                                 Sonos One, One SL, Play:1, Play:3, Five, Play:5, Arc, Playbar,
                                   Playbase, Beam, Move, Connect:Amp, Amp, Connect, and Port
25        7,899,187                devices, and all variants thereof (collectively, “’187 Accused
26                                 Instrumentalities”).

27

28
                                                 2                   Case No. 3:20-cv-03845-EMC
                      GOOGLE’S DISCLOSURE OF ASSERTED CLAIMS AND INFRINGEMENT CONTENTIONS
     Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 110 of 341




 1                                 Sonos S1 Controller App and S2 App, and all variants thereof,
 2         10,140,375              stored in a mobile device (collectively, “’375 Accused
                                   Instrumentalities”).
 3
                                   Sonos One, Beam, Arc, and Move devices, and all variants
 4         7,065,206               thereof (collectively, “’206 Accused Instrumentalities”).

 5                                 Sonos One, One SL, Five, Play:1, Play:3, Play:5, Playbar,
                                   Playbase, Beam, Move, Arc, Connect:Amp, Amp, Connect,
 6         10,229,586              Port, and Sub devices, and all variants thereof (collectively,
 7                                 “’586 Accused Instrumentalities”).

 8
            Google reserves the right to amend and/or supplement its Infringement Contentions based
 9
     on Sonos’ discovery responses and document production (including Sonos’ source code),
10
     including Sonos’s forthcoming production of technical documentation under Patent L.R. 3-4.
11
     Google further reserves the right to amend and/or modify its Infringement Contentions under
12
     Patent L.R. 3-6, or as otherwise permitted by the Court.
13
            C.      Infringement Claim Charts Pursuant to Patent L.R. 3-1(c)
14
            Based upon Google’s examination of the Accused Instrumentalities and the limited
15
     information available to Google as of the date of these contentions, Google provides the following
16
     exhibits attached hereto, which specify where each limitation of each asserted claim is found
17
     within each Accused Instrumentality (whether literally or under the doctrine of equivalents):
18
            Exhibit A: Infringement of U.S. Patent No. 7,899,187 by the ’187 Accused
19
     Instrumentalities.
20
            Exhibit B: Infringement of U.S. Patent No. 7,065,206 by the ’206 Accused
21
     Instrumentalities.
22
            Exhibit C: Infringement of U.S. Patent No. 10,140,375 by the ’375 Accused
23
     Instrumentalities.
24
            Exhibit D: Infringement of U.S. Patent No. 10,229,586 by the ’586 Accused
25
     Instrumentalities.
26
            In this litigation, Google has not yet been provided with full discovery of Sonos’ products,
27
     including non-public documentation and source code, or otherwise been given reasonable time to
28
                                                  3                   Case No. 3:20-cv-03845-EMC
                       GOOGLE’S DISCLOSURE OF ASSERTED CLAIMS AND INFRINGEMENT CONTENTIONS
     Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 111 of 341




 1 fully evaluate such discovery. Google reserves its right to amend and/or supplement these

 2 assertions or to assert additional claims for infringement under Patent P.R. 3-6 as discovery in this

 3 case progresses, or as otherwise permitted by the Court.

 4          D.     Indirect Infringement Claims Pursuant to Patent L.R. 3-1(d)
 5          Based on information currently in its possession, Google contends that Sonos is liable for

 6 indirect infringement under 35 U.S.C. §§ 271(b) and (c) as set forth in Google’s First Amended

 7 Complaint for Patent Infringement, Docket No. 35, which is incorporated by reference as if fully

 8 set forth herein.

 9          E.     Type of Infringement Claims Pursuant to Patent L.R. 3-1(e)
10          Based on information currently in its possession, Google contends that each element of the

11 Asserted Claims is literally present within the Accused Instrumentalities. To the extent it is

12 determined that any accused feature of the Accused Instrumentalities does not literally meet an

13 Asserted Claim element, Google contends that the claim element is present under the Doctrine of

14 Equivalents because one or more components of the Accused Instrumentalities perform

15 substantially the same function in substantially the same way to yield substantially the same result

16 as the Asserted Claim element, or because there are insubstantial differences between the Asserted

17 Claim element and the corresponding one or more components of the Accused Instrumentalities.

18 Additional detail regarding Google’s assertions under the Doctrine of Equivalents is provided in

19 infringement claim charts Exhibits A - D.

20          F.     Priority Date(s) Pursuant to Patent L.R. 3-1(f)
21          All Asserted Claims of the ’187 patent are entitled to a priority date no later than

22 November 27, 2002.

23          All Asserted Claims of the ’375 patent are entitled to a priority date no later than

24 December 3, 2003.

25          All Asserted Claims of the ’206 patent are entitled to a priority date no later than

26 November 20, 2003.

27

28
                                                  4                   Case No. 3:20-cv-03845-EMC
                       GOOGLE’S DISCLOSURE OF ASSERTED CLAIMS AND INFRINGEMENT CONTENTIONS
     Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 112 of 341




 1          All Asserted Claims of the ’586 patent are entitled to a priority date no later than May 27,

 2 2004.

 3          G.     Practicing Instrumentalities Pursuant to Patent L.R. 3-1(g)
 4          The following Google products practice the claimed inventions of the Asserted Patents:

 5         U.S. Patent No.         Practicing Instrumentalities
 6                                 Google Play Movies & TV Application and Google TV
           10,140,375              Application, running on iOS and Android, and all variants
 7                                 thereof practice the ’375 patent.
 8                                 Google Wifi, Google Nest Wifi, Google Pixel 5, Pixel 4a, and
           10,229,586              Pixel 4a (5G), and all variants thereof practice the ’586 patent.
 9

10          Google may release a future version of one or more products that implement functionality

11 practicing the ’187 patent, or ’206 patent. If Google does release a future version implementing

12 such functionality, Google reserves the right to claim and identify any such practicing product at

13 that time, and to produce documents sufficient to show the operation of such product(s).

14 Moreover, Google’s investigation is ongoing, and therefore Google reserves the right to

15 supplement these identifications as additional responsive information is learned, under Patent L.R.

16 3-6 or as otherwise permitted by the Court.

17          H.     Timing of Infringement and Damages Period Pursuant to Patent L.R. 3-1(h)

18          Based on information currently in its possession, Google contends that the infringement of

19 the Asserted Patents began at least as early as the following dates. To Google’s knowledge the

20 infringement remains ongoing and the damages period likewise remains ongoing.

21

22         U.S. Patent No.         Date of First Infringement and Start of Claimed Damages
23         7,899,187               At least as early as March 1, 2011
24         10,140,375              At least as early as November 27, 2018
25         7,065,206               At least as early as October 2017
26         10,229,586              At least as early as March 12, 2019
27

28
                                                  5                   Case No. 3:20-cv-03845-EMC
                       GOOGLE’S DISCLOSURE OF ASSERTED CLAIMS AND INFRINGEMENT CONTENTIONS
     Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 113 of 341




 1          Discovery is ongoing and Google will seek information that is in Sonos’ possession,

 2 custody, or control, regarding the designs of the Accused Instrumentalities and the timing of each

 3 design. Google reserves the right to supplement its Infringement Contentions based on Sonos’

 4 proper discovery responses. Google further reserves its right to amend and/or modify its

 5 Infringement Contentions as discovery in this case progresses, under Patent L.R. 3-6, or as

 6 otherwise permitted by the Court.

 7          I.     Willful Infringement Claims Pursuant to Patent L.R. 3-1(i)
 8          Google contends that Sonos has engaged in willful and deliberate infringement as set forth

 9 in Google’s First Amended Complaint for Patent Infringement, Docket No. 35, which is

10 incorporated by reference as if fully set forth herein. On information and belief, and as explained

11 more fully in Google’s First Amended Complaint, Sonos knew or should have known of the

12 Asserted Patents and that its acts would infringe these patents, but acted despite an objectively

13 high likelihood that such acts would infringe the patents.

14          Discovery that Sonos has not yet produced may provide additional evidence that shows

15 Sonos has willfully infringed the Asserted Claims. Google therefore reserves its right to amend

16 and/or modify its willful infringement contentions as discovery in this case progresses, under

17 Patent L.R. 3-6, or as otherwise permitted by the Court.

18 II.      Document Production And Accompanying Disclosure
19          A.     Documents Pursuant to Patent L.R. 3-2(a)
20          Google currently is not aware of any documents specified by Patent L.R. 3-2(a). To the

21 extent any such document exists, however, Google will use its best efforts to obtain all responsive

22 documents and reserves its right to supplement its production as discovery in this case progresses,

23 under Patent L.R. 3-6, or as otherwise permitted by the Court.

24          B.     Documents Pursuant to Patent L.R. 3-2(b)
25          Pursuant to Patent L.R. 3-2(b), Google has produced documents bearing production numbers

26 GOOG-GVS-00000001 through GOOG-GVS-00000014 and GOOG-GVS-00000123 through

27 GOOG-GVS-00000136.

28
                                                6                   Case No. 3:20-cv-03845-EMC
                     GOOGLE’S DISCLOSURE OF ASSERTED CLAIMS AND INFRINGEMENT CONTENTIONS
     Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 114 of 341




 1          All asserted claims of the ’187 patent are entitled to an date of invention of no later than

 2 November 27, 2002, based on a constructive reduction to practice on that date.

 3          All asserted claims of the ’375 patent are entitled to an date of invention of no later than

 4 June 2, 2003, based on conception on that date and diligent reduction to practice.

 5          All asserted claims of the ’206 patent are entitled to an date of invention of no later than July

 6 15, 2003, based on conception on that date and diligent reduction to practice.

 7          All asserted claims of the ’586 patent are entitled to an date of invention of no later than

 8 May 27, 2004, based on a constructive reduction to practice on that date.

 9          Google is continuing to investigate and reserves its right to supplement these productions as

10 discovery in this case progresses, under Patent L.R. 3-6, or as otherwise permitted by the Court.

11          C.     Documents Pursuant to Patent L.R. 3-2(c)
12          Pursuant to Patent L.R. 3-2(c), Google has produced documents bearing production numbers

13 GOOG-GVS-00000137 through GOOG-GVS-00001995, which are copies of the file histories for

14 each patent-in-suit.

15          D.     Documents Pursuant to Patent L.R. 3-2(d)
16          Pursuant to Patent L.R. 3-2(d), Google has produced documents bearing production numbers

17 GOOG-GVS-00005473 through GOOG-GVS-00006772.

18          E.     Documents Pursuant to Patent L.R. 3.2(e)
19          Pursuant to Patent L.R. 3-2(e), Google has produced documents bearing production numbers

20 GOOG-GVS-00003064 through GOOG-GVS-00005328.

21          F.     Documents Pursuant to Patent L.R. 3-2(f)
22          Pursuant to Patent L.R. 3-2(f), Google has produced documents bearing production numbers

23 GOOG-GVS-00005329 through GOOG-GVS-00006772.

24          G.     Documents Pursuant to Patent L.R. 3-2(g)
25          Pursuant to Patent L.R. 3-2(g), Google has produced a document bearing production

26 numbers GOOG-GVS-00005329 through GOOG-GVS-00005472, which, subject to expert

27

28
                                                7                   Case No. 3:20-cv-03845-EMC
                     GOOGLE’S DISCLOSURE OF ASSERTED CLAIMS AND INFRINGEMENT CONTENTIONS
     Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 115 of 341




 1 analysis, may be comparable to a license that would result from a hypothetical reasonable royalty

 2 negotiation.

 3          H.     Documents Pursuant to Patent L.R. 3-2(h)
 4          Google currently is not aware of any documents specified by Patent L.R. 3-2(h). To the

 5 extent any such document exists, however, Google will use its best efforts to obtain all responsive

 6 documents and reserves its right to supplement its production as discovery in this case progresses,

 7 under Patent L.R. 3-6, or as otherwise permitted by the Court.

 8          I.     Documents Pursuant to Patent L.R. 3-2(i)
 9          Google currently is not aware of any documents specified by Patent L.R. 3-2(i). To the

10 extent any such document exists, however, Google will use its best efforts to obtain all responsive

11 documents and reserves its right to supplement its production as discovery in this case progresses,

12 under Patent L.R. 3-6, or as otherwise permitted by the Court.

13          J.     Documents Pursuant to Patent L.R. 3-2(j)
14          Google currently is not aware of any documents specified by Patent L.R. 3-2(j). To the

15 extent any such document exists, however, Google will use its best efforts to obtain all responsive

16 documents and reserves its right to supplement its production as discovery in this case progresses,

17 under Patent L.R. 3-6, or as otherwise permitted by the Court.

18

19 DATED: March 15, 2021                     QUINN EMANUEL URQUHART &
                                             SULLIVAN, LLP
20

21

22                                              By: /s/ Patrick Curran
                                                  Patrick Curran
23                                                Attorneys for Plaintiff GOOGLE LLC.
24

25

26

27

28
                                               8                   Case No. 3:20-cv-03845-EMC
                    GOOGLE’S DISCLOSURE OF ASSERTED CLAIMS AND INFRINGEMENT CONTENTIONS
     Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 116 of 341




 1                                       PROOF OF SERVICE
 2          I, Sean Taheri, am employed in the County of Los Angeles, State of California. I am over

 3 the age of eighteen years and not a party to the within action. My business address is 865 S.

 4 Figueroa St., 10th Floor, Los Angeles, California 90017.

 5          On March 15, 2021, I served true copies of the following document(s) described as

 6 “PLAINTIFF GOOGLE LLC’S AMENDED DISCLOSURE OF ASSERTED CLAIMS AND

 7 INFRINGEMENT CONTENTIONS” on the interested parties in this action as follows:

 8
        Recipient                                        Email Address:
 9
        Clement Roberts                                  croberts@orrick.com;
10      Bas De Blank                                     basdeblank@orrick.com;
        Alyssa Caridis                                   acaridis@orrick.com;
11                                                       amaruska@orrick.com;
        ORRICK, HERRINGTON & SUTCLIFFE LLP
                                                         Sonos-NDCA03845-service@orrick.com
12      The Orrick Building
        405 Howard Street
13      San Francisco, CA 94105-2669

14      Attorneys for Defendant Sonos, Inc.
15
        George I. Lee                                    lee@ls3ip.com;
16      Sean M. Sullivan                                 sullivan@ls3ip.com;
        Rory P. Shea                                     shea@ls3ip.com;
17      J. Dan Smith                                     smith@ls3ip.com;
                                                         sampson@ls3ip.com
        LEE SULLIVAN SHEA & SMITH LLP
18      656 W Randolph St., Floor 5W
19      Chicago, IL 60661

20     Attorneys for Defendant Sonos, Inc.
     BY ELECTRONIC MAIL TRANSMISSION: by transmitting a PDF format copy of such
21
     document(s) to each such person at the e mail address listed above. The document(s) was/were
22
     transmitted by electronic transmission and such transmission was reported as complete and
23
     without error.
24
            Executed on March 15, 2021, at Los Angeles, California.
25

26
                                                       /s/ Sean Taheri
27                                                  Sean Taheri
28
Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 117 of 341




                 EXHIBIT 5
             Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 118 of 341




From:                            Patrick Schmidt <patrickschmidt@quinnemanuel.com>
Sent:                            Wednesday, July 28, 2021 8:43 AM
To:                              Cole Richter; Patrick Curran
Cc:                              Sonos-NDCA03845-service; David Grosby; Brett Watkins; qe-google-sonos-ndca-3845
Subject:                         RE: Google v Sonos (Case No. 3:20-cv-03845 (NDCA)) -- Amended Invalidity Contention
                                 Chart re '586 Patent


Cole,

We will not be taking any position as to whether Sonos can establish good cause to amend the invalidity contentions
based on its own source code at this point.

-Patrick

From: Cole Richter [mailto:richter@ls3ip.com]
Sent: Monday, July 26, 2021 1:46 PM
To: Patrick Curran <patrickcurran@quinnemanuel.com>
Cc: Sonos-NDCA03845-service <Sonos-NDCA03845-service@orrick.com>; David Grosby <grosby@ls3ip.com>; Brett
Watkins <brettwatkins@quinnemanuel.com>; qe-google-sonos-ndca-3845 <qe-google-sonos-ndca-
3845@quinnemanuel.com>
Subject: RE: Google v Sonos (Case No. 3:20-cv-03845 (NDCA)) -- Amended Invalidity Contention Chart re '586 Patent

                                       [EXTERNAL EMAIL from richter@ls3ip.com]


Patrick,

Can you let us know by Wednesday if Google opposes a motion for leave to amend the invalidity contentions in
accordance with the below?

Best,
Cole

From: Cole Richter
Sent: Tuesday, July 20, 2021 3:52 PM
To: David Grosby <grosby@ls3ip.com>; Brett Watkins <brettwatkins@quinnemanuel.com>; qe-google-sonos-ndca-3845
<qe-google-sonos-ndca-3845@quinnemanuel.com>
Cc: Sonos-NDCA03845-service <Sonos-NDCA03845-service@orrick.com>
Subject: RE: Google v Sonos (Case No. 3:20-cv-03845 (NDCA)) -- Amended Invalidity Contention Chart re '586 Patent

Counsel,

On May 10 we provided amended invalidity contentions concerning the ‘586 Patent and asked if Google objected to
Sonos’s amendment. On May 21, Google asked several substantive questions regarding the source code that was made
available for inspection and cited in the amended invalidity contentions. Sonos replied on June 14 addressing what
questions it could understand and responding to Google’s claims of prejudice. Since then, Google has spent several
weeks inspecting the source code cited in the amended invalidity contentions.

                                                           1
              Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 119 of 341
Given this, we assume that Google will not object to a motion for leave to amend the invalidity contentions and we plan
to ask the Court for such leave by this Friday. If this not accurate and Google plans to oppose a motion for leave, please
let us know and please provide a few days and times this week so that we may confer.

Best,
Cole


 Cole B. Richter




 Lee Sullivan Shea & Smith LLP
 656 W Randolph St, Ste. 5W, Chicago, IL 60661
 312.754.9602 Main | 312.757.4478 Direct
 richter@ls3ip.com | www.ls3ip.com




From: David Grosby <grosby@ls3ip.com>
Sent: Monday, May 10, 2021 8:30 PM
To: Brett Watkins <brettwatkins@quinnemanuel.com>; qe-google-sonos-ndca-3845 <qe-google-sonos-ndca-
3845@quinnemanuel.com>
Cc: Sonos-NDCA03845-service <Sonos-NDCA03845-service@orrick.com>
Subject: Google v Sonos (Case No. 3:20-cv-03845 (NDCA)) -- Amended Invalidity Contention Chart re '586 Patent

Counsel,

Sonos intends to amend its invalidity contentions relating to the ’586 Patent, and Sonos’s 102(g)
defense. Attached is our proposed amended claim chart (both in clean and redline). Good cause exists for
this amendment because in Google’s March 30, 2021 Amended Infringement Contentions, Google for the first
time disclosed what source code it believed evidences infringement of the asserted ’586 claims. Sonos has
reviewed those code citations and accompanying discussions and determined that the same functionality set
forth in those code citations were conceived prior to the ’586’s claimed priority date. Of course, Google was
already aware of Sonos’s 102(g) defense—Sonos charted it in its original contentions (see Exhibit D-04). This
amendment simply adds detail to the previously-disclosed contentions in light of Google’s Amended
Infringement Contentions. Please let us know by May 19, 2021 if Google objects to Sonos’s amendment, and if
so, provide times for a meet and confer.

The password for the attached files will be sent separately.

Best regards,
David

David R. Grosby




Lee Sullivan Shea & Smith LLP
656 W. Randolph St., Floor 5W, Chicago, IL 60661
312.754.9423 Direct | 954.260.4583 Mobile
grosby@ls3ip.com | www.ls3ip.com


                                                            2
Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 120 of 341




                 EXHIBIT 6


    FILED UNDER SEAL

    HIGHLY CONFIDENTIAL –
        SOURCE CODE
Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 121 of 341




                 EXHIBIT 7

     REDACTED VERSION
    OF DOCUMENT SOUGHT
        TO BE SEALED
    Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 122 of 341



                                     HIGHLY CONFIDENTIAL — SOURCE CODE
     quinn emanuel trial lawyers I boston
     865 S. Figueroa St., to' Floor, Los Angeles, California 90017 I   TEL   (213) 443-3000; FAX (213) 443-3100



                                                                                                         WRITER'S DIRECT DIAL NO.
                                                                                                                   (213) 443-3000

                                                                                                        WRITER'S EMAIL ADDRESS
                                                                                             patrickschmidt@quinnemanuel.com


May 21, 2021


VIA EMAIL

Cole Richter
Lee Sullivan Shea & Smith LLP
656 W. Randolph St., Floor 5W
Chicago, IL 60661

       Re: Google LLC v. Sonos, Inc., Case No. 3:20-cv-3845-EMC (N.D. Cal.)

Dear Cole:

I write concerning Sonos' recent amendment to its invalidity contentions.

On the evening May 10, 2021, literally the eve of the claim construction hearing, Sonos served
an amended, and substantially revised invalidity claim chart in support of its Section 102(g)
theory for the '586 Patent. Moreover, this new claim chart cites what appears to be entirely new
and previously unproduced source code. There is no justification for these revised contentions
and reliance on previously unproduced source code. Sonos understands its own source code and
should have produced all relevant versions and fulsome contentions long ago. Sonos' failure to
do so has prejudiced Google's ability to prepare its own infringement contentions and develop its
claim construction positions.

Specifically, the first page of Sonos' newly amended claim chart cites to six source code
repositories that Google does not recognize•




     quinn emanuel urquhart & sullivan, lip
     LOS ANGELES I NEW YORK I SAN FRANCISCO I SILICON VALLEY I CHICAGO I WASHINGTON, DC I HOUSTON I SEATTLE I BOSTON I SALT LAKE CITY
     LONDON I TOKYO I MANNHEIM I HAMBURG I PARIS I MUNICH I SYDNEY I HONG KONG I BRUSSELS I ZURICH I SHANGHAI I PERTH I STUTTGART
    Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 123 of 341




                      HIGHLY CONFIDENTIAL — SOURCE CODE



                              Date                 Source Code Identifier




During Google's source code review and preparation of its infringement contentions, however,
Google did not have access to all of these repositories. Specifically, the only repositories
previously provided that predated the '586 Patent priority date were denoted as
                                                                 1 Chronologically, the next of
the previously provided repositories
                      repositories do not appear to have been previously made available.

So that Google can properly assess your new invalidity contentions, please provide answers to
the following questions:

   •


       If so, provide the date on which the code was supplemented, and confirm that it is
       currently loaded on the source code computer and available for inspection.

   •


       so, provide the date on which the code was supplemented, and confirm that it is currently
       loaded on the source code computer and available for inspection.

   •




1 While it is unclear to Google, the previously provided                       ay have been a
partial production of what Sonos now cites as                                        ay have
been a partial production of what Sonos now cites as


                                               2
 Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 124 of 341




                   HIGHLY CONFIDENTIAL — SOURCE CODE


   confirm that these repositories are currently loaded onto the source code computer and
   available for inspection.

In addition, please confirm that Sonos has now produced or made available for inspection all
documents and information (whether source code or non-source code) that it intends to rely
upon in support of its 102(g) theory.

Google reserves all rights, including its right to ask the Court to strike Sonos' invalidity
contentions in light of these prejudicial amendments and timing.



                                        Best regards,

                                        /s/ Patrick Schmidt
                                        Patrick T. Schmidt




                                           3
Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 125 of 341




                 EXHIBIT 8

     REDACTED VERSION
    OF DOCUMENT SOUGHT
        TO BE SEALED
             Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 126 of 341




From:                             Cole Richter <richter@ls3ip.com>
Sent:                             Monday, June 14, 2021 5:32 PM
To:                               Patrick Schmidt; Richard Lowry
Cc:                               qe-google-sonos-ndca-3845; Sonos-NDCA03845-service; Caridis, Alyssa
Subject:                          RE: Google v. Sonos -- Google's Letter Regarding Sonos' Amended Invalidity
                                  Contentions


Patrick,

Below we address the questions you raise in your May 21 letter to the extent we are able to understand them. As an
initial matter, however, some of statements require addressing. We disagree that Sonos’s invalidity claim chart is
“substantially revised.” As laid out in Sonos’s contentions served December 14, Sonos contended that it “conceived of
and reduced to practice an audio-enabled wireless device configured for bidirectional wireless communication in a
wireless mesh network prior to May 27, 2004.” That contention remains the same today.

Sonos’s clam chart was updated in view of Google’s revised infringement contentions concerning the ‘586 Patent. We
note that Google’s infringement theories as laid out in its October 29 contentions for the ‘586 Patent (among the other
patents) were undeveloped, if cognizable at all. Google substantially revised and further developed those theories in its
March 15 “First Amended Infringement Contentions.” Sonos’s updated claim chart is responsive to these revised
infringement theories.

We are unsure what prejudice Google could have possibly suffered as a result of this updated chart; your letter identifies
none. Indeed, it is unclear how Sonos’s source code from 2004 could possibly help Google “develop its claim
construction positions.” Thus, we disagree that Google has suffered prejudice in any respect.

We further disagree with the implication that this updated chart is in any way untimely. We note that Google’s
infringement contentions state “[d]iscovery is ongoing” and that Google reserved the right to amend and supplement
your contentions as discovery progresses. Google Amended Disc., 3/15/21 , pp. 1-2, 6. Sonos made a similar reservation.
Sonos Invalidity Contentions, p. 1.

Your substantive questions regarding the source code may best be answered by a knowledgeable witness. For instance,
we are unsure what you are seeking when you ask




Finally, your request for all documents and information that Sonos intends to rely on is inappropriate. As you know, fact
discovery is ongoing and depositions have not yet been taken. Thus, we obviously cannot represent now that the
currently produced “information” is the universe on which Sonos will rely.

Best,
Cole


                                                            1
             Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 127 of 341

From: Patrick Schmidt <patrickschmidt@quinnemanuel.com>
Sent: Tuesday, June 8, 2021 6:44 PM
To: Richard Lowry <richardlowry@quinnemanuel.com>; Cole Richter <richter@ls3ip.com>
Cc: qe-google-sonos-ndca-3845 <qe-google-sonos-ndca-3845@quinnemanuel.com>; 'Sonos-NDCA03845-
service@orrick.com' <Sonos-NDCA03845-service@orrick.com>; 'acaridis@orrick.com' <acaridis@orrick.com>
Subject: RE: Google v. Sonos -- Google's Letter Regarding Sonos' Amended Invalidity Contentions

Counsel—

Would you please provide answers to the questions in the May 21, 2021 letter referenced below?

Thank you,

-Patrick



From: Richard Lowry
Sent: Friday, May 21, 2021 2:08 PM
To: richter@ls3ip.com
Cc: qe-google-sonos-ndca-3845 <qe-google-sonos-ndca-3845@quinnemanuel.com>; 'Sonos-NDCA03845-
service@orrick.com' <Sonos-NDCA03845-service@orrick.com>; 'acaridis@orrick.com' <acaridis@orrick.com>
Subject: RE: Google v. Sonos -- Google's Letter Regarding Sonos' Amended Invalidity Contentions

Counsel,

On behalf of Patrick Schmidt, please see attached correspondence from Google. Password to follow in a separate email.

Regards,
Rich

Richard Lowry
Associate,
Quinn Emanuel Urquhart & Sullivan, LLP

1300 I Street, NW, Suite 900
Washington, D.C. 20005
202-538-8219 Direct
202.538.8000 Main Office Number
202.538.8100 FAX
richardlowry@quinnemanuel.com
www.quinnemanuel.com

NOTICE: The information contained in this e-mail message is intended only for the personal and confidential use of the
recipient(s) named above. This message may be an attorney-client communication and/or work product and as such is
privileged and confidential. If the reader of this message is not the intended recipient or agent responsible for delivering
it to the intended recipient, you are hereby notified that you have received this document in error and that any review,
dissemination, distribution, or copying of this message is strictly prohibited. If you have received this communication in
error, please notify us immediately by e-mail, and delete the original message.




                                                             2
Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 128 of 341




                 EXHIBIT 9


    FILED UNDER SEAL

  HIGHLY CONFIDENTIAL –
 SOURCE CODE (ATTORNEYS’
       EYES ONLY)
Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 129 of 341




                EXHIBIT 10
                       Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 130 of 341



EXHIBIT E
Infringement of ’586 Patent
                                                     U.S. Patent No. 10,229,586

                              INFRINGEMENT CONTENTIONS PURSUANT TO PATENT L.R. 3-1

                                                            Sonos Devices

        Pursuant to Patent L.R. 3-1, Google provides the following Infringement Chart demonstrating examples of infringement of
Claims 1-5, 7-12, 14-16, 18, 20 of U.S. Patent No. 10,229,586 by the Sonos One, One SL, Five, Play:1, Play:3, Play:5, Playbar,
Playbase, Beam, Move, Arc, Connect:Amp, Amp, Connect, Port, and Sub (collectively “Sonos Devices”). On information and belief
and unless otherwise noted, predecessors and previous versions of the Sonos Devices operate in the same way and are also accused.
These infringement contentions are based upon information available to Google as of the date of these contentions. Google’s
investigation is ongoing and discovery has not yet commenced. Google has served discovery requests upon Defendant to obtain
additional product information that is in Defendant’s possession, custody or control, and Google reserves the right to supplement its
infringement contentions based on Defendant’s proper discovery responses and document productions. Google further reserves its
right to amend and/or modify its Infringement Contentions as discovery in this case progresses, under Patent L.R. 3-6, and as
permitted by the Court.



            Claim Limitation                                             Infringement Contentions
1a.    An audio-enabled wireless      To the extent the preamble is limiting, the Sonos Devices are audio-enabled wireless device
       device configured for          configured for bidirectional wireless communication in a wireless mesh network. The Sonos
       bidirectional wireless         Devices, therefore, meet this claim limitation literally or, alternatively, under the doctrine of
       communication in a wireless    equivalents.
       mesh network, the wireless
       device comprising:             Each of the Sonos Devices are audio-enabled wireless devices configured for operating within a
                                      “SonosNet,” which is defined as a wireless mesh network of Sonos Devices. See, e.g., Sonos
                                      System Overview, October 20, 2014 at 8:




                                                                   1
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 131 of 341



EXHIBIT E
Infringement of ’586 Patent




                                 See, e.g., Sonos User Guide (June 2020) at 6:




                                                            2
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 132 of 341



EXHIBIT E
Infringement of ’586 Patent




                                                       3
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 133 of 341



EXHIBIT E
Infringement of ’586 Patent

                                 See, e.g., Sonos System Overview, October 20, 2014 at 4:




                                 See, e.g., Sonos User Guide, September 29, 2019 at 6:




                                                            4
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 134 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                     Infringement Contentions




                                 See, e.g., Sonos Five Product Manual (https://www.sonos.com/support/en-us/sonos-user-
                                 guide/index.html#t=sonos-user-guide%2Ffive%2Ffive.htm):




                                                           5
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 135 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                Infringement Contentions




                                                       6
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 136 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                Infringement Contentions




                                                       7
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 137 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                Infringement Contentions




                                 See, e.g., Sonos Arc Product Manual (https://www.sonos.com/en-
                                 us/shop/arc.html?utm_campaign=GGL_US_EN_SONOS_B_ARC_EXACT_360i&utm_mediu
                                 m=cpc&utm_source=google&utm_content=GGL_US_EN_SONOS_B_ARC_EXACT_360i&u
                                 tm_term=sonos%20arc&gclid=EAIaIQobChMI6Pz2r4L06wIVhMDACh1qHA9WEAAYASA
                                 BEgL1MvD_BwE&gclsrc=aw.ds):




                                                       8
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 138 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                Infringement Contentions




                                                       9
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 139 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                Infringement Contentions




                                                       10
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 140 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                      Infringement Contentions




                                 The Sonos Devices are configured for bi-directional wireless communication in the “SonosNet”
                                 wireless mesh network. See, e.g., Sonos Developer (https://developer.sonos.com/build/):




                                                           11
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 141 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                Infringement Contentions




                                                       12
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 142 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                       Infringement Contentions




                                 See, e.g., Connect Sonos to a new router or WiFi network (Jan. 13, 2020),
                                 https://support.sonos.com/s/article/1061?language=en_US.




                                                            13
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 143 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                Infringement Contentions




                                                       14
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 144 of 341



EXHIBIT E
Infringement of ’586 Patent
                                 See, e.g., Sonos User Guide, September 29, 2019 at 30, 35:




                                 See, e.g., Sonos System Overview, October 20, 2014 at 4:




                                                           15
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 145 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                      Infringement Contentions




                                 See, e.g., Sonos System Overview, October 20, 2014 at 7-10:




                                                           16
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 146 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                Infringement Contentions




                                                       17
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 147 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                Infringement Contentions




                                                       18
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 148 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                Infringement Contentions




                                                       19
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 149 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                Infringement Contentions




                                                       20
                       Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 150 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                        Infringement Contentions
1b.    a wireless transceiver;    The Sonos Devices include a wireless transceiver. The Sonos Devices, therefore, meet this
                                  claim limitation literally, or alternatively, under the doctrine of equivalents.

                                  See, e.g., Sonos System Overview, October 20, 2014 at 4:




                                  See, e.g., Connect Sonos to a new router or WiFi network (Jan. 13, 2020),
                                  https://support.sonos.com/s/article/1061?language=en_US:




                                                             21
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 151 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                Infringement Contentions




                                                       22
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 152 of 341



EXHIBIT E
Infringement of ’586 Patent
                                 See, e.g., Sonos User Guide, September 29, 2019 at 30, 35:




                                 See, e.g., Sonos System Overview, October 20, 2014 at 4:




                                                           23
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 153 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                     Infringement Contentions



                                 See, e.g., Sonos Five Product Manual (https://www.sonos.com/support/en-us/sonos-user-
                                 guide/index.html#t=sonos-user-guide%2Ffive%2Ffive.htm):




                                                           24
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 154 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                Infringement Contentions




                                                       25
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 155 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                Infringement Contentions




                                 See, e.g., Sonos Arc Product Manual (https://www.sonos.com/en-
                                 us/shop/arc.html?utm_campaign=GGL_US_EN_SONOS_B_ARC_EXACT_360i&utm_mediu
                                 m=cpc&utm_source=google&utm_content=GGL_US_EN_SONOS_B_ARC_EXACT_360i&u
                                 tm_term=sonos%20arc&gclid=EAIaIQobChMI6Pz2r4L06wIVhMDACh1qHA9WEAAYASA
                                 BEgL1MvD_BwE&gclsrc=aw.ds):




                                                       26
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 156 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                Infringement Contentions




                                                       27
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 157 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                Infringement Contentions




                                                       28
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 158 of 341



EXHIBIT E
Infringement of ’586 Patent




                                 See, e.g., Sonos Play:3 Teardown (February 26, 2013),
                                 https://www.ifixit.com/Teardown/Sonos+Play:3+Teardown/12475:




                                                         29
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 159 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                Infringement Contentions




                                                       30
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 160 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                       Infringement Contentions




1c.    an audio output element;   The Sonos Devices include an audio output element. The Sonos Devices, therefore, meet this
                                  claim limitation literally, or alternatively, under the doctrine of equivalents.

                                  See, e.g., Sonos System Overview, October 20, 2014 at 4:




                                                            31
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 161 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                Infringement Contentions




                                                       32
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 162 of 341



EXHIBIT E
Infringement of ’586 Patent
                                 See, e.g., Sonos User Guide, September 29, 2019 at 10:




                                 See, e.g., Sonos User Guide, September 29, 2019 at 16:




                                                           33
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 163 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                Infringement Contentions




                                                       34
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 164 of 341



EXHIBIT E
Infringement of ’586 Patent
                                 See, e.g., Sonos User Guide, September 29, 2019 at 32:




                                 See, e.g., Sonos User Guide, September 29, 2019 at 27:




                                                           35
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 165 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                      Infringement Contentions




                                 See, e.g., Sonos User Guide, September 29, 2019 at 30:




                                                           36
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 166 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                      Infringement Contentions




                                 See, e.g., Sonos User Guide, September 29, 2019 at 34:




                                                           37
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 167 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                      Infringement Contentions




                                 See, e.g., Sonos User Guide, September 29, 2019 at 45:


                                                           38
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 168 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                      Infringement Contentions




                                 See, e.g., Sonos User Guide, September 29, 2019 at 54:




                                                           39
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 169 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                   Infringement Contentions




                                 See, e.g., Sonos Play:3 Teardown (February 26, 2013),
                                 https://www.ifixit.com/Teardown/Sonos+Play:3+Teardown/12475:




                                                         40
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 170 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                Infringement Contentions




                                                       41
                       Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 171 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                        Infringement Contentions




1d.    a reset element; and       The Sonos Devices include a reset element. The Sonos Devices, therefore, meet this claim
                                  limitation literally, or alternatively, under the doctrine of equivalents.

                                  See, e.g., Sonos User Guide, September 29, 2019 at 17, 2, 24, 35, 56, 60, 67, 81, 87:




                                                             42
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 172 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                      Infringement Contentions
                                 All of the Sonos Devices include a reset element, which for example, is the hardware or
                                 software that recognizes that the Sonos Device has been introduced into a new network, and
                                 enters into a receiving mode for receiving information necessary to join the network.

                                 See, e.g., Sonos User Guide, September 29, 2019 at 10 (Move):




                                                           43
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 173 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                      Infringement Contentions
                                 See, e.g., Sonos User Guide, September 29, 2019 at 16:




                                 See, e.g., Sonos User Guide, September 29, 2019 at 20:




                                                           44
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 174 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                      Infringement Contentions




                                 See, e.g., Sonos User Guide, September 29, 2019 at 20:




                                 See, e.g., Sonos User Guide, September 29, 2019 at 35:


                                                           45
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 175 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                       Infringement Contentions




                                 See, e.g., Sonos User Guide, June 2020 at 87 (Play:5):




                                 See, e.g., Sonos User Guide, September 29, 2019 at 30:


                                                            46
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 176 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                      Infringement Contentions




                                 See, e.g., Sonos User Guide, September 29, 2019 at 35 (Beam):




                                                           47
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 177 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                      Infringement Contentions

                                 See, e.g., Sonos User Guide, September 29, 2019 at 45:




                                 See, e.g., Sonos User Guide, September 29, 2019 at 55-56 (Playbase):




                                                           48
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 178 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                     Infringement Contentions




                                 See, e.g., Sonos User Guide, September 29, 2019 at 71 (Amp):




                                                           49
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 179 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                      Infringement Contentions




                                 See, e.g., Sonos User Guide, September 29, 2019 at 77-78 (Port):




                                                           50
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 180 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                Infringement Contentions




                                                       51
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 181 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                      Infringement Contentions




                                 See, e.g., Sonos User Guide, September 29, 2019 at 82-83:




                                                           52
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 182 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                Infringement Contentions




                                                       53
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 183 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                      Infringement Contentions




                                 See, e.g., Sonos User Guide, September 29, 2019 at 87-88:




                                                           54
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 184 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                Infringement Contentions




                                                       55
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 185 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                      Infringement Contentions




                                 See, e.g., Sonos User Guide, September 29, 2019 at 93:




                                                           56
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 186 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                Infringement Contentions




                                                       57
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 187 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                      Infringement Contentions




                                 See, e.g., Walter Galan, Sonos Play:3 Teardown (February 26, 2013),
                                 https://www.ifixit.com/Teardown/Sonos+Play:3+Teardown/12475:




                                                           58
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 188 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                   Infringement Contentions




                                 See, e.g., Sonos Play 1 Motherboard Replacement (Oct. 17, 2016),
                                 https://www.ifixit.com/Guide/Sonos+Play+1+Motherboard+Replacement/50818:




                                                         59
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 189 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                       Infringement Contentions




                                 Sonos U.S. Patent No. 8,326,951 is listed on Sonos’s website as being practiced by Sonos’s
                                 Amp, Arc, Beam, Boost, Five, Move, One, One SL, Playbase, Port, and Sub products. See
                                 Sonos Patents (https://www.sonos.com/en-us/legal/patents). Sonos U.S. Patent No. 8,326,951
                                 explains that the Sonos Devices (e.g., zone players or “ZP”) include a “reset button” that is
                                 used to connect the Sonos Device with other Sonos Devices in a mesh network.

                                 See, e.g., U.S. Patent No. 8,326,951 at 6:16-33, 10:61-11:20, 11:50-59, 12:36-14:23, 16:1-20:

                                        “Referring now to FIG. 2A, there is shown an exemplary functional block diagram of a


                                                            60
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 190 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                      Infringement Contentions
                                       Zone player 200 in accordance with the present invention. The Zone player 200
                                       includes a network interface 202, a processor 204, a memory 206, an audio processing
                                       circuit 210, a digital signal processing module 212, and an audio amplifier 214. The
                                       network interface 202 facilitates a data flow between a data network (i.e., the data
                                       network 108 of FIG. 1) and the Zone player 200 and typically executes a special set of
                                       rules (i.e., a protocol) to send data back and forth. One of the common protocols is
                                       TCP/IP (Transmission Control Protocol/Internet Protocol) commonly used in the
                                       Internet. In general, a network interface manages the conversion of an audio source or
                                       file into smaller packets that are transmitted over the data network or reassembles
                                       received packets into the original source or file. In addition, the network interface 202
                                       handles the address part of each packet so that it gets to the right destination or
                                       intercepts packets destined for the Zone player 200.”

                                       “In one embodiment, packets of data are broadcasted among the members of the
                                       HOUSEHOLD. The packets of data comprise a mixture of “probe' datagrams and
                                       standard IP broadcast. For example, the 802.11 “probe' datagrams are used for the
                                       inherent ability to cross wireless network boundaries. In other words, the “probe'
                                       datagrams can be received by all listeners (i.e., other devices) on the channel, even
                                       those that are not configured with an SSID, because they are sent to the broadcast BSS
                                       (e.g., FF:FF:FF:FF:FF:FF) to which all devices may be configured to listen. A standard
                                       IP broadcast is used on the wired network segments and the HOUSEHOLD network
                                       infrastructure to enable a PC-based controller to participate while running with standard
                                       user privileges (which allow access only to IP-based network services). Used together
                                       as described below, the combination of the “probe' datagrams and IP broadcast provides
                                       for a broadcast datagram transport that allows even devices that have not had any
                                       networking parameters configured to communicate.
                                       In general, the probe datagrams comprise a number of elements to facilitate the
                                       configuration of other devices to join the HOUSEHOLD. In one embodiment, each of
                                       the elements carries up to 255 bytes of data. An element contains data payload for each
                                       message used by the bootstrap procedure to invite others to join the HOUSEHOLD.


                                                           61
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 191 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                       Infringement Contentions
                                       This element is repeated as many times as necessary to carry the complete message. In
                                       one embodiment, the IP broadcast datagrams contain the same data payload as the
                                       normal IP data payload.”

                                       “Using this method of broadcast communication, packets can be sent between any
                                       member of the HOUSEHOLD and a device to join the HOUSEHOLD on both Ethernet
                                       and wireless networks. The device to join the HOUSEHOLD may be brand new and
                                       previously configured with a different network (e.g., a device with a stale configuration
                                       in a different household). In addition, if used sparingly, these broadcast messages do not
                                       interfere with the normal operation of the network or
                                       attached devices. As a result, a communication path on an agreed channel has been
                                       established between two devices.”

                                       “Device Discovery.
                                       To minimize impact on existing networks and to improve configuration security, the
                                       system requires a user to manually activate the auto-configuration process. This is
                                       accomplished by a specific action on each device that is being added to the network. For
                                       example, if the user is installing a brand new HOUSEHOLD, containing one CP and
                                       two ZP's, the activation process may be manually activated on each by, for example,
                                       powering off and on, pushing a reset button or pushing two or more specific buttons
                                       simultaneously. In one embodiment, the CP or ZP is simply powered up by the user,
                                       which activates the pre-installed module to start the bootstrap procedure.
                                       For a ZP:

                                       If the device is unconfigured (e.g., factory default settings), it will immediately go into a
                                       “sleep” mode where it is awaiting an activation command.
                                       If the device has been previously configured, it will attempt to contact other members of
                                       its HOUSEHOLD network.
                                       There are situations in which a ZP is orphaned, namely it is previously configured (e.g.,
                                       perhaps, with another Ad-hoc network) and now is to be added to the HOUSEHOLD


                                                            62
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 192 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                       Infringement Contentions
                                       (e.g., the ZP is obtained from a previous owner). In the case of an orphan scenario, the
                                       ZP may patiently attempt to contact its original network. It can be perceived that this
                                       operation will be unsuccessful but otherwise harmless. Even in this configured state, the
                                       device can participate in the rudimentary broadcast communication processes described
                                       above.
                                       For the CP:

                                       If the device is unconfigured (e.g., factory default settings), it will present the user with
                                       a description of how to start the configuration process.
                                       If the device is configured, it will attempt to contact other members of its
                                       HOUSEHOLD network.
                                       The CP may also be an orphaned device, in which case it performs similarly to that of
                                       the ZP.
                                       In both cases, correctly configured devices will establish network communications and
                                       make themselves available for normal operation. All devices, including those previously
                                       configured, will enter an “activation state” when the user indicates that this is desired.
                                       At this point, the configuration process can begin.
                                       Device Configuration.
                                       The configuration is carried out by exchanging data between two devices that are not
                                       necessarily directly connected. This procedure is carried over a rudimentary
                                       communication path as described previously. The sequence of exchanging the data is
                                       initiated by the user or some other process, for example, activating a reset button, to
                                       trigger the “activation” or configuration mode on the involved devices. Each device
                                       executes this sequence, and then exits the activation mode. FIG. 3B shows an
                                       embodiment that involves a process of five exchanges of data.
                                       Each of the data exchanges is referred to as a type of message: Alive, QueryNetParams,
                                       RespondNetParams, SetNetParams, and AckNetParams, each is explained as follows:
                                       Alive—a message indicating that a named ZP is available for configuration. The
                                       message includes at least a zpUUID which is a globally unique identifier that identifies
                                       the ZP sending the message.


                                                           63
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 193 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                      Infringement Contentions
                                       QueryNetParams—a request from the CP to the ZP to respond with the ZP's current
                                       network configuration information. The request includes at least a zpUUID, cpPK (the
                                       RSA public key of the CP) and tid (a unique transaction identifier).
                                       RespondNetParams—a response to the QueryNetParams. It includes the ZP's network
                                       configuration information (HHID, WEP key and RSA public key). For security reasons,
                                       the WEP key is encrypted using the CP's public key that is only readable by the CP. The
                                       response includes at least a zpUUID, netConfig (the ZP's current network configuration
                                       parameters), zpPK, and tid. It is should be noted that a new ZP, set to factory defaults,
                                       shall have well-known parameter values, allowing the CP to determine that it is
                                       unconfigured.
                                       SetNetParams—a command message from the CP to the ZP indicating that the ZP
                                       should reconfigure its network parameters. The WEP key is encrypted using the ZP's
                                       public key, and therefore only readable by the ZP. The command includes at least a
                                       zpUUID, netConfig and tid. It should be noted that netConfig includes the new
                                       configuration parameters for the ZP, as determined by the CP. The ZP should save this
                                       value in its network configuration, in some cases, these parameters may match the ZP's
                                       existing configuration.
                                       AckNetParams—a response to the SetNetParams messaging. The response indicates
                                       that the SetNetParams message was received and that the network configuration
                                       contained therein has been successfully applied. The response includes at least a
                                       zpUUID and a tid.
                                       In operation, after a user activates the configuration process (on both ZP and CP)
                                       at 351 in FIG. 3B. The CP enters a state where it is willing to accept an Alive message.
                                       The CP only remains in this state for a limited (finite) period of time. The ZP enters an
                                       activation state where it attempts rendezvous with a CP. The ZP only remains in this
                                       state for a limited (finite) period of time. The ZP will periodically transmit an Alive
                                       message until it either receives a QueryNetParams message, or exits the activation state.
                                       At 352, the CP receives an Alive message. If the CP is in the configuration mode, it will
                                       generate a new tid, and send a QueryNetParams message and send to the ZP. It should
                                       be noted that the CP may or may not have been configured at this point. In either case, it


                                                           64
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 194 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                      Infringement Contentions
                                       sends the QueryNetParams. At 353, if it is already in the activation state, the ZP
                                       responds to a QueryNetParams with its current network configuration. If the ZP is
                                       unconfigured (e.g., factory default settings), it will return an empty HHID and WEP
                                       key. If the ZP is previously configured, it will return its current configuration. The ZP
                                       also returns its public key such that the WEP key can be encrypted using the CP's public
                                       key.
                                       At 354, upon receiving the ZP's current configuration information, the CP decides on a
                                       course of action. Most, but not all, of these options result in a SetNetParams message
                                       being sent to the ZP. The matrix of possible situations:




                                       At 355, when the ZP receives a SetNetParams message, it reconfigures its own HHID
                                       and WEP key to match those contained in the network packet. Accordingly, the CP
                                       determines that it generates new configuration parameters in accordance with the
                                       following:

                                       HHID—this is provided by the user via the CP user interface or automatically generated
                                       by the CP.
                                       SSID—this is automatically generated by the CP (e.g., set to the same value as the
                                       HHID).
                                       WEP Key—this is automatically generated (e.g., using a pseudo-random number
                                       generator, seeded with entropy collected by the CP).


                                                           65
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 195 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                      Infringement Contentions
                                       Channel—the CP probes the network looking for an acceptable channel (based on a
                                       variety of criteria, which may include traffic and interference from other sources).

                                       Subsequent to the activation process, any devices that have been reconfigured will
                                       attempt to establish normal network communications using their new network
                                       configuration parameters. In all of the above steps, if the CP or ZP is not already in the
                                       activation state, receipt of any messages is ignored.
                                       If there are multiple ZP's activated simultaneously, all of the devices could execute this
                                       same sequence, independently of each other (the CP is capable of multiple independent
                                       sessions). If multiple CP's are activated, each will respond to a ZP's Alive message and
                                       will execute the sequence—the first one to deliver the SetNetParams to the ZP will
                                       configure it. It should be noted that in this case, the second CP will never get an
                                       AckNetParams message (because the ZP has exited the activate state). This will cause a
                                       transaction timeout in the second CP, at which point it will typically inform the user of
                                       the error, or retry the entire sequence. Should it retry the entire sequence, it will not
                                       reprogram the ZP (as described above that the effect of an unconfigured CP talking to a
                                       configured ZP).”

                                       “In one embodiment, a handheld controller is configured to facilitate a new Zone player
                                       to execute a household join process to join the HOUSEHOLD upon an appropriate
                                       channel. The channel may be agreed upon between the controller and the Zone player as
                                       follows:
                                       1) when a reset or two buttons are pushed on the Zone Player to activate the household
                                       join process, it starts a Scan through the available wireless channels, sending the “Alive'
                                       datagram for each channel in turn. Sometimes, it cycles through the channels several
                                       times;
                                       2) as soon as the ZonePlayer receives a QueryNetParams request address to itself, it
                                       stops the channel cycling; and
                                       3) The ZonePlayer remains locked on whatever channel it has stopped cycling until a
                                       Successful sequence ending in the configuration of the ZonePlayer (at which point it


                                                           66
                       Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 196 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                              Infringement Contentions
                                              uses the specified channel), or a timeout expires (at which point it returns to its original
                                              channel or resumes cycling through channels and sending alive messages if the overall
                                              timeout for the activation process has not expired).”

1f.    a controller operatively        The Sonos Devices include a controller operatively coupled to the wireless transceiver, the
       coupled to the wireless         audio output element, and the reset element. The Sonos Devices, therefore, meet this claim
       transceiver, the audio output   limitation literally or, alternatively, under the doctrine of equivalents.
       element, and the reset
       element, the controller being   For example, each of the Sonos Devices include a microprocessor that is operatively coupled to
       configured to:                  other hardware to enable the Device to operate in the “SonosNet” wireless mesh network. For
                                       example, the microprocessor of each device is operatively coupled to the Device’s wireless
                                       transceiver, audio output element, and the reset element.

                                       See, e.g., Sonos User Guide, September 29, 2019 at 3:




                                       See, e.g., Sonos User Guide, September 29, 2019 at 6:




                                                                   67
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 197 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                       Infringement Contentions

                                 See, e.g., Sonos Blog (Jan. 21, 2020), https://blog.sonos.com/en/end-of-software-updates-for-
                                 legacy-products/:




                                                            68
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 198 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                     Infringement Contentions

                                 See, e.g., Walter Galan, Sonos Play:3 Teardown (Feb. 26, 2013),
                                 https://www.ifixit.com/Teardown/Sonos+Play:3+Teardown/12475:




                                 See, e.g., Warren Willingham, Sonos Play 5 Antenna Replacement (July 26, 2017),
                                 https://www.ifixit.com/Guide/Sonos+Play+5+Antenna+Replacement/87894:




                                                           69
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 199 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                   Infringement Contentions




                                 See, e.g., Sonos Play 1 Motherboard Replacement (Oct. 17, 2016),
                                 https://www.ifixit.com/Guide/Sonos+Play+1+Motherboard+Replacement/50818:




                                                         70
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 200 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                            Infringement Contentions

                                      See, e.g., Sonos Play 1 Motherboard Replacement (Oct. 17, 2016),
                                      https://www.ifixit.com/Guide/Sonos+Play+1+Motherboard+Replacement/50818:




1g.    receive a communication        The controller of the Sonos Devices is configured to receive a communication packet using the
       packet using the wireless      wireless transceiver, the communication packet including a preamble portion, an identification
       transceiver, the               code portion, a data payload portion, and an integrity portion. The Sonos Devices, therefore,
       communication packet           meet this claim limitation literally or, alternatively, under the doctrine of equivalents.
       including a preamble
       portion, an identification     The Sonos Devices receive communication packets using the wireless transceiver. These
       code portion, a data payload   packets are communicated using, for example, application level protocols, such as HTTP,
       portion, and an integrity      HTTPS, MMS, RTSP, and NTP, operating over transport and network protocols, such as
       portion;                       TCP/IP. These data packets include multiple portions, such as a preamble portion, an
                                      identification code portion, a data payload portion, and an integrity portion.



                                                                 71
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 201 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                         Infringement Contentions

                                 See, e.g., Claim 1b and Claim 1f.

                                 See, e.g., Sonos Music API – Getting Started Guide (2014),
                                 https://musicpartners.sonos.com/node/464:




                                 See, e.g., Sonos System Overview, October 20, 2014 at 7-10:




                                                            72
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 202 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                Infringement Contentions




                                                       73
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 203 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                Infringement Contentions




                                                       74
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 204 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                      Infringement Contentions




                                 See, e.g., Sonos Group Coordinator Question (https://en.community.sonos.com/controllers-
                                 software-228995/sonos-group-coordinator-question-6803946):




                                                           75
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 205 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                       Infringement Contentions




                                 See, e.g., Sonos Developer, Control, https://developer.sonos.com/build/direct-control/discover/:


                                                            76
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 206 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                Infringement Contentions




                                                       77
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 207 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                       Infringement Contentions




                                 See, e.g., How to group rooms in the Sonos app (Jan. 7, 2020),
                                 support.sonos.com/s/article/3391:




                                 The Sonos Devices receive a communication packet including a preamble portion, an
                                 identification code portion, a data payload portion, and an integrity portion.




                                                            78
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 208 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                      Infringement Contentions
                                 See, e.g., Mullins, Exploring the anatomy of a data packet (July 2, 2001),
                                 https://www.techrepublic.com/article/exploring-the-anatomy-of-a-data-packet/:




                                 See, e.g., Lin, TCP/IP: The Protocol Bros and Family (Oct. 2, 2016),
                                 https://medium.com/@berto168/tcp-ip-the-protocol-bros-and-family-3c142e42416a:




                                                           79
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 209 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                       Infringement Contentions




                                 Sonos U.S. Patent No. 8,326,951 is listed on Sonos’s website as being practiced by Sonos’s
                                 Amp, Arc, Beam, Boost, Five, Move, One, One SL, Playbase, Port, and Sub products. See
                                 Sonos Patents (https://www.sonos.com/en-us/legal/patents). Sonos U.S. Patent No. 8,326,951
                                 discloses that the Sonos Devices (e.g., zone players or “ZP”) transmit data packets within the
                                 mesh network that include identifiers for the originating Sonos product and destination Sonos
                                 product in addition to the data it is sending

                                 See, e.g., U.S. Patent No. 8,326,951 at 6:16-33, 10:61-11:20, 11:50-59, 12:36-14:23, 16:1-20:

                                        “Referring now to FIG. 2A, there is shown an exemplary functional block diagram of a
                                        Zone player 200 in accordance with the present invention. The Zone player 200
                                        includes a network interface 202, a processor 204, a memory 206, an audio processing


                                                            80
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 210 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                      Infringement Contentions
                                       circuit 210, a digital signal processing module 212, and an audio amplifier 214. The
                                       network interface 202 facilitates a data flow between a data network (i.e., the data
                                       network 108 of FIG. 1) and the Zone player 200 and typically executes a special set of
                                       rules (i.e., a protocol) to send data back and forth. One of the common protocols is
                                       TCP/IP (Transmission Control Protocol/Internet Protocol) commonly used in the
                                       Internet. In general, a network interface manages the conversion of an audio source or
                                       file into smaller packets that are transmitted over the data network or reassembles
                                       received packets into the original source or file. In addition, the network interface 202
                                       handles the address part of each packet so that it gets to the right destination or
                                       intercepts packets destined for the Zone player 200.”

                                       “In one embodiment, packets of data are broadcasted among the members of the
                                       HOUSEHOLD. The packets of data comprise a mixture of “probe' datagrams and
                                       standard IP broadcast. For example, the 802.11 “probe' datagrams are used for the
                                       inherent ability to cross wireless network boundaries. In other words, the “probe'
                                       datagrams can be received by all listeners (i.e., other devices) on the channel, even
                                       those that are not configured with an SSID, because they are sent to the broadcast BSS
                                       (e.g., FF:FF:FF:FF:FF:FF) to which all devices may be configured to listen. A standard
                                       IP broadcast is used on the wired network segments and the HOUSEHOLD network
                                       infrastructure to enable a PC-based controller to participate while running with standard
                                       user privileges (which allow access only to IP-based network services). Used together
                                       as described below, the combination of the “probe' datagrams and IP broadcast provides
                                       for a broadcast datagram transport that allows even devices that have not had any
                                       networking parameters configured to communicate.
                                       In general, the probe datagrams comprise a number of elements to facilitate the
                                       configuration of other devices to join the HOUSEHOLD. In one embodiment, each of
                                       the elements carries up to 255 bytes of data. An element contains data payload for each
                                       message used by the bootstrap procedure to invite others to join the HOUSEHOLD.
                                       This element is repeated as many times as necessary to carry the complete message. In
                                       one embodiment, the IP broadcast datagrams contain the same data payload as the


                                                           81
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 211 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                       Infringement Contentions
                                       normal IP data payload.”

                                       “Using this method of broadcast communication, packets can be sent between any
                                       member of the HOUSEHOLD and a device to join the HOUSEHOLD on both Ethernet
                                       and wireless networks. The device to join the HOUSEHOLD may be brand new and
                                       previously configured with a different network (e.g., a device with a stale configuration
                                       in a different household). In addition, if used sparingly, these broadcast messages do not
                                       interfere with the normal operation of the network or
                                       attached devices. As a result, a communication path on an agreed channel has been
                                       established between two devices.”

                                       “Device Discovery.
                                       To minimize impact on existing networks and to improve configuration security, the
                                       system requires a user to manually activate the auto-configuration process. This is
                                       accomplished by a specific action on each device that is being added to the network. For
                                       example, if the user is installing a brand new HOUSEHOLD, containing one CP and
                                       two ZP's, the activation process may be manually activated on each by, for example,
                                       powering off and on, pushing a reset button or pushing two or more specific buttons
                                       simultaneously. In one embodiment, the CP or ZP is simply powered up by the user,
                                       which activates the pre-installed module to start the bootstrap procedure.
                                       For a ZP:

                                       If the device is unconfigured (e.g., factory default settings), it will immediately go into a
                                       “sleep” mode where it is awaiting an activation command.
                                       If the device has been previously configured, it will attempt to contact other members of
                                       its HOUSEHOLD network.
                                       There are situations in which a ZP is orphaned, namely it is previously configured (e.g.,
                                       perhaps, with another Ad-hoc network) and now is to be added to the HOUSEHOLD
                                       (e.g., the ZP is obtained from a previous owner). In the case of an orphan scenario, the
                                       ZP may patiently attempt to contact its original network. It can be perceived that this


                                                            82
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 212 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                       Infringement Contentions
                                       operation will be unsuccessful but otherwise harmless. Even in this configured state, the
                                       device can participate in the rudimentary broadcast communication processes described
                                       above.
                                       For the CP:

                                       If the device is unconfigured (e.g., factory default settings), it will present the user with
                                       a description of how to start the configuration process.
                                       If the device is configured, it will attempt to contact other members of its
                                       HOUSEHOLD network.
                                       The CP may also be an orphaned device, in which case it performs similarly to that of
                                       the ZP.
                                       In both cases, correctly configured devices will establish network communications and
                                       make themselves available for normal operation. All devices, including those previously
                                       configured, will enter an “activation state” when the user indicates that this is desired.
                                       At this point, the configuration process can begin.
                                       Device Configuration.
                                       The configuration is carried out by exchanging data between two devices that are not
                                       necessarily directly connected. This procedure is carried over a rudimentary
                                       communication path as described previously. The sequence of exchanging the data is
                                       initiated by the user or some other process, for example, activating a reset button, to
                                       trigger the “activation” or configuration mode on the involved devices. Each device
                                       executes this sequence, and then exits the activation mode. FIG. 3B shows an
                                       embodiment that involves a process of five exchanges of data.
                                       Each of the data exchanges is referred to as a type of message: Alive, QueryNetParams,
                                       RespondNetParams, SetNetParams, and AckNetParams, each is explained as follows:
                                       Alive—a message indicating that a named ZP is available for configuration. The
                                       message includes at least a zpUUID which is a globally unique identifier that identifies
                                       the ZP sending the message.
                                       QueryNetParams—a request from the CP to the ZP to respond with the ZP's current
                                       network configuration information. The request includes at least a zpUUID, cpPK (the


                                                           83
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 213 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                      Infringement Contentions
                                       RSA public key of the CP) and tid (a unique transaction identifier).
                                       RespondNetParams—a response to the QueryNetParams. It includes the ZP's network
                                       configuration information (HHID, WEP key and RSA public key). For security reasons,
                                       the WEP key is encrypted using the CP's public key that is only readable by the CP. The
                                       response includes at least a zpUUID, netConfig (the ZP's current network configuration
                                       parameters), zpPK, and tid. It is should be noted that a new ZP, set to factory defaults,
                                       shall have well-known parameter values, allowing the CP to determine that it is
                                       unconfigured.
                                       SetNetParams—a command message from the CP to the ZP indicating that the ZP
                                       should reconfigure its network parameters. The WEP key is encrypted using the ZP's
                                       public key, and therefore only readable by the ZP. The command includes at least a
                                       zpUUID, netConfig and tid. It should be noted that netConfig includes the new
                                       configuration parameters for the ZP, as determined by the CP. The ZP should save this
                                       value in its network configuration, in some cases, these parameters may match the ZP's
                                       existing configuration.
                                       AckNetParams—a response to the SetNetParams messaging. The response indicates
                                       that the SetNetParams message was received and that the network configuration
                                       contained therein has been successfully applied. The response includes at least a
                                       zpUUID and a tid.
                                       In operation, after a user activates the configuration process (on both ZP and CP)
                                       at 351 in FIG. 3B. The CP enters a state where it is willing to accept an Alive message.
                                       The CP only remains in this state for a limited (finite) period of time. The ZP enters an
                                       activation state where it attempts rendezvous with a CP. The ZP only remains in this
                                       state for a limited (finite) period of time. The ZP will periodically transmit an Alive
                                       message until it either receives a QueryNetParams message, or exits the activation state.
                                       At 352, the CP receives an Alive message. If the CP is in the configuration mode, it will
                                       generate a new tid, and send a QueryNetParams message and send to the ZP. It should
                                       be noted that the CP may or may not have been configured at this point. In either case, it
                                       sends the QueryNetParams. At 353, if it is already in the activation state, the ZP
                                       responds to a QueryNetParams with its current network configuration. If the ZP is


                                                           84
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 214 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                      Infringement Contentions
                                       unconfigured (e.g., factory default settings), it will return an empty HHID and WEP
                                       key. If the ZP is previously configured, it will return its current configuration. The ZP
                                       also returns its public key such that the WEP key can be encrypted using the CP's public
                                       key.
                                       At 354, upon receiving the ZP's current configuration information, the CP decides on a
                                       course of action. Most, but not all, of these options result in a SetNetParams message
                                       being sent to the ZP. The matrix of possible situations:




                                       At 355, when the ZP receives a SetNetParams message, it reconfigures its own HHID
                                       and WEP key to match those contained in the network packet. Accordingly, the CP
                                       determines that it generates new configuration parameters in accordance with the
                                       following:

                                       HHID—this is provided by the user via the CP user interface or automatically generated
                                       by the CP.
                                       SSID—this is automatically generated by the CP (e.g., set to the same value as the
                                       HHID).
                                       WEP Key—this is automatically generated (e.g., using a pseudo-random number
                                       generator, seeded with entropy collected by the CP).
                                       Channel—the CP probes the network looking for an acceptable channel (based on a
                                       variety of criteria, which may include traffic and interference from other sources).


                                                           85
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 215 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                       Infringement Contentions

                                       Subsequent to the activation process, any devices that have been reconfigured will
                                       attempt to establish normal network communications using their new network
                                       configuration parameters. In all of the above steps, if the CP or ZP is not already in the
                                       activation state, receipt of any messages is ignored.
                                       If there are multiple ZP's activated simultaneously, all of the devices could execute this
                                       same sequence, independently of each other (the CP is capable of multiple independent
                                       sessions). If multiple CP's are activated, each will respond to a ZP's Alive message and
                                       will execute the sequence—the first one to deliver the SetNetParams to the ZP will
                                       configure it. It should be noted that in this case, the second CP will never get an
                                       AckNetParams message (because the ZP has exited the activate state). This will cause a
                                       transaction timeout in the second CP, at which point it will typically inform the user of
                                       the error, or retry the entire sequence. Should it retry the entire sequence, it will not
                                       reprogram the ZP (as described above that the effect of an unconfigured CP talking to a
                                       configured ZP).”

                                       “In one embodiment, a handheld controller is configured to facilitate a new Zone player
                                       to execute a household join process to join the HOUSEHOLD upon an appropriate
                                       channel. The channel may be agreed upon between the controller and the Zone player as
                                       follows:
                                       1) when a reset or two buttons are pushed on the Zone Player to activate the household
                                       join process, it starts a Scan through the available wireless channels, sending the “Alive'
                                       datagram for each channel in turn. Sometimes, it cycles through the channels several
                                       times;
                                       2) as soon as the ZonePlayer receives a QueryNetParams request address to itself, it
                                       stops the channel cycling; and
                                       3) The ZonePlayer remains locked on whatever channel it has stopped cycling until a
                                       Successful sequence ending in the configuration of the ZonePlayer (at which point it
                                       uses the specified channel), or a timeout expires (at which point it returns to its original
                                       channel or resumes cycling through channels and sending alive messages if the overall


                                                           86
                        Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 216 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                              Infringement Contentions
                                                timeout for the activation process has not expired).”
1h.    compare at least the             The controller of the Sonos Devices is configured to compare at least the identification code
       identification code portion      portion of the received communication packet to a table of identifiers stored in the audio-
       of the received                  enabled wireless device. The Sonos Devices, therefore, meet this claim limitation literally or,
       communication packet to a        alternatively, under the doctrine of equivalents.
       table of identifiers stored in
       the audio-enabled wireless       The Sonos Devices, operating within a “SonosNet” wireless mesh network, are configured to
       device;                          compare the identification code portion of received communication packets to a table of
                                        identifiers, corresponding for example to a list of devices within the same “household,” and
                                        based on that comparison determine to relay the communication packet to another Sonos
                                        Device within the network. See, e.g., Sonos System Overview, October 20, 2014 at 7-10:




                                                                   87
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 217 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                Infringement Contentions




                                                       88
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 218 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                Infringement Contentions




                                                       89
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 219 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                      Infringement Contentions




                                 See, e.g., Sonos Group Coordinator Question (https://en.community.sonos.com/controllers-
                                 software-228995/sonos-group-coordinator-question-6803946):




                                                           90
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 220 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                Infringement Contentions




                                                       91
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 221 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                       Infringement Contentions
                                 See, e.g., Sonos Developer, Control, https://developer.sonos.com/build/direct-control/discover/:




                                                            92
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 222 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                       Infringement Contentions




                                 See, e.g., How to group rooms in the Sonos app (Jan. 7, 2020),
                                 support.sonos.com/s/article/3391:




                                 The Sonos Devices use, for example, the NTP Protocol to send information amongst the Sonos
                                 Devices and the NTP Protocol uses identifiers to designate the proper devices for grouping.


                                                            93
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 223 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                     Infringement Contentions

                                 See, e.g. Network Time Protocol, en.wikipedia.org/Network_Time_Protocol.




                                                          94
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 224 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                Infringement Contentions




                                                       95
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 225 of 341



EXHIBIT E
Infringement of ’586 Patent

                                 See, e.g., Sonos Developer, Discover (https://developer.sonos.com/build/direct-
                                 control/discover/):




                                 The Sonos Devices also include a unique identifier associated with a user for sending
                                 information amongst the Sonos Devices and for grouping. See, e.g., Sonos Developer,
                                 Authorize (https://developer.sonos.com/build/direct-control/authorize/):




                                                            96
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 226 of 341



EXHIBIT E
Infringement of ’586 Patent




                                                       97
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 227 of 341



EXHIBIT E
Infringement of ’586 Patent




                                                       98
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 228 of 341



EXHIBIT E
Infringement of ’586 Patent




                                                       99
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 229 of 341



EXHIBIT E
Infringement of ’586 Patent




                                 Sonos U.S. Patent No. 8,326,951 is listed on Sonos’s website as being practiced by Sonos’s
                                 Amp, Arc, Beam, Boost, Five, Move, One, One SL, Playbase, Port, and Sub products. See
                                 Sonos Patents (https://www.sonos.com/en-us/legal/patents). Sonos U.S. Patent No. 8,326,951
                                 discloses that the Sonos Devices (e.g., zone players or “ZP”) create and include a list of
                                 identified Sonos products that constitute the HOUSEHOLD and use this list to determine
                                 whether the Sonos products are part of the mesh network.

                                 See, e.g., U.S. Patent No. 8,326,951 at 6:16-33, 10:61-11:20, 11:50-59, 12:36-14:23, 16:1-20:

                                        “Referring now to FIG. 2A, there is shown an exemplary functional block diagram of a
                                        Zone player 200 in accordance with the present invention. The Zone player 200
                                        includes a network interface 202, a processor 204, a memory 206, an audio processing
                                        circuit 210, a digital signal processing module 212, and an audio amplifier 214. The
                                        network interface 202 facilitates a data flow between a data network (i.e., the data


                                                           100
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 230 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                      Infringement Contentions
                                       network 108 of FIG. 1) and the Zone player 200 and typically executes a special set of
                                       rules (i.e., a protocol) to send data back and forth. One of the common protocols is
                                       TCP/IP (Transmission Control Protocol/Internet Protocol) commonly used in the
                                       Internet. In general, a network interface manages the conversion of an audio source or
                                       file into smaller packets that are transmitted over the data network or reassembles
                                       received packets into the original source or file. In addition, the network interface 202
                                       handles the address part of each packet so that it gets to the right destination or
                                       intercepts packets destined for the Zone player 200.”

                                       “In one embodiment, packets of data are broadcasted among the members of the
                                       HOUSEHOLD. The packets of data comprise a mixture of “probe' datagrams and
                                       standard IP broadcast. For example, the 802.11 “probe' datagrams are used for the
                                       inherent ability to cross wireless network boundaries. In other words, the “probe'
                                       datagrams can be received by all listeners (i.e., other devices) on the channel, even
                                       those that are not configured with an SSID, because they are sent to the broadcast BSS
                                       (e.g., FF:FF:FF:FF:FF:FF) to which all devices may be configured to listen. A standard
                                       IP broadcast is used on the wired network segments and the HOUSEHOLD network
                                       infrastructure to enable a PC-based controller to participate while running with standard
                                       user privileges (which allow access only to IP-based network services). Used together
                                       as described below, the combination of the “probe' datagrams and IP broadcast provides
                                       for a broadcast datagram transport that allows even devices that have not had any
                                       networking parameters configured to communicate.
                                       In general, the probe datagrams comprise a number of elements to facilitate the
                                       configuration of other devices to join the HOUSEHOLD. In one embodiment, each of
                                       the elements carries up to 255 bytes of data. An element contains data payload for each
                                       message used by the bootstrap procedure to invite others to join the HOUSEHOLD.
                                       This element is repeated as many times as necessary to carry the complete message. In
                                       one embodiment, the IP broadcast datagrams contain the same data payload as the
                                       normal IP data payload.”



                                                          101
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 231 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                       Infringement Contentions
                                       “Using this method of broadcast communication, packets can be sent between any
                                       member of the HOUSEHOLD and a device to join the HOUSEHOLD on both Ethernet
                                       and wireless networks. The device to join the HOUSEHOLD may be brand new and
                                       previously configured with a different network (e.g., a device with a stale configuration
                                       in a different household). In addition, if used sparingly, these broadcast messages do not
                                       interfere with the normal operation of the network or
                                       attached devices. As a result, a communication path on an agreed channel has been
                                       established between two devices.”

                                       “Device Discovery.
                                       To minimize impact on existing networks and to improve configuration security, the
                                       system requires a user to manually activate the auto-configuration process. This is
                                       accomplished by a specific action on each device that is being added to the network. For
                                       example, if the user is installing a brand new HOUSEHOLD, containing one CP and
                                       two ZP's, the activation process may be manually activated on each by, for example,
                                       powering off and on, pushing a reset button or pushing two or more specific buttons
                                       simultaneously. In one embodiment, the CP or ZP is simply powered up by the user,
                                       which activates the pre-installed module to start the bootstrap procedure.
                                       For a ZP:

                                       If the device is unconfigured (e.g., factory default settings), it will immediately go into a
                                       “sleep” mode where it is awaiting an activation command.
                                       If the device has been previously configured, it will attempt to contact other members of
                                       its HOUSEHOLD network.
                                       There are situations in which a ZP is orphaned, namely it is previously configured (e.g.,
                                       perhaps, with another Ad-hoc network) and now is to be added to the HOUSEHOLD
                                       (e.g., the ZP is obtained from a previous owner). In the case of an orphan scenario, the
                                       ZP may patiently attempt to contact its original network. It can be perceived that this
                                       operation will be unsuccessful but otherwise harmless. Even in this configured state, the
                                       device can participate in the rudimentary broadcast communication processes described


                                                           102
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 232 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                       Infringement Contentions
                                       above.
                                       For the CP:

                                       If the device is unconfigured (e.g., factory default settings), it will present the user with
                                       a description of how to start the configuration process.
                                       If the device is configured, it will attempt to contact other members of its
                                       HOUSEHOLD network.
                                       The CP may also be an orphaned device, in which case it performs similarly to that of
                                       the ZP.
                                       In both cases, correctly configured devices will establish network communications and
                                       make themselves available for normal operation. All devices, including those previously
                                       configured, will enter an “activation state” when the user indicates that this is desired.
                                       At this point, the configuration process can begin.
                                       Device Configuration.
                                       The configuration is carried out by exchanging data between two devices that are not
                                       necessarily directly connected. This procedure is carried over a rudimentary
                                       communication path as described previously. The sequence of exchanging the data is
                                       initiated by the user or some other process, for example, activating a reset button, to
                                       trigger the “activation” or configuration mode on the involved devices. Each device
                                       executes this sequence, and then exits the activation mode. FIG. 3B shows an
                                       embodiment that involves a process of five exchanges of data.
                                       Each of the data exchanges is referred to as a type of message: Alive, QueryNetParams,
                                       RespondNetParams, SetNetParams, and AckNetParams, each is explained as follows:
                                       Alive—a message indicating that a named ZP is available for configuration. The
                                       message includes at least a zpUUID which is a globally unique identifier that identifies
                                       the ZP sending the message.
                                       QueryNetParams—a request from the CP to the ZP to respond with the ZP's current
                                       network configuration information. The request includes at least a zpUUID, cpPK (the
                                       RSA public key of the CP) and tid (a unique transaction identifier).
                                       RespondNetParams—a response to the QueryNetParams. It includes the ZP's network


                                                           103
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 233 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                      Infringement Contentions
                                       configuration information (HHID, WEP key and RSA public key). For security reasons,
                                       the WEP key is encrypted using the CP's public key that is only readable by the CP. The
                                       response includes at least a zpUUID, netConfig (the ZP's current network configuration
                                       parameters), zpPK, and tid. It is should be noted that a new ZP, set to factory defaults,
                                       shall have well-known parameter values, allowing the CP to determine that it is
                                       unconfigured.
                                       SetNetParams—a command message from the CP to the ZP indicating that the ZP
                                       should reconfigure its network parameters. The WEP key is encrypted using the ZP's
                                       public key, and therefore only readable by the ZP. The command includes at least a
                                       zpUUID, netConfig and tid. It should be noted that netConfig includes the new
                                       configuration parameters for the ZP, as determined by the CP. The ZP should save this
                                       value in its network configuration, in some cases, these parameters may match the ZP's
                                       existing configuration.
                                       AckNetParams—a response to the SetNetParams messaging. The response indicates
                                       that the SetNetParams message was received and that the network configuration
                                       contained therein has been successfully applied. The response includes at least a
                                       zpUUID and a tid.
                                       In operation, after a user activates the configuration process (on both ZP and CP)
                                       at 351 in FIG. 3B. The CP enters a state where it is willing to accept an Alive message.
                                       The CP only remains in this state for a limited (finite) period of time. The ZP enters an
                                       activation state where it attempts rendezvous with a CP. The ZP only remains in this
                                       state for a limited (finite) period of time. The ZP will periodically transmit an Alive
                                       message until it either receives a QueryNetParams message, or exits the activation state.
                                       At 352, the CP receives an Alive message. If the CP is in the configuration mode, it will
                                       generate a new tid, and send a QueryNetParams message and send to the ZP. It should
                                       be noted that the CP may or may not have been configured at this point. In either case, it
                                       sends the QueryNetParams. At 353, if it is already in the activation state, the ZP
                                       responds to a QueryNetParams with its current network configuration. If the ZP is
                                       unconfigured (e.g., factory default settings), it will return an empty HHID and WEP
                                       key. If the ZP is previously configured, it will return its current configuration. The ZP


                                                          104
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 234 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                     Infringement Contentions
                                       also returns its public key such that the WEP key can be encrypted using the CP's public
                                       key.
                                       At 354, upon receiving the ZP's current configuration information, the CP decides on a
                                       course of action. Most, but not all, of these options result in a SetNetParams message
                                       being sent to the ZP. The matrix of possible situations:




                                       At 355, when the ZP receives a SetNetParams message, it reconfigures its own HHID
                                       and WEP key to match those contained in the network packet. Accordingly, the CP
                                       determines that it generates new configuration parameters in accordance with the
                                       following:

                                       HHID—this is provided by the user via the CP user interface or automatically generated
                                       by the CP.
                                       SSID—this is automatically generated by the CP (e.g., set to the same value as the
                                       HHID).
                                       WEP Key—this is automatically generated (e.g., using a pseudo-random number
                                       generator, seeded with entropy collected by the CP).
                                       Channel—the CP probes the network looking for an acceptable channel (based on a
                                       variety of criteria, which may include traffic and interference from other sources).

                                       Subsequent to the activation process, any devices that have been reconfigured will


                                                          105
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 235 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                       Infringement Contentions
                                       attempt to establish normal network communications using their new network
                                       configuration parameters. In all of the above steps, if the CP or ZP is not already in the
                                       activation state, receipt of any messages is ignored.
                                       If there are multiple ZP's activated simultaneously, all of the devices could execute this
                                       same sequence, independently of each other (the CP is capable of multiple independent
                                       sessions). If multiple CP's are activated, each will respond to a ZP's Alive message and
                                       will execute the sequence—the first one to deliver the SetNetParams to the ZP will
                                       configure it. It should be noted that in this case, the second CP will never get an
                                       AckNetParams message (because the ZP has exited the activate state). This will cause a
                                       transaction timeout in the second CP, at which point it will typically inform the user of
                                       the error, or retry the entire sequence. Should it retry the entire sequence, it will not
                                       reprogram the ZP (as described above that the effect of an unconfigured CP talking to a
                                       configured ZP).”

                                       “In one embodiment, a handheld controller is configured to facilitate a new Zone player
                                       to execute a household join process to join the HOUSEHOLD upon an appropriate
                                       channel. The channel may be agreed upon between the controller and the Zone player as
                                       follows:
                                       1) when a reset or two buttons are pushed on the Zone Player to activate the household
                                       join process, it starts a Scan through the available wireless channels, sending the “Alive'
                                       datagram for each channel in turn. Sometimes, it cycles through the channels several
                                       times;
                                       2) as soon as the ZonePlayer receives a QueryNetParams request address to itself, it
                                       stops the channel cycling; and
                                       3) The ZonePlayer remains locked on whatever channel it has stopped cycling until a
                                       Successful sequence ending in the configuration of the ZonePlayer (at which point it
                                       uses the specified channel), or a timeout expires (at which point it returns to its original
                                       channel or resumes cycling through channels and sending alive messages if the overall
                                       timeout for the activation process has not expired).”



                                                           106
                        Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 236 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                              Infringement Contentions
1i.    based on the comparison of       The controller of the Sonos Devices is configured to, based on the comparison of the
       the identification code          identification code portion of the received communication packet matching an entry in the table
       portion of the received          of identifiers stored in the audio-enabled wireless device, determine to relay the communication
       communication packet             packet to another audio-enabled wireless device. The Sonos Devices, therefore, meet this claim
       matching an entry in the         limitation literally or, alternatively, under the doctrine of equivalents.
       table of identifiers stored in
       the audio-enabled wireless       The Sonos Devices, operating within a “SonosNet” wireless mesh network, are configured to
       device, determine to relay       compare the identification code portion of received communication packets to a table of
       the communication packet         identifiers, corresponding for example to a list of devices within the same “household,” and
       to another audio-enabled         based on that comparison determine to relay the communication packet to another Sonos
       wireless device; and             Device within the network. See, e.g., Sonos System Overview, October 20, 2014 at 7-10:




                                                                  107
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 237 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                Infringement Contentions




                                                      108
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 238 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                Infringement Contentions




                                                      109
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 239 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                      Infringement Contentions




                                 See, e.g., Sonos Group Coordinator Question (https://en.community.sonos.com/controllers-
                                 software-228995/sonos-group-coordinator-question-6803946):




                                                          110
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 240 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                Infringement Contentions




                                                      111
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 241 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                       Infringement Contentions
                                 See, e.g., Sonos Developer, Control, https://developer.sonos.com/build/direct-control/discover/:




                                                           112
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 242 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                       Infringement Contentions




                                 See, e.g., How to group rooms in the Sonos app (Jan. 7, 2020),
                                 support.sonos.com/s/article/3391:




                                 As the Sonos Devices use, for example, NTP, the NTP protocol includes identifiers that a
                                 device can compare to a list of identifiers to confirm that the device is a member of network.
                                 See, e.g. Network Time Protocol (en.wikipedia.org/Network_Time_Protocol):


                                                            113
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 243 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                Infringement Contentions




                                                      114
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 244 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                        Infringement Contentions




                                 Sonos U.S. Patent No. 8,326,951 is listed on Sonos’s website as being practiced by Sonos’s
                                 Amp, Arc, Beam, Boost, Five, Move, One, One SL, Playbase, Port, and Sub products. See
                                 Sonos Patents (https://www.sonos.com/en-us/legal/patents). Sonos U.S. Patent No. 8,326,951
                                 discloses that the Sonos Devices (e.g., zone players or “ZP”) include a list of identified Sonos
                                 products that constitute the HOUSEHOLD and use this list to determine whether the Sonos
                                 products are part of the mesh network and send data to other Sonos products within this mesh
                                 network using communication protocols defined by IEEE 802.11 where each node within the
                                 mesh network contains the table of identifiers for routing the data to its ultimate destination
                                 based on the address in the packet.

                                 See, e.g., U.S. Patent No. 8,326,951 at 6:16-40, 10:61-11:20, 11:50-59, 12:36-14:23, 16:1-20:

                                        “Referring now to FIG. 2A, there is shown an exemplary functional block diagram of a


                                                            115
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 245 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                      Infringement Contentions
                                       Zone player 200 in accordance with the present invention. The Zone player 200
                                       includes a network interface 202, a processor 204, a memory 206, an audio processing
                                       circuit 210, a digital signal processing module 212, and an audio amplifier 214. The
                                       network interface 202 facilitates a data flow between a data network (i.e., the data
                                       network 108 of FIG. 1) and the Zone player 200 and typically executes a special set of
                                       rules (i.e., a protocol) to send data back and forth. One of the common protocols is
                                       TCP/IP (Transmission Control Protocol/Internet Protocol) commonly used in the
                                       Internet. In general, a network interface manages the conversion of an audio source or
                                       file into smaller packets that are transmitted over the data network or reassembles
                                       received packets into the original source or file. In addition, the network interface 202
                                       handles the address part of each packet so that it gets to the right destination or
                                       intercepts packets destined for the Zone player 200.
                                       The network interface 202 may include either one or both of a wireless interface
                                       216 and a wired interface 217. The wireless interface 216, also referred to as a RF
                                       interface, provides network interface functions by a wireless means for the zone
                                       player 200 to communicate with other devices in accordance with a communication
                                       protocol (such as the wireless standard IEEE 802.11a, 802.11b or 802.11g).”

                                       “In one embodiment, packets of data are broadcasted among the members of the
                                       HOUSEHOLD. The packets of data comprise a mixture of “probe” datagrams and
                                       standard IP broadcast. For example, the 802.11 “probe” datagrams are used for the
                                       inherent ability to cross wireless network boundaries. In other words, the “probe”
                                       datagrams can be received by all listeners (i.e., other devices) on the channel, even
                                       those that are not configured with an SSID, because they are sent to the broadcast BSS
                                       (e.g., FF:FF:FF:FF:FF:FF) to which all devices may be configured to listen. A standard
                                       IP broadcast is used on the wired network segments and the HOUSEHOLD network
                                       infrastructure to enable a PC-based controller to participate while running with standard
                                       user privileges (which allow access only to IP-based network services). Used together
                                       as described below, the combination of the “probe” datagrams and IP broadcast
                                       provides for a broadcast datagram transport that allows even devices that have not had


                                                          116
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 246 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                       Infringement Contentions
                                       any networking parameters configured to communicate.
                                       In general, the probe datagrams comprise a number of elements to facilitate the
                                       configuration of other devices to join the HOUSEHOLD. In one embodiment, each of
                                       the elements carries up to 255 bytes of data. An element contains data payload for each
                                       message used by the bootstrap procedure to invite others to join the HOUSEHOLD.
                                       This element is repeated as many times as necessary to carry the complete message. In
                                       one embodiment, the IP broadcast datagrams contain the same data payload as the
                                       normal IP data payload.”

                                       “Using this method of broadcast communication, packets can be sent between any
                                       member of the HOUSEHOLD and a device to join the HOUSEHOLD on both Ethernet
                                       and wireless networks. The device to join the HOUSEHOLD may be brand new and
                                       previously configured with a different network (e.g., a device with a stale configuration
                                       in a different household). In addition, if used sparingly, these broadcast messages do not
                                       interfere with the normal operation of the network or attached devices. As a result, a
                                       communication path on an agreed channel has been established between two devices.”

                                       “Device Discovery.
                                       To minimize impact on existing networks and to improve configuration security, the
                                       system requires a user to manually activate the auto-configuration process. This is
                                       accomplished by a specific action on each device that is being added to the network. For
                                       example, if the user is installing a brand new HOUSEHOLD, containing one CP and
                                       two ZP's, the activation process may be manually activated on each by, for example,
                                       powering off and on, pushing a reset button or pushing two or more specific buttons
                                       simultaneously. In one embodiment, the CP or ZP is simply powered up by the user,
                                       which activates the pre-installed module to start the bootstrap procedure.
                                       For a ZP:

                                       If the device is unconfigured (e.g., factory default settings), it will immediately go into a
                                       “sleep” mode where it is awaiting an activation command.


                                                           117
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 247 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                       Infringement Contentions
                                       If the device has been previously configured, it will attempt to contact other members of
                                       its HOUSEHOLD network.
                                       There are situations in which a ZP is orphaned, namely it is previously configured (e.g.,
                                       perhaps, with another Ad-hoc network) and now is to be added to the HOUSEHOLD
                                       (e.g., the ZP is obtained from a previous owner). In the case of an orphan scenario, the
                                       ZP may patiently attempt to contact its original network. It can be perceived that this
                                       operation will be unsuccessful but otherwise harmless. Even in this configured state, the
                                       device can participate in the rudimentary broadcast communication processes described
                                       above.
                                       For the CP:

                                       If the device is unconfigured (e.g., factory default settings), it will present the user with
                                       a description of how to start the configuration process.
                                       If the device is configured, it will attempt to contact other members of its
                                       HOUSEHOLD network.
                                       The CP may also be an orphaned device, in which case it performs similarly to that of
                                       the ZP.
                                       In both cases, correctly configured devices will establish network communications and
                                       make themselves available for normal operation. All devices, including those previously
                                       configured, will enter an “activation state” when the user indicates that this is desired.
                                       At this point, the configuration process can begin.
                                       Device Configuration.
                                       The configuration is carried out by exchanging data between two devices that are not
                                       necessarily directly connected. This procedure is carried over a rudimentary
                                       communication path as described previously. The sequence of exchanging the data is
                                       initiated by the user or some other process, for example, activating a reset button, to
                                       trigger the “activation” or configuration mode on the involved devices. Each device
                                       executes this sequence, and then exits the activation mode. FIG. 3B shows an
                                       embodiment that involves a process of five exchanges of data.
                                       Each of the data exchanges is referred to as a type of message: Alive, QueryNetParams,


                                                           118
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 248 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                      Infringement Contentions
                                       RespondNetParams, SetNetParams, and AckNetParams, each is explained as follows:
                                       Alive—a message indicating that a named ZP is available for configuration. The
                                       message includes at least a zpUUID which is a globally unique identifier that identifies
                                       the ZP sending the message.
                                       QueryNetParams—a request from the CP to the ZP to respond with the ZP's current
                                       network configuration information. The request includes at least a zpUUID, cpPK (the
                                       RSA public key of the CP) and tid (a unique transaction identifier).
                                       RespondNetParams—a response to the QueryNetParams. It includes the ZP's network
                                       configuration information (HHID, WEP key and RSA public key). For security reasons,
                                       the WEP key is encrypted using the CP's public key that is only readable by the CP. The
                                       response includes at least a zpUUID, netConfig (the ZP's current network configuration
                                       parameters), zpPK, and tid. It is should be noted that a new ZP, set to factory defaults,
                                       shall have well-known parameter values, allowing the CP to determine that it is
                                       unconfigured.
                                       SetNetParams—a command message from the CP to the ZP indicating that the ZP
                                       should reconfigure its network parameters. The WEP key is encrypted using the ZP's
                                       public key, and therefore only readable by the ZP. The command includes at least a
                                       zpUUID, netConfig and tid. It should be noted that netConfig includes the new
                                       configuration parameters for the ZP, as determined by the CP. The ZP should save this
                                       value in its network configuration, in some cases, these parameters may match the ZP's
                                       existing configuration.
                                       AckNetParams—a response to the SetNetParams messaging. The response indicates
                                       that the SetNetParams message was received and that the network configuration
                                       contained therein has been successfully applied. The response includes at least a
                                       zpUUID and a tid.
                                       In operation, after a user activates the configuration process (on both ZP and CP)
                                       at 351 in FIG. 3B. The CP enters a state where it is willing to accept an Alive message.
                                       The CP only remains in this state for a limited (finite) period of time. The ZP enters an
                                       activation state where it attempts rendezvous with a CP. The ZP only remains in this
                                       state for a limited (finite) period of time. The ZP will periodically transmit an Alive


                                                          119
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 249 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                      Infringement Contentions
                                       message until it either receives a QueryNetParams message, or exits the activation state.
                                       At 352, the CP receives an Alive message. If the CP is in the configuration mode, it will
                                       generate a new tid, and send a QueryNetParams message and send to the ZP. It should
                                       be noted that the CP may or may not have been configured at this point. In either case, it
                                       sends the QueryNetParams. At 353, if it is already in the activation state, the ZP
                                       responds to a QueryNetParams with its current network configuration. If the ZP is
                                       unconfigured (e.g., factory default settings), it will return an empty HHID and WEP
                                       key. If the ZP is previously configured, it will return its current configuration. The ZP
                                       also returns its public key such that the WEP key can be encrypted using the CP's public
                                       key.
                                       At 354, upon receiving the ZP's current configuration information, the CP decides on a
                                       course of action. Most, but not all, of these options result in a SetNetParams message
                                       being sent to the ZP. The matrix of possible situations:




                                       At 355, when the ZP receives a SetNetParams message, it reconfigures its own HHID
                                       and WEP key to match those contained in the network packet. Accordingly, the CP
                                       determines that it generates new configuration parameters in accordance with the
                                       following:

                                       HHID—this is provided by the user via the CP user interface or automatically generated
                                       by the CP.


                                                          120
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 250 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                      Infringement Contentions
                                       SSID—this is automatically generated by the CP (e.g., set to the same value as the
                                       HHID).
                                       WEP Key—this is automatically generated (e.g., using a pseudo-random number
                                       generator, seeded with entropy collected by the CP).
                                       Channel—the CP probes the network looking for an acceptable channel (based on a
                                       variety of criteria, which may include traffic and interference from other sources).

                                       Subsequent to the activation process, any devices that have been reconfigured will
                                       attempt to establish normal network communications using their new network
                                       configuration parameters. In all of the above steps, if the CP or ZP is not already in the
                                       activation state, receipt of any messages is ignored.
                                       If there are multiple ZP's activated simultaneously, all of the devices could execute this
                                       same sequence, independently of each other (the CP is capable of multiple independent
                                       sessions). If multiple CP's are activated, each will respond to a ZP's Alive message and
                                       will execute the sequence—the first one to deliver the SetNetParams to the ZP will
                                       configure it. It should be noted that in this case, the second CP will never get an
                                       AckNetParams message (because the ZP has exited the activate state). This will cause a
                                       transaction timeout in the second CP, at which point it will typically inform the user of
                                       the error, or retry the entire sequence. Should it retry the entire sequence, it will not
                                       reprogram the ZP (as described above that the effect of an unconfigured CP talking to a
                                       configured ZP).”

                                       “In one embodiment, a handheld controller is configured to facilitate a new Zone player
                                       to execute a household join process to join the HOUSEHOLD upon an appropriate
                                       channel. The channel may be agreed upon between the controller and the Zone player as
                                       follows:
                                       1) when a reset or two buttons are pushed on the Zone Player to activate the household
                                       join process, it starts a Scan through the available wireless channels, sending the “Alive'
                                       datagram for each channel in turn. Sometimes, it cycles through the channels several
                                       times;


                                                          121
                       Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 251 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                            Infringement Contentions
                                             2) as soon as the ZonePlayer receives a QueryNetParams request address to itself, it
                                             stops the channel cycling; and
                                             3) The ZonePlayer remains locked on whatever channel it has stopped cycling until a
                                             Successful sequence ending in the configuration of the ZonePlayer (at which point it
                                             uses the specified channel), or a timeout expires (at which point it returns to its original
                                             channel or resumes cycling through channels and sending alive messages if the overall
                                             timeout for the activation process has not expired).”
1j.    relay the communication      The controller of the Sonos Devices is configured to relay the communication packet to the
       packet to the other audio-   other audio-enabled wireless device. The Sonos Devices, therefore, meet this claim limitation
       enabled wireless device.     literally or, alternatively, under the doctrine of equivalents.

                                    The Sonos Devices, operating within a “SonosNet” wireless mesh network, are configured to
                                    compare the identification code portion of received communication packets to a table of
                                    identifiers, corresponding for example to a list of devices within the same “household,” and
                                    based on that comparison determine to relay the communication packet to another Sonos
                                    Device within the network. See, e.g., Sonos System Overview, October 20, 2014 at 7-10:




                                                                122
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 252 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                Infringement Contentions




                                                      123
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 253 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                Infringement Contentions




                                                      124
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 254 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                Infringement Contentions




                                                      125
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 255 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                      Infringement Contentions




                                 See, e.g., Sonos Group Coordinator Question (https://en.community.sonos.com/controllers-
                                 software-228995/sonos-group-coordinator-question-6803946):




                                                          126
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 256 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                Infringement Contentions




                                                      127
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 257 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                       Infringement Contentions
                                 See, e.g., Sonos Developer, Control, https://developer.sonos.com/build/direct-control/discover/:




                                                           128
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 258 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                       Infringement Contentions




                                 See, e.g., How to group rooms in the Sonos app (Jan. 7, 2020),
                                 support.sonos.com/s/article/3391:




                                                           129
                       Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 259 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                             Infringement Contentions
2      The audio-enabled wireless      The controller of the Sonos Devices is configured to prior to the relay of the communication
       device of claim 1, the          packet, listen to a radio frequency channel to determine the radio frequency channel is not in
       controller configured to:       use by another device and transmit, via the radio frequency channel, the communication packet.
       prior to the relay of the       The Sonos Devices, therefore, meet this claim limitation literally or, alternatively, under the
       communication packet,           doctrine of equivalents.
       listen to a radio frequency
       channel to determine the        The Sonos Devices, operating within a “SonosNet” wireless mesh network, are configured to
       radio frequency channel is      listen to a radio frequency channel to determine the radio frequency channel is not in use by
       not in use by another device;   another device and transmit, via the radio frequency channel, the communication packet to
       and transmit, via the radio     another Sonos Device within the network.
       frequency channel, the
       communication packet.           See, e.g., Sonos System Overview, October 20, 2014 at 7-10:




                                                                 130
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 260 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                Infringement Contentions




                                                      131
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 261 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                Infringement Contentions




                                                      132
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 262 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                      Infringement Contentions




                                 See, e.g., Sonos Music API - Getting Started Guide (2014),
                                 https://musicpartners.sonos.com/node/464:




                                                           133
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 263 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                       Infringement Contentions




                                 See, e.g., Sonos Developer, Control, https://developer.sonos.com/build/direct-control/discover/:




                                                           134
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 264 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                Infringement Contentions




                                                      135
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 265 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                        Infringement Contentions




                                 See, e.g., How to group rooms in the Sonos app (Jan. 7, 2020),
                                 support.sonos.com/s/article/3391:




                                 As the Sonos Devices use NTP, the NTP protocol includes identifiers that a device can
                                 compare to a list of identifiers to confirm that the device is a member of network. See, e.g.
                                 Network Time Protocol (en.wikipedia.org/Network_Time_Protocol):


                                                            136
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 266 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                Infringement Contentions




                                                      137
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 267 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                       Infringement Contentions




                                 Sonos U.S. Patent No. 8,326,951 is listed on Sonos’s website as being practiced by Sonos’s
                                 Amp, Arc, Beam, Boost, Five, Move, One, One SL, Playbase, Port, and Sub products. See
                                 Sonos Patents (https://www.sonos.com/en-us/legal/patents). Sonos U.S. Patent No. 8,326,951
                                 discloses that the Sonos Devices (zone players or “ZP”) include a list of identified Sonos
                                 products that constitute the HOUSEHOLD and use this list to determine whether the Sonos
                                 products are part of the mesh network and send data to other Sonos products within this mesh
                                 network using the identifiers. Additionally, each Sonos product includes a RF network
                                 interface that communicates with the other Sonos products within the mesh network using a
                                 communication protocol pursuant to the wireless standard IEEE 802.11a, 802.11b or 802.11g
                                 that senses if the network is busy before transmitting a data packet.

                                 See, e.g., U.S. Patent No. 8,326,951 at 6:16-40, 10:61-11:20, 11:50-59, 12:36-14:23, 16:1-20:



                                                           138
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 268 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                      Infringement Contentions
                                       “Referring now to FIG. 2A, there is shown an exemplary functional block diagram of a
                                       Zone player 200 in accordance with the present invention. The Zone player 200
                                       includes a network interface 202, a processor 204, a memory 206, an audio processing
                                       circuit 210, a digital signal processing module 212, and an audio amplifier 214. The
                                       network interface 202 facilitates a data flow between a data network (i.e., the data
                                       network 108 of FIG. 1) and the Zone player 200 and typically executes a special set of
                                       rules (i.e., a protocol) to send data back and forth. One of the common protocols is
                                       TCP/IP (Transmission Control Protocol/Internet Protocol) commonly used in the
                                       Internet. In general, a network interface manages the conversion of an audio source or
                                       file into smaller packets that are transmitted over the data network or reassembles
                                       received packets into the original source or file. In addition, the network interface 202
                                       handles the address part of each packet so that it gets to the right destination or
                                       intercepts packets destined for the Zone player 200.
                                       The network interface 202 may include either one or both of a wireless interface
                                       216 and a wired interface 217. The wireless interface 216, also referred to as a RF
                                       interface, provides network interface functions by a wireless means for the zone
                                       player 200 to communicate with other devices in accordance with a communication
                                       protocol (such as the wireless standard IEEE 802.11a, 802.11b or 802.11g).”

                                       “In one embodiment, packets of data are broadcasted among the members of the
                                       HOUSEHOLD. The packets of data comprise a mixture of “probe' datagrams and
                                       standard IP broadcast. For example, the 802.11 “probe' datagrams are used for the
                                       inherent ability to cross wireless network boundaries. In other words, the “probe'
                                       datagrams can be received by all listeners (i.e., other devices) on the channel, even
                                       those that are not configured with an SSID, because they are sent to the broadcast BSS
                                       (e.g., FF:FF:FF:FF:FF:FF) to which all devices may be configured to listen. A standard
                                       IP broadcast is used on the wired network segments and the HOUSEHOLD network
                                       infrastructure to enable a PC-based controller to participate while running with standard
                                       user privileges (which allow access only to IP-based network services). Used together
                                       as described below, the combination of the “probe' datagrams and IP broadcast provides


                                                          139
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 269 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                      Infringement Contentions
                                       for a broadcast datagram transport that allows even devices that have not had any
                                       networking parameters configured to communicate.
                                       In general, the probe datagrams comprise a number of elements to facilitate the
                                       configuration of other devices to join the HOUSEHOLD. In one embodiment, each of
                                       the elements carries up to 255 bytes of data. An element contains data payload for each
                                       message used by the bootstrap procedure to invite others to join the HOUSEHOLD.
                                       This element is repeated as many times as necessary to carry the complete message. In
                                       one embodiment, the IP broadcast datagrams contain the same data payload as the
                                       normal IP data payload.”

                                       “Using this method of broadcast communication, packets can be sent between any
                                       member of the HOUSEHOLD and a device to join the HOUSEHOLD on both Ethernet
                                       and wireless networks. The device to join the HOUSEHOLD may be brand new and
                                       previously configured with a different network (e.g., a device with a stale configuration
                                       in a different household). In addition, if used sparingly, these broadcast messages do not
                                       interfere with the normal operation of the network or
                                       attached devices. As a result, a communication path on an agreed channel has been
                                       established between two devices.”

                                       “Device Discovery.
                                       To minimize impact on existing networks and to improve configuration security, the
                                       system requires a user to manually activate the auto-configuration process. This is
                                       accomplished by a specific action on each device that is being added to the network. For
                                       example, if the user is installing a brand new HOUSEHOLD, containing one CP and
                                       two ZP's, the activation process may be manually activated on each by, for example,
                                       powering off and on, pushing a reset button or pushing two or more specific buttons
                                       simultaneously. In one embodiment, the CP or ZP is simply powered up by the user,
                                       which activates the pre-installed module to start the bootstrap procedure.
                                       For a ZP:



                                                          140
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 270 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                       Infringement Contentions
                                       If the device is unconfigured (e.g., factory default settings), it will immediately go into a
                                       “sleep” mode where it is awaiting an activation command.
                                       If the device has been previously configured, it will attempt to contact other members of
                                       its HOUSEHOLD network.
                                       There are situations in which a ZP is orphaned, namely it is previously configured (e.g.,
                                       perhaps, with another Ad-hoc network) and now is to be added to the HOUSEHOLD
                                       (e.g., the ZP is obtained from a previous owner). In the case of an orphan scenario, the
                                       ZP may patiently attempt to contact its original network. It can be perceived that this
                                       operation will be unsuccessful but otherwise harmless. Even in this configured state, the
                                       device can participate in the rudimentary broadcast communication processes described
                                       above.
                                       For the CP:

                                       If the device is unconfigured (e.g., factory default settings), it will present the user with
                                       a description of how to start the configuration process.
                                       If the device is configured, it will attempt to contact other members of its
                                       HOUSEHOLD network.
                                       The CP may also be an orphaned device, in which case it performs similarly to that of
                                       the ZP.
                                       In both cases, correctly configured devices will establish network communications and
                                       make themselves available for normal operation. All devices, including those previously
                                       configured, will enter an “activation state” when the user indicates that this is desired.
                                       At this point, the configuration process can begin.
                                       Device Configuration.
                                       The configuration is carried out by exchanging data between two devices that are not
                                       necessarily directly connected. This procedure is carried over a rudimentary
                                       communication path as described previously. The sequence of exchanging the data is
                                       initiated by the user or some other process, for example, activating a reset button, to
                                       trigger the “activation” or configuration mode on the involved devices. Each device
                                       executes this sequence, and then exits the activation mode. FIG. 3B shows an


                                                           141
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 271 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                      Infringement Contentions
                                       embodiment that involves a process of five exchanges of data.
                                       Each of the data exchanges is referred to as a type of message: Alive, QueryNetParams,
                                       RespondNetParams, SetNetParams, and AckNetParams, each is explained as follows:
                                       Alive—a message indicating that a named ZP is available for configuration. The
                                       message includes at least a zpUUID which is a globally unique identifier that identifies
                                       the ZP sending the message.
                                       QueryNetParams—a request from the CP to the ZP to respond with the ZP's current
                                       network configuration information. The request includes at least a zpUUID, cpPK (the
                                       RSA public key of the CP) and tid (a unique transaction identifier).
                                       RespondNetParams—a response to the QueryNetParams. It includes the ZP's network
                                       configuration information (HHID, WEP key and RSA public key). For security reasons,
                                       the WEP key is encrypted using the CP's public key that is only readable by the CP. The
                                       response includes at least a zpUUID, netConfig (the ZP's current network configuration
                                       parameters), zpPK, and tid. It is should be noted that a new ZP, set to factory defaults,
                                       shall have well-known parameter values, allowing the CP to determine that it is
                                       unconfigured.
                                       SetNetParams—a command message from the CP to the ZP indicating that the ZP
                                       should reconfigure its network parameters. The WEP key is encrypted using the ZP's
                                       public key, and therefore only readable by the ZP. The command includes at least a
                                       zpUUID, netConfig and tid. It should be noted that netConfig includes the new
                                       configuration parameters for the ZP, as determined by the CP. The ZP should save this
                                       value in its network configuration, in some cases, these parameters may match the ZP's
                                       existing configuration.
                                       AckNetParams—a response to the SetNetParams messaging. The response indicates
                                       that the SetNetParams message was received and that the network configuration
                                       contained therein has been successfully applied. The response includes at least a
                                       zpUUID and a tid.
                                       In operation, after a user activates the configuration process (on both ZP and CP)
                                       at 351 in FIG. 3B. The CP enters a state where it is willing to accept an Alive message.
                                       The CP only remains in this state for a limited (finite) period of time. The ZP enters an


                                                          142
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 272 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                      Infringement Contentions
                                       activation state where it attempts rendezvous with a CP. The ZP only remains in this
                                       state for a limited (finite) period of time. The ZP will periodically transmit an Alive
                                       message until it either receives a QueryNetParams message, or exits the activation state.
                                       At 352, the CP receives an Alive message. If the CP is in the configuration mode, it will
                                       generate a new tid, and send a QueryNetParams message and send to the ZP. It should
                                       be noted that the CP may or may not have been configured at this point. In either case, it
                                       sends the QueryNetParams. At 353, if it is already in the activation state, the ZP
                                       responds to a QueryNetParams with its current network configuration. If the ZP is
                                       unconfigured (e.g., factory default settings), it will return an empty HHID and WEP
                                       key. If the ZP is previously configured, it will return its current configuration. The ZP
                                       also returns its public key such that the WEP key can be encrypted using the CP's public
                                       key.
                                       At 354, upon receiving the ZP's current configuration information, the CP decides on a
                                       course of action. Most, but not all, of these options result in a SetNetParams message
                                       being sent to the ZP. The matrix of possible situations:




                                       At 355, when the ZP receives a SetNetParams message, it reconfigures its own HHID
                                       and WEP key to match those contained in the network packet. Accordingly, the CP
                                       determines that it generates new configuration parameters in accordance with the
                                       following:



                                                          143
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 273 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                      Infringement Contentions
                                       HHID—this is provided by the user via the CP user interface or automatically generated
                                       by the CP.
                                       SSID—this is automatically generated by the CP (e.g., set to the same value as the
                                       HHID).
                                       WEP Key—this is automatically generated (e.g., using a pseudo-random number
                                       generator, seeded with entropy collected by the CP).
                                       Channel—the CP probes the network looking for an acceptable channel (based on a
                                       variety of criteria, which may include traffic and interference from other sources).

                                       Subsequent to the activation process, any devices that have been reconfigured will
                                       attempt to establish normal network communications using their new network
                                       configuration parameters. In all of the above steps, if the CP or ZP is not already in the
                                       activation state, receipt of any messages is ignored.
                                       If there are multiple ZP's activated simultaneously, all of the devices could execute this
                                       same sequence, independently of each other (the CP is capable of multiple independent
                                       sessions). If multiple CP's are activated, each will respond to a ZP's Alive message and
                                       will execute the sequence—the first one to deliver the SetNetParams to the ZP will
                                       configure it. It should be noted that in this case, the second CP will never get an
                                       AckNetParams message (because the ZP has exited the activate state). This will cause a
                                       transaction timeout in the second CP, at which point it will typically inform the user of
                                       the error, or retry the entire sequence. Should it retry the entire sequence, it will not
                                       reprogram the ZP (as described above that the effect of an unconfigured CP talking to a
                                       configured ZP).”

                                       “In one embodiment, a handheld controller is configured to facilitate a new Zone player
                                       to execute a household join process to join the HOUSEHOLD upon an appropriate
                                       channel. The channel may be agreed upon between the controller and the Zone player as
                                       follows:
                                       1) when a reset or two buttons are pushed on the Zone Player to activate the household
                                       join process, it starts a Scan through the available wireless channels, sending the “Alive'


                                                          144
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 274 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                             Infringement Contentions
                                             datagram for each channel in turn. Sometimes, it cycles through the channels several
                                             times;
                                             2) as soon as the ZonePlayer receives a QueryNetParams request address to itself, it
                                             stops the channel cycling; and
                                             3) The ZonePlayer remains locked on whatever channel it has stopped cycling until a
                                             Successful sequence ending in the configuration of the ZonePlayer (at which point it
                                             uses the specified channel), or a timeout expires (at which point it returns to its original
                                             channel or resumes cycling through channels and sending alive messages if the overall
                                             timeout for the activation process has not expired).”

                                      For example, as the Sonos Devices use IEEE 802.11 to transmit communication packets within
                                      the mesh network, they would comply with the collision avoidance and protection mechanism
                                      associated therewith, such as CSMA/CA. Implementing these mechanisms, prior to the relay
                                      of the communication packet, the Sonos Devices listen to a radio frequency channel to
                                      determine the radio frequency channel is not in use by another device; and transmit, via the
                                      radio frequency channel, the communication packet if it is determined that the channel is
                                      available. See, e.g., IEEE 802.11, Wireless LAN MAC and Physical Layer Specifications;
                                      IEEE Working Group, Welcome to IEEE 802.11 (available at
                                      http://grouper.ieee.org/groups/802/11/main.html).

3      The audio-enabled wireless     The controller of the Sonos Devices is configured to prior to the transmission of the
       device of claim 2, the         communication packet, determine a delay value; and wait the determined delay value before the
       controller configured to:      transmission of the communication packet. The Sonos Devices, therefore, meet this claim
       prior to the transmission of   limitation literally or, alternatively, under the doctrine of equivalents.
       the communication packet,
       determine a delay value; and   The Sonos Devices, operating within a “SonosNet” wireless mesh network, are configured to
       wait the determined delay      determine a delay value and wait the determined delay value before the transmission of the
       value before the               communication packet to another Sonos Device within the network.
       transmission of the
       communication packet.


                                                                 145
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 275 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                       Infringement Contentions
                                 See, e.g., Sonos Music API - Getting Started Guide (2014),
                                 https://musicpartners.sonos.com/node/464:




                                 See, e.g., Sonos Developer, Control, https://developer.sonos.com/build/direct-control/discover/:




                                                           146
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 276 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                Infringement Contentions




                                                      147
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 277 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                        Infringement Contentions




                                 See, e.g., How to group rooms in the Sonos app (Jan. 7, 2020),
                                 support.sonos.com/s/article/3391:




                                 As the Sonos Devices use NTP, the NTP protocol includes identifiers that a device can
                                 compare to a list of identifiers to confirm that the device is a member of network. See, e.g.
                                 Network Time Protocol (en.wikipedia.org/Network_Time_Protocol):


                                                            148
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 278 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                Infringement Contentions




                                                      149
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 279 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                        Infringement Contentions




                                 Sonos U.S. Patent No. 8,326,951 is listed on Sonos’s website as being practiced by Sonos’s
                                 Amp, Arc, Beam, Boost, Five, Move, One, One SL, Playbase, Port, and Sub products. See
                                 Sonos Patents (https://www.sonos.com/en-us/legal/patents). Sonos U.S. Patent No. 8,326,951
                                 discloses that the Sonos Devices (zone players or “ZP”) include a list of identified Sonos
                                 products that constitute the HOUSEHOLD and use this list to determine whether the Sonos
                                 products are part of the mesh network and send data to other Sonos products within this mesh
                                 network using the identifiers. Additionally, each Sonos product includes a RF network
                                 interface that communicates with the other Sonos products within the mesh network using a
                                 communication protocol pursuant to the wireless standard IEEE 802.11a, 802.11b or 802.11g
                                 that senses if the network is busy before transmitting a data packet, and, if so, will introduce a
                                 random backoff, or delay, before again attempting transmission.

                                 See, e.g., U.S. Patent No. 8,326,951 at 6:16-40, 10:61-11:20, 11:50-59, 12:36-14:23, 16:1-20:


                                                            150
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 280 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                      Infringement Contentions

                                       “Referring now to FIG. 2A, there is shown an exemplary functional block diagram of a
                                       Zone player 200 in accordance with the present invention. The Zone player 200
                                       includes a network interface 202, a processor 204, a memory 206, an audio processing
                                       circuit 210, a digital signal processing module 212, and an audio amplifier 214. The
                                       network interface 202 facilitates a data flow between a data network (i.e., the data
                                       network 108 of FIG. 1) and the Zone player 200 and typically executes a special set of
                                       rules (i.e., a protocol) to send data back and forth. One of the common protocols is
                                       TCP/IP (Transmission Control Protocol/Internet Protocol) commonly used in the
                                       Internet. In general, a network interface manages the conversion of an audio source or
                                       file into smaller packets that are transmitted over the data network or reassembles
                                       received packets into the original source or file. In addition, the network interface 202
                                       handles the address part of each packet so that it gets to the right destination or
                                       intercepts packets destined for the Zone player 200.
                                       The network interface 202 may include either one or both of a wireless interface
                                       216 and a wired interface 217. The wireless interface 216, also referred to as a RF
                                       interface, provides network interface functions by a wireless means for the zone
                                       player 200 to communicate with other devices in accordance with a communication
                                       protocol (such as the wireless standard IEEE 802.11a, 802.11b or 802.11g).”

                                       “In one embodiment, packets of data are broadcasted among the members of the
                                       HOUSEHOLD. The packets of data comprise a mixture of “probe' datagrams and
                                       standard IP broadcast. For example, the 802.11 “probe' datagrams are used for the
                                       inherent ability to cross wireless network boundaries. In other words, the “probe'
                                       datagrams can be received by all listeners (i.e., other devices) on the channel, even
                                       those that are not configured with an SSID, because they are sent to the broadcast BSS
                                       (e.g., FF:FF:FF:FF:FF:FF) to which all devices may be configured to listen. A standard
                                       IP broadcast is used on the wired network segments and the HOUSEHOLD network
                                       infrastructure to enable a PC-based controller to participate while running with standard
                                       user privileges (which allow access only to IP-based network services). Used together


                                                          151
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 281 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                      Infringement Contentions
                                       as described below, the combination of the “probe' datagrams and IP broadcast provides
                                       for a broadcast datagram transport that allows even devices that have not had any
                                       networking parameters configured to communicate.
                                       In general, the probe datagrams comprise a number of elements to facilitate the
                                       configuration of other devices to join the HOUSEHOLD. In one embodiment, each of
                                       the elements carries up to 255 bytes of data. An element contains data payload for each
                                       message used by the bootstrap procedure to invite others to join the HOUSEHOLD.
                                       This element is repeated as many times as necessary to carry the complete message. In
                                       one embodiment, the IP broadcast datagrams contain the same data payload as the
                                       normal IP data payload.”

                                       “Using this method of broadcast communication, packets can be sent between any
                                       member of the HOUSEHOLD and a device to join the HOUSEHOLD on both Ethernet
                                       and wireless networks. The device to join the HOUSEHOLD may be brand new and
                                       previously configured with a different network (e.g., a device with a stale configuration
                                       in a different household). In addition, if used sparingly, these broadcast messages do not
                                       interfere with the normal operation of the network or
                                       attached devices. As a result, a communication path on an agreed channel has been
                                       established between two devices.”

                                       “Device Discovery.
                                       To minimize impact on existing networks and to improve configuration security, the
                                       system requires a user to manually activate the auto-configuration process. This is
                                       accomplished by a specific action on each device that is being added to the network. For
                                       example, if the user is installing a brand new HOUSEHOLD, containing one CP and
                                       two ZP's, the activation process may be manually activated on each by, for example,
                                       powering off and on, pushing a reset button or pushing two or more specific buttons
                                       simultaneously. In one embodiment, the CP or ZP is simply powered up by the user,
                                       which activates the pre-installed module to start the bootstrap procedure.
                                       For a ZP:


                                                          152
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 282 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                       Infringement Contentions

                                       If the device is unconfigured (e.g., factory default settings), it will immediately go into a
                                       “sleep” mode where it is awaiting an activation command.
                                       If the device has been previously configured, it will attempt to contact other members of
                                       its HOUSEHOLD network.
                                       There are situations in which a ZP is orphaned, namely it is previously configured (e.g.,
                                       perhaps, with another Ad-hoc network) and now is to be added to the HOUSEHOLD
                                       (e.g., the ZP is obtained from a previous owner). In the case of an orphan scenario, the
                                       ZP may patiently attempt to contact its original network. It can be perceived that this
                                       operation will be unsuccessful but otherwise harmless. Even in this configured state, the
                                       device can participate in the rudimentary broadcast communication processes described
                                       above.
                                       For the CP:

                                       If the device is unconfigured (e.g., factory default settings), it will present the user with
                                       a description of how to start the configuration process.
                                       If the device is configured, it will attempt to contact other members of its
                                       HOUSEHOLD network.
                                       The CP may also be an orphaned device, in which case it performs similarly to that of
                                       the ZP.
                                       In both cases, correctly configured devices will establish network communications and
                                       make themselves available for normal operation. All devices, including those previously
                                       configured, will enter an “activation state” when the user indicates that this is desired.
                                       At this point, the configuration process can begin.
                                       Device Configuration.
                                       The configuration is carried out by exchanging data between two devices that are not
                                       necessarily directly connected. This procedure is carried over a rudimentary
                                       communication path as described previously. The sequence of exchanging the data is
                                       initiated by the user or some other process, for example, activating a reset button, to
                                       trigger the “activation” or configuration mode on the involved devices. Each device


                                                           153
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 283 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                      Infringement Contentions
                                       executes this sequence, and then exits the activation mode. FIG. 3B shows an
                                       embodiment that involves a process of five exchanges of data.
                                       Each of the data exchanges is referred to as a type of message: Alive, QueryNetParams,
                                       RespondNetParams, SetNetParams, and AckNetParams, each is explained as follows:
                                       Alive—a message indicating that a named ZP is available for configuration. The
                                       message includes at least a zpUUID which is a globally unique identifier that identifies
                                       the ZP sending the message.
                                       QueryNetParams—a request from the CP to the ZP to respond with the ZP's current
                                       network configuration information. The request includes at least a zpUUID, cpPK (the
                                       RSA public key of the CP) and tid (a unique transaction identifier).
                                       RespondNetParams—a response to the QueryNetParams. It includes the ZP's network
                                       configuration information (HHID, WEP key and RSA public key). For security reasons,
                                       the WEP key is encrypted using the CP's public key that is only readable by the CP. The
                                       response includes at least a zpUUID, netConfig (the ZP's current network configuration
                                       parameters), zpPK, and tid. It is should be noted that a new ZP, set to factory defaults,
                                       shall have well-known parameter values, allowing the CP to determine that it is
                                       unconfigured.
                                       SetNetParams—a command message from the CP to the ZP indicating that the ZP
                                       should reconfigure its network parameters. The WEP key is encrypted using the ZP's
                                       public key, and therefore only readable by the ZP. The command includes at least a
                                       zpUUID, netConfig and tid. It should be noted that netConfig includes the new
                                       configuration parameters for the ZP, as determined by the CP. The ZP should save this
                                       value in its network configuration, in some cases, these parameters may match the ZP's
                                       existing configuration.
                                       AckNetParams—a response to the SetNetParams messaging. The response indicates
                                       that the SetNetParams message was received and that the network configuration
                                       contained therein has been successfully applied. The response includes at least a
                                       zpUUID and a tid.
                                       In operation, after a user activates the configuration process (on both ZP and CP)
                                       at 351 in FIG. 3B. The CP enters a state where it is willing to accept an Alive message.


                                                          154
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 284 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                      Infringement Contentions
                                       The CP only remains in this state for a limited (finite) period of time. The ZP enters an
                                       activation state where it attempts rendezvous with a CP. The ZP only remains in this
                                       state for a limited (finite) period of time. The ZP will periodically transmit an Alive
                                       message until it either receives a QueryNetParams message, or exits the activation state.
                                       At 352, the CP receives an Alive message. If the CP is in the configuration mode, it will
                                       generate a new tid, and send a QueryNetParams message and send to the ZP. It should
                                       be noted that the CP may or may not have been configured at this point. In either case, it
                                       sends the QueryNetParams. At 353, if it is already in the activation state, the ZP
                                       responds to a QueryNetParams with its current network configuration. If the ZP is
                                       unconfigured (e.g., factory default settings), it will return an empty HHID and WEP
                                       key. If the ZP is previously configured, it will return its current configuration. The ZP
                                       also returns its public key such that the WEP key can be encrypted using the CP's public
                                       key.
                                       At 354, upon receiving the ZP's current configuration information, the CP decides on a
                                       course of action. Most, but not all, of these options result in a SetNetParams message
                                       being sent to the ZP. The matrix of possible situations:




                                       At 355, when the ZP receives a SetNetParams message, it reconfigures its own HHID
                                       and WEP key to match those contained in the network packet. Accordingly, the CP
                                       determines that it generates new configuration parameters in accordance with the
                                       following:


                                                          155
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 285 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                      Infringement Contentions

                                       HHID—this is provided by the user via the CP user interface or automatically generated
                                       by the CP.
                                       SSID—this is automatically generated by the CP (e.g., set to the same value as the
                                       HHID).
                                       WEP Key—this is automatically generated (e.g., using a pseudo-random number
                                       generator, seeded with entropy collected by the CP).
                                       Channel—the CP probes the network looking for an acceptable channel (based on a
                                       variety of criteria, which may include traffic and interference from other sources).

                                       Subsequent to the activation process, any devices that have been reconfigured will
                                       attempt to establish normal network communications using their new network
                                       configuration parameters. In all of the above steps, if the CP or ZP is not already in the
                                       activation state, receipt of any messages is ignored.
                                       If there are multiple ZP's activated simultaneously, all of the devices could execute this
                                       same sequence, independently of each other (the CP is capable of multiple independent
                                       sessions). If multiple CP's are activated, each will respond to a ZP's Alive message and
                                       will execute the sequence—the first one to deliver the SetNetParams to the ZP will
                                       configure it. It should be noted that in this case, the second CP will never get an
                                       AckNetParams message (because the ZP has exited the activate state). This will cause a
                                       transaction timeout in the second CP, at which point it will typically inform the user of
                                       the error, or retry the entire sequence. Should it retry the entire sequence, it will not
                                       reprogram the ZP (as described above that the effect of an unconfigured CP talking to a
                                       configured ZP).”

                                       “In one embodiment, a handheld controller is configured to facilitate a new Zone player
                                       to execute a household join process to join the HOUSEHOLD upon an appropriate
                                       channel. The channel may be agreed upon between the controller and the Zone player as
                                       follows:
                                       1) when a reset or two buttons are pushed on the Zone Player to activate the household


                                                          156
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 286 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                             Infringement Contentions
                                            join process, it starts a Scan through the available wireless channels, sending the “Alive'
                                            datagram for each channel in turn. Sometimes, it cycles through the channels several
                                            times;
                                            2) as soon as the ZonePlayer receives a QueryNetParams request address to itself, it
                                            stops the channel cycling; and
                                            3) The ZonePlayer remains locked on whatever channel it has stopped cycling until a
                                            Successful sequence ending in the configuration of the ZonePlayer (at which point it
                                            uses the specified channel), or a timeout expires (at which point it returns to its original
                                            channel or resumes cycling through channels and sending alive messages if the overall
                                            timeout for the activation process has not expired).”

                                     For example, as the Sonos Devices use IEEE 802.11 to transmit communication packets within
                                     the mesh network, the IEEE 802.11 protocol includes a collision avoidance and protection
                                     mechanism where, prior to the transmission of the communication packet, the Sonos Devices
                                     determine if a radio frequency channel is available. If the channel is unavailable, or busy, the
                                     wireless transmitter will implement a random, determined delay value before again attempting
                                     transmission of the communication packet. See, e.g., IEEE 802.11, Wireless LAN MAC and
                                     Physical Layer Specifications; IEEE Working Group, Welcome to IEEE 802.11 (available at
                                     http://grouper.ieee.org/groups/802/11/main.html).
4      The audio-enabled wireless    The Sonos Devices comprise the delay value is a random delay value. The Sonos Devices,
       device of claim 3, wherein    therefore, meet this claim limitation literally or, alternatively, under the doctrine of equivalents.
       the delay value is a random
       delay value.                  The Sonos Devices, operating within a “SonosNet” wireless mesh network, are configured to
                                     determine a random delay value and wait the determined delay value before the transmission of
                                     the communication packet to another Sonos Device within the network.

                                     See, e.g., Sonos Music API - Getting Started Guide (2014),
                                     https://musicpartners.sonos.com/node/464:




                                                                 157
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 287 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                       Infringement Contentions




                                 See, e.g., Sonos Developer, Control, https://developer.sonos.com/build/direct-control/discover/:




                                                           158
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 288 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                Infringement Contentions




                                                      159
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 289 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                        Infringement Contentions




                                 See, e.g., How to group rooms in the Sonos app (Jan. 7, 2020),
                                 support.sonos.com/s/article/3391:




                                 As the Sonos Devices use NTP, the NTP protocol includes identifiers that a device can
                                 compare to a list of identifiers to confirm that the device is a member of network. See, e.g.
                                 Network Time Protocol (en.wikipedia.org/Network_Time_Protocol):


                                                            160
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 290 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                Infringement Contentions




                                                      161
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 291 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                       Infringement Contentions




                                 Sonos U.S. Patent No. 8,326,951 is listed on Sonos’s website as being practiced by Sonos’s
                                 Amp, Arc, Beam, Boost, Five, Move, One, One SL, Playbase, Port, and Sub products. See
                                 Sonos Patents (https://www.sonos.com/en-us/legal/patents). Sonos U.S. Patent No. 8,326,951
                                 discloses that the Sonos Devices (zone players or “ZP”) include a list of identified Sonos
                                 products that constitute the HOUSEHOLD and use this list to determine whether the Sonos
                                 products are part of the mesh network and send data to other Sonos products within this mesh
                                 network using the identifiers. Additionally, each Sonos product includes a RF network
                                 interface that communicates with the other Sonos products within the mesh network using a
                                 communication protocol pursuant to the wireless standard IEEE 802.11a, 802.11b or 802.11g
                                 that senses if the network is busy before transmitting a data packet, and will implement a
                                 random backoff, or delay, before again attempting transmission.

                                 See, e.g., U.S. Patent No. 8,326,951 at 6:16-40, 10:61-11:20, 11:50-59, 12:36-14:23, 16:1-20:


                                                           162
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 292 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                      Infringement Contentions

                                       “Referring now to FIG. 2A, there is shown an exemplary functional block diagram of a
                                       Zone player 200 in accordance with the present invention. The Zone player 200
                                       includes a network interface 202, a processor 204, a memory 206, an audio processing
                                       circuit 210, a digital signal processing module 212, and an audio amplifier 214. The
                                       network interface 202 facilitates a data flow between a data network (i.e., the data
                                       network 108 of FIG. 1) and the Zone player 200 and typically executes a special set of
                                       rules (i.e., a protocol) to send data back and forth. One of the common protocols is
                                       TCP/IP (Transmission Control Protocol/Internet Protocol) commonly used in the
                                       Internet. In general, a network interface manages the conversion of an audio source or
                                       file into smaller packets that are transmitted over the data network or reassembles
                                       received packets into the original source or file. In addition, the network interface 202
                                       handles the address part of each packet so that it gets to the right destination or
                                       intercepts packets destined for the Zone player 200.
                                       The network interface 202 may include either one or both of a wireless interface
                                       216 and a wired interface 217. The wireless interface 216, also referred to as a RF
                                       interface, provides network interface functions by a wireless means for the zone
                                       player 200 to communicate with other devices in accordance with a communication
                                       protocol (such as the wireless standard IEEE 802.11a, 802.11b or 802.11g).”

                                       “In one embodiment, packets of data are broadcasted among the members of the
                                       HOUSEHOLD. The packets of data comprise a mixture of “probe' datagrams and
                                       standard IP broadcast. For example, the 802.11 “probe' datagrams are used for the
                                       inherent ability to cross wireless network boundaries. In other words, the “probe'
                                       datagrams can be received by all listeners (i.e., other devices) on the channel, even
                                       those that are not configured with an SSID, because they are sent to the broadcast BSS
                                       (e.g., FF:FF:FF:FF:FF:FF) to which all devices may be configured to listen. A standard
                                       IP broadcast is used on the wired network segments and the HOUSEHOLD network
                                       infrastructure to enable a PC-based controller to participate while running with standard
                                       user privileges (which allow access only to IP-based network services). Used together


                                                          163
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 293 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                      Infringement Contentions
                                       as described below, the combination of the “probe' datagrams and IP broadcast provides
                                       for a broadcast datagram transport that allows even devices that have not had any
                                       networking parameters configured to communicate.
                                       In general, the probe datagrams comprise a number of elements to facilitate the
                                       configuration of other devices to join the HOUSEHOLD. In one embodiment, each of
                                       the elements carries up to 255 bytes of data. An element contains data payload for each
                                       message used by the bootstrap procedure to invite others to join the HOUSEHOLD.
                                       This element is repeated as many times as necessary to carry the complete message. In
                                       one embodiment, the IP broadcast datagrams contain the same data payload as the
                                       normal IP data payload.”

                                       “Using this method of broadcast communication, packets can be sent between any
                                       member of the HOUSEHOLD and a device to join the HOUSEHOLD on both Ethernet
                                       and wireless networks. The device to join the HOUSEHOLD may be brand new and
                                       previously configured with a different network (e.g., a device with a stale configuration
                                       in a different household). In addition, if used sparingly, these broadcast messages do not
                                       interfere with the normal operation of the network or
                                       attached devices. As a result, a communication path on an agreed channel has been
                                       established between two devices.”

                                       “Device Discovery.
                                       To minimize impact on existing networks and to improve configuration security, the
                                       system requires a user to manually activate the auto-configuration process. This is
                                       accomplished by a specific action on each device that is being added to the network. For
                                       example, if the user is installing a brand new HOUSEHOLD, containing one CP and
                                       two ZP's, the activation process may be manually activated on each by, for example,
                                       powering off and on, pushing a reset button or pushing two or more specific buttons
                                       simultaneously. In one embodiment, the CP or ZP is simply powered up by the user,
                                       which activates the pre-installed module to start the bootstrap procedure.
                                       For a ZP:


                                                          164
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 294 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                       Infringement Contentions

                                       If the device is unconfigured (e.g., factory default settings), it will immediately go into a
                                       “sleep” mode where it is awaiting an activation command.
                                       If the device has been previously configured, it will attempt to contact other members of
                                       its HOUSEHOLD network.
                                       There are situations in which a ZP is orphaned, namely it is previously configured (e.g.,
                                       perhaps, with another Ad-hoc network) and now is to be added to the HOUSEHOLD
                                       (e.g., the ZP is obtained from a previous owner). In the case of an orphan scenario, the
                                       ZP may patiently attempt to contact its original network. It can be perceived that this
                                       operation will be unsuccessful but otherwise harmless. Even in this configured state, the
                                       device can participate in the rudimentary broadcast communication processes described
                                       above.
                                       For the CP:

                                       If the device is unconfigured (e.g., factory default settings), it will present the user with
                                       a description of how to start the configuration process.
                                       If the device is configured, it will attempt to contact other members of its
                                       HOUSEHOLD network.
                                       The CP may also be an orphaned device, in which case it performs similarly to that of
                                       the ZP.
                                       In both cases, correctly configured devices will establish network communications and
                                       make themselves available for normal operation. All devices, including those previously
                                       configured, will enter an “activation state” when the user indicates that this is desired.
                                       At this point, the configuration process can begin.
                                       Device Configuration.
                                       The configuration is carried out by exchanging data between two devices that are not
                                       necessarily directly connected. This procedure is carried over a rudimentary
                                       communication path as described previously. The sequence of exchanging the data is
                                       initiated by the user or some other process, for example, activating a reset button, to
                                       trigger the “activation” or configuration mode on the involved devices. Each device


                                                           165
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 295 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                      Infringement Contentions
                                       executes this sequence, and then exits the activation mode. FIG. 3B shows an
                                       embodiment that involves a process of five exchanges of data.
                                       Each of the data exchanges is referred to as a type of message: Alive, QueryNetParams,
                                       RespondNetParams, SetNetParams, and AckNetParams, each is explained as follows:
                                       Alive—a message indicating that a named ZP is available for configuration. The
                                       message includes at least a zpUUID which is a globally unique identifier that identifies
                                       the ZP sending the message.
                                       QueryNetParams—a request from the CP to the ZP to respond with the ZP's current
                                       network configuration information. The request includes at least a zpUUID, cpPK (the
                                       RSA public key of the CP) and tid (a unique transaction identifier).
                                       RespondNetParams—a response to the QueryNetParams. It includes the ZP's network
                                       configuration information (HHID, WEP key and RSA public key). For security reasons,
                                       the WEP key is encrypted using the CP's public key that is only readable by the CP. The
                                       response includes at least a zpUUID, netConfig (the ZP's current network configuration
                                       parameters), zpPK, and tid. It is should be noted that a new ZP, set to factory defaults,
                                       shall have well-known parameter values, allowing the CP to determine that it is
                                       unconfigured.
                                       SetNetParams—a command message from the CP to the ZP indicating that the ZP
                                       should reconfigure its network parameters. The WEP key is encrypted using the ZP's
                                       public key, and therefore only readable by the ZP. The command includes at least a
                                       zpUUID, netConfig and tid. It should be noted that netConfig includes the new
                                       configuration parameters for the ZP, as determined by the CP. The ZP should save this
                                       value in its network configuration, in some cases, these parameters may match the ZP's
                                       existing configuration.
                                       AckNetParams—a response to the SetNetParams messaging. The response indicates
                                       that the SetNetParams message was received and that the network configuration
                                       contained therein has been successfully applied. The response includes at least a
                                       zpUUID and a tid.
                                       In operation, after a user activates the configuration process (on both ZP and CP)
                                       at 351 in FIG. 3B. The CP enters a state where it is willing to accept an Alive message.


                                                          166
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 296 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                      Infringement Contentions
                                       The CP only remains in this state for a limited (finite) period of time. The ZP enters an
                                       activation state where it attempts rendezvous with a CP. The ZP only remains in this
                                       state for a limited (finite) period of time. The ZP will periodically transmit an Alive
                                       message until it either receives a QueryNetParams message, or exits the activation state.
                                       At 352, the CP receives an Alive message. If the CP is in the configuration mode, it will
                                       generate a new tid, and send a QueryNetParams message and send to the ZP. It should
                                       be noted that the CP may or may not have been configured at this point. In either case, it
                                       sends the QueryNetParams. At 353, if it is already in the activation state, the ZP
                                       responds to a QueryNetParams with its current network configuration. If the ZP is
                                       unconfigured (e.g., factory default settings), it will return an empty HHID and WEP
                                       key. If the ZP is previously configured, it will return its current configuration. The ZP
                                       also returns its public key such that the WEP key can be encrypted using the CP's public
                                       key.
                                       At 354, upon receiving the ZP's current configuration information, the CP decides on a
                                       course of action. Most, but not all, of these options result in a SetNetParams message
                                       being sent to the ZP. The matrix of possible situations:




                                       At 355, when the ZP receives a SetNetParams message, it reconfigures its own HHID
                                       and WEP key to match those contained in the network packet. Accordingly, the CP
                                       determines that it generates new configuration parameters in accordance with the
                                       following:


                                                          167
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 297 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                      Infringement Contentions

                                       HHID—this is provided by the user via the CP user interface or automatically generated
                                       by the CP.
                                       SSID—this is automatically generated by the CP (e.g., set to the same value as the
                                       HHID).
                                       WEP Key—this is automatically generated (e.g., using a pseudo-random number
                                       generator, seeded with entropy collected by the CP).
                                       Channel—the CP probes the network looking for an acceptable channel (based on a
                                       variety of criteria, which may include traffic and interference from other sources).

                                       Subsequent to the activation process, any devices that have been reconfigured will
                                       attempt to establish normal network communications using their new network
                                       configuration parameters. In all of the above steps, if the CP or ZP is not already in the
                                       activation state, receipt of any messages is ignored.
                                       If there are multiple ZP's activated simultaneously, all of the devices could execute this
                                       same sequence, independently of each other (the CP is capable of multiple independent
                                       sessions). If multiple CP's are activated, each will respond to a ZP's Alive message and
                                       will execute the sequence—the first one to deliver the SetNetParams to the ZP will
                                       configure it. It should be noted that in this case, the second CP will never get an
                                       AckNetParams message (because the ZP has exited the activate state). This will cause a
                                       transaction timeout in the second CP, at which point it will typically inform the user of
                                       the error, or retry the entire sequence. Should it retry the entire sequence, it will not
                                       reprogram the ZP (as described above that the effect of an unconfigured CP talking to a
                                       configured ZP).”

                                       “In one embodiment, a handheld controller is configured to facilitate a new Zone player
                                       to execute a household join process to join the HOUSEHOLD upon an appropriate
                                       channel. The channel may be agreed upon between the controller and the Zone player as
                                       follows:
                                       1) when a reset or two buttons are pushed on the Zone Player to activate the household


                                                          168
                       Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 298 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                               Infringement Contentions
                                               join process, it starts a Scan through the available wireless channels, sending the “Alive'
                                               datagram for each channel in turn. Sometimes, it cycles through the channels several
                                               times;
                                               2) as soon as the ZonePlayer receives a QueryNetParams request address to itself, it
                                               stops the channel cycling; and
                                               3) The ZonePlayer remains locked on whatever channel it has stopped cycling until a
                                               Successful sequence ending in the configuration of the ZonePlayer (at which point it
                                               uses the specified channel), or a timeout expires (at which point it returns to its original
                                               channel or resumes cycling through channels and sending alive messages if the overall
                                               timeout for the activation process has not expired).”

                                      For example, as the Sonos Devices use IEEE 802.11 to transmit communication packets within
                                      the mesh network, the IEEE 802.11 protocol includes a collision avoidance and protection
                                      mechanism where, prior to the transmission of the communication packet, the Sonos Devices
                                      determine if a radio frequency channel is available. If the channel is unavailable, or busy, the
                                      wireless transmitter will implement a random, determined delay value before again attempting
                                      transmission of the communication packet. See, e.g., IEEE 802.11, Wireless LAN MAC and
                                      Physical Layer Specifications; IEEE Working Group, Welcome to IEEE 802.11 (available at
                                      http://grouper.ieee.org/groups/802/11/main.htmlhttp://grouper.ieee.org/groups/802/11/main.ht
                                      ml).
5      The audio-enabled wireless The Sonos Devices comprise if the identification code portion of the received communication
       device of claim 1, wherein if packet does not match an entry in the table of identifiers stored in the audio-enabled wireless
       the identification code        device, the controller is configured to not relay the communication packet. The Sonos Devices,
       portion of the received        therefore, meet this claim limitation literally or, alternatively, under the doctrine of equivalents.
       communication packet does
       not match an entry in the      The Sonos Devices, operating within a “SonosNet” wireless mesh network, are configured to
       table of identifiers stored in compare the identification code portion of received communication packets to a table of
       the audio-enabled wireless     identifiers, corresponding for example to a list of devices within the same “household,” and
       device, the controller is      based on that comparison determine to relay the communication packet to another Sonos
                                      Device within the network. If the identification code portion of the received communication


                                                                   169
                       Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 299 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                           Infringement Contentions
       configured to not relay the   packet does not, for example, correspond to a list of devices with the same “household,” the
       communication packet.         Sonos Device can make the determination to not relay the communication packet. See, e.g.,
                                     Sonos System Overview, October 20, 2014 at 7-10:




                                                               170
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 300 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                Infringement Contentions




                                                      171
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 301 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                Infringement Contentions




                                                      172
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 302 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                      Infringement Contentions




                                 See, e.g., Sonos Music API - Getting Started Guide (2014),
                                 https://musicpartners.sonos.com/node/464:




                                                           173
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 303 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                       Infringement Contentions




                                 See, e.g., Sonos Developer, Control, https://developer.sonos.com/build/direct-control/discover/:




                                                           174
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 304 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                Infringement Contentions




                                                      175
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 305 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                       Infringement Contentions




                                 See, e.g., How to group rooms in the Sonos app (Jan. 7, 2020),
                                 support.sonos.com/s/article/3391:




                                                           176
                       Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 306 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                               Infringement Contentions
7      The audio-enabled wireless      The Sonos Devices include an Ethernet network connection, and wherein the controller is
       device of claim 1, wherein      configured to communicate, using the Ethernet connection, via the Internet. The Sonos
       the audio-enabled wireless      Devices, therefore, meet this claim limitation literally or, alternatively, under the doctrine of
       device includes an Ethernet     equivalents.
       network connection, and
       wherein the controller is       See, e.g., Sonos System Overview, October 20, 2014 at 4:
       configured to communicate,
       using the Ethernet
       connection, via the Internet.




                                                                   177
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 307 of 341



EXHIBIT E
Infringement of ’586 Patent
                                 See, e.g., Sonos Developers: Groups (2020), https://developer.sonos.com/reference/control-
                                 api/groups/groups/:




                                 See, e.g., Connect Sonos to a new router or WiFi network (Jan. 13, 2020),
                                 https://support.sonos.com/s/article/1061?language=en_US:




                                                           178
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 308 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                Infringement Contentions




                                                      179
                       Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 309 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                             Infringement Contentions
                                       See, e.g., Sonos User Guide, September 29, 2019 at 30, 35:




8.     The wireless device of claim    The Sonos Devices include the reset element is a reset switch and wherein the reset switch is
       1, wherein the reset element    configured to activate a reset function. The Sonos Devices, therefore, meet this claim
       is a reset switch and wherein   limitation literally or, alternatively, under the doctrine of equivalents.
       the reset switch is
       configured to activate a        See, e.g., Claim 1a-d.
       reset function.
                                       All of the Sonos Devices include a reset switch, which for example, is the hardware or software
                                       that activates the recognization mode for the Sonos Device to join and be introduced into a new
                                       network, and enters into a receiving mode for receiving information necessary to join the
                                       network.

                                       See, e.g., Sonos User Guide, September 29, 2019 at 10 (Move):




                                                                 180
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 310 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                      Infringement Contentions




                                 See, e.g., Sonos User Guide, September 29, 2019 at 16:




                                                           181
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 311 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                      Infringement Contentions




                                 See, e.g., Sonos User Guide, September 29, 2019 at 20:




                                                           182
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 312 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                      Infringement Contentions




                                 See, e.g., Sonos User Guide, September 29, 2019 at 20:




                                 See, e.g., Sonos User Guide, September 29, 2019 at 35:


                                                           183
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 313 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                       Infringement Contentions




                                 See, e.g., Sonos User Guide, June 2020 at 87 (Play:5):




                                 See, e.g., Sonos User Guide, September 29, 2019 at 30:


                                                           184
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 314 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                      Infringement Contentions




                                 See, e.g., Sonos User Guide, September 29, 2019 at 35 (Beam):




                                                          185
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 315 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                      Infringement Contentions

                                 See, e.g., Sonos User Guide, September 29, 2019 at 45:




                                 See, e.g., Sonos User Guide, September 29, 2019 at 55-56 (Playbase):




                                                           186
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 316 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                     Infringement Contentions




                                 See, e.g., Sonos User Guide, September 29, 2019 at 71 (Amp):




                                                          187
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 317 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                      Infringement Contentions




                                 See, e.g., Sonos User Guide, September 29, 2019 at 77-78 (Port):




                                                           188
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 318 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                Infringement Contentions




                                                      189
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 319 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                      Infringement Contentions




                                 See, e.g., Sonos User Guide, September 29, 2019 at 82-83:




                                                           190
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 320 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                Infringement Contentions




                                                      191
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 321 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                      Infringement Contentions




                                 See, e.g., Sonos User Guide, September 29, 2019 at 87-88:




                                                           192
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 322 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                Infringement Contentions




                                                      193
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 323 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                      Infringement Contentions




                                 See, e.g., Sonos User Guide, September 29, 2019 at 93:




                                                           194
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 324 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                Infringement Contentions




                                                      195
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 325 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                          Infringement Contentions




9a.    A method of forwarding a     To the extent the preamble is limiting, the Sonos Devices perform the method of forwarding a
       communication packet by an   communication packet by an audio-enabled wireless device. The Sonos Devices, therefore,
       audio-enabled wireless       meet this claim limitation literally or, alternatively, under the doctrine of equivalents.
       device, the method
       comprising:                  See, e.g., Claim 1a, Claim 1b, and Claim 1f.




                                                              196
                       Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 326 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                              Infringement Contentions
9b.    receiving, by the audio-         The Sonos Devices receive, by the audio-enabled wireless device using a wireless transceiver
       enabled wireless device          configured for bidirectional wireless communication, the communication packet, the
       using a wireless transceiver     communication packet including a preamble portion, an identification code portion, a data
       configured for bidirectional     payload portion, and an integrity portion, the audio-enabled wireless device including an audio
       wireless communication, the      output element and a reset element. The Sonos Devices, therefore, meet this claim limitation
       communication packet, the        literally or, alternatively, under the doctrine of equivalents.
       communication packet
       including a preamble             See, e.g., Claim 1a-f.
       portion, an identification
       code portion, a data payload
       portion, and an integrity
       portion, the audio-enabled
       wireless device including an
       audio output element and a
       reset element;
9c.    comparing at least the           The Sonos Devices compare at least the identification code portion of the received
       identification code portion      communication packet to a table of identifiers stored in the audio-enabled wireless device. The
       of the received                  Sonos Devices, therefore, meet this claim limitation literally or, alternatively, under the
       communication packet to a        doctrine of equivalents.
       table of identifiers stored in
       the audio-enabled wireless       See, e.g., Claim 1g.
       device;
9d.    based on the comparing           The Sonos Devices, based on the comparing indicating that the identification code portion of
       indicating that the              the received communication packet matches an entry in the table of identifiers stored in the
       identification code portion      audio-enabled wireless device, determine to relay the communication packet to another audio-
       of the received                  enabled wireless device. The Sonos Devices, therefore, meet this claim limitation literally or,
       communication packet             alternatively, under the doctrine of equivalents.
       matches an entry in the table
       of identifiers stored in the     See, e.g., Claim 1h.
       audio-enabled wireless


                                                                   197
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 327 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                              Infringement Contentions
       device, determining to relay
       the communication packet
       to another audio-enabled
       wireless device; and
9e.    relaying the communication     The Sonos Devices relay the communication packet to the other audio-enabled wireless device.
       packet to the other audio-     The Sonos Devices, therefore, meet this claim limitation literally or, alternatively, under the
       enabled wireless device.       doctrine of equivalents.

                                      See, e.g., Claim 1i.
10     The method of claim 9,         The Sonos Devices, prior to the relaying the communication packet, listen to a radio frequency
       comprising: prior to the       channel to determine the radio frequency channel is not in use by another device; and
       relaying the communication     transmitting, via the radio frequency channel, the communication packet. The Sonos Devices,
       packet, listening to a radio   therefore, meet this claim limitation literally or, alternatively, under the doctrine of equivalents.
       frequency channel to
       determine the radio            See, e.g., Claim 2.
       frequency channel is not in
       use by another device; and
       transmitting, via the radio
       frequency channel, the
       communication packet.
11     The method of claim 10,        The Sonos Devices, prior to the transmitting the communication packet, determine a delay
       comprising: prior to the       value; and waiting the determined delay value before the transmitting the communication
       transmitting the               packet. The Sonos Devices, therefore, meet this claim limitation literally or, alternatively,
       communication packet,          under the doctrine of equivalents.
       determining a delay value;
       and waiting the determined     See, e.g., Claim 3.
       delay value before the
       transmitting the
       communication packet.



                                                                  198
                       Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 328 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                               Infringement Contentions
12     The method of claim 11,         The Sonos Devices comprise the delay value is a random delay value. The Sonos Devices,
       wherein the delay value is a    therefore, meet this claim limitation literally or, alternatively, under the doctrine of equivalents.
       random delay value.
                                       See, e.g., Claim 4.
14     The method of claim 9,          The Sonos Devices comprise the reset element is a reset switch and activate a reset function of
       wherein the reset element is    the audio-enabled wireless device in response to an input to the reset switch. The Sonos
       a reset switch, the method      Devices, therefore, meet this claim limitation literally or, alternatively, under the doctrine of
       comprising: activating a        equivalents.
       reset function of the audio-
       enabled wireless device in      See, e.g., Claim 8.
       response to an input to the
       reset switch.
15a.   A wireless mesh network         To the extent the preamble is limiting, the Sonos Devices are a wireless mesh network system.
       system, comprising:             The Sonos Devices, therefore, meet this claim limitation literally or, alternatively, under the
                                       doctrine of equivalents.

                                       See, e.g., Claim 1a.
15b.   multiple audio-enabled          The Sonos Devices are multiple audio-enabled wireless devices, each of Sonos Devices
       wireless devices, each of the   comprise a wireless transceiver, a reset element, and an audio output element, each of the
       multiple audio-enabled          audio-enabled wireless devices. The Sonos Devices, therefore, meet this claim limitation
       wireless devices comprising     literally or, alternatively, under the doctrine of equivalents.
       a wireless transceiver, a
       reset element, and an audio     See, e.g., Claim 1a-d.
       output element, each of the
       audio-enabled wireless
       devices being configured to:




                                                                   199
                       Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 329 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                              Infringement Contentions
15c.   receive, using the wireless      The Sonos Devices receive, using the wireless transceiver a communication packet, the
       transceiver a                    communication packet including a preamble portion, an identification code portion, a data
       communication packet, the        payload portion, and an integrity portion. The Sonos Devices, therefore, meet this claim
       communication packet             limitation literally or, alternatively, under the doctrine of equivalents.
       including a preamble
       portion, an identification       See, e.g., Claim 1f.
       code portion, a data payload
       portion, and an integrity
       portion;
15d.   compare at least the             The Sonos Devices compare at least the identification code portion of the received
       identification code portion      communication packet to a table of identifiers stored in the audio-enabled wireless device. The
       of the received                  Sonos Devices, therefore, meet this claim limitation literally or, alternatively, under the
       communication packet to a        doctrine of equivalents.
       table of identifiers stored in
       the audio-enabled wireless       See, e.g., Claim 1g.
       device;
15e.   based on the comparison of       The Sonos Devices, based on the comparison of the identification code portion of the received
       the identification code          communication packet matching an entry in the table of identifiers stored in the audio-enabled
       portion of the received          wireless device, determine to relay the communication packet to another of the multiple audio-
       communication packet             enabled wireless devices. The Sonos Devices, therefore, meet this claim limitation literally or,
       matching an entry in the         alternatively, under the doctrine of equivalents.
       table of identifiers stored in
       the audio-enabled wireless       See, e.g., Claim 1h.
       device, determine to relay
       the communication packet
       to another of the multiple
       audio-enabled wireless
       devices; and




                                                                   200
                       Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 330 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                             Infringement Contentions
15f.   relay the communication         The Sonos Devices relay the communication packet to the other of the multiple audio-enabled
       packet to the other of the      wireless devices. The Sonos Devices, therefore, meet this claim limitation literally or,
       multiple audio-enabled          alternatively, under the doctrine of equivalents.
       wireless devices.
                                       See, e.g., Claim 1i.
16     The wireless mesh network       The Sonos Devices include an Ethernet network connection, the one or more of the multiple
       system of claim 15, wherein     audio-enabled wireless devices being configured to: communicate, using the Ethernet network
       one or more of the multiple     connection, via the Internet; and transmit one or more commands to other of the multiple audio-
       audio-enabled wireless          enabled wireless devices. The Sonos Devices, therefore, meet this claim limitation literally or,
       devices includes an Ethernet    alternatively, under the doctrine of equivalents.
       network connection, the one
       or more of the multiple         See, e.g., Claim 7.
       audio-enabled wireless
       devices being configured to:    Each of the Sonos Devices also transmit one or more commands to other Sonos Devices in the
       communicate, using the          network.
       Ethernet network
       connection, via the Internet;   See, e.g., Sonos Developer (https://developer.sonos.com/build/):
       and transmit one or more
       commands to other of the
       multiple audio-enabled
       wireless devices.




                                                                 201
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 331 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                Infringement Contentions




                                                      202
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 332 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                       Infringement Contentions




                                 See, e.g., Connect Sonos to a new router or WiFi network (Jan. 13, 2020),
                                 https://support.sonos.com/s/article/1061?language=en_US.




                                                           203
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 333 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                Infringement Contentions




                                                      204
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 334 of 341



EXHIBIT E
Infringement of ’586 Patent
                                 See, e.g., Sonos User Guide, September 29, 2019 at 30, 35:




                                 See, e.g., Sonos System Overview, October 20, 2014 at 4:




                                                           205
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 335 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                      Infringement Contentions




                                 See, e.g., Sonos System Overview, October 20, 2014 at 7-10:




                                                          206
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 336 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                Infringement Contentions




                                                      207
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 337 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                Infringement Contentions




                                                      208
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 338 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                Infringement Contentions




                                                      209
                      Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 339 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                Infringement Contentions




                                                      210
                       Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 340 of 341



EXHIBIT E
Infringement of ’586 Patent
            Claim Limitation                                             Infringement Contentions
18     The wireless mesh network       The Sonos Devices are configured to: prior to a transmission of one or more communication
       system of claim 15, wherein     packets, listen to a radio frequency channel to determine the radio frequency channel is not in
       each of the multiple audio-     use by another device; and transmit, via the radio frequency channel, the one or more
       enabled wireless devices is     communication packets. The Sonos Devices, therefore, meet this claim limitation literally or,
       configured to: prior to a       alternatively, under the doctrine of equivalents.
       transmission of one or more
       communication packets,          See, e.g., Claim 2.
       listen to a radio frequency
       channel to determine the
       radio frequency channel is
       not in use by another device;
       and transmit, via the radio
       frequency channel, the one
       or more communication
       packets.
20     The wireless mesh network       The Sonos Devices are configured to: prior to a transmission of one or more communication
       system of claim 15, wherein     packets, determine a delay value; and wait the determined delay value before the transmission
       each of the multiple audio-     of the one or more communication packets. The Sonos Devices, therefore, meet this claim
       enabled wireless devices is     limitation literally or, alternatively, under the doctrine of equivalents.
       configured to: prior to a
       transmission of one or more     See, e.g., Claim 3.
       communication packets,
       determine a delay value; and
       wait the determined delay
       value before the
       transmission of the one or
       more communication
       packets.




                                                                  211
Case 3:20-cv-03845-EMC Document 109-2 Filed 08/10/21 Page 341 of 341




                EXHIBIT 11


    FILED UNDER SEAL

  HIGHLY CONFIDENTIAL –
 SOURCE CODE (ATTORNEYS’
       EYES ONLY)
